EXHIBIT 10.89



EXECUTION VERSION



FINANCING AGREEMENT



Among



CATAMOUNT SWEETWATER HOLDINGS LLC,
a Vermont limited liability company
(Borrower);



UFJ BANK LIMITED
(as the Administrative Agent);



BAYERISCHE LANDESBANK
(as the Collateral Agent and the Syndication Agent);



and



THE LENDERS PARTIES HERETO

TABLE OF CONTENTS

 

Page

ARTICLE 1

  DEFINITIONS
        1.1     Definitions
        1.2     Rules of Interpretation



1
1
1



ARTICLE 2

  THE CREDIT FACILITY
        1.1     Loan Facility
        2.2     Total Commitments
        2.3     Fees
        2.4     Other Payment Terms
        2.5     Pro Rata Treatment
        2.6     Change of Circumstances
        2.7     Funding Losses
        2.8     Alternate Office; Minimization of Costs
        2.9     Interest Rate Protection
        2.10   Security



2
2
10
10
10
14
15
16
17
18
19



ARTICLE 3

  CONDITION PRECEDENT
        3.1     Condition Precedent to the Closing Date
        3.2     Condition Precedent to Each Borrowing
        3.3     [Intentionally Omitted]
        3.4     Release of Collateral
        3.5     Sweetwater 3 Matters



20
20
22
29
29
30



ARTICLE 4

  REPRESENTATIONS AND WARRANTIES
        4.1     General Representations and Warranties
        4.2     Representations and Warranties with Respect to each Borrowing



31
31
35



ARTICLE 5

  AFFIRMATIVE COVENANTS OF BORROWER
        5.1     Use of Proceeds
        5.2     Payment
        5.3     Notices
        5.4     Financial Statements
        5.5     Reports
        5.6     Additional Permits and Project Documents; Additional Consents
        5.7     Existence, Conduct of Business, Properties, Etc.
        5.8     Books, Records, Access
        5.9     EWG and Rate Approval
        5.10   Preservation of Rights; Further Assurances
        5.11   Taxes and Other Government Charges
        5.12   Compliance With Laws, Instruments, Etc.
        5.13   Title
        5.14   Indemnification
        5.15   Revenue Account
        5.16   Base Case Forecast
        5.17   Alternative Credit Support



41
42
42
42
44
45
45
46
46
46
46
47
47
47
48
50
50
51



ARTICLE 6

  NEGATIVE COVENANTS OF BORROWER
        6.1     Contingent Liabilities
        6.2     Limitations on Liens
        6.3     Indebtedness
        6.4     Sale or Lease of Assets
        6.5     Changes
        6.6     Distributions
        6.7     Investments
        6.8     Transactions With Affiliates
        6.9     Regulations
        6.10   Project Revenues
        6.11   Partnerships
        6.12   Dissolution
        6.13   Amendments
        6.14   Compliance With Operative Documents
        6.15   Name and Location; Fiscal Year
        6.16   Assignment
        6.17   Transfer of Interest



51
51
51
51
52
52
52
52
52
53
53
53
53
53
54
54
54
54



ARTICLE 7

  APPLICATION OF FUNDS
        7.1     Disbursement Account
        7.2     Revenue Account
        7.3     Debt Service Reserve Account
        7.4     Fixed Debt Reserve Account
        7.5     Security Interest in Collateral Accounts
        7.6     Permitted Investments
        7.7     Event of Default
        7.8     Disbursement to Borrower



55
55
55
57
57
58
59
59
60



ARTICLE 8 

 EVENTS OF DEFAULT; REMEDIES
        8.1     Borrower Events of Default
        8.2     [Intentionally Omitted]
        8.3     Remedies
        8.4     No Further Loans
        8.5     Cure by Agents
        8.6     Acceleration
        8.7     Cash Collateral
        8.8     Foreclosure with respect to Equity Interest
        8.9     Remedies Under Financing Documents



60
60
63
63
63
63
63
64
64
64



ARTICLE 9 

 SCOPE OF LIABILITY



64



ARTICLE 10 

 ADMINISTRATIVE AGENT; COLLATERAL AGENT; OTHER AGENTS;
                                SUBSTITUTION
        10.1     Appointment, Powers and Immunities
        10.2     Reliance by Agent
        10.3     Non Reliance
        10.4     Defaults
        10.5     Indemnification
        10.6     Successor Agent
        10.7     Authorization
        10.8     Other Rights and Powers of Agent
        10.9     Amendments
        10.10   Withholding Tax
        10.11   General Provisions as to Payments
        10.12   Substitution of Lender
        10.13   Participants
        10.14   Assignments
        10.15   Laws
        10.16   Assignability to Federal Reserve Bank
        10.17   Response to Borrower Requests
        10.18   Agent Delivery to Lenders
        10.19   Exercise of Discretion




65
65
66
66
66
67
67
68
68
68
69
70
70
70
71
71
72
72
72
72



ARTICLE 11 

 INDEPENDENT CONSULTANTS
        11.1     Removal and Fees
        11.2     Duties
        11.3     Independent Consultants' Certificates
        11.4     Certification of Dates
        11.5     Engagement Assignment



73
73
73
73
73
74



ARTICLE 12 

 MISCELLANEOUS
        12.1     Addresses
        12.2     Additional Security; Right to Set-Off
        12.3     Delay and Waiver
        12.4     Costs, Expenses and Attorneys' Fees; Syndication
        12.5     Attorney-In-Fact
        12.6     Entire Agreement
        12.7     Governing Law
        12.8     Severability
        12.9     Headings
        12.10   Accounting Terms
        12.11   Additional Financing
        12.12   No Partnership, Etc.
        12.13   Limitation on Liability
        12.14   Waiver of Jury Trial
        12.15   Consent to Jurisdiction
        12.16   Usury
        12.17   Successors and Assigns
        12.18   Confidentiality
        12.19   Counterparts

74
74
75
76
76
77
78
78
78
78
78
78
78
79
79
79
80
80
80
81

INDEX OF EXHIBITS



Exhibit A


Exhibit B-1
Exhibit B-2


Exhibit C-1
Exhibit C-2
Exhibit C-3
Exhibit C-4
Exhibit C-5


Exhibit D-1
Exhibit D-2
Exhibit D-3


Exhibit E-1
Exhibit E-2
Exhibit E-3
Exhibit E-4
Exhibit E-5
Exhibit E-6
Exhibit E-7
Exhibit E-8


Exhibit G-1(a)
Exhibit G-1(b)
Exhibit G-2
Exhibit G-3
Exhibit G-4
Exhibit G-5
Exhibit G-6


Exhibit H-1(a)
Exhibit H-1(b)
Exhibit H-2


Exhibit I
Exhibit J
Exhibit K
Exhibit L-1
Exhibit L-2
Exhibit L-3
Exhibit M

Definitions and Rules of Interpretation

Notes
Form of Tranche A Note
Form of Tranche B Note

Legal Opinions
Form of Andrews Kurth LLP Opinion
Form of In-House Counsel Opinion
Form of Morris, James, Hitchens & Williams LLP Opinion
Form of Andrews Kurth LLP Section 3.2(1) Opinion
Form of In-House Counsel Section 3.2(1) Opinion

Disbursement/Conversion/Prepayment Procedures
Form of Notice of Borrowing
Form of Confirmation of Interest Period Selection
Form of Mandatory Prepayment Notice

Security-Related Documents
Form of Solvency Certificate
Form of Security Agreement
Form of Member Pledge
Form of Subordination Agreement
Form of Subsidiary Guaranty
Form of LLC Exposure Guarantee
Form of Account Control Agreement
Form of Power of Attorney

Closing Certificates
Form of Borrower's Closing Certificate
Form of Borrower's Borrowing Date Certificate
Form of Environmental Consultant's Certificate
Form of Independent Engineer's Certificate
Form of Insurance Consultant's Certificate
Form of Wind Consultant's Certificate
Form of Transmission Consultant's Certificate

Project Description Exhibits
Closing Date Base Case Forecast; Operative Assumptions
Borrowing Date Base Case Forecast; Operative Assumptions
Material Actions or Proceedings

Other Exhibits
Lenders/Lending Offices
Schedule of Lender Commitments
Permitted Loan Balance Percentage Schedule
Form of Withholding Certificate (Treaty)
Form of Withholding Certificate (Effectively Connected)
Form of Withholding Certificate (Portfolio Interest)
Form of ISDA Swap Documentation

INDEX OF SCHEDULES



Schedule 2.9
Schedule 3.2(ff)

Terms and Conditions of Interest Rate Agreements
Existing Bank Accounts

INDEX OF ANNEXES



Annex 1

Account Information

FINANCING AGREEMENT

              This FINANCING AGREEMENT, dated as of July 12, 2005 (this
"Agreement"), is made by and among CATAMOUNT SWEETWATER HOLDINGS LLC, a Vermont
limited liability company ("Borrower"), each of the lenders that is a signatory
to this Agreement identified as a "Lender" on the signature pages to this
Agreement and listed on Exhibit I or that shall become a "Lender" under this
Agreement pursuant to the terms of this Agreement (individually, a "Lender" and,
collectively, the "Lenders"), UFJ BANK LIMITED, as a Lender and as the
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the "Administrative Agent"), and BAYERISCHE
LANDESBANK, as a Lender, as the collateral agent for the Secured Parties (in
such capacity, together with its successors in such capacity, the "Collateral
Agent") and as the syndication agent for the Lenders (in such capacity, together
with its successors in such capacity, the "Syndication Agent", and, collectively
with the Administrative Agent and the Collateral Agent, the "Agents").

              Borrower has requested that the Lenders make loans to Borrower to
fund or reimburse, among other things, up to 80% of the equity investments, in
the Project Entities that own or will own respective Projects, in each case on
the terms, and subject to the conditions, set forth herein. The Lenders are
willing to make such loans upon the terms and subject to the conditions of this
Agreement.

AGREEMENT

              In consideration of the agreements herein and in the other
Financing Documents and in reliance upon the representations and warranties set
forth herein and therein, the parties agree as follows:

ARTICLE 1



DEFINITIONS

              1.1     Definitions. Except as otherwise expressly provided,
capitalized terms used in this Agreement and its exhibits and schedules shall
have the meanings given in Exhibit A.

              1.2     Rules of Interpretation. Except as otherwise expressly
provided, the rules of interpretation set forth in Exhibit A shall apply to this
Agreement and the other Financing Documents.

ARTICLE 2



THE CREDIT FACILITY

              2.1     Loan Facility.

                        (a)     Loan Facility.

                                 (i)     Availability. Subject to the terms and
conditions set forth in this Agreement, the Lenders agree to make to Borrower,
during the Tranche A Availability Period, Tranche A Loans to fund or reimburse
the funding of all Fees and expenses payable by Borrower hereunder and to
reimburse up to 80% of the capital contributions previously made by Catamount
Sweetwater 1 and Catamount Sweetwater 2 to Sweetwater 1 Project Entity and
Sweetwater 2 Project Entity respectively, in each case, as reduced for any
distributions received by such Subsidiary Guarantors from such Project Entities
prior to the relevant Borrowing Date for such Tranche A Loans. Subject to the
terms and conditions set forth in this Agreement, the Lenders agree to make to
Borrower, during the Tranche B Availability Period, Tranche B Loans to fund or
reimburse the funding of all Fees and expenses payable by Borrower hereunder as
of such Borrowing Date and (1) to reimburse Borrower for up to 80% of the
capital contributions made by Catamount Sweetwater 3 to Sweetwater 3 Project
Entity as of the Equity Capital Contribution Date for Sweetwater 3, as reduced
for any distributions received by Catamount Sweetwater 3 from Sweetwater 3
Project Entity between the Equity Capital Contribution Date and the date when
such Tranche B Loans are made or (2) to allow Catamount Sweetwater 3 to fund up
to 80% of its required capital contribution to Sweetwater 3 Project Entity
required by the Sweetwater 3 ECCA. Notwithstanding the foregoing, (X) there
shall be no more than one (1) Borrowing per Tranche; (Y) on any Borrowing Date,
the aggregate amount borrowed under either Tranche shall not exceed the amount
that would permit the estimated cash flow for all Projects to which the relevant
Tranche relates (based on the Base Case Forecast for such Projects updated as of
the relevant Borrowing Date and the estimated Base Rate or LIBO Rate applicable
to the Loans of such Tranche on the proposed Borrowing Date) expected to be
deposited into the Revenue Account and applied in accordance with Section 7.2(a)
to be sufficient to cover debt service for such Loans (including the payment of
Fees, principal and interest) such that the estimated final Scheduled Payment
Date applicable to all Projects included in each Tranche occurs prior to the
latest Cash Reallocation Date applicable to the Projects which relate to such
Tranche; and (Z) the total principal amount of Borrowings shall not in an
aggregate exceed the Total Loan Commitment. The Borrowing of the Tranche A Loans
made hereunder shall irrevocably terminate the Tranche A Loan Commitment and the
Borrowing of the Tranche B Loans made hereunder shall irrevocably terminate the
Tranche B Loan Commitment. Any Tranche A Loan Commitments outstanding as of the
last Business Day of the Tranche A Availability Period shall expire as of such
date. Any Tranche B Loan Commitments outstanding as of the last Business Day of
the Tranche B Availability Period shall expire as of such date.

                                 (i)     Notice of Borrowing. Borrower shall
request Loans by delivering to the Agents an irrevocable written notice in the
form of Exhibit D-1, appropriately completed (a "Notice of Borrowing"), which
specifies, among other things:

                        (A)     The purpose and amount of each requested
Borrowing, including a reference to the relevant Tranche, Project, the Project
Entity and the Subsidiary Guarantor with respect to which such Borrowing is
requested. Such Borrowing shall be in the minimum amount of One Million Dollars
($1,000,000);

                        (B)     Borrower shall certify that a sufficient amount
of the Total Loan Commitment remains available to finance the Loans requested;

                        (C)     The estimated date of the requested Borrowing,
which shall be a Business Day, wire instructions for disbursement of the Loan
proceeds and whether such Borrowing shall consist of Base Rate Loans and/or LIBO
Loans; and

                        (D)     The initial Interest Period for such Loans if
such Loans are a LIBO Loans.

              Borrower shall deliver the Notice of Borrowing relating to the
LIBO Loans to the Agents at least three (3) Business Days before the requested
date of each Borrowing of LIBO Loans and shall deliver to the Agents the Notice
of Borrowing with respect to the Base Rate Loans at least one (1) Business Day
before the requested date of each Borrowing of Base Rate Loans.

                        (a)     Interest Provisions Relating to Loans.

                                 (i)     Interest Rate. Borrower shall pay
interest (including interest accruing after the commencement of an insolvency
proceeding under applicable Bankruptcy Law) on the unpaid principal amount of
each Loan from the date of the funding of such Loan until the maturity thereof
at the following rates per annum: (A) during such periods as such Loan is a Base
Rate Loan, the Base Rate (as in effect from time to time) plus the Applicable
Base Rate Margin and (B) during such periods as such Loan is a LIBO Loan, for
each Interest Period relating to such Loan, the LIBO Rate for such Loan for such
Interest Period plus the Applicable LIBO Margin.

                                 (ii)     Interest Payment Dates. Accrued
interest on the unpaid principal amount of each Loan shall be payable: (A) with
respect to Base Rate Loans, on each Quarterly Date and, if applicable, on the
Tranche A Loan Maturity Date (with respect to Tranche A Loans then outstanding)
or the Tranche B Loan Maturity Date (with respect to Tranche B Loans then
outstanding) respectively, (B) with respect to LIBO Loans, without duplication
(1) on the last day of each Interest Period therefor and (2) if applicable, on
the Tranche A Loan Maturity Date (with respect to Tranche A Loans) or the
Tranche B Loan Maturity Date (with respect to Tranche B Loans) respectively; and
(C) in all cases, upon prepayment of any Loans as and to the extent provided in
Section 2.1(g) and at maturity (whether by acceleration or otherwise); provided
that interest payable pursuant to Section 2.4(c) shall be payable on demand.

                                 (iii)     Interest Computations. All
computations of interest on Loans hereunder shall include the first day but
exclude the last day of the period for which such interest is payable and shall
be based upon a year of (x) in the case of Base Rate Loans, 365 days (or 366
days in a leap year), and (y) in the case of LIBO Loans, 360 days, in each case
for the actual days elapsed.

                                 (iv)     LIBO Loan Interest Periods. The
initial and each subsequent Interest Periods selected by Borrower for all Loans
that are LIBO Loans shall be three-month periods; provided, however, Borrower
shall select irregular Interest Periods (to the extent available to the Lenders)
with respect to the initial Borrowing under each Tranche to allow the initial
Interest Period to end on the next succeeding Quarterly Date. Notwithstanding
anything to the contrary provided herein, (A) any Interest Period which would
otherwise end on a day which is not a Business Day shall be extended to the next
succeeding Business Day; (B) any Interest Period which begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; (C) Borrower may not
select any Interest Period for a Loan which would otherwise end after the
relevant Loan Maturity Date for such Loan and any Interest Period for a Loan
which would otherwise end after the relevant Loan Maturity Date shall end on
such Loan Maturity Date; (D) Loans for each Interest Period shall be in the
minimum amount of $1,000,000; and (E) Borrower may not at any time have
outstanding more than four (4) different Interest Periods relating to Loans.

                                 The interest rate applicable to an Interest
Period for LIBO Loans shall be that in effect two (2) Business Days before the
first day of the applicable Interest Period. Borrower shall confirm by telecopy
the Interest Period selected no later than three (3) Business Days prior to the
beginning of the selected Interest Period in a written notice substantially in
the form of Exhibit D-2 hereto (a "Confirmation of Interest Period Selection").
Borrower shall promptly deliver to the Administrative Agent the original of the
Confirmation of Interest Period Selection initially delivered by telecopy. The
Administrative Agent shall, as soon as practicable (and, in any case, within two
(2) Business Days) after a Loan is made, Continued or Converted, notify Borrower
of each determination of the LIBO Rate or the Base Rate, as applicable, with
respect to each Loan. If Borrower shall fail to provide the Administrative Agent
with confirmation of the Interest Period selected, such Loan shall be deemed
converted into a Base Rate Loan. The interest rate applicable to Base Rate Loans
shall be that in effect on the day of the relevant Borrowing and the
Administrative Agent shall inform Borrower of such interest rate by the end of
the day when the relevant Borrowing was made.

                                 (v)     Conversions and Continuations. Borrower
shall, upon at least two (2) Business Days' notice to the Administrative Agent,
have the right to Convert Loans of one Type into Loans of another Type or
Continue Loans of one Type as Loans of the same Type, at any time or from time
to time; provided that (A) Borrower shall have given the Administrative Agent
notice of each such Conversion or Continuation, (B) LIBO Loans may be Converted
only on the last day of an Interest Period for Loans and (C) without limiting
the rights and remedies of the Agents under Article 8, in the event that any
Event of Default shall have occurred and be continuing, the Agents may (and at
the request of the Majority Lenders shall) suspend the right of Borrower to
borrow any Loan as a LIBO Loan, to Convert any Loan into a LIBO Loan or to
Continue any Loan as a LIBO Loan, in which event all LIBO Loans then outstanding
shall be automatically Converted (on the last day(s) of the respective Interest
Periods therefor) into Base Rate Loans.

                                 (vi)     Interest Rate Swap. At the expiration
of the Tranche A Availability Period, Borrower shall enter into one (1) or more
Interest Rate Agreements with an Acceptable Counterparty on the terms set forth
in Schedule 2.9 with respect to at least 50% of the Tranche A Loans outstanding
at any time. At the expiration of the Tranche B Availability Period, Borrower
shall enter into one (1) or more Interest Rate Agreements with an Acceptable
Counterparty on the terms set forth in Schedule 2.9 with respect to at least 50%
of the Tranche B Loans outstanding at any time. In addition, to the extent, at
any time after the expiration of the Tranche B Availability Period, less than
75% of the Loans outstanding at any time are subject to the Interest Rate
Agreements, Borrower shall, promptly upon the written request of the Agents and
the Majority Lenders, at any time when the Majority Lenders or the Agents
reasonably believe that interest rate changes may result in the Loans not being
repaid in full at least six (6) months prior to the Cash Reallocation Date,
update the Base Case Forecast with respect to each Tranche with then-current
inputs and assumptions and such updated Base Case Forecasts for each Tranche
shall demonstrate, to the satisfaction of the Agents and the Lenders, that the
amounts expected to be deposited into the Revenue Account and applied in
accordance with Section 7.2(a) would cause the final Scheduled Payment Date
relating to any Funded Projects included in such Tranche to precede the Cash
Reallocation Date applicable to such Projects by at least six (6) months. If the
foregoing condition is not satisfied, Borrower shall, upon written request of
the Agents and the Majority Lenders, enter into an Interest Rate Agreement with
an Acceptable Counterparty pursuant to Section 2.9 within fifteen (15) days of
the date of such request with respect to an additional principal amount of Loans
then outstanding sufficient to cause the final Scheduled Payment Date with
respect to any Funded Project included in such Tranche to precede the Cash
Reallocation Date for such Project by at least six (6) months. The initial
notional amount for such Interest Rate Agreement shall equal the relevant
Project Loan Balance then outstanding and shall decline over the life of such
Interest Rate Agreement so that the notional amount thereof on any Scheduled
Payment Date shall be equal to the lower of the initial notional amount of such
Interest Rate Agreement and the Permitted Loan Balance for such Project on such
date.

                                 (vii)     Interest Account and Interest
Computations. Borrower authorizes the Administrative Agent to record in an
account or accounts maintained by the Administrative Agent on its books (A) the
interest rates applicable to all Loans and the effective dates of all changes
thereto; (B) the date and amount of each principal and interest payment on each
Loan; and (C) such other information as the Administrative Agent may determine
is necessary for the computation of interest payable by Borrower hereunder
consistent with the basis hereof. Borrower agrees that all computations by the
Administrative Agent of interest shall be deemed prima facie to be correct
unless demonstrated by Borrower to be in error. The Administrative Agent shall
deliver to Borrower a statement detailing such computations of interest.

                        (c)     Principal Payments of Loans.

                                 (i)     On each Scheduled Payment Date after
the expiration of the Tranche A Availability Period, Borrower shall have on
deposit in the Revenue Account for application in accordance with Section
7.2(a)(v) sufficient amounts so that the sum of the Project Loan Balances for
all Tranche A Loans outstanding on such Scheduled Payment Date does not exceed
the sum of the Permitted Loan Balances for all such Tranche A Loans on such
Scheduled Payment Date (such calculation to be made after application of the
amounts in the Revenue Account in accordance with Section 7.2(a)(i) through
7.2(a)(iv)). On each Scheduled Payment Date after the expiration of the Tranche
B Availability Period, Borrower shall have on deposit in the Revenue Account for
application in accordance with Section 7.2(a)(v) sufficient amounts so that the
sum of the Project Loan Balances for all Tranche B Loans outstanding on such
Scheduled Payment Date does not exceed the sum of the Permitted Loan Balances
for all such Tranche B Loans on such Scheduled Payment Date (such calculation to
be made after application of the amounts in the Revenue Account in accordance
with Section 7.2(a)(i) through 7.2(a)(iv)).

                                 (ii)     Subject to Section 7.2(a) and Section
8.6, any remaining unpaid principal, interest, fees and costs payable hereunder
or under any other Financing Documents shall be due and payable on the Tranche A
Loan Maturity Date (with respect to any and all Tranche A Loans then
outstanding) and on the Tranche B Loan Maturity Date (with respect to any and
all Tranche B Loans then outstanding).

                        (d)     Use of Loan Proceeds. Borrower shall use the
proceeds of each Loan solely for the purposes provided in Section 5.1.

                        (e)     Promissory Notes. The obligation of Borrower to
repay the Tranche A Loans made by each Lender and to pay interest thereon at the
rates provided herein shall be evidenced by promissory notes in the form of
Exhibit B-1 (individually, a "Tranche A Note" and, collectively, the "Tranche A
Notes"), each payable to the order of such Lender and in the principal amount of
such Lender's Proportionate Share of the Tranche A Loan. The obligation of
Borrower to repay the Tranche B Loans made by each Lender and to pay interest
thereon at the rates provided herein shall be evidenced by promissory notes in
the form of Exhibit B-2 (individually, a "Tranche B Note" and, collectively, the
"Tranche B Notes"), each payable to the order of such Lender and in the
principal amount of such Lender's Proportionate Share of the Tranche B Loan.

                        (f)     Loan Funding.

                                 (i)     Notice. The Notice of Borrowing shall
be delivered to the Administrative Agent in accordance with Section 12.1. The
Administrative Agent shall promptly forward to each Lender a copy of each Notice
of Borrowing.

                                 (ii)     Pro Rata Loans. All Loans shall be
made on a pro rata basis by the Lenders in accordance with their respective
Proportionate Share, with the Borrowing of Loans to be comprised of a Loan by
each Lender equal to such Lender's Proportionate Share of the Borrowing.

                                 (iii)     Administrative Agent Account. No
later than 12:00 p.m., New York time, on a date of the Borrowing confirmed by a
final irrevocable notice of Borrower, if the applicable conditions precedent
listed in Section 3.2 have been satisfied or waived, each Lender shall make
available the Loans requested in the Notice of Borrowing in Dollars and in
immediately available funds to an account maintained by the Administrative
Agent.

                        (g)     Prepayments. Subject to Section 2.6(a), Section
2.6(b), Section 7.2(a) and Section 7.3:

                                 (i)     Voluntary Prepayment of Loans. Borrower
may, at its option, using funds from Other Sources and upon notice as provided
below, make a deposit into the Revenue Account for application in accordance
with Section 7.2(a) to prepay (A) all outstanding Loans in whole or in part or
(B) the outstanding Project Loan Balance with respect to a Funded Project in
whole or in part, without premium or penalty, at the end of any applicable
Interest Period (or at other times with the payment of applicable breakage
costs, if any). Any optional prepayment hereunder shall be in a minimum
aggregate amount of Five Hundred Thousand Dollars ($500,000) or such lesser
amount as shall be remaining outstanding under the Loans to which such
prepayment relates. Amounts prepaid may not be reborrowed. Borrower will give
the Administrative Agent and each Lender written notice of each optional
prepayment not less than five (5) days prior to the date fixed for application
of such prepayment in the Revenue Account. Each such notice shall specify such
date, if such prepayment relates to a specific Funded Project, the Funded
Project to which the Project Loan Balance being prepaid relates, the aggregate
principal amount of the Loans to be prepaid on such date and the interest to be
paid on the prepayment date with respect to such principal amount being prepaid.

                                 (ii)     Mandatory Prepayments.

                        (A)     In accordance with Section 7.2(a), Borrower will
apply One Hundred Percent (100%) of the funds remaining in the Revenue Account
following the transfers referred to in Section 7.2(a)(i) through Section
7.2(a)(vi) to prepay the Loans in accordance with Section 7.2(a)(vii).

                        (B)     If (i) any Project Entity for a Funded Project
shall become subject to a Bankruptcy Event, (ii) any Major Project Participant
unaffiliated with Borrower shall become subject to a Bankruptcy Event during the
term of the relevant Material Project Document to which such Major Project
Participant is a party, (iii) a Project Entity for a Funded Project fails to
renew any insurance coverage required in accordance with the relevant Material
Project Documents at least forty-five (45) days prior to the expiration of such
coverage (or such shorter period if specifically set forth in the relevant
Material Project Document), (iv) there is a material breach or default by a
Project Entity, Subsidiary Guarantor or any party to a Material Project Document
relating to a Funded Project under any term, condition, provision, covenant,
representation or warranty contained in the relevant Material Project Document
which breach or default is not cured within the grace period, if any, provided
for in such Material Project Document and such breach or default could, in the
reasonable judgment of the Majority Lenders, be expected to result in a Material
Adverse Effect unless Borrower, the relevant Subsidiary Guarantor or the
relevant Project Entity party to such Material Project Document enters into a
Replacement Project Agreement within forty-five (45) days thereafter, or (v) any
covenant set forth in Article 6 is breached despite the fact that a relevant
Subsidiary Guarantor has voted its Class B Units in the relevant Project Entity
in accordance with the prior written consent of the Majority Lenders, Borrower
shall, within five (5) Business Days of receipt of a mandatory prepayment notice
in the form of Exhibit D-3 from the Administrative Agent, deposit into the
Revenue Account, for application in accordance with Section 7.2(a), the amount
by which the sum of the Project Loan Balance for the Funded Project to which
such prepayment relates, interest thereon and without duplication the Additional
Amounts, if any, with respect thereto exceeds Available Cash; provided that the
determination of Available Cash for such prepayment shall be limited to a pro
rata share of Available Cash based on the amount of the Project Loan Balance
being repaid as compared to the sum of all Project Loan Balances at such time.

                        (C)     To the extent that, upon the receipt of prior
written consent thereto of the Agents and the Majority Lenders under Section
6.17, Borrower or any Subsidiary Guarantor sells, transfers or assigns any
portion of its direct or indirect equity interests in a Project Entity owning a
Funded Project, Borrower shall, within five (5) Business Days of receipt of a
mandatory prepayment notice in the form of Exhibit D-3 from the Administrative
Agent, deposit into the Revenue Account, for application in accordance with
Section 7.2(a), the amount by which the sum of the Project Loan Balance for the
Funded Project to which such prepayment relates, interest thereon and without
duplication the Additional Amounts, if any, with respect thereto exceeds
Available Cash with respect to such Project; provided that the determination of
Available Cash for such prepayment shall be limited to a pro rata share of
Available Cash based on the amount of the Project Loan Balance being repaid as
compared to the sum of all Project Loan Balances at such time. Notwithstanding
anything to the contrary set forth in this Section 2.1(g)(ii)(C), Borrower shall
be obligated to prepay an additional amount of the Loans in addition to the
amount required to be prepaid in the immediately preceding sentence to ensure
that, based on the updated Base Case Forecast for any other Funded Projects
remaining in the same Tranche as the Funded Project being prepaid hereunder, the
final Scheduled Payment Date for such Funded Projects occurs prior to the Cash
Reallocation Date applicable to such remaining Funded Project, which additional
amount shall be determined by the Agents (upon consultation with the Wind
Consultant) and shall be reasonably acceptable to Borrower, such consent not to
be unreasonably withheld or delayed by Borrower.

                                 (iii)     Terms of All Prepayments. All
prepayments of Loans shall be applied first to any Base Rate Loans then
outstanding and then to outstanding LIBO Loans designated by Borrower (or by the
Administrative Agent if Borrower fails to designate the LIBO Loans to be
prepaid). Loans prepaid or repaid may not be reborrowed.

                                 (iv)     Adjustments to Project Loan Balance.
Upon making any deposit pursuant to Section 2.1(c), Section 2.1(g)(i)(A) or
2.1(g)(ii)(A) above (or a prepayment in lieu thereof pursuant to Section
2.1(g)(v) below), the Project Loan Balance for each Funded Project shall be
reduced by an amount equal to the total amount of such deposit to be applied to
pay principal multiplied by a ratio equal to the Project Loan Balance for such
Funded Project over the aggregate of the Project Loan Balances for all Funded
Projects to which such deposit is to be applied. Upon making any deposit
pursuant to Section 2.1(g)(i)(B) or 2.1(g)(ii)(B) or (C) (or a prepayment in
lieu thereof pursuant to Section 2.1(g)(v)), the Project Loan Balance for such
Project shall be reduced by the portion of the amount deposited into the Revenue
Account pursuant to such Section which is to be applied to pay principal
(assuming that amounts so deposited or allocated from Available Cash as provided
in Section 2.1(g)(ii)(B) or (C) above will be applied pro rata to the payment of
principal, interest and Swap Breakage Costs).

                                 (v)     Application of Prepayment. Borrower may
direct the Administrative Agent to apply the funds which otherwise would be
deposited into the Revenue Account pursuant to this Section 2.1(g) or allocated
from Available Cash as provided in Section 2.1(g)(ii)(B) or (C) above to prepay
the Loans to which such deposit or allocation relates prior to the date such
amounts would have been applied as long as all associated breakage and Swap
Breakage Costs are paid. Breakage and Swap Breakage Costs may, at Borrower's
option, be paid out of (i) amounts which would have been used to pay interest on
the portion of the Loans which are being prepaid early, (ii) amounts provided by
Borrower from Other Sources, and (iii) subject to the next sentence Available
Cash. Available Cash may be used to pay breakage and Swap Breakage Costs up to
an amount equal to the total amount of breakage and Swap Breakage Costs avoided
prior to such date by applying prepayments under Section 2.1(c) and
Section 2.1(g)(ii) in accordance with Sections 7.1(a) and 7.3(a) less the total
amount of breakage and Swap Breakage Costs previously paid out of Available
Cash. In lieu of depositing an amount required to be prepaid under Section
2.1(g)(ii)(B) or (C) in the Revenue Account, Borrower may deposit such amount in
the Fixed Debt Reserve Account for application in accordance with Section 7.3
(taking into account the projected interest to be earned on such deposit and the
amount of such projected shall be satisfactory to the Agents and Majority
Lenders); provided, however, that the scheduled repayment of the Loans under
Section 2.1(c) shall continue as originally envisioned.

              2.2     Total Commitments. After giving effect to Section
2.1(a)(i), the aggregate principal amount of all Loans outstanding at any time
shall not exceed Thirty Million Nine Hundred Twenty-Four Thousand Forty-Five
($30,924,045.00) or, if such amount is reduced pursuant to the terms of this
Agreement, such reduced amount less any Tranche A Loans and Tranche B Loans then
outstanding (such amount, as so reduced from time to time, the "Total Loan
Commitment").

              2.3     Fees.

                        (a)      Upfront Fee. On the Closing Date, Borrower
shall pay to Administrative Agent (for the account of each Lender according to
its respective Proportionate Share) an upfront fee (the "Upfront Fee") equal to
1.00% on the aggregate amount of the initial Total Loan Commitment. Borrower
shall, at its option and subject to the terms and conditions hereof, be
reimbursed for such payment out of Borrowings.

                        (b)      Commitment Fee. On each Quarterly Date after
the Closing Date, Borrower shall pay to the Administrative Agent, for the
account of the Lenders commitment fees (the "Commitment Fees") equal to 0.375%
per annum on the average daily unutilized portion of the Total Loan Commitment
calculated on an actual 365 day year (as it may be reduced from time to time)
during the period from the immediately preceding Quarterly Date (or from the
Closing Date in the case of the first Quarterly Date) until the earlier of (i)
the date on which the Total Loan Commitment is fully utilized, (ii) the last day
of the Tranche B Availability Period and (iii) the date on which the Loan
Commitments are irrevocably terminated by the Administrative Agent or Borrower.
The Commitment Fees will be payable quarterly in arrears, but in any event no
later than the expiry of the Tranche B Availability Period or the date the Loan
Commitments are irrevocably terminated by Borrower or the Administrative Agent.
Borrower shall have the right to cancel the unutilized portion of the Total Loan
Commitment at any time.

              2.4     Other Payment Terms.

                        (a)      Place and Manner. Except as otherwise provided
herein, Borrower shall make all payments due to the Agents and each Lender
hereunder to the Administrative Agent at its account in the United States
identified in Annex 1 from time to time, in lawful money of the United States
and in immediately available funds not later than 2:00 p.m., New York time, on
the date on which such payment is due (subject to the provisions of this
Agreement). Any payment made after such time on any day shall be deemed received
on the next Business Day after such payment is received.

                        (b)      Date. Unless otherwise specified in this
Agreement, whenever any payment due hereunder shall fall due on a day other than
a Business Day, such payment shall instead be due on the next succeeding
Business Day, and such extension of time shall be included in the computation of
interest or fees, as the case may be.

                        (c)      Late Payments. If any amounts required to be
paid by Borrower under this Agreement or the other Financing Documents
(including principal or interest payable on any Loan, and any fees or other
amounts otherwise payable to any Agent or any Lender) remain unpaid after such
amounts are due or if an Event of Default has occurred and is continuing
hereunder, Borrower shall pay interest on the aggregate, outstanding balance of
such overdue amounts from the date due or the occurrence of an Event of Default
hereunder until any such amounts are paid in full or such Event of Default is
remedied or waived at a per annum rate equal to the Default Rate. Such Default
Rate shall apply automatically without the need for any notice from the
Administrative Agent or any Lender; provided that the foregoing shall not be
intended to modify any other notice obligation hereunder including the notice
provisions applicable to Events of Default.

                        (d)      Net of Taxes, Etc.

                                 (i)     Taxes. Any and all payments to or for
the benefit of any Lender by Borrower hereunder or under any other Financing
Document shall, if such Lender shall have complied with its obligations set
forth in Section 2.4(g), be made free and clear of and without deduction, setoff
or counterclaim of any kind whatsoever and in such amounts as may be necessary
in order that all such payments, after deduction for or on account of any
present or future taxes, levies, imposts, deductions, charges or withholdings
imposed by the United States of America or any political subdivision thereof
arising from or relating to such Lender's Commitments or Loans made under this
Agreement, and all liabilities with respect thereto (excluding taxes based on or
measured by the income or capital (including in this exclusion taxes imposed in
lieu thereof, franchise taxes, minimum taxes and branch profits taxes) of any
Lender by any jurisdiction or any political subdivision or taxing authority
thereof or therein as a result of a connection between such Lender and such
jurisdiction or political subdivision, other than a connection resulting solely
from executing, delivering or performing its obligations or receiving a payment
under, or enforcing, this Agreement or any Note) (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as "Taxes"), shall be not less than the amounts
otherwise specified to be paid under this Agreement and the other Financing
Documents. If Borrower shall be required by law to withhold or deduct any Taxes
imposed by the United States of America or any political subdivision thereof
from or in respect of any sum payable hereunder or under any other Financing
Document to any Lender, and if such Lender shall have complied with its
obligations set forth in Section 2.4(g), (A) the sum payable shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.4(d)),
such Lender receives an amount equal to the sum it would have received had no
such deductions been made; (B) Borrower shall make such deductions; and (C)
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law. If Borrower shall make any
payment under this Section 2.4(d) to or for the benefit of any Lender with
respect to Taxes and if such Lender shall claim any credit or deduction for such
Taxes against any other taxes payable by such Lender to any taxing jurisdiction
then such Lender shall pay to Borrower an amount equal to the amount by which
such other taxes are actually reduced; provided that the aggregate amount
payable by such Lender pursuant to this sentence shall not exceed the aggregate
amount previously paid by Borrower with respect to such Taxes. In addition,
Borrower agrees to pay any present or future stamp, recording or documentary
taxes and any other excise or property taxes, charges or similar levies that
arise under the laws of the United States of America or the State in which any
Project or Borrower is located from any payment made hereunder or under any
other Financing Document or from the execution or delivery or otherwise with
respect to this Agreement or any other Financing Document (hereinafter referred
to as "Other Taxes").

                                 (ii)     Indemnity. Borrower shall indemnify
each Agent and each Lender for the full amount of Taxes and Other Taxes
(including any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.4(d)) arising from the execution, delivery or
performance of its obligations or from receiving a payment hereunder, or
enforcing this Agreement or any Financing Document, paid by any Lender, or any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted; provided that Borrower shall not be obligated to indemnify any
Lender for any penalties, interest or expenses relating to Taxes or Other Taxes
arising from the indemnitee's gross negligence or willful misconduct. Each
Lender agrees to give notice to Borrower of the assertion of any claim against
such Lender relating to such Taxes or Other Taxes as promptly as is practicable,
and in no event later than one hundred and twenty (120) days after the principal
officer of such Lender responsible for administering this Agreement has actual
knowledge of such claim; provided that any Lender's failure to notify Borrower
within such 120-day period of such assertion shall not relieve Borrower of its
obligation under this Section 2.4(d) with respect to claims arising after one
hundred and twenty (120) days prior to such time as Borrower receives notice
from the indemnitee as provided herein. Payments by Borrower pursuant to this
indemnification shall be made within thirty (30) days from the date such Lender
makes written demand therefor (submitted through the Administrative Agent),
which demand shall be accompanied by a certificate describing in reasonable
detail the basis and calculation thereof and certifying further that the method
used to calculate such amount is fair and reasonable. Each Lender agrees to
repay to Borrower any refund (including that portion of any interest that was
included as part of such refund with respect to Taxes or Other Taxes paid by
Borrower pursuant to this Section 2.4(d)) received by such Lender for Taxes or
Other Taxes that were paid by Borrower pursuant to this Section 2.4(d) and to
contest, with the cooperation and at the expense of Borrower, any such Taxes or
Other Taxes which such Lender or Borrower reasonably believes not to have been
properly assessed.

                                 (iii)     Notice. Within thirty (30) days after
the date of any payment of Taxes or Other Taxes by Borrower, Borrower shall
furnish to the Administrative Agent, at its address referred to in Section 12.1,
the original or a certified copy of a receipt evidencing payment thereof (or if
such receipt is not available, any other proof of payment reasonably
satisfactory to the Administrative Agent). The Administrative Agent shall
promptly provide a copy of such receipt to each Lender. Borrower shall
compensate the Administrative Agent and each Lender for all reasonable losses
and expenses sustained by the Administrative Agent or such Lender, as the case
may be, as a result of any failure by Borrower to so furnish the original or
certified copy of such receipt or such other proof.

                                 (iv)     Survival of Obligations. The
obligations of Borrower under this Section 2.4(d) shall survive the termination
of this Agreement and the repayment of the Obligations.

                        (e)      Application of Payments. Except as otherwise
provided herein (including in Section 7.2(a)), payments made under this
Agreement and the other Financing Documents shall be applied first, to any fees,
costs, charges or expenses payable to the Administrative Agent and the
Collateral Agent hereunder; second, to any Interest Fix Fees, Liquidation Costs,
fees, costs, charges or expenses payable to the Lenders hereunder or under the
other Financing Documents; third, to any accrued but unpaid interest on the
Loans; and fourth, to the outstanding principal of the Loans.

                        (f)      Failure to Pay Administrative Agent. Unless the
Administrative Agent shall have received notice from Borrower at least two (2)
Business Days prior to the date on which any payment is due to the Lenders
hereunder that Borrower will not make such payment in full, the Administrative
Agent may assume that Borrower has made such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent Borrower
shall not have so made such payment in full to the Administrative Agent, such
Lender shall repay to the Administrative Agent forthwith upon demand such amount
distributed to such Lender, together with interest thereon, for each day from
the date such amount is distributed to such Lender until the date such Lender
repays such amount to the Administrative Agent, at a rate equal to the overnight
LIBO Rate for each day during such period. A certificate of the Administrative
Agent submitted to any Lender with respect to any amounts owing by such Lender
under this Section 2.4(f) shall be conclusive in the absence of manifest error.

                        (g)      Withholding Exemption Certificates. Each Agent,
on or before the Closing Date, and each Lender, upon becoming a Lender
hereunder, agree that they will deliver to Borrower and the Administrative Agent
(in case of a Lender) (and the Administrative Agent agrees that it will deliver
to Borrower) either (i) a statement that it is a United States person (as
defined in Section 7701(a)(30) of the Code); or (ii) if it is not a United
States person, a letter in the form of Exhibit L-1, Exhibit L-2 or Exhibit L-3
(forms of "Withholding Certificate (Treaty)," "Withholding Certificate
(Effectively Connected)" and "Withholding Certificate (Portfolio Interest)",
respectively), as appropriate, and two (2) duly completed copies of United
States Internal Revenue Service Form W-8BEN or W-8ECI or successor applicable
form, as the case may be, certifying in each case that such Agent or Lender is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes. Each Lender which
delivers to Borrower and the Administrative Agent a Form W-8BEN (claiming an
exemption under an applicable treaty or a portfolio interest exemption) or
W-8ECI pursuant to the preceding sentence further undertakes to deliver to
Borrower and to the Administrative Agent further copies of the said letter and
Form W-8BEN or W-8ECI, or successor applicable forms, or other manner of
certification or procedure, as the case may be, on or before the date that any
such letter or form expires or becomes obsolete or within a reasonable time
after gaining knowledge of the occurrence of any event requiring a change in the
most recent letter and forms previously delivered by it to Borrower, and such
extensions or renewals thereof as may reasonably be requested by Borrower or the
Administrative Agent, certifying in the case of a Form W-8BEN or W-8ECI that
such Lender is entitled to receive payments under this Agreement and the other
Financing Documents without deduction or withholding of any United States
federal income taxes, unless in any such cases a Change of Law has occurred
after the Closing Date and prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent a Lender from duly completing and delivering any such letter or form
with respect to it and such Lender advises Borrower that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax. In the event that any Lender is not qualified or otherwise fails to
satisfy the provisions of this Section 2.4(g), Borrower, the Administrative
Agent and such Lender shall cooperate to find another Person to be substituted
for such Lender in the manner provided in Section 10.12.

              2.5     Pro Rata Treatment.

                        (a)     Borrowing, Etc. Except as otherwise provided
herein, (i) each Borrowing shall be made or allocated among the Lenders pro rata
according to their respective Proportionate Shares; and (ii) each payment of
principal of and interest on the Loans shall be made or shared among the Lenders
pro rata according to the respective unpaid principal amounts of the Loans held
by such Lenders.

                        (b)     Sharing of Payments, Etc. If any Lender (a
"Benefited Lender") shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) on account of Loans
(or interest thereon) owed to it, in excess of its ratable share of payments on
account of such Loans obtained by all Lenders entitled to such payments, such
Lender shall forthwith purchase from the other Lenders such participations in
the Loans, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; and if after
taking into account such participations the Benefited Lender continues to have
access to additional funds of Borrower for application on account of its debt,
then the Benefited Lender shall use such funds to reduce indebtedness of
Borrower held by it and share such payments with the other Lenders; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender, such purchase from such Lender shall be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such other Lender's ratable share (according to the proportion of (i) the amount
of such other Lender's required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.5(b) may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of
Borrower in the amount of such participation; provided, that Borrower shall have
no liability to the Lenders hereunder to the extent that it has made all
payments to the Administrative Agent required to be made by Borrower hereunder.

              2.6     Change of Circumstances.

                        (a)     Inability to Determine Rates. If, on or before
the first day of any Interest Period for any Loan which is to bear interest at
the LIBO Rate (i) the Administrative Agent determines in good faith that the
LIBO Rate for such Interest Period cannot be adequately and reasonably
determined due to the unavailability of funds in or other circumstances
affecting the London interbank market, or (ii) the Majority Lenders shall advise
the Administrative Agent that as a result of events or circumstances affecting
generally all similarly situated financial institutions in the markets in which
the Majority Lenders operate (x) the rates of interest for such Loans do not
adequately and fairly reflect the cost to such Lenders of making or maintaining
such Loans or (y) deposits in Dollars in the London interbank market are not
available to such Lenders (as conclusively certified by each such Lender in good
faith in writing to the Administrative Agent and to Borrower) in the ordinary
course of business in sufficient amounts to make and/or maintain their Loans,
then the Administrative Agent shall immediately give notice of such condition to
Borrower together with an explanation in reasonable detail describing such
condition ("Notice of Inability to Determine Rates"). After the giving of any
such Notice of Inability to Determine Rates and until the Administrative Agent
shall otherwise notify Borrower that the circumstances giving rise to such
condition no longer exist, Borrower's right to request the making of and the
obligations of Lenders to make or continue Loans bearing interest at the LIBO
Rate shall be suspended. Any Loan bearing interest at the LIBO Rate outstanding
at the commencement of any such suspension relating thereto shall be converted
at the end of the then current Interest Period for such Loans into Base Rate
Loans unless the Administrative Agent has notified Borrower in writing that such
suspension has then ended.

                        (b)     Illegality. If, after the date of this
Agreement, the adoption of any Governmental Rule, any change in any Governmental
Rule or the application or requirements thereof (whether such change occurs in
accordance with the terms of such Governmental Rule as enacted, as a result of
amendment, or otherwise), any change in the interpretation or administration of
any Governmental Rule by any Governmental Authority, or compliance by any Lender
or Borrower with any request or directive (whether or not having the force of
law) of any Governmental Authority (a "Change of Law") shall make it unlawful or
impossible for any Lender to make or maintain any Loan, such Lender shall
immediately notify the Administrative Agent and Borrower of such Change of Law
("Notice of Change of Law"). Upon receipt of such notice (i) Borrower's right to
request the making of, and the Lenders' obligations to make or continue to make
Loans shall be suspended for so long as such condition shall exist; and (ii)
Borrower shall, at the request of such Lender, at the end of the then current
Interest Period, or immediately following the date of such illegality if
earlier, repay or convert LIBO Loans into Base Rate Loans if such Lender shall
notify Borrower that such Lender may not lawfully continue to fund and maintain
such LIBO Loans. Any conversion or prepayment of Loans made pursuant to the
preceding sentence prior to the last day of an Interest Period for such Loans
shall be deemed a prepayment thereof for purposes of Section 2.7.

                        (c)     Increased Costs. If, after the date of this
Agreement, any Change of Law (other than any Change of Law in respect of Taxes):

                                 (i)     shall impose, modify or hold applicable
any reserve, special deposit or similar requirement (without duplication of any
reserve requirement included within the interest rate through the definition of
"Reserve Requirement") against assets held by, deposits or other liabilities in
or for the account of, advances or loans by, or any other acquisition of funds
by any Lender for any LIBO Loan; or

                                 (ii)     shall impose on any Lender any other
condition directly related to any Loan or Commitment;

and the effect of any of the foregoing is to increase the cost to such Lender of
making, issuing, creating, renewing, participating in or maintaining any such
Loan or Commitment or to reduce any amount receivable by such Lender hereunder
or under the Notes, then Borrower shall from time to time, upon three (3)
Business Days' advance written demand by such Lender (accompanied by a
certificate from such Lender setting forth and reasonably accounting for the
incurred costs), pay to such Lender additional amounts sufficient to reimburse
such Lender for such increased costs or to compensate such Lender for such
reduced amounts, to the extent actually incurred by or suffered by such Lender.

                        (d)     Capital Requirements. If any Lender determines
in good faith that (i) any Change of Law affects the amount of capital required
or expected to be maintained by such Lender or the Lending Office of such Lender
(a "Capital Adequacy Requirement") and (ii) the amount of capital maintained by
such Lender or such Lending Office which is attributable to or based upon the
Loans, the Commitments or this Agreement must be increased as a result of such
Capital Adequacy Requirement (taking into account such Lender's policies with
respect to capital adequacy), Borrower shall pay to the Administrative Agent on
behalf of such Lender, upon demand of the Administrative Agent on behalf of such
Lender (accompanied by a certificate from such Lender setting forth and
reasonably accounting for the incurred costs), such amounts as such Lender shall
determine are necessary to compensate such Lender for the increased costs to
such Lender of such increased capital.

                        (e)     Notice. Each Lender will notify the
Administrative Agent of any event occurring after the date of this Agreement
that will entitle such Lender to compensation pursuant to this Section 2.6, as
promptly as is practicable and in no event later than one hundred and twenty
(120) days after the principal officer of such Lender responsible for
administering this Agreement has actual knowledge of such claim, and the
Administrative Agent shall promptly notify Borrower of such event; provided that
any Lender's failure to notify the Administrative Agent within such one hundred
and twenty (120) day period of such assertion shall not relieve Borrower of its
obligation under this Section 2.6 with respect to claims arising within one
hundred and twenty (120) days prior to such time as Borrower receives notice as
provided herein.

              2.7     Funding Losses. If Borrower shall (a) repay or prepay any
LIBO Loans on any day other than the last day of an Interest Period for such
LIBO Loans (whether an optional prepayment or a mandatory prepayment); (b) fail
to borrow any LIBO Loans in accordance with the Notice of Borrowing delivered to
the Administrative Agent (whether as a result of the failure to satisfy any
applicable conditions or otherwise other than a default by a Lender); or (c)
fail to make any prepayment of any LIBO Loan in accordance with any notice of
prepayment delivered to the Administrative Agent; then Borrower shall, upon
demand by any Lender, reimburse such Lender for all documented and reasonable
costs and losses (but excluding any profit or margin) incurred by such Lender as
a result of such repayment, prepayment or failure ("Liquidation Costs").
Borrower understands that such costs and losses may include losses incurred by a
Lender as a result of funding and other contracts entered into by such Lender to
fund Loans. Each Lender demanding payment under this Section 2.7 shall deliver
to the Administrative Agent a certificate setting forth and reasonably
accounting for the amount of costs and losses for which demand is made, and the
Administrative Agent shall promptly provide such certificate to Borrower.
Notwithstanding the foregoing, unless an Event of Default shall have occurred
and be continuing, and except with regard to any optional prepayments hereunder
or the events described in clauses (b) and (c) above, each Lender shall, at
request of Borrower, use reasonable efforts to minimize any Liquidation Costs
by, among other things, not applying mandatory prepayments until the last day of
an Interest Period.

              2.8     Alternate Office; Minimization of Costs.

                        (a)     To the extent reasonably possible, each Lender
shall designate an alternative Lending Office with respect to its Loans and
otherwise take any reasonable actions to reduce any liability of Borrower to
such Lender under Section 2.4(d), Section 2.6(c) or Section 2.6(d), or to avoid
the unavailability of any Loans or an interest rate option under Section 2.6(b)
so long as such Lender, in its sole discretion, does not determine that such
designation is materially disadvantageous to such Lender.

                        (b)     Any Lender may designate a Lending Office other
than that set forth on Exhibit I and may assign all of its interests under the
Financing Documents, and its Notes, to such Lending Office, provided that such
designation and assignment do not at the time of such designation and assignment
increase the reasonably foreseeable liability of Borrower under Section 2.4(d),
Section 2.6(c), or Section 2.6(d) or make Loans or an interest rate option
unavailable pursuant to Section 2.6(b).

                        (c)     Each Lender shall use commercially reasonable
efforts to avoid or minimize any additional costs, taxes, expense or obligation
which might otherwise be imposed on Borrower pursuant to Section 2.4(d), Section
2.6(c) or Section 2.6(d) or as a result of such Lender being subject to a
Reserve Requirement or to avoid the unavailability of Loans or an interest rate
option under Section 2.6(b); provided, however, that such efforts shall not
cause the imposition on any Lender of any material additional costs or legal or
regulatory burdens unless Borrower shall provide such Lender with an
indemnification for such additional costs in form and substance reasonably
satisfactory to such Lender.

                        (d)     If (i) Borrower incurs any liability to a Lender
under Section 2.4(d), Section 2.6(c) or Section 2.6(d), or (ii) any Loans or
interest rate option shall become unavailable to Borrower under Section 2.6(b),
or (iii) any Lender fails to fund its Proportionate Share of the Loans following
the satisfaction of all conditions precedent to the relevant Borrowing set forth
in Sections 3.1 and 3.2, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, (i) identify and
designate a replacement Lender that shall be acceptable to the Agents and all
other Lenders (except for the Lender subject to this Section 2.8(d)) and (ii)
require the Lender subject to this Section 2.8(d) to assign and delegate,
without recourse, all its interests, rights and obligations under this Agreement
and under the Loans and Commitments of the Lender being replaced hereunder to
such replacement Lender designated by Borrower that shall irrevocably assume all
those obligations (which replacement Lender may be another Lender, but shall not
be an Affiliate of Borrower); provided, however, that the Lender being replaced
hereunder shall have received payment of an amount equal to the Obligations
owing to it (to the extent of the outstanding principal, accrued interest, fees
and other amounts, as applicable, included in those Obligations) from the
replacement Lender or the Borrower. A Lender subject to this Section 2.8(d)
shall not be required to make any such assignment and delegation if, as a result
of a waiver by such Lender of its right under this Agreement, the circumstances
entitling the Borrower to require such assignment and delegation have ceased to
apply. If a Lender refuses to be replaced pursuant to this Section 2.8(d), the
Borrower shall not be obligated to pay such Lender any of the compensation
referred to in this Section or any additional amounts incurred or accrued under
Section 2.4(d), Section 2.6(b), Section 2.6(c) or Section 2.6(d) from and after
the date in excess of those that would have been incurred for such replacement.

              2.9     Interest Rate Protection.

                        (a)     Interest Rate Agreements. If required pursuant
to Section 2.1(b)(vi), Borrower shall enter into and shall maintain in full
force and effect, one (1) or more interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements or other similar agreements or
arrangements designed to protect against the fluctuation in interest rates (such
agreements, collectively, the "Interest Rate Agreements") with an Acceptable
Counterparty with respect to a notional principal amount as required pursuant to
Section 2.1(b)(vi); which Interest Rate Agreements shall be substantially in the
form of Exhibit M attached hereto. Borrower shall not enter into any Interest
Rate Agreement with any Person who is not an Acceptable Counterparty.

                        (b)     Interest Fix Fees; Counterparty Payments.
Borrower shall be responsible for all reasonable costs, fees and expenses
incurred by the Counterparty, the Administrative Agent, the Collateral Agent,
the other Lenders, Borrower or otherwise in connection with the Interest Rate
Agreements into which Borrower enters hereunder, including any reasonable costs,
fees or expenses (including increased interest payments) incurred in connection
with any unwinding, breach or termination of such Interest Rate Agreements
("Interest Fix Fees"). All payments by the Counterparty under the Interest Rate
Agreements upon termination or otherwise shall be deposited into the Fixed Debt
Reserve Account unless Borrower, Agents and the Majority Lenders elect to treat
the Loans subject to such Interest Rate Agreements as Floating Rate Loans, in
which case all payments by the Counterparty shall be deposited in the Revenue
Account.

                        (c)     Security. The obligations of Borrower under each
Interest Rate Agreement between Borrower and each Counterparty, and all
associated Interest Fix Fees, shall be secured by the Collateral Documents, and
shall rank pari passu with the obligations of Borrower under the Loans.

              2.10     Security.

                          (i)     Security Agreements, Etc. All Obligations of
Borrower under the Financing Documents shall be secured by, and Borrower shall
deliver or cause to be delivered to the Agents on the Closing Date the
following:

                                   (A)     A Pledge and Security Agreement duly
executed by Borrower and the Collateral Agent in substantially the form of
Exhibit E-2 hereto (the "Security Agreement");

                                   (B)     A Pledge and Security Agreement duly
executed by Member, Borrower and the Collateral Agent in substantially the form
of Exhibit E-3 hereto (the "Member Pledge"); and

                                   (C)     A Subordination Agreement among the
Collateral Agent, Borrower, Sponsor and Member (the "Subordination Agreement"),
in substantially the form of Exhibit E-4 hereto.

                          (ii)     With respect to an initial Borrowing for each
Current Project, the Obligations of Borrower hereunder shall be secured by, and
the relevant Subsidiary Guarantor shall deliver or cause to be delivered to the
Administrative Agent on such Borrowing Date a Guarantee, Pledge and Security
Agreement duly executed and delivered by the relevant Subsidiary Guarantor, in
the form of Exhibit E-5 hereto (the "Subsidiary Guarantee") granting to the
Collateral Agent a first-priority security interest in (A) all Class B Units in
the relevant Project Entity owned by such Subsidiary Guarantor, (B) all of such
Subsidiary Guarantor's rights and remedies under the LLC Agreement to which such
Subsidiary Guarantor is a party and (C) solely in the case of Catamount
Sweetwater 3, all of Catamount Sweetwater 3's rights and remedies under the
Sweetwater 3 ECCA, solely to the extent that Tranche B Loans have been funded
before all obligations of Catamount Sweetwater 3 to make equity capital
contributions arising under the Sweetwater 3 ECCA have been fully performed
thereunder. Each such Subsidiary Guarantor shall have executed and delivered an
executed counterpart to the Subordination Agreement.

                          (iii)     All Obligations of Borrower under the
Financing Documents shall be secured by, and Borrower shall deliver or cause to
be delivered to the Administrative Agent on the date of the first Borrowing an
Account Control Agreement duly executed by Borrower, the Collateral Agent and
Depository in substantially the form of Exhibit E-7 hereto (the "Account Control
Agreement").

ARTICLE 3



CONDITIONS PRECEDENT

              3.1     Conditions Precedent to the Closing Date. The occurrence
of the Closing Date and the effectiveness of this Agreement are subject to the
prior satisfaction of each of the following conditions (unless waived in writing
by each Agent and the Lenders in their sole and absolute discretion):

                        (a)     Each representation and warranty set forth in
Section 4.1 is true and correct in all material respects on the Closing Date
(unless such representation or warranty relates solely to an earlier date, in
which case it shall have been true and correct in all material respects as of
such earlier date).

                        (b)     No Default or Event of Default has occurred and
is continuing.

                        (c)     Delivery to the Agents of a copy of one or more
resolutions or other authorizations of Borrower, Member and Sponsor certified by
the appropriate officers of each such entity as being in full force and effect
on the Closing Date, authorizing the execution, delivery and performance of this
Agreement (in the case of Borrower's Closing Certificate) and the other
Operative Documents (to the extent such documents are to be executed as of the
Closing Date) and any instruments or agreements required hereunder or thereunder
and in each case to which Borrower, Member or Sponsor is a party.

                        (d)     Delivery to the Agents of a certificate,
satisfactory in form and substance to the Agents and the Lenders from Borrower,
Member and Sponsor signed by the appropriate authorized officer of each such
entity and dated as of the Closing Date, as to the incumbency of the natural
persons authorized to execute and deliver this Agreement (in the case of
Borrower's Closing Certificate) and the other Operative Documents (to the extent
such documents are to be executed as of the Closing Date) and any instruments or
agreements required hereunder or thereunder and in each case to which Borrower,
Member or Sponsor is a party.

                        (e)     Delivery to the Agents of (i) a copy of the
certificate of formation of Borrower, certified by the Secretary of State of the
State of Vermont, a copy of the operating agreement of Borrower; (ii) a copy of
the certificate of incorporation of Sponsor and Member, certified by the
Secretary of State of Vermont; and (iii) a copy of the bylaws of Sponsor and
Member, certified by its secretary or an assistant secretary. The operating
agreement of Borrower shall be in form and substance reasonably satisfactory to
the Agents and the Lenders.

                        (f)     Except as set forth in Exhibit H-2, no material
action, suit, proceeding or investigation shall have been instituted or
threatened against Borrower which could reasonably be expected to result in a
Material Adverse Effect.

                        (g)     All corporate and limited liability company
proceedings and documentation of Borrower, Member or Sponsor relating to the
transactions contemplated by this Agreement shall be satisfactory in form and
substance to the Agents and the Lenders, and the Agents shall have received all
information and copies of all documents, including records of corporate or
limited liability company proceedings and copies of any approval by any
Governmental Authority required in connection with any transaction herein
contemplated, such documents where appropriate to be certified by proper
corporate or limited liability company officers or Governmental Authorities.

                        (h)     Delivery to the Agents of executed originals of
each Financing Document contemplated or required to be effective as of the
Closing Date which shall be satisfactory in form and substance to the Agents and
the Lenders, shall have been duly authorized, executed and delivered by the
parties thereto (to the extent such documents are required to be executed as of
the Closing Date). All Liens contemplated by the Collateral Documents to be
created and perfected in favor of the Collateral Agent as of the Closing Date
shall have been perfected, recorded and filed in the appropriate jurisdictions.
The Collateral Agent shall have received all outstanding original membership
interest certificates, with blank membership interest powers, in Borrower.

                        (i)     The Agents shall have received Borrower's
Closing Certificate, dated as of the Closing Date.

                        (j)     Delivery to the Agents of an opinion (each of
which shall be dated as of the Closing Date) of:

                                 (i)     Andrews Kurth LLP, counsel to Borrower,
Member and Sponsor, in the form of Exhibit C-1 hereto; and

                                 (ii)    the in-house counsel for Borrower,
Member and Sponsor in the form of Exhibit C-2 hereto.

                        (k)     No action, suit, proceeding or investigation
shall have been instituted or, to Borrower's Knowledge, threatened, nor shall
any order, judgment or decree have been issued or , to Borrower's Knowledge,
proposed to be issued by any Governmental Authority that, solely as a result of
entering into the Financing Documents, would cause or deem (i) any Agent or the
other Lenders or any Affiliate of any of them to be subject to, or not exempted
from, regulation under the FPA or PUHCA, any financial, organizational or rate
regulation as a "public utility" under relevant State laws, or under any other
State laws and regulations respecting the rates or the financial or
organizational regulation of electric utilities; or (ii) Borrower or any Project
Entity to be subject to, or not exempted from, regulation under the FPA, any
financial, organizational or rate regulation as a "public utility" under
relevant State laws, under any other State laws and regulations respecting the
rates or the financial or organizational regulation of electric utilities and
under PUHCA, other than regulation under Section 9(a)(2) of PUHCA.

                        (l)     The Agents shall have received a UCC search
report of a recent date before the Closing Date for each of the jurisdictions in
which the UCC-1 financing statements are intended to be filed in respect of the
Collateral being secured as of the Closing Date, showing that upon due filing
(assuming such filing occurred on the date of such respective reports), the
security interests created under the relevant Collateral Documents will have a
first-priority interest over all other financing statements in respect of such
Collateral, subject to Permitted Liens that, pursuant to the applicable Legal
Requirements, are entitled to a higher priority than the Lien of the Collateral
Agent.

                        (m)     All amounts (including, but not limited to, the
Upfront Fee) required to be paid to or deposited with the Administrative Agent,
Collateral Agent or any Lender, and all taxes, fees and other costs payable in
connection with the execution, delivery and filing of the documents and
instruments required to be filed as a condition precedent pursuant to this
Section 3.1, shall have been paid in full (or in connection with such taxes,
fees (other than fees payable to the Lenders or the Agents) and costs, Borrower
shall have made other arrangements acceptable to the Agents and the Lenders in
their sole discretion).

                        (n)     [Intentionally omitted.]

                        (o)     [Intentionally omitted.]

                        (p)     The Agents shall have received the most recent
unaudited pro forma financial statements of Borrower and the most recent
quarterly and annual financial statements of Sponsor, such financial statements
to be in the form and substance satisfactory to the Agents and the Lenders.

                        (q)     The Agents shall have received the preliminary
Base Case Forecast relating to all Projects, in the form and substance
satisfactory to the Agents and the Lenders.

                        (r)     Such other documents as the Agents shall
reasonably request, in form and substance satisfactory to the Agents and the
Lenders, if the Agents have a reasonable concern that any condition precedent in
this Section 3.1 has not been satisfied, including a breach of any covenant or
representation and warranty in this Agreement.

              3.2     Conditions Precedent to Each Borrowing. The obligation of
the Lenders to make any Loans with respect to a Current Project, is subject to
the prior satisfaction of the following conditions (unless waived in writing by
the Agents and the Lenders in their sole and absolute discretion); provided,
however, that there shall be no duplication with respect to the satisfaction of
conditions precedent under Sections 3.1 and 3.2 if the Closing Date and the
initial Borrowing Date under Tranche A occur on the same Business Day:

                        (a)     All representations and warranties of Borrower
under Section 4.1 and all representations and warranties of Borrower under
Section 4.2 with respect to the Current Project are true and correct in all
material respects as of such Borrowing Date (unless such representation or
warranty relates solely to an earlier date, in which case it shall have been
true and correct in all material respects as of such earlier date).

                        (b)     No Default or Event of Default has occurred and
is continuing or will result from the making of the Loan requested hereunder.

                        (c)     Delivery of a Notice of Borrowing in accordance
with Section 2.1(a)(ii).

                        (d)     Delivery to the Agents of a certificate
identifying the percentage of the Subsidiary Guarantor's equity contribution in
such Project Entity that will be funded by the requested Loans.

                        (e)     Delivery to the Agents of a copy of one or more
resolutions or other authorizations of Borrower, Sponsor, Member and the
relevant Subsidiary Guarantor with respect to the Current Project certified by
the appropriate officers of each such entity as being in full force and effect
as of such Borrowing Date, authorizing the execution, delivery and performance
of the Operative Documents (to the extent such documents are to be executed on
or prior to such Borrowing Date) and any instruments or agreements required
hereunder or thereunder and in each case to which Borrower, Sponsor, Member or
such Subsidiary Guarantor is a party.

                        (f)     Delivery to the Agents of a certificate,
satisfactory in form and substance to the Agents and the Lenders from Borrower,
Sponsor, Member and the relevant Subsidiary Guarantor with respect to the
Current Project signed by the appropriate authorized officer of each such entity
and dated as of such Borrowing Date, as to the incumbency of the natural persons
authorized to execute and deliver the Operative Documents (to the extent such
documents are to be executed on or prior to such Borrowing Date) and any
instruments or agreements required hereunder or thereunder and in each case to
which Borrower, Sponsor, Member or such Subsidiary Guarantor is a party.

                        (g)     Delivery to the Agents of (i) a copy of the
certificate of formation of Borrower, certified by the Secretary of State of the
State of Vermont, a copy of the operating agreement of Borrower with any
amendments thereto; (ii) copies of the certificate of incorporation, certificate
of formation or other analogous organizational documents of Member and the
relevant Subsidiary Guarantor for the Current Project, certified by the
Secretary of State of the State of incorporation or formation of such Person;
and (iii) copies of the bylaws, partnership agreement or operating agreement, as
applicable, of Borrower, Member and the relevant Subsidiary Guarantor with
respect to the Current Project, all certified by their secretary or assistant
secretary. The organizational documents of Borrower, Member and the relevant
Subsidiary Guarantor with respect to the Current Project shall be in form and
substance reasonably satisfactory to the Agents and the Lenders.

                        (h)     Delivery to the Agents of (i) certificates
issued by the Secretary of State of the jurisdiction of organization of each of
the Major Project Participants related to the Current Project party to a Project
Document, certifying that each such Major Project Participant is in good
standing and has paid taxes due to such State and (ii) certificates issued by
the Secretary of State of the States in which such Current Project is located
confirming that each applicable Project Entity is qualified to do business in
such State.

                        (i)     Delivery to the Agents of (i) executed originals
of each Financing Document with respect to the Current Project contemplated or
required to be effective as of such Borrowing Date, duly executed and delivered
by each party thereto, and (ii) a certified list of, and true, correct and
complete copies of, each Project Document to which the Current Project Entity is
party and any existing supplements or amendments thereto. Delivery of such
Project Documents, supplements and amendments may be accomplished by providing
access to such documents in digital format. Such Financing Documents, Project
Documents (subject, solely in the case of the Project Documents, to
Section 6.13(a), except that references therein to a Funded Project shall
constitute references to the Current Project for the purposes hereof) and
supplements or amendments thereto shall be satisfactory in form and substance to
the Agents and the Lenders, shall have been duly authorized, executed and
delivered by the parties thereto, and all such Project Documents with respect to
the Current Project shall be certified by a Responsible Officer of Borrower as
being true, complete and correct and in full force and effect on such Borrowing
Date pursuant to the Borrowing Certificate, subject, in each case to Section
6.13(a) (provided that references therein to a Funded Project shall constitute
references to the Current Project for the purposes hereof). All Liens
contemplated to be created and perfected in favor of the Collateral Agent
pursuant to the Collateral Documents with respect to the Current Project shall
have been so created, perfected and filed in the applicable jurisdictions. The
Collateral Agent shall have received (i) all outstanding original membership
interest certificates, with blank membership interest powers, in the Subsidiary
Guarantor holding interests in the relevant Project Entity and (ii) all
outstanding original membership interest certificates, with blank membership
interest powers, in the Project Entity owned by such Subsidiary Guarantor.

                        (j)     [Intentionally omitted].

                        (k)     [Intentionally omitted].

                        (l)     Delivery to the Agents of legal opinions (each
of which shall be in form and substance satisfactory to the Agents and the
Lenders and dated as of the Borrowing Date) addressing the customary matters
with respect to Borrower and the relevant Subsidiary Guarantor relating to the
Current Project, including the following:

                                  (i)     (an opinion of Morris, James, Hitchens
& Williams LLP, as special Delaware counsel to Borrower, Sponsor, Subsidiary
Guarantor and Member, substantially in the form of Exhibit C-3 or such other
form as shall be satisfactory to the Agents and the Lenders;

                                  (ii)     an opinion of Andrews Kurth LLP,
counsel for Borrower, Member and the Subsidiary Guarantor, substantially in the
form of Exhibit C-4; and

                                  (iii)    an opinion of the in-house counsel
for Borrower and Sponsor in the form of Exhibit C-5.

                        (m)     The Agents shall have received the Borrowing
Certificate with respect to the Current Project, dated as of such Borrowing
Date.

                        (n)     Delivery to the Agents of a reliance certificate
from the Environmental Consultant with respect to the Current Project, attaching
such Environmental Consultant's Phase I environmental assessment reports and any
other reports prepared by such Environmental Consultant with respect to the
Current Project dated as of a date within thirty (30) days of such Borrowing
Date and addressed to the Agents, in substantially the form attached hereto as
Exhibit G-2 with such changes thereto as are acceptable to the Lenders.

                        (o)     Delivery to the Agents of a certificate from the
Independent Engineer, with an Independent Engineer's report with respect to the
technical review of the Current Project and the Current Project's Project
Documents (including a review of the overall wind project design of the Current
Project and compliance of the Current Project with the applicable grid
requirements), combined wind and energy production forecasts, a review of the
Base Case Forecast for the Current Project and analyses showing gross and net
production forecasts, including with respect to the Current Project P50
probability of exceedance forecasts for one-year and ten-year periods and a P99
probability of exceedance forecast for one-year periods, and otherwise in the
form, substance and scope satisfactory to the Agents and the Lenders. Such
report by the Independent Engineer shall (i) address the curtailment, imbalance
and interconnection risks existing with respect to the Current Project, (ii)
verify that the equipment is appropriate for twenty (20) years of use at the
Project Site including confirming that the Current Project's design is adequate
and able to operate in accordance with the pro forma prepared by the Independent
Engineer, (iii) confirm that the Current Project has achieved commercial
operation and, in the case of Sweetwater 3, all other completion milestones
required for the Equity Capital Contribution Date to occur or to have occurred
under the Sweetwater 3 ECCA. Such report of the Independent Engineer may be in
the form of a reliance certificate, dated as of the relevant Borrowing Date or
as of any earlier date not to exceed thirty (30) days prior to such Borrowing
Date, permitting the Agents and Lenders to rely on an earlier report with
respect to the Current Project prepared by the Independent Engineer and
attaching the full and complete copy of such report which shall be in
substantially the form attached hereto as Exhibit G-3 with such changes thereto
as are satisfactory to the Lenders.

                        (p)     Insurance complying with the relevant Material
Project Documents with respect to the Current Project shall be in full force and
effect and the Agents shall have received (i) a certificate from the relevant
Subsidiary Guarantor, dated as of such Borrowing Date and identifying
underwriters, type of insurance, insurance limits and policy terms, and stating
that such insurance is in full force and effect and that all premiums then due
thereon have been paid and that, in the opinion of such Person, such insurance
complies with each relevant Material Project Document, (ii) certified copies of
all policies evidencing such insurance (or a binder, commitment or certificates
signed by the insurer or a broker authorized to bind the insurer), in form and
substance satisfactory to the Agents and the Lenders, and (iii) a certificate
and report of the Insurance Consultant, in form and substance satisfactory to
the Agents and the Lenders, certifying and discussing the adequacy of the
insurance policies in effect with respect to the requirements under the relevant
Material Project Documents and verifying that such policies are not subject to
cancellation without prior notice. Such report may be in the form of a reliance
certificate, dated as of the relevant Borrowing Date or as of any earlier date
not to exceed thirty (30) days prior to such Borrowing Date, permitting the
Agents and Lenders to rely on an earlier report prepared by the Insurance
Consultant with respect to the same Current Project and attaching the full and
complete copy of such report which reliance certificate shall be in
substantially the form attached hereto as Exhibit G-4 with such changes as are
satisfactory to the Lenders.

                        (q)     Borrower shall provide evidence to the Agents
that all accounts required pursuant to Article 7 have been established.

                        (r)     Delivery (which may be accomplished by providing
access in digital format) to the Agents of (i) the schedule of Applicable
Permits then required to operate the Current Project; and (ii) copies of all
Applicable Permits then required to operate the Current Project, which Permits
shall be in form and substance satisfactory to the Agents and the Lenders,
together with a certificate of a Responsible Officer of Borrower certifying that
all such Applicable Permits have been obtained.

                        (s)     [Intentionally omitted.]

                        (t)     No action, suit, proceeding or investigation
shall have been instituted or, to Borrower's Knowledge, threatened in written
form, nor shall any order, judgment or decree have been issued or, to Borrower's
Knowledge, proposed to be issued by any Governmental Authority that, solely as a
result of the construction, ownership, leasing or operation of the Current
Project, the sale of electricity therefrom or the entering into of any Operative
Document with respect thereto or any transaction contemplated hereby or thereby,
would cause or deem (i) any Agent or the Lenders or any Affiliate of any of them
to be subject to, or not exempted from, regulation under the FPA or PUHCA, any
financial, organizational or rate regulation as a "public utility" under the
relevant State laws, or under any other State laws and regulations respecting
the rates or the financial or organizational regulation of electric utilities;
or (ii) Borrower or the Subsidiary Guarantor for the Current Project to be
subject to, or not exempted from, regulation under any financial, organizational
or rate regulation as a "public utility" under the relevant State laws, under
any other State laws and regulations respecting the rates or the financial or
organizational regulation of electric utilities and under PUHCA, other than
regulation under Section 9(a)(2) of PUHCA.

                        (u)     All amounts required to be paid to or deposited
with any Agent or any Lender, and all taxes, fees and other costs payable in
connection with the execution, delivery, recordation and filing of the documents
and instruments required to be filed as a condition precedent to this Section
3.2, shall have been paid in full (or shall be paid concurrently with the
occurrence of such Borrowing) or arrangements for the payment thereof from the
Loans shall have been made which arrangements shall be acceptable to the Agents
and the Lenders.

                        (v)     The Agents shall have received the most recent
pro forma financial statements of the relevant Subsidiary Guarantor and the most
recently available financial statements of the Current Project Entity which
shall be audited financial statements for Sweetwater 1 Project Entity. Financial
statements delivered under this Section 3.2(v) shall be acceptable to the Agents
and the Lenders.

                        (w)     The Agents shall have received or obtained
copies of the most recent audited annual financial statements and most recently
available financial statements (whether audited or unaudited) from each Major
Project Participant related to the Current Project or alternatively, the
guarantor of any such Major Project Participant, the loss of which could result
in a Material Adverse Effect on the Current Project in the reasonable opinion of
the Agents and the Lenders, in each case, solely to the extent such financial
statements required under this Section 3.2(w) are publicly available.

                        (x)     The Agents shall have received a UCC search
report of a recent date before such Borrowing Date for each of the jurisdictions
in which the UCC-1 financing statements are intended to be filed in respect of
the Collateral related to the Current Project being secured as of such Borrowing
Date, showing that upon due filing (assuming such filing occurred on the date of
such respective reports), the security interests created under the relevant
Collateral Documents will have a first-priority interest over all other
financing statements in respect of such Collateral (subject only to Permitted
Liens that, pursuant to the applicable Legal Requirements, are entitled to a
higher priority than the Lien of the Collateral Agent).

                        (y)     The Agents shall have received (i) the Base Case
Forecast containing financial projections of revenues and operating expenses
solely for the Current Project or Current Projects included in the same Tranche
(in the case of the initial Borrowing) and being funded from the same Borrowing,
and (ii) a schedule of the Minimum Debt Service Reserve Requirement, each of
which shall be acceptable to the Agents and the Lenders, and such Base Case
Forecast and the base case projections referenced in subclauses (i) and (ii) of
this Section 3.2(y) shall demonstrate that the Minimum Debt Service Requirement
will be maintained in the Debt Service Reserve Account during each relevant
period. Such Base Case Forecasts shall demonstrate that the estimated cash flow
attributable to the Projects included in the relevant Tranche under the Base
Case Forecast (prepared on the basis of a P99 probability of exceedance
production forecast for one-year periods) to be sufficient if deposited into the
Revenue Account and applied to prepay the Loans with respect to the Current
Project or Current Projects included in the relevant Tranche and being funded as
of the same Borrowing to pay debt service in accordance with Section 7.2(a)
(including, but not limited to, the payment of Fees, principal and interest at
the estimated Base Rate or LIBO Rate which will be applicable to the Loans on
the Borrowing Date with respect to the Current Project) with respect thereof
such that the estimated final Scheduled Payment Date for the estimated Project
Loan Balance relating to the Projects included in the same Tranche occurs prior
to (y) the later of the final Cash Reallocation Dates with respect to the
Projects included in the relevant Tranche (or the Cash Reallocation Date with
respect to the Current Project if only one Project is to be included in the
relevant Tranche) or (z) the commencement of a period preceding such Cash
Reallocation Dates, which period shall be determined by the Agents and Borrower
on the basis of the percentage of the Loans then subject to Interest Rate
Agreements.

                        (z)     Borrower shall deliver to the Agents the most
recently available Annual Operating Budget for the Current Project, such Annual
Operating Budget to be satisfactory to the Agents and the Lenders. The final
Annual Operating Budget shall be certified by a Responsible Officer of Borrower
as the Annual Operating Budget approved by the Project Entity. Borrower shall
have demonstrated to the satisfaction of the Agents and the Lenders how the
projected operation and maintenance expenditures with respect to a Current
Project in the relevant Base Case Forecast will be paid after the expiration of
the relevant O&M Agreement with respect to the Current Project.

                        (aa)    The Agents shall have received a copy of the
as-built A.L.T.A. survey of the Project Site with respect to the Current
Project, in form and substance satisfactory to the Agents and the Lenders,
reasonably current and certified to the Agents and the Lenders by a licensed
surveyor reasonably satisfactory to the Agents and the Lenders, showing (i) as
to the applicable Project Site, the exact location and dimensions thereof,
including the location of all means of access thereto, and all improvements or
other encroachments in or on such Project Site; (ii) the location and dimensions
of all improvements, fences or encroachments located in or on such Project Site;
(iii) the utility facilities servicing the Current Project (including water,
electricity, gas, telephone and sanitary sewer facilities); (iv) that the
location of the Current Project is in compliance with all applicable wind access
buffer zones, building and setback lines (unless agreements or zoning variances,
satisfactory to the Agents and the Lenders, waiving such setbacks have been
obtained), does not encroach on or interfere with adjacent property or existing
easements or other rights (whether on, above or below ground), and that there
are no gaps, gores, projections, protrusions or other survey defects; and (v)
that there are no other matters constituting a defect in title other than
Permitted Liens. There shall not have been any material change in the layout or
location of the wind turbines, the collection system or the interconnection
facilities with respect to the Current Project since the effective date of the
as-built A.L.T.A. survey delivered under this Section 3.2(aa).

                        (bb)    The Current Project Entity shall have obtained
all titles, leaseholds, easements, rights of way and/or other real estate
property interests then necessary to own and operate the Current Project.

                        (cc)    Borrower, the Subsidiary Guarantor related to
the Current Project and the Current Project Entity shall have complied with the
requirements of Section 32 of PUHCA, as added by Section 711 of the Energy
Policy Act of 1992, to the extent applicable to such entity, such that the
Current Project Entity shall be an Exempt Wholesale Generator.

                        (dd)    Intentionally Omitted.

                        (ee)    No Material Adverse Change with respect to
Borrower, Sponsor, Member, any Subsidiary Guarantor, any Project Entity or any
provider of Alternative Credit Support has occurred or is continuing since the
later to occur of (A) the Closing Date or (B) the immediately preceding
Borrowing Date.

                        (ff)    All amounts of Borrower and each relevant
Subsidiary Guarantor on deposit or credited to any Existing Bank Accounts (other
than any amounts which will be required to make the other payments required to
be made under this Section 3.2 or elsewhere herein) shall have been transferred
to the Revenue Account established as provided in Article 7 and, immediately
upon such transfer, all Existing Bank Accounts shall have been closed.

                        (gg)    As of its Borrowing Date with respect to the
Sweetwater 3 Project Entity, all conditions precedent to such funding under the
Equity Capital Contribution Agreement relating to the Current Project shall have
been satisfied or waived; provided, that, such Subsidiary Guarantor will not
waive any condition for its benefit without the prior written consent of the
Administrative Agent and the Lenders not to be unreasonably withheld.

                        (hh)    Borrower shall have delivered to the Collateral
Agent membership interest certificates evidencing such Subsidiary Guarantor's
ownership interests in the relevant Project Entity.

                        (ii)    [Intentionally omitted].

                        (jj)    [Intentionally omitted].

                        (kk)    Borrower shall have delivered all notices
related to the creation and perfection of any Liens in favor of the Collateral
Agent required by the terms of the applicable LLC Agreement and shall have
provided the Agents with true, correct and complete copies of such notices.

                        (ll)     Sponsor shall have delivered to the Agents a
Sponsor's guarantee in favor of the Collateral Agent with respect to any
diversions of the Subsidiary Guarantor's distributions under Section 5.04 of the
applicable LLC Agreement in substantially the form attached as Exhibit E-6 (such
guarantee, an "LLC Exposure Guarantee").

                        (mm)   [Intentionally omitted.]

                        (nn)    Borrower shall have delivered to the
Administrative Agent (i) an irrevocable power of attorney duly executed by the
Subsidiary Guarantor with respect to the disposition of the Subsidiary
Guarantor's membership interest in the relevant Project Entity, substantially in
the form attached as Exhibit E-8 or such other form as shall be satisfactory to
the Agents and (ii) a duly executed and delivered waiver and consent agreement
with respect to the definition of the "Disqualified Transferee" in the
applicable LLC Agreement, in the form and substance to be acceptable to the
Agents and reasonably acceptable to Borrower, executed by the relevant
Subsidiary Guarantor.

                        (oo)    Borrower shall have delivered to the Agents (i)
wind forecast report provided by the Wind Consultant as to the adequacy and
stability of the wind resource with respect to the Current Project which shall
be substantially in the form attached hereto as Exhibit G-5 with such changes
thereto as are acceptable to the Lenders and (ii) a transmission report provided
by the Transmission Consultant as to the adequacy of transmission capacity
available to the Current Project which shall be substantially in the form
attached hereto as Exhibit G-6 with such changes thereto as are acceptable to
the Lenders, and each such report shall be in form and substance satisfactory to
the Agents and the Lenders; provided, however, that any such report may be in
the form of a reliance certificate , dated as of the Borrowing Date or as of any
earlier date not to exceed one month prior to the Borrowing Date, permitting the
Agents and the Lenders to rely on an earlier report prepared with respect to the
same Current Project by the Wind Consultant or the Transmission Consultant, as
applicable, and attaching, in each case, the full and complete copy of such
original report which shall be satisfactory in form and substance to the Agents
and the Lenders.

                        (pp)    [Intentionally omitted].

                        (qq)    Solely if Tranche B Loans are requested to fund
up to 80% of Catamount Sweetwater 3's equity capital contribution obligations to
the Sweetwater 3 Project Entity required as of the Equity Capital Contribution
Date under the Sweetwater 3 ECCA, (i) Borrower or an Affiliate thereof shall
have deposited additional funds to the Disbursement Account in an amount
sufficient, together with Tranche B Loans requested for such purpose, to fund
the equity capital contribution required to be made to Sweetwater 3 by Catamount
Sweetwater 3 as of the Equity Capital Contribution Date for Sweetwater 3 and
(ii) the Disbursement Account shall have been established as required under
Section 7.1 and under the Account Control Agreement.

              3.3     [Intentionally omitted.] Release of Collateral.

                        (a)     If the Lenders, elect not to make any Loans with
respect to a Current Project because of a failure of any condition precedent set
forth in Section 3.2 with respect to such Current Project or Borrower elects not
to request such Loans, the Collateral Agent shall, at the request of Borrower,
release and terminate any Liens on any Collateral granted to the Collateral
Agent on or prior to the date of such election pursuant to the relevant
Collateral Documents relating to the relevant Project Entity, solely to the
extent that such Liens and such Collateral relate to such Current Project.

                        (b)     Once the Collateral relating to a Project is
released pursuant to Section 3.4(a), such Project shall not be deemed to be a
Funded Project and the Subsidiary Guarantor relating to such Project shall not
be deemed to be a Subsidiary Guarantor, for any purpose under the Operative
Documents. Notwithstanding anything in Articles 5 or 6 to the contrary, such
released Collateral can be sold, leased, transferred or otherwise disposed of or
distributed. In connection with such release, the applicable Subsidiary
Guarantee shall be terminated, and the applicable LLC Exposure Guarantee of the
Sponsor shall be terminated with respect to such Project. The Lenders hereby
authorize the Collateral Agent to take such action as shall be necessary in
order to release the Collateral, the applicable Subsidiary Guarantee and the
applicable LLC Exposure Guarantee in accordance with this Section 3.4.

              3.5     Sweetwater 3 Matters. (a)     Any Sweetwater 3 Material
Project Documents duly executed and delivered (or made available by providing
access in digital format) to the Agents (whether acting as Agents hereunder or
otherwise) on or prior to May 10, 2005 shall be deemed to be in form and
substance satisfactory to the Agents and the Lenders for the purposes of Section
3.2(i) unless any such Sweetwater 3 Material Project Document has been amended,
modified or supplemented on or prior to the Borrowing Date under Tranche B, in
which case any such amendment, modification or supplement shall be subject to
Section 6.13(a) (except that references therein to a Funded Project shall
constitute references to Sweetwater 3 for the purposes hereof).

                        (b)     Any Applicable Permits relating to Sweetwater 3
delivered (or made available by providing access in digital format) to the
Agents (whether acting as the Agents hereunder or otherwise) on or prior to May
10, 2005 shall be deemed to be in form and substance satisfactory to the Agents
and the Lenders for the purposes of Section 3.2 unless any such Applicable
Permit has been amended, modified or supplemented on or prior to the Borrowing
Date under Tranche B, in which case any such amendment, modification or
supplement shall fully be subject to Section 3.2(r).

                        (c)     Any Base Case Forecast which relates to
Sweetwater 3 and which is not materially less favorable to the Subsidiary
Guarantor for Sweetwater 3 and the Lenders than the forecasts and projections
for Sweetwater 3 delivered to any Agent or the Lenders on or prior to May 10,
2005 shall be deemed to be in form and substance satisfactory to the Agents and
the Lenders for the purposes of Section 3.2 unless any such Base Case Forecast
has been revised, amended, modified or supplemented on or prior to the Borrowing
Date under Tranche B, in which case any such revision, amendment, modification
or supplement shall be fully subject to Section 3.2(y).

ARTICLE 4



REPRESENTATIONS AND WARRANTIES

              4.1     General Representations and Warranties.

              Borrower makes the following representations and warranties to,
and in favor of, the Lenders as of the Closing Date and as of each Borrowing
Date relating to a Current Project, with respect to matters relating to the
Current Project. All of these representations and warranties shall survive the
Closing Date, each Borrowing Date and the making of the Loans.

                        (a)     Organization.

                                 (i)     Borrower (A) is a limited liability
company duly formed, validly existing and in good standing under the laws of the
State of Vermont; (B) is duly qualified, authorized to do business and in good
standing in each other jurisdiction where the character of its properties or the
nature of its activities makes such qualification necessary except where the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect; and (C) has all requisite limited liability company power and
authority to own or hold under lease the property it purports to own or hold
under lease and to carry on its business as now being conducted and as proposed
to be conducted under the Operative Documents to which it is a Party.

                                 (ii)     Member (A) is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Vermont; (B) is duly qualified, authorized to do business and in good
standing in each other jurisdiction where the character of its properties or the
nature of its activities makes such qualification necessary except where the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect; (C) has all requisite corporate power and authority to own or
hold its interest in Borrower and to carry on its business as now being
conducted and as proposed to be conducted by it under the Operative Documents in
respect of the Projects.

                                 (iii)     The only holder of all membership
interests in Borrower on the date of this Agreement is the Member. As of the
date of this Agreement, (A) there are no outstanding Equity Rights with respect
to Borrower and (B) there are no outstanding obligations of Borrower to
repurchase, redeem, or otherwise acquire any membership or other equity
interests in Borrower or to make payments to any Person, such as "phantom stock"
payments, where the amount thereof is calculated with reference to the fair
market value or equity value of Borrower. Borrower is authorized to issue and
has issued only one class of membership interests.

                                 (iv)     As of the Closing Date and as of the
Borrowing Date under Tranche A, Sponsor is the sole Member.

                        (b)     Authorization; No Conflict. Each of Borrower and
Member has duly authorized, executed and delivered each Operative Document to
which it is a party, and neither such entity's execution and delivery thereof
nor the performance thereof (i) will be in conflict with or result in a breach
of such entity's organizational documents; (ii) will violate, any other Legal
Requirement applicable to or binding on Borrower or Member or any of their
respective properties except for any such violation of a Legal Requirement that
could not reasonably be expected to have a Material Adverse Effect; (iii) will
result in any material breach of or constitute any material default under, or
result in or require the creation of any Lien (other than Permitted Liens) upon
any of the Collateral under, any agreement or instrument to which it is a party
or by which it or any of the Collateral may be bound or affected; or (iv) will
require the consent or approval of any Person, which has not already been
obtained.

                        (c)     Enforceability. Each Operative Document to which
Borrower or Member is a party is a legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, except as
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
or other similar laws affecting the enforcement of creditors' rights generally
and subject to general equitable principles (regardless of whether
enforceability is considered in a proceeding in equity or at law). None of the
Operative Documents to which Borrower or Member is a party has been amended or
modified since the later to occur of (i) the Closing Date or (ii) the
immediately preceding Borrowing Date except in accordance with this Agreement
and subject to Section 6.13(a) (except that references therein to a Funded
Project shall constitute references to the Current Project for the purposes
hereof).

                        (d)     ERISA. Borrower does not sponsor, maintain,
administer, contribute to, participate in, or have any obligation to contribute
to or any liability under, any ERISA Plan, nor since the date which is six (6)
years immediately preceding the Closing Date has Borrower established,
sponsored, maintained, administered, contributed to, participated in, or had any
obligation to contribute to or liability under, any ERISA Plan. Borrower is in
compliance in all material respects with all applicable provisions of ERISA and
the Code and all other laws applicable to ERISA Plans, including the Age
Discrimination in Employment Act, the Americans With Disabilities Act and Title
VII of the Civil Rights Act. Borrower does not have any employees.

                        (e)     Taxes. Borrower and Member have filed, or have
caused to be filed, all federal, State and local tax returns that it is required
to file, has paid or has caused to be paid all taxes it is required to pay to
the extent due, other than those taxes that it is contesting in good faith and
by appropriate proceedings, with adequate, segregated reserves established for
such taxes to the extent required by GAAP.

                        (f)     Business. Borrower has not conducted any
business other than the acquisition and ownership of the Subsidiary Guarantors
and activities related or incident thereto (including those contemplated by
Borrower's Operative Documents). Borrower does not have any outstanding debt or
other material liabilities except as contemplated by the Operative Documents and
is not a party to or bound by any material contract other than the Operative
Documents to which it is a party.

                        (g)     Collateral. The security interests granted to
the Collateral Agent pursuant to the relevant Collateral Documents in the
Collateral (i) constitute as to personal property included in such Collateral
and, with respect to subsequently acquired personal property included in such
Collateral, will constitute, a perfected security interest and Lien under each
applicable UCC subject to no other Liens except Permitted Liens; and (ii) are,
and, with respect to such subsequently acquired property, will be, as to such
Collateral perfected under each applicable UCC subject to no other Liens except
Permitted Liens. The Collateral Documents relating to such Collateral and the
financing statements relating thereto have been duly filed in each office and in
each jurisdiction where required in order to create and perfect the first Lien
and security interest described above. Borrower has properly delivered or caused
to be delivered to the Collateral Agent all such Collateral that requires
perfection of the Lien and security interest described above by possession or
control. Borrower has good title to, and is the sole holder of record and
beneficial title to, the membership interests in the relevant Subsidiary
Guarantors.

                        (h)     Private Offering. Assuming that the Lenders are
acquiring the Notes for investment purposes only, and not for purposes of resale
or distribution thereof except for assignments or participations as provided in
Section 2.5(b), Section 10.12, Section 10.13 and Section 10.14, no registration
of the Notes under the Securities Act of 1933, as amended, or under the
securities laws of the State in which the relevant Project is located is
required in connection with the offering, issuance and sale of the Notes
hereunder. Neither Borrower nor anyone acting on its behalf has taken, any
action which would subject the offering, issuance or sale of the Notes to
Section 5 of the Securities Act of 1933, as amended.

                        (i)     Investment Company, Holding Company Act. None of
Borrower or Member is an "investment company" within the meaning of, or is
regulated as an "investment company" under, the Investment Company Act of 1940.

                        (j)     Governmental Regulation.

                                 (i)     Neither the Agents nor the Lenders, or
any Affiliate of any of them will, solely as a result of the execution, delivery
and performance by them of the Financing Documents will be subject to, or not
exempt from, regulation under the FPA or PUHCA or financial, organizational or
rate regulation as a "public utility" under any applicable State law or any
other State or other laws and regulations respecting the rates or the financial
or organizational regulation of electric utilities; provided, that the exercise
of any remedy provided for in any such Operative Document that would result in a
direct or indirect change in ownership of or control over Borrower or its
respective FERC jurisdictional facilities may require prior approval by FERC
under Section 203 of the FPA;

                                 (ii)     Borrower and Member will not, solely
as a result of the ownership, leasing or operation of the Projects by the
Project Entities, the sale of electricity therefrom or the entering into any
Operative Document or any transaction contemplated hereby or thereby, be subject
to, or not exempt from, regulation under PUHCA except for regulation under
Section 9(a)(2) of PUHCA. None of Borrower or Member is subject to regulation
under any Governmental Rule as to securities, rates or financial or
organizational matters of electric utilities that would preclude the incurrence
or repayment of the principal of or interest on any Loans, or the incurrence by
Borrower or Member of any of the Obligations or the execution, delivery and
performance by Borrower or Member of the Operative Documents to which it is
party. Neither Borrower nor Member will be deemed by public utilities
commissions in the relevant State to be subject to financial, organizational or
rate regulation as a "public utility" under any applicable State law or under
any other State or other law, rule or regulation.

                        (k)     Regulations T, U, X, Etc. Borrower is not
engaged principally, or as one of its principal activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (as
defined or used in Regulations T, U or X of the Federal Reserve Board), and no
part of the proceeds of the Loans will be used by Borrower to "purchase" or
"carry" any such "margin stock" as so defined, or to extend credit to others for
the purpose of purchasing or carrying any such margin stock or otherwise in
violation of Regulations T, U or X of the Federal Reserve Board.

                        (l)     Financial Statements. The financial statements
(including the notes thereto) delivered in respect of Borrower and Sponsor
pursuant to Section 5.4 fairly present in all material respects the financial
condition of Borrower and Sponsor as of the date thereof, subject to the audit
and normal year-end adjustments and the absence of footnote disclosure. Such
financial statements have been prepared in accordance with GAAP except for the
failure to contain required footnotes and subject to changes resulting from
audit and normal year-end adjustments. No such Person has any direct or
contingent material liabilities that are required to be disclosed pursuant to
GAAP, except as has been disclosed in such financial statements or otherwise
disclosed in writing to the Agents prior to the date hereof. Except as disclosed
to the Agents in a Closing Certificate delivered at the time the representation
in this Section 4.1 is made there has occurred no Material Adverse Change in
such financial statements since the delivery of such financial statements.

                        (m)     Existing Defaults. Borrower has not received or
issued any notice of a default of any material term of any Operative Document.
Borrower is not in default under any material term of any Operative Document to
which it is a party.

                        (n)     No Default. No Default or Event of Default has
occurred and is continuing.

                        (o)     Litigation. Except as set forth on Exhibit H-2,
there are no pending or, to Borrower's Knowledge, threatened actions or
proceedings of any kind, including actions or proceedings of or before any
Governmental Authority, to which Borrower is a party or is subject, or by which
it is bound that, if adversely determined against Borrower, could reasonably be
expected to result in a Material Adverse Effect.

                        (p)     Disclosure. Neither this Agreement nor any
Financing Document, nor any Base Case Forecast nor any certificate furnished to
the Agents, by or on behalf of Borrower in connection with the transactions
contemplated by this Agreement and the other Financing Documents (such
information to be taken as a whole, including, without limitation, updated or
supplemented information) contains (or in the case of any certificate delivered
on behalf of Borrower, to Borrower's Knowledge contains) any untrue statement of
a material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not materially misleading under the
circumstances in which they were made at the time such statements were made;
provided, however, that no representation or warranty is made with respect to
projections or other forward-looking statements provided by or on behalf of
Borrower with respect to any Base Case Forecast.

                        (q)     Tax Status. For United States federal and State
income tax purposes, Borrower will be treated as either (i) a partnership or a
disregarded entity or (ii) a corporation that is a member (but not the parent
corporation) of a group filing consolidated or combined income tax returns.
Neither the execution and delivery of the Financing Documents nor the
consummation of any of the transactions contemplated by such Financing Documents
will affect such status. Borrower has made such elections and taken such other
actions, and agrees and warrants that it shall, at all times make such elections
and take such other actions, as would permit Borrower to maintain the status as
either (i) a partnership or a disregarded entity or (ii) a corporation that is a
member (but not the parent corporation) of a group filing consolidated or
combined income tax returns for U.S. Federal and State income tax purposes, to
the maximum extent permitted by applicable Governmental Rules.

                        (r)     No Other Subsidiaries. Borrower has no
Subsidiaries other than the Subsidiary Guarantors.

                        (s)     Compliance with Law. Borrower has complied in
all material respects with all applicable Governmental Rules (including
Hazardous Substances Laws and ERISA matters) and Applicable Permits except to
the extent that the failure to so comply could not reasonably be expected to
have a Material Adverse Effect.

                        (t)     No Other Bank Accounts. Borrower does not have
any "account" with a "bank" (within the meaning of Section 4-104(a)(1) and
4-105(1) of the UCC, respectively) other than the Collateral Accounts
established in accordance with this Agreement.

              4.2     Representations and Warranties with Respect to each
Borrowing.

              Borrower makes the following representations and warranties to,
and in favor of, the Lenders as of each Borrowing Date relating to a Current
Project. All of these representations and warranties shall survive each
Borrowing Date and the making of the Loans.

                        (a)     Organization

                                 (i)    Each of the Subsidiary Guarantor and the
Project Entity with respect to the Current Project (A) is a limited liability
company duly formed, validly existing and in good standing under the laws of the
state of its organization; (B) is duly qualified, authorized to do business and
in good standing in each other jurisdiction where the character of its
properties or the nature of its activities makes such qualification necessary
except where the failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect; (C) has all requisite limited liability company
power and authority to own or hold under lease the property it purports to own
or hold under lease and to carry on its business as now being conducted and as
proposed to be conducted under the Operative Documents to which it is a party;
and (D) with respect to the Subsidiary Guarantor, is a wholly-owned subsidiary
of Borrower.

                                 (ii)    The only holder of all membership
interests in the Subsidiary Guarantor for the Current Project on the Borrowing
Date is Borrower. As of the Borrowing Date, (A) there are no outstanding Equity
Rights with respect to such Subsidiary Guarantor and (B) there are no
outstanding obligations of such Subsidiary Guarantor to repurchase, redeem, or
otherwise acquire any membership or other equity interests in such Subsidiary
Guarantor or to make payments to any Person, such as "phantom stock" payments,
where the amount thereof is calculated with reference to the fair market value
or equity value of such Subsidiary Guarantor.

                        (b)     Authorization; No Conflict. Each of the
Subsidiary Guarantor and the Project Entity for the Current Project has duly
authorized, executed and delivered each Operative Document to which it is a
party, and neither such entity's execution and delivery thereof nor the
performance thereof (i) will be in conflict with or result in a breach of its
organizational documents; (ii) will violate, any other Legal Requirement
applicable to or binding on such Subsidiary Guarantor or Project Entity or any
of their respective properties except for any such violation of a Legal
Requirement that could not be reasonably expected to have a Material Adverse
Effect; (iii) will result in any material breach of or constitute any material
default under, or result in or require the creation of any Lien (other than
Permitted Liens) upon any of the Collateral under, any agreement or instrument
to which it is a party or by which it or any of the Collateral may be bound or
affected; or (iv) will require the consent or approval of any Person, which has
not already been obtained.

                        (c)     Enforceability. Each Operative Document to which
the relevant Subsidiary Guarantor and Project Entity is a party is a legal,
valid and binding obligation of such Person, enforceable against such Person in
accordance with its terms, except (i) as may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting the enforcement of creditors' rights generally and subject to general
equitable principles (regardless of whether enforceability is considered in a
proceeding in equity or at law) and (ii) solely with respect to Project
Documents, any failure of a term or provision of a Project Document to be
enforceable solely to the extent such failure could not reasonably be expected
to have a Material Adverse Effect; provided, however, that this clause (ii)
shall not apply to any Material Project Document that is invalid, illegal or
unenforceable in its entirety. None of the Operative Documents to which the
relevant Subsidiary Guarantor is a party has been amended or modified except in
accordance with this Agreement and subject to Section 6.13(a) (except that
references therein to a Funded Project shall constitute references to the
Current Project for the purposes hereof).

                        (d)     ERISA. The relevant Subsidiary Guarantor is in
compliance in all material respects with all applicable provisions of ERISA and
the Code and all other laws applicable to ERISA Plans, including the Age
Discrimination in Employment Act, the Americans With Disabilities Act and Title
VII of the Civil Rights Act. Such Subsidiary Guarantee does not have any
employees.

                        (e)     Taxes. The relevant Subsidiary Guarantor has
filed, or has caused to be filed, all federal, State and local tax returns that
it is required to file, has paid or has caused to be paid all taxes it is
required to pay to the extent due, other than those taxes that it is contesting
in good faith and by appropriate proceedings, with adequate, segregated reserves
established for such taxes to the extent required by GAAP.

                        (f)     Business. The relevant Subsidiary Guarantor has
not conducted any business other than the ownership of its interest in its
Project Entity and activities related or incident thereto (as contemplated by
the Operative Documents). The relevant Subsidiary Guarantor has no outstanding
debt or other material liabilities except as contemplated by the Operative
Documents and is not a party to or bound by any material contract other than the
Operative Documents to which it is a party.

                        (g)     Collateral. The relevant Subsidiary Guarantor
has good title to its equity ownership interests in the Project Entity forming
the Collateral purported to be covered by the Collateral Documents with respect
to the relevant Project, in each case free and clear of all Liens other than
Permitted Liens. The security interests granted to the Collateral Agent pursuant
to the relevant Collateral Documents in the Collateral constitute as to personal
property included in such Collateral and, with respect to subsequently acquired
personal property included in such Collateral, will constitute, a perfected
security interest and Lien under each applicable UCC subject to no other Liens
except Permitted Liens. The Collateral Documents relating to such Collateral and
the financing statements relating thereto have been, or will promptly be, duly
filed in each office and in each jurisdiction where required in order to create
and perfect the first Lien and security interest described above. Borrower has
properly delivered or caused to be delivered to the Collateral Agent all such
Collateral that requires perfection of the Lien and security interest described
above by possession or control.

                        (h)     Private Offering. Assuming that the Lenders are
acquiring the Notes for investment purposes only, and not for purposes of resale
or distribution thereof except for assignments or participations as provided in
Section 2.5(b), Section 10.12, Section 10.13 and Section 10.14, no registration
of the Notes under the Securities Act of 1933, as amended, or under the
securities laws of the State in which the Current Project is located is required
in connection with the offering, issuance and sale of the Notes hereunder. The
relevant Subsidiary Guarantor has not taken, any action which would subject the
offering, issuance or sale of the Notes to Section 5 of the Securities Act of
1933, as amended.

                        (i)     Investment Company, Holding Company Act. The
relevant Subsidiary Guarantor is not an "investment company" within the meaning
of, or is regulated as an "investment company" under, the Investment Company Act
of 1940.

                        (j)     Governmental Regulation.

                                 (i)     Neither the Agents nor the Lenders, or
any Affiliate of any of them will, solely as a result of the ownership, leasing
or operation of the Current Project by the relevant Project Entity, by the
indirect partial ownership of the Current Project by Borrower, the sale of
electricity therefrom or the entering into any Operative Document with respect
thereto or any transaction contemplated thereby, will be subject to, or not
exempt from, regulation under the FPA or PUHCA or financial, organizational or
rate regulation as a "public utility" under any applicable State law or any
other State or other laws and regulations respecting the rates or the financial
or organizational regulation of electric utilities.

                                 (ii)     The relevant Subsidiary Guarantor will
not, solely as a result of the ownership, leasing or operation of the Current
Project by the relevant Project Entity, the sale of electricity therefrom or the
entering into any Operative Document with respect thereto or any transaction
contemplated thereby, be subject to, or not exempt from, regulation under PUHCA
except for regulation under Section 9(a)(2) of PUHCA. The relevant Subsidiary
Guarantor is not subject to regulation under any Governmental Rule as to
securities, rates or financial or organizational matters of electric utilities
that would preclude the incurrence or repayment of the principal of or interest
on any Loans, or the incurrence by such Subsidiary Guarantor of any of the
Obligations or the execution, delivery and performance by such Subsidiary
Guarantor of the Operative Documents to which it is party. Such Subsidiary
Guarantor will not be deemed by public utilities commissions in the relevant
State to be subject to financial, organizational or rate regulation as a "public
utility" under any applicable State law or under any other State or other law,
rule or regulation.

                                 (iii)     The Project Entity owning the Current
Project qualifies as an Exempt Wholesale Generator.

                        (k)     Regulation T, U, X, Etc. The relevant Subsidiary
Guarantor is not engaged principally, or as one of its principal activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (as defined or used in Regulations T, U or X of the Federal Reserve
Board), and no part of the proceeds of the Loans will be used by such Subsidiary
Guarantor or the relevant Project Entity to "purchase" or "carry" any such
"margin stock" as so defined, or to extend credit to others for the purpose of
purchasing or carrying any such margin stock or otherwise in violation of
Regulations T, U or X of the Federal Reserve Board.

                        (l)     Financial Statements. The financial statements
(including the notes thereto) delivered in respect of the relevant Subsidiary
Guarantor pursuant to Section 5.4 fairly present in all material respects the
financial condition of such Subsidiary Guarantor as of the date thereof, subject
to the audit and normal year-end adjustments and the absence of footnote
disclosure. Such financial statements have been prepared in accordance with GAAP
except for the failure to contain required footnotes and subject to changes
resulting from audit and normal year-end adjustments. The relevant Subsidiary
Guarantor does not have any material direct or contingent liabilities that are
required to be disclosed pursuant to GAAP, except as has been disclosed in such
financial statements or otherwise disclosed in writing to the Agents prior to
the date of the requested Borrowing.

                        (m)     Existing Defaults. Neither the relevant
Subsidiary Guarantor nor, to Borrower's Knowledge, the relevant Project Entity
has received or issued any notice of a default of any material term of any
Principal Project Document with respect to the Current Project. Neither the
relevant Subsidiary Guarantor nor, to Borrower's Knowledge, the relevant Project
Entity has received or issued any notice of a default of any material term of
any Project Document (except for Principal Project Documents) which default
could be reasonably expected to have a Material Adverse Effect. Neither the
relevant Subsidiary Guarantor nor, to Borrower's Knowledge, the relevant Project
Entity is in default under any material term of any Principal Project Document
to which it is a party. Neither the relevant Subsidiary Guarantor nor, to
Borrower's Knowledge, the relevant Project Entity is in default under any
material term of any Project Document (except for any Principal Project
Documents) to which it is a party which default could be reasonably expected to
have a Material Adverse Effect.

                        (n)     Tax Status. For United States federal and State
income tax purposes, the Subsidiary Guarantor will be treated as either (i) a
partnership or a disregarded entity or (ii) a corporation that is a member (but
not the parent corporation) of a group filing consolidated or combined income
tax returns. Neither the execution and delivery of the Financing Documents nor
the consummation of any of the transactions contemplated by such Financing
Documents will affect such status. Borrower has made such elections and taken
such other actions, and agrees and warrants that it shall, and shall cause the
relevant Subsidiary Guarantor to, at all times make such elections and take such
other actions, as would permit Borrower and such Subsidiary Guarantor to
maintain the status as either (i) a partnership or a disregarded entity or (ii)
a corporation that is a member (but not the parent corporation) of a group
filing consolidated or combined income tax returns for U.S. Federal and State
income tax purposes, to the maximum extent permitted by applicable Governmental
Rules.

                        (o)     ECCA. Solely with respect to a Borrowing Date
with respect to Tranche B Loans, all conditions precedent to such funding under
the Equity Capital Contribution Agreement to which Sweetwater Catamount 3 is a
party shall have been satisfied or waived; provided, that, such Subsidiary
Guarantor will not waive any condition without prior written consent of the
Agents and the Lenders.

                        (p)     No Other Subsidiaries. The relevant Subsidiary
Guarantor does not have any subsidiaries except for the relevant Project Entity.

                        (q)     Compliance with Law. The relevant Subsidiary
Guarantor and the relevant Project Entity have complied in all material respects
with all applicable Governmental Rules (including Hazardous Substances Laws and
ERISA matters) and Applicable Permits except to the extent that the failure to
so comply could not reasonably be expected to have a Material Adverse Effect.

                        (r)     No Other Bank Accounts. The relevant Subsidiary
Guarantor does not have any "account" with a "bank" (within the meaning of
Sections 4-104(a)(1) and 4-105(1) of the UCC, respectively) other than the
Collateral Accounts established at Depository in accordance with this Agreement.

                        (s)     Projections. Borrower has disclosed to the
Agents the assumptions with respect to the Current Project on which the Base
Case Forecast is based and Borrower represents and warrants hereby that the
revenue and operating expense estimates and projections for each Current Project
in the Base Case Forecast submitted to the Agents on the Borrowing Date (i) are
based on reasonable assumptions as to all legal and factual matters material
thereto, and (ii) are consistent, in all material respects, with the provisions
of the Material Project Documents with respect to the Current Project.

                        (t)     Solvency. As of the Borrowing Date, (i) the
aggregate value of all assets and properties of Borrower (including, in each
case, the assets and properties of Subsidiary Guarantors subject to the
Financing Documents) at their respective present fair saleable value (i.e., the
amount which may be realized within a reasonable time, considered to be six (6)
months to one (1) year, either through collection or sale at the regular market
value, conceiving the latter as the amount which could be obtained for the
assets and properties in question within such period by a capable and diligent
business person from an interested buyer who is willing to purchase under
ordinary selling conditions), exceeds the amount of all the debts and
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities) of Borrower and (ii) Borrower is expected to have sufficient cash
flow to enable it to pay its debts as they mature.

                        (u)     Permits. All material Permits necessary for the
construction, operation, use and ownership of the Current Project, and all
Permits necessary for the routine maintenance of the Current Project, are
identified on the schedule delivered pursuant to Section 3.2(r). As of the
Borrowing Date with respect to the Current Project, each Permit described in
such schedule is either (i) in full force and effect and is not subject to any
appeals or further proceedings or to any unsatisfied condition that may allow
material modification or revocation or (ii) of a type that would not normally be
obtained before such Permit is required. Neither Borrower nor the relevant
Subsidiary Guarantor has reason to believe that any Permit of the type referred
to in clause (ii) above will not be obtained in due course before it becomes an
Applicable Permit. Neither Borrower, the relevant Subsidiary Guarantor nor the
relevant Project Entity is in violation of any Applicable Permit which violation
could reasonably be expected to have a Material Adverse Effect. As of the
relevant Borrowing Date, each Applicable Permit relating to the ownership,
operation and maintenance of the Current Project and the sale of electric energy
and capacity is held in the name of the relevant Project Entity that owns the
Current Project or (solely with respect to those Applicable Permits that are
required to be held by or in the name of an operator of facilities of the
Current Project) the operator of the Current Project. To the Borrower's
Knowledge, the operator of the Current Project possesses all material licenses,
Permits, franchise, patents, copyrights, trademarks and trade names, or rights
thereto necessary to perform its duties under the Operative Documents to which
it is a party, and such party is not in violation of any valid rights of others
with respect to any of the foregoing which violation could reasonably be
expected to have a Material Adverse Effect.

                        (v)     Hazardous Substances. Except as set forth in the
relevant Phase I Reports delivered to the Agents pursuant to Section 3.2(n), to
Borrower's Knowledge there are not (i) any past or existing violations of any
Hazardous Substances Law by any Person relating in any way to the Current
Project or the Project Site of the Current Project or (ii) any event, condition
or circumstance that could reasonably be expected to form a basis for an
Environmental Claim against the Current Project, the Project Site of the Current
Project, Borrower or the relevant Subsidiary Guarantor, which violations or
Environmental Claims could reasonably be expected to have a Material Adverse
Effect.

                        (w)     Utilities; Roads. All utility services, road way
access and power connection services necessary for the operation of the Current
Project for its intended purposes are available for the Current Project or are
reasonably expected to be so available as and when required upon commercially
reasonable terms.

                        (x)     Sufficiency of Project Documents. To Borrower's
Knowledge, the services to be performed, the materials to be supplied, the real
property interests and the other rights granted pursuant to the Project
Documents related to the Current Project are sufficient to enable the Current
Project at the applicable Project Site to be operated and maintained in such
manner as is assumed in the Base Case Forecast, except for those that can be
reasonably expected to be commercially available when and as required. To
Borrower's Knowledge, such Project Documents, together with any other agreements
listed on Exhibit A to the Borrowing Certificate, are the only material
agreements in existence with respect to the operational phase of the Current
Project; provided, however, that, for the avoidance of doubt, agreements that
have been substantially performed by the parties thereto shall not be deemed to
be material for purposes of this Section 4.2(x) unless, to Borrower's Knowledge,
the Project Entity or its counterparty subject to any such agreement has a
current, matured material liability or obligation under such agreement.

                        (y)     Disclosure. Neither the Project Documents nor
any Base Case Forecast nor any certificate furnished to the Agents, by or on
behalf of Borrower in connection with the transactions contemplated by the
Operative Documents relating to the Current Project, or the design, description,
testing or operation thereof, including any information provided to the
Independent Consultants (all such information to be taken as a whole, including,
without limitation, updated or supplemented information) contain (or in the case
of any certificate delivered on behalf of Borrower, to Borrower's Knowledge
contain) any untrue statements of material fact or omit to state a material fact
necessary in order to make the statements contained therein not misleading under
the circumstances in which they were made at the time such statements were made;
provided, however, that no representation or warranty is made with respect to
projections or other forward-looking statements provided by or on behalf of
Borrower with respect to any Base Case Forecast. As of each Borrowing Date,
there is no fact known to Borrower or any Affiliate of Borrower which Borrower
has not disclosed to the Agents and the Lenders that is reasonably likely to
have a Material Adverse Effect.

                        (z)     Litigation. Except as set forth on Exhibit H-2,
there are no pending or, to Borrower's Knowledge, threatened actions or
proceedings of any kind, including actions or proceedings of or before any
Governmental Authority, to which any relevant Subsidiary Guarantor or, to
Borrower's Knowledge, the Project Entity relating to the Current Project is a
party or is subject, or by which it is bound that, if adversely determined
against such Subsidiary Guarantor or Project Entity, could reasonably be
expected to result in a Material Adverse Effect.

ARTICLE 5



AFFIRMATIVE COVENANTS OF BORROWER

              Borrower covenants and agrees that so long as this Agreement is in
effect, it shall, and shall cause each Subsidiary Guarantor holding an indirect
ownership interest in each Funded Project to, unless the Administrative Agent
(or if so specified, the Majority Lenders) waives compliance in writing:

              5.1     Use of Proceeds. Use the proceeds of the Loans solely (a)
to provide funds to Subsidiary Guarantors to enable Subsidiary Guarantors to
make capital contributions to Project Entities in connection with their
respective ownership interests in the Project Entities, as required under
applicable Equity Capital Contribution Agreements, (b) to repay any funds
previously advanced by Borrower, Subsidiary Guarantor, Sponsor or Sponsor's
Affiliates for the purposes of investing directly or indirectly in Class B Units
in a Project Entity, (c) to pay fees (including the Commitment Fees), costs and
expenses as required under this Agreement, and (d) to make deposits to the Debt
Service Reserve Account as required under this Agreement; provided, however,
that the proceeds of a Borrowing may also be utilized to reimburse Borrower for
the Upfront Fee paid on the Closing Date and any expenses paid by Borrower,
including legal fees and expenses incurred by the parties hereto.

              5.2     Payment. Pay all sums due and payable by it under this
Agreement and the other Financing Documents according to the terms hereof and
thereof.

              5.3     Notices. Promptly, upon acquiring notice or giving notice,
as the case may be, or obtaining Borrower's Knowledge thereof, give written
notice to the Agents of:

                        (a)     Any litigation, action or proceeding pending or,
to Borrower's Knowledge, threatened against Borrower, any Subsidiary Guarantor
for a Funded Project, or, to Borrower's Knowledge, pending or threatened against
any Funded Project or any Project Entity owning a Funded Project (i) involving
claims against Borrower, any Subsidiary Guarantor, a Funded Project or any
Project Entity owning a Funded Project in excess of Two Hundred Fifty Thousand
Dollars ($250,000), (ii) seeking any material injunctive, declaratory or other
equitable relief that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect, or (iii) instituted for the purpose of
revoking, terminating, suspending, withdrawing, modifying or withholding any
Applicable Permit or Material Project Document for a Funded Project which, if
successful, could reasonably be expected to result in a Material Adverse Effect;

                        (b)     Any dispute or disputes between Borrower, any
Subsidiary Guarantor, Project Entity and any Governmental Authority and which
involve (i) claims against Borrower, a Funded Project or any Project Entity or
Subsidiary Guarantor for a Funded Project which individually exceed Two Hundred
Fifty Thousand Dollars ($250,000) or in the aggregate in any fiscal year of
Borrower exceed Five Hundred Thousand Dollars ($500,000), (ii) injunctive or
declaratory relief, or (iii) revocation, material modification, or suspension of
any Applicable Permit for a Funded Project or imposition of additional material
conditions with respect thereto;

                        (c)     Any Default or Event of Default (and any notice
thereof shall be entitled "Notice of Default" or "Notice of Event of Default");

                        (d)     Any casualty, damage or loss, whether or not
insured, through fire, theft, other hazard or casualty, if such casualty, damage
or loss affects Borrower, any Subsidiary Guarantor for a Funded Project or any
Funded Project, involving a probable loss in excess of One Million Dollars
($1,000,000) or any material curtailment of operation of any Project or in
deliveries of electrical production from any Project that could reasonably be
expected to last more than seven (7) days;

                        (e)     Any matter which has, or could reasonably be
expected to have, a Material Adverse Effect;

                        (f)     Initiation of any condemnation proceedings
involving any Funded Project or any material portion thereof (other than land
not material to the operation of a Funded Project);

                        (g)     Any contractual obligations incurred by Borrower
or any Subsidiary Guarantor for a Funded Project exceeding Two Hundred Fifty
Thousand Dollars ($250,000) in the aggregate in any fiscal year of Borrower for
any Funded Project, not including any obligations incurred pursuant to the
Operative Documents or any obligation contemplated in the Annual Operating
Budget;

                        (h)     With respect to all Funded Projects, any notice
of material event of default or termination given or received under any Material
Project Document and any material notices given or received under any power
purchase agreement, interconnection agreement, warranty contract, service
agreement or an operation and maintenance agreement;

                        (i)     Any (i) fact, circumstance, condition or
occurrence at, on, or arising from, any Project Site for a Funded Project, that
results in material noncompliance with any Hazardous Substances Law or any
Release of Hazardous Substances on or from any such Project Site that has
resulted in or could reasonably be expected to result in personal injury or
material property damage or have a Material Adverse Effect, and (ii) pending or,
to Borrower's Knowledge, threatened Environmental Claim against Borrower or
arising in connection with occupying or conducting operations on or at any
Funded Project or the Project Site therefor which could reasonably be expected
to have a Material Adverse Effect;

                        (j)     Any termination, revocation, suspension or
material modification of any Applicable Permit for a Funded Project, or any
action or proceeding which could reasonably be expected to result in any of the
foregoing, including any proceeding at a relevant public utility commission or
FERC with respect to any Funded Project;

                        (k)     [Intentionally Omitted];

                        (l)     Any claim of force majeure under any Principal
Project Documents related to any Funded Project;

                        (m)    Borrower's adoption of or participation in any
ERISA Plan, or intention to adopt or participate in any ERISA Plan;

                        (n)     Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of Borrower or any Subsidiary Guarantor for a Funded Project or
compliance with the terms of this Agreement and the other Operative Documents
that in each case is necessary to administer the Loans as the Administrative
Agent may reasonably request; and

                        (o)     Any event or condition reasonably likely to
require the incurrence of capital and maintenance expenditures in an amount that
is at least 25% higher than the corresponding amounts set forth with respect to
such items in the Annual Operating Budget, within 30 days of the date when
Borrower or any Affiliate thereof obtains knowledge of such event or condition.

              5.4     Financial Statements.

                        (a)     Deliver to the Agents (or cause to be delivered
to the Agents):

                                 (i)     As soon as available but no later than
seventy-five (75) days after the close of each quarterly period of its fiscal
year, quarterly (and year-to-date) unaudited consolidated financial statements
of Borrower (reflecting the financial condition of each Subsidiary Guarantor
relating to a Funded Project) and Sponsor and prepared by Borrower or such other
Persons as of the end of such period, including a balance sheet and the related
statement of income, stockholders' or member's equity and cash flows, in each
case setting forth comparative figures for the previous dates and periods, to
the extent available; and

                                 (ii)    As soon as available but no later than
one hundred and twenty (120) days after the close of each applicable fiscal
year, (A) audited consolidated financial statements of Borrower (reflecting the
financial condition of each Subsidiary Guarantor relating to a Funding Project)
and Sponsor prepared by Borrower and such other Persons and (B) consolidating
financial statements of Borrower as of the end of such fiscal year including a
balance sheet and the related statement of income, stockholders' or members'
equity and cash flows, in each case setting forth comparative figures for the
previous fiscal year, to the extent available; all prepared in accordance with
GAAP and, in the case of Section 5.4(a)(ii)(A), certified by an independent
certified public accountant selected by the Person whose financial statements
are being prepared and satisfactory to the Agents and the Lenders. Such
certificate shall not be qualified, or limited, because of restricted or limited
examination by such accountant of any material portion of the records of the
applicable Person.

                                 (iii)   Each time the financial statements
described above are delivered under this Section 5.4, a certificate signed by a
Responsible Officer of the Borrower shall be delivered along with such financial
statements, certifying that such Responsible Officer has made or caused to be
made a review of the transactions and financial condition of the Borrower during
the relevant fiscal period and that, to the knowledge of the Responsible
Officer, no Default or Event of Default exists or if any such event or condition
existed or exists, the nature thereof and the corrective actions that Borrower
has taken or proposes to take with respect thereto.

                                 (iv)  Notwithstanding the foregoing, Borrower
shall not be in default for failing to deliver any financial statements under
this Section 5.4(a) to the extent the financial statements of a Project Entity
which are needed to prepare such financial statements have not been received
from such Project Entity (provided that Borrower shall be obligated to utilize
commercially reasonably efforts to cause the relevant Project Entity to deliver
its financial statements within the period specified in this Section 5.4(a)(i)
or (ii)) so long as (x) Borrower notifies the Administrative Agent of any
failure on part of such Project Entity to provide financial statements within
the period specified in this Section 5.4(a)(i) or (ii) above, (y) Borrower
thereafter causes the applicable Subsidiary Guarantor to Vote to direct such
Project Entity to provide such financial statements as promptly as is
practicable, and (z) such financial statements are provided to the Agents no
later than five (5) months after the last days of the period to which they
relate.

                        (b)     Deliver to the Agents (or cause to be delivered
to the Agents) copies of any quarterly and annual financial statements of the
Project Entities promptly upon receipt thereof, together with a copy of any
certification delivered in connection therewith; provided, that Borrower agrees
to cause the relevant Subsidiary Guarantor to Vote to cause such financial
statements to be delivered in accordance with the applicable time periods
specified in Section 5.4(a)(i) and (ii) above. Deliver to the Agents a
comparative analysis with the original Base Case Forecast for each Current
Project during the first twelve-month period following the Borrowing Date for
such Current Project and, for any subsequent periods, showing comparative
figures with the then applicable Annual Operating Budget

                        (c)     Deliver to the Agents (or cause to be delivered
to the Agents) copies of any final annual operating budget with respect to each
Funded Project promptly upon receipt thereof; provided, that Borrower agrees to
cause the Subsidiary Guarantor to Vote to cause a draft annual operating budget
such Project Entity to be prepared and delivered within at least sixty (60) days
prior to the end of each calendar year.

                        (d)     Notwithstanding anything provided for in this
Section 5.4 above, deliver to the Agents (or cause to be delivered to the
Agents), no later than thirty (30) days after the Closing Date, audited
financial statements of Sponsor for the annual period for which Sponsor had
delivered its unaudited annual financial statements as of the Closing Date,
including a balance sheet and the related statement of income, stockholders' or
member's equity and cash flows, and such financial statements delivered
hereunder shall indicate a net worth determined in accordance with GAAP of at
least 90% of the net worth indicated in the unaudited financial statements of
the Sponsor for the same period delivered on the Closing Date.

              5.5     Reports. Deliver to the Agents copies of any documents and
reports furnished to Borrower by a Governmental Authority or by any counterparty
to a Material Project Document for a Funded Project, or furnished by Borrower to
such Governmental Authority or such counterparty, in any case if the same could
be reasonably expected to be material to Borrower or the Funded Projects.

              5.6     Additional Permits and Project Documents; Additional
Consents. Deliver to the Agents promptly, but in no event later than thirty (30)
days after the receipt thereof by Borrower, copies of (a) all Applicable Permits
or Material Project Documents for a Funded Project obtained or entered into by
Borrower, any Subsidiary Guarantor or any Project Entity after the applicable
Borrowing Date for such Funded Project; and (b) any material amendment,
supplement or other modification to any Applicable Permit or Material Project
Document received by Borrower, Subsidiary Guarantor or Project Entity for a
Funded Project after the applicable Borrowing Date for such Funded Project.

              5.7     Existence, Conduct of Business, Properties, Etc. Except as
otherwise expressly permitted under this Agreement, (a) maintain and preserve
its existence as a Vermont limited liability company and cause each Subsidiary
Guarantor to maintain and preserve its existence as a Vermont limited liability
company, and all material rights, privileges and franchises necessary or
desirable in the normal conduct of their respective businesses; (b) perform and
cause each Subsidiary Guarantor to perform and, to the extent possible by
Voting, to cause such Project Entity to perform, all of such party's contractual
obligations under the Operative Documents and all other agreements and contracts
by which it is bound, maintain all Permits, including all Applicable Permits,
which are necessary to conduct its business and to own, insure, operate and
maintain its interest in the Projects in the manner contemplated by the Material
Project Documents related to such Projects, except in each case where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (c) at or before the time that any Permit becomes an Applicable Permit,
to the extent possible by Voting, to cause such Project Entity to obtain such
Permit, except in each case where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (d) engage, and cause each
Subsidiary Guarantor to engage and, to the extent possible by Voting, to cause
such Project Entity to engage, only in the business contemplated by the
Operative Documents to which it is a party.

              5.8     Books, Records, Access. Maintain books, accounts and
records with respect to Borrower and each Subsidiary Guarantor, and Vote to
cause such Project Entity to maintain books, accounts and records in accordance
with generally accepted accounting practices and in material compliance with the
regulations of any Governmental Authority having jurisdiction thereof, and
permit employees, consultants, advisers or agents of any Agent or any Lender
during normal business hours (so long as such visit complies with the Project's
safety and insurance program and does not unreasonably interfere with the
operation and maintenance of the Projects) and at any hour if any Default has
occurred and is continuing and upon reasonable prior notice to Borrower and each
such Subsidiary Guarantor to inspect all of Borrower's and each Subsidiary
Guarantor's properties to examine or audit all of Borrower's and each Subsidiary
Guarantor's books, accounts and records and make copies and memoranda thereof.

              5.9     EWG and Rate Approval.

                        (a)     Take or cause to be taken all necessary or
appropriate actions so that each Project Entity will be an Exempt Wholesale
Generator at all times hereafter until all Obligations due to the Agents and the
Lenders under the Financing Documents have been paid in full.

                        (b)     Take or cause to be taken all necessary or
appropriate actions so that all necessary authorizations and approvals of the
PUCT for the sale of power under the relevant power purchase agreements are
obtained or maintained when required by applicable Legal Requirements.

              5.10   Preservation of Rights; Further Assurances.

                        (a)     Preserve, protect and defend the material rights
of Borrower, each Subsidiary Guarantor and, to the extent possible by Voting,
each Project Entity under each and every Material Project Document related to
any Funded Project, including (where it is in the best interest of such Project
in the judgment of Borrower or any relevant Subsidiary Guarantor) prosecution of
suits to enforce any right of Borrower, such Subsidiary Guarantor or such
Project Entity thereunder and enforcement of any claims with respect thereto.

                        (b)     From time to time as reasonably requested by the
Administrative Agent, execute, acknowledge, record, register, deliver and/or
file all such notices, statements, instruments and other documents (including
any financing statement, continuation statement, certificate of title or
estoppel certificate) relating to the Loans and other Obligations of Borrower
hereunder stating the interest and charges then due, and take such other steps
as may be necessary or advisable to render fully valid and enforceable under all
applicable laws the rights, Liens and priorities of the Collateral Agent and the
Lenders with respect to the Collateral, in each case in such form and at such
times as shall be reasonably satisfactory to the Agents and the Lenders, and pay
all reasonable fees and expenses (including reasonable attorney's fees) incident
to compliance with this Section 5.10.

              5.11   Taxes and Other Government Charges. Pay, or cause to be
paid, as and when due and prior to delinquency, all taxes, assessments and
governmental charges of any kind that may at any time be lawfully assessed or
levied against or with respect to Borrower or each Subsidiary Guarantor.
However, Borrower or any Subsidiary Guarantor may contest in good faith any such
taxes, assessments and other charges and, in such event, may permit the taxes,
assessments or other charges so contested to remain unpaid during any period,
including appeals, when Borrower or such Subsidiary Guarantor is in good faith
contesting the same, so long as, with respect to any such dispute in an amount
greater than Two Hundred Fifty Thousand Dollars ($250,000), (a) adequate
reserves to the extent required by GAAP have been established to the
satisfaction of the Administrative Agent; (b) enforcement of the contested tax,
assessment or other charge is effectively stayed for the entire duration of such
contest; and (c) any tax, assessment or other charge determined to be due,
together with any interest or penalties thereon, is paid when due after
resolution of such contest.

              5.12   Compliance With Laws, Instruments, Etc. Within such time as
may be required by the Legal Requirements applicable to Borrower or any relevant
Subsidiary Guarantor relating to a Funded Project comply, or cause compliance,
in all material respects, with such Legal Requirements the failure to comply
with which could reasonably be expected to have a Material Adverse Effect,
except that Borrower may contest by appropriate proceedings conducted in good
faith the validity or application of any such Legal Requirements, provided that
none of the Agents, the Lenders, Borrower or any of the relevant Subsidiary
Guarantors shall be subject to any criminal liability or any risk of forfeiture
of their respective interests in any relevant Project Entity for failure to
comply therewith.

              5.13   Title. Borrower and the relevant Subsidiary Guarantors
shall maintain, and the relevant Subsidiary Guarantor shall Vote to cause each
Project Entity holding an ownership interest in a Project to maintain (a) good
title to, or a valid leasehold, easement or other interest in, the relevant
Project Sites, subject only to Permitted Liens; and (b) good title to, or a
valid leasehold, easement or other interest in, all of their other respective
properties and assets (other than properties and assets disposed of in the
ordinary course of business), subject only to Permitted Liens, except for such
noncompliance which could not reasonably be expected to have a Material Adverse
Effect. Borrower shall take all necessary corporate action to cause Borrower and
the relevant Subsidiary Guarantors not to undertake the sale of any interest in
the Project unless such sale is permitted under the applicable Project
Documents.

              5.14   Indemnification.

                        (a)     Without duplication of Borrower's obligations
under Section 2.4(d) or Section 2.6 (and excluding any items or events
specifically excluded from Borrower's obligations thereunder), and subject to
Section 5.14(b), Borrower and each Subsidiary Guarantor, jointly and severally,
shall indemnify, defend and hold harmless each Agent, the Depository and each
Lender and in their capacities as such, their respective officers, directors,
shareholders, controlling persons, employees, agents and servants (collectively,
the "Indemnitees") from and against and reimburse the Indemnitees for:

                                  (i)     any and all claims, obligations,
liabilities, losses, damages, injuries (to person, property, or natural
resources), actions, suits, judgments, costs and expenses (including attorney's
fees) of whatever kind or nature, whether or not well founded, meritorious or
unmeritorious, demanded, asserted or claimed against any such Indemnitee by any
third party in any way relating to, or arising out of or in connection with this
Agreement, the other Operative Documents, or the Projects (collectively,
"Claims"); and

                                  (ii)    any and all Claims asserted against
any Indemnitee and arising in connection with the release or presence of any
Hazardous Substances at any Project Site of a Project, whether foreseeable or
unforeseeable, including all costs of removal and disposal of such Hazardous
Substances, all reasonable costs required by Governmental Authorities or under
any Governmental Rule to be incurred in (A) determining whether the Projects are
in compliance; and (B) causing the Projects to be in compliance, with all
applicable Legal Requirements, all reasonable costs associated with claims for
damages to persons or property, and reasonable attorneys' and consultants' fees
and court costs, but excluding any such Claims arising after foreclosure by the
Collateral Agent under the Financing Documents or attributable to acts or
omissions of Lenders or their agents thereafter.

                        (b)     The foregoing indemnities shall not apply with
respect to a Indemnitee or its officers, directors, shareholders, controlling
persons, employees, agents or servants (collectively, its "Affiliated
Indemnitees"), to the extent arising as a result of the gross negligence or
willful misconduct of such Indemnitee or its Affiliated Indemnitees as
determined by a final non appealable judgment of a court of competent
jurisdiction, but shall continue to apply to other Indemnitees.

                        (c)     The provisions of this Section 5.14 shall
survive foreclosure of the Collateral Documents and the indefeasible
satisfaction or discharge of Borrower's obligations (including the Obligations)
hereunder, and shall be in addition to any other rights and remedies of the
Lenders.

                        (d)     In case any action, suit or proceeding subject
to the indemnity of this Section 5.14 shall be brought against any Indemnitee,
such Indemnitee shall notify Borrower of the commencement thereof, and Borrower
shall be entitled, at its expense, acting through counsel reasonably acceptable
to such Indemnitee, to participate in, and, to the extent that Borrower desires,
to assume and control the defense thereof. Such Indemnitee shall be entitled, at
its expense, to participate in any action, suit or proceeding the defense of
which has been assumed by Borrower. Notwithstanding the foregoing, Borrower
shall not be entitled to assume and control the defenses of any such action,
suit or proceedings if and to the extent that, in the reasonable opinion of such
Indemnitee and its counsel, such action, suit or proceeding involves the
potential imposition of criminal liability upon such Indemnitee or a potential
or actual conflict of interest between such Indemnitee and Borrower or any
Subsidiary Guarantor, and in such event (other than with respect to disputes
between such Indemnitee and another Indemnitee) Borrower shall pay the
reasonable expenses of such Indemnitee in such defense; provided that Borrower
shall not be required to pay any such expenses of more than one (1) counsel
designated by the Indemnitee.

                        (e)     Borrower shall deliver to such Indemnitee a copy
of each material document in Borrower's possession or which Borrower is entitled
to receive filed or served on any party in such action, suit or proceeding, and
each material document which Borrower possesses relating to such action, suit or
proceeding.

                        (f)     Notwithstanding Borrower's rights hereunder to
control certain actions, suits or proceedings, unless Borrower has provided
Indemnitee such security as is adequate, in such Indemnitee's reasonable
judgment (taking into account the cover available under the insurance maintained
by or on behalf of Borrower), to cover any potential unfavorable determination
of any such action, suit or proceeding, any Indemnitee against whom any Claim is
made shall be entitled to compromise or settle any such Claim if such Indemnitee
determines in its reasonable judgment that failure to compromise or settle such
Claim is reasonably likely to have a material adverse effect on such Indemnitee,
or such Indemnitee's security interests in any Collateral. Any such compromise
or settlement shall be binding upon Borrower for purposes of this Section;
provided, however, that any settlement by such Indemnitee shall not constitute
an admission of culpability or liability by Borrower.

                        (g)     Upon payment of any Claim by Borrower pursuant
to this Section 5.14, Borrower and each Subsidiary Guarantor, without any
further action, shall be subrogated to any and all claims that such Indemnitee
may have relating thereto, and such Indemnitee shall cooperate with Borrower and
the Subsidiary Guarantors and give such further assurances as are necessary or
advisable to enable Borrower and the Subsidiary Guarantors vigorously to pursue
such claims.

                        (h)     Any amounts payable by Borrower pursuant to this
Section 5.14 shall be payable on the date such amount is required to be paid by
the applicable Indemnitee and in no event later than thirty (30) days after
Borrower receives an invoice for such amounts from any applicable Indemnitee. If
such amounts are not paid within such thirty (30) day period, then such amounts
shall bear interest at the Default Rate.

              5.15   Revenue Account. With respect to any Funded Project,
Borrower shall cause each relevant Subsidiary Guarantor to remit all payments
and distributions received by such Subsidiary Guarantor under the related LLC
Agreement or any other Project Document, as applicable directly to the Revenue
Account (other than any payments applied directly to prepay the Loans pursuant
to Section 2.1(g)(v)).

              5.16   Base Case Forecast.

                        (a)     Promptly after any prepayment pursuant to
Section 2.1(g)(i)(B) or Section 2.1(g)(ii)(B) or (C) and, simultaneously with
any release of a Funded Project pursuant to Section 3.4, Borrower shall provide
the Administrative Agent with an updated Base Case Forecast removing the revenue
and operating expenses for such Project.

                        (b)     Upon the occurrence of a Material Adverse Effect
relating to a Funded Project, Borrower shall provide the Administrative Agent
with an updated Base Case Forecast reflecting appropriate adjustments to the
revenue and operating projections and the assumptions reasonably necessary to
account for such Material Adverse Effect.

                        (c)     Borrower may, at its option, update the Base
Case Forecast for any other changes affecting a Funded Project. Borrower shall
update the Base Case Forecast for a Funded Project at the reasonable request of
the Agents and the Majority Lenders. Borrower shall update the Base Case
Forecast as set forth in Section 2.1(b)(vi).

                        (d)     Borrower shall deliver to the Agents monthly
reports (as and when such reports are made available to Subsidiary Guarantors
under the relevant LLC Agreements) comparing the actual performance results of
each Funded Project to the projected performance forecasts of such Funded
Projects.

              5.17   Alternative Credit Support. If any provider of Alternative
Credit Support ceases at any time to be an Acceptable Letter of Credit Issuer
(with respect to a Debt Service Reserve Letter of Credit or a Fixed Debt Service
Reserve Letter of Credit, as applicable) or an Acceptable Guarantor (with
respect to any Reserve Guaranty), no later than ten (10) Business Days after the
Administrative Agent's notice to Borrower that such provider has ceased to be an
Acceptable Letter of Credit Issuer or an Acceptable Guarantor, Borrower shall
replace such Alternative Credit Support instrument with any of the following, in
each case in the same amount as the amount of such Alternative Credit Support
Instrument being replaced: (a) an Acceptable Letter of Credit, in form and
substance reasonably satisfactory to the Agents and the Majority Lenders, issued
by an Acceptable Letter of Credit Provider; (b) a Reserve Guaranty, in form and
substance reasonably satisfactory to the Agents and the Majority Lenders, issued
by an Acceptable Guarantor; or (c) cash collateral pledged to the Collateral
Agent in a manner satisfactory to the Agents (acting with the consent of the
Majority Lenders). To the extent that Borrower fails to replace the Alternative
Credit Support instrument as required in the immediately preceding sentence, the
Agents (acting with the consent of the Majority Lenders) may elect to make a
demand or drawing on such Alternative Credit Support instrument for its full
stated amount.

ARTICLE 6



NEGATIVE COVENANTS OF BORROWER

              Borrower covenants and agrees that, so long as this Agreement is
in effect, it shall not, without the prior written consent of the Administrative
Agent (or, if so specified, the Majority Lenders) and it shall not allow any of
the Subsidiary Guarantors holding an ownership interest in the Project Entities
owning each Funded Project to:

              6.1     Contingent Liabilities. Become liable as a surety,
guarantor, accommodation endorser or otherwise, for or upon the obligation of
any other Person or, except as provided in the Operative Documents, provided,
however, that this Section 6.1 shall not be deemed to prohibit (a) the
acquisition of goods, supplies or merchandise in the normal course of business
on normal trade credit; or (b) the endorsement of negotiable instruments
received in the normal course of its business.

              6.2     Limitations on Liens. (a) Create or assume any Lien on any
Collateral with respect to such a Funded Project, whether now owned or hereafter
acquired, except for Permitted Liens or (b) suffer to exist any Lien on any
Collateral with respect to such a Funded Project, whether now owned or hereafter
acquired, except for Permitted Liens.

 

              6.3     Indebtedness. Incur, create, assume or permit to exist any
Debt of such entity except (a) the Loans and the other Obligations under the
Financing Documents; (b) with respect to any Subsidiary Guarantor, obligations
under the applicable LLC Agreement or other Project Documents to which it is a
party; and (c) loans to Borrower solely from Sponsor or Member or loans from
Borrower or any Subsidiary Guarantor to a Subsidiary Guarantor or Project Entity
to provide working capital (directly or through the related Subsidiary
Guarantor) for a Funded Project on terms set forth in the applicable LLC
Agreement or which are otherwise acceptable to the Agents.

              6.4     Sale or Lease of Assets. Sell, lease, assign, transfer or
otherwise dispose of assets (including any portion of Borrower's equity interest
in any Subsidiary Guarantor and such Subsidiary Guarantor's interest in the
relevant Project Entity), whether now owned or hereafter acquired (a) except in
the ordinary course of its business or as contemplated by the Operative
Documents in each case at fair market value; (b) except for obsolete, worn out
or replaced property not used or useful in its business; (c) except for sales of
renewable energy credits, 'green tags' or other like environmental credits or
benefits; and (d) except for sales, assignment, transfer or disposition of its
direct or indirect interest in the Subsidiary Guarantor or Project Entity for
any Project which is not a Funded Project or any Project which has been released
from the Collateral pursuant to Section 3.4 hereof.

              6.5     Changes. Change the nature of its business or expand its
respective business beyond the business contemplated in the Operative Documents.

              6.6     Distributions. Except as otherwise permitted pursuant to
this Agreement, directly or indirectly, make or declare any dividend or other
distribution (in cash, property or obligation) on, or other payment on account
of, any interest in Borrower or any payment of principal or interest in respect
of any loan or Debt to a Person other than the Secured Parties, any payments in
respect of any management fees by Subsidiary Guarantor or Borrower (except to
the extent contained in a Project Document or permitted under this Agreement to
the extent such payment is not made out of the proceeds of the Loans), or any
payment of costs associated with the issuance or substitution of any letters of
credit or (without affecting the provisions of this Agreement that limit the
right of Borrower to provide the same) other credit support for the Debt Service
Reserve Account or the Fixed Debt Reserve Account, except (i) for distributions
of interests in an entity which pursuant to Section 3.4 is no longer a
Subsidiary Guarantor, (ii) for repayment of any equity contribution or loan,
directly or indirectly, used to provide working capital for a Funded Project in
accordance with the applicable LLC Agreement for such Funded Project on terms
set forth in such LLC Agreement or on terms which are otherwise acceptable to
the Agents, (iii) for repayment of an equity contribution or loan, directly or
indirectly, used to fund the portion of a Subsidiary Guarantor's capital
contribution in a Project Entity which is subsequently funded by Loans, and (iv)
as specifically contemplated in Section 7.2(a).

              6.7     Investments. Make or permit to remain outstanding any
advances or loans or extensions of credit to, or purchase, redeem or own any
stock, bonds, notes, debentures or other securities of any Person, except for
investments in the Subsidiary Guarantors, the Project Entities and the Projects
as contemplated in the Project Documents, Permitted Investments and as
contemplated by Sections 6.3(a), (b) or (c) or as otherwise contemplated by the
Operative Documents.

              6.8     Transactions With Affiliates. Except for any Operative
Documents in existence on the Closing Date or any Operative Document otherwise
approved pursuant to the terms of this Agreement, directly or indirectly enter
into any transaction or series of transactions with or for the benefit of an
Affiliate unless such transaction or agreement (a) is entered into in the
ordinary course of business on the terms set forth in the applicable LLC
Agreements, (b) is on terms no less favorable than would be obtained in a
comparable transaction with a Person that is not an Affiliate or (c) is
otherwise approved by the Administrative Agent (acting at the direction of the
Majority Lenders).

              6.9     Regulations. Apply any part of the proceeds of any Loan or
Project Revenues to the purchasing or carrying of any margin stock within the
meaning of Regulations T, U or X of the Federal Reserve Board, or any
regulations, interpretations or rulings thereunder.

              6.10   Project Revenues. Except as contemplated in the Operative
Documents, use, pay, transfer, distribute or dispose of any payments due to a
Subsidiary Guarantor under the LLC Agreements or other Project Documents in any
manner except as permitted by or provided in Section 5.15, 6.3 or 6.6.

              6.11   Partnerships. Become a general or limited partner in any
partnership, a joint venturer in any joint venture or a member in any limited
liability company or otherwise form any subsidiaries (other than the relevant
Subsidiary Guarantors or Project Entities).

              6.12   Dissolution. Liquidate or dissolve, or sell or lease or
otherwise transfer or dispose of, or permit any Subsidiary Guarantor to
liquidate or dissolve, or sell or lease or otherwise transfer or dispose of, all
or any substantial part of its respective property, assets or business, or
combine, merge or consolidate, or permit any Subsidiary Guarantor to combine,
merge or consolidate, with or into any other entity other than Borrower or
another Subsidiary Guarantor; provided Borrower may sell, or otherwise dispose
of (a) an entity which pursuant to Section 3.4 is no longer deemed to be a
Subsidiary Guarantor and such entity may sell or otherwise dispose of the
Project Entity or the interest it holds in such Project Entity and (b) assets as
permitted by Section 6.4.

              6.13   Amendments.

                        (a)     Borrower shall not, and shall not permit any
Subsidiary Guarantor to, or Vote to (i) terminate or cancel, (ii) amend, modify
or supplement or (iii) waive any default under, or material breach of, or the
performance of a material obligation by any other Person under, any LLC
Agreement with respect to a Funded Project or any other Material Project
Document related to a Funded Project without first obtaining the prior written
consent of the Majority Lenders; provided, however, that (A) no approval shall
be required in the case of any amendment, modification, or supplement to, or
waiver under, any Material Project Document (except for amendments,
modifications or supplements to, or waivers under, any LLC Agreement) unless
such amendment, modification, supplement or waiver could reasonably be expected
to have a Material Adverse Effect and (B) no approval shall be required in the
case of any amendment, modification or supplement to or waiver under any LLC
Agreement if the purpose of such amendment, modification, supplement or waiver
is to correct a manifest error therein.

                        (b)     Each Lender shall use its commercially
reasonable efforts to respond to each request for any action under Section
6.13(a) within thirty (30) days after receipt of written notice thereof;
provided, however, that if Borrower demonstrates to the Lenders that a failure
to respond within a shorter period of time (to be specified in the request) on
the part of the Project Entity, Subsidiary Guarantor or Borrower could
reasonably be expected to cause a material loss or liability to be incurred by
any such Person under the relevant Material Project Document, then each Lender
shall use its commercially reasonable efforts to respond within such shorter
period of time.

                        (c)     Borrower shall not, and shall not permit any
Subsidiary Guarantor to, or to Vote to enter into any Additional Project
Documents with respect to a Funded Project without the prior written approval of
the Majority Lenders (such approval not to be unreasonably withheld or delayed)
if such Additional Project Document could reasonably be expected to have a
Material Adverse Effect.

                        (d)     Subject to Section 6.13(a), promptly after the
execution and delivery thereof, Borrower shall furnish the Administrative Agent
and the Lenders with copies of (i) all amendments, supplements or modifications
of any Material Project Documents to which Borrower or any Subsidiary Guarantor
is a party, (ii) all Additional Project Documents to which Borrower or any
Subsidiary Guarantor is a party and (iii) if reasonably requested by the
Administrative Agent, other agreements and contracts to which Borrower or any
Subsidiary Guarantor is a party entered into after the date hereof.

              6.14   Compliance With Operative Documents. Do or permit
Subsidiary Guarantors or Funded Project Entities (to the extent possible by
utilizing commercially reasonably efforts, including by Voting, and permitted by
the Operative Documents) to do any act under the Operative Documents, or omit or
refrain (to the extent possible by utilizing commercially reasonable efforts,
including by Voting, and permitted by the Operative Documents) from any act
under the Operative Documents, where such act done or permitted to be done, or
such omission of or refraining from action, could reasonably be expected to have
a Material Adverse Effect.

              6.15   Name and Location; Fiscal Year. Change its or any
Subsidiary Guarantor's name or the location (as such terms are used in the
applicable UCC from time to time) without notice to the Agents at least thirty
(30) days prior to such change, or change its fiscal year without the Agents'
prior written consent.

              6.16   Assignment. Assign its rights hereunder or under any of the
Financing Documents or any LLC Agreement or any other Material Project Document
for a Funded Project to any Person except as permitted by Section 6.17, and
except to the extent such rights have been released from the Collateral pursuant
to Section 3.4 hereof.

 

              6.17   Transfer of Interest. Cause, make, suffer, permit or
consent to any creation, sale, assignment or transfer of any ownership interest
or other interest in Borrower, any Subsidiary Guarantor or any Subsidiary
Guarantor's interests in any Project Entity for a Funded Project except as
(i) to the extent such interests have been released pursuant to Section 3.4
hereof, (ii) contemplated under the Operative Documents or (iii) as otherwise
permitted by the Administrative Agent with the consent of the Majority Lenders,
acting in their sole and absolute discretion.

              6.18   Related Party. Be a "Related Party", as such term is
defined in, and for the purposes under, the LLC Agreements.

ARTICLE 7



APPLICATION OF FUNDS

              7.1     Disbursement Account. Subject to the satisfaction of all
conditions precedent set forth in Section 3.2, the proceeds of the Tranche A
Loans shall be remitted to an unrestricted account designated by Borrower in the
relevant Notice of Borrowing except for any Tranche A Loans to be applied to the
Fees and expenses payable by Borrower hereunder that shall be transferred to the
Revenue Account for application in accordance with Section 7.2. To the extent
that Tranche B Loans are being used to fund a portion of Catamount Sweetwater
3's capital contribution to Sweetwater 3 Project Entity under the Sweetwater 3
ECCA, Borrower and the Collateral Agent shall cause to be established at
Depository an account entitled "Catamount Sweetwater Holdings LLC --
Disbursement Account" (the "Disbursement Account"), and the proceeds of the
Tranche B Loans and the equity contributions required to be made by or on behalf
of Borrower or its Affiliates under Section 3.2(qq) shall be deposited in the
Disbursement Account, and shall be applied in accordance with the relevant
Notice of Borrowing and the requirements of the Sweetwater 3 ECCA except for any
Tranche B Loans to be applied to the Fees and expenses payable by Borrower
hereunder that shall be transferred to the Revenue Account for application in
accordance with Section 7.2. If, following such application of funds in the
Disbursement Account on a relevant Borrowing Date, there are excess funds on
deposit in the Disbursement Account, such excess funds shall be transferred to
the Revenue Account for application pursuant to Section 7.2.

              7.2     Revenue Account.

                        (a)     On or prior to the Closing Date, Borrower and
the Collateral Agent shall cause to be established at Depository an account
entitled "Catamount Sweetwater Holdings LLC -- Revenue Account" (such account,
including any sub-accounts created by the Collateral Agent and Depository for
individual Projects, the "Revenue Account"). On or prior to the Borrowing Date
under Tranche A, Borrower and the Collateral Agent shall cause to be established
at Depository an account entitled "Catamount Sweetwater 1 LLC -- Collection
Account" (the "Catamount Sweetwater 1 Collection Account") and an account
entitled "Catamount Sweetwater 2 LLC -- Collection Account" (the "Catamount
Sweetwater 2 Collection Account"). On or prior to the Borrowing Date under
Tranche B, Borrower and the Collateral Agent shall cause to be established at
Depository an account entitled "Catamount Sweetwater 3 LLC -- Collection
Account" (the "Catamount Sweetwater 3 Collection Account", and collectively with
the Catamount Sweetwater 1 Collection Account and Catamount Sweetwater 2
Collection Account, the "Collection Accounts"). Borrower shall cause each
Subsidiary Guarantor corresponding to a Funded Project to deposit or cause to be
deposited all payments (other than as otherwise permitted under Section 5.15)
paid to such Subsidiary Guarantor under the relevant LLC Agreement or other
relevant Project Documents in the relevant Collection Account. Borrower shall
promptly (and, in any case, no later than on the next Business Day after receipt
of funds in any Collection Account) remit all funds deposited in any Collection
Account to the Revenue Account. So long as no Event of Default has occurred and
is continuing or will occur upon giving effect to the application described
below, funds in the Revenue Account shall be applied at the following times and
in the following order of priority by internal account transfer by Depository at
the direction of the Collateral Agent and Borrower, in each case at the
following times and in the following order of priority:

                                  (i)     on each Scheduled Payment Date, as
applicable, to the payment of all Fees, costs and expenses due and payable to
the Agents and the Lenders in connection with this Agreement and the other
Financing Documents which payment will be transferred to the Administrative
Agent for the benefit of the Agents and the Lenders;

                                  (ii)    on each Scheduled Payment Date, as
applicable, to the payment of amounts due and payable to the Lenders with
respect to accrued interest on all outstanding Loans due and payable hereunder;
provided that amounts with respect to accrued interest on any Fixed Rate Loans
shall be deposited into the Fixed Debt Reserve Account;

                                  (iii)   on each Scheduled Payment Date on or
immediately following the deposit of funds into the Revenue Account with respect
to a Floating Rate Loan pursuant to Section 2.1(g)(i)(B) or
Section 2.1(g)(ii)(B) or (C) to the payment of principal in an amount equal to
the Project Loan Balance for such Floating Rate Loan;

                                  (iv)    on each Scheduled Payment Date on or
immediately following the deposit of funds into the Revenue Account with respect
to a Fixed Rate Loan pursuant to Section 2.1(g)(i)(B) or Section 2.1(g)(ii)(B)
or (C), the amount of such deposit (together with any Available Cash in the
Revenue Account which reduced the amount required to be deposited with respect
to such Fixed Rate Loan) shall be deposited into the Fixed Debt Reserve Account
for application in accordance with Section 7.3;

                                  (v)     on each Scheduled Payment Date, to the
payment of principal due and payable to the Administrative Agent (for the
account of the Lenders) pursuant to Section 2.1(c);

                                  (vi)    on each Scheduled Payment Date, to the
extent there are funds remaining in the Revenue Account and the funds in the
Debt Service Reserve Account are insufficient to cover the Minimum Debt Service
Reserve Requirement for all Funded Projects for the next six (6) month period,
to the Debt Service Reserve Account;

                                  (vii)   on each Scheduled Payment Date, make
any principal payments pursuant to Section 2.1(g)(i)A) or Section 2.1(g)(ii)(A);
provided, however, that amounts in respect of principal on any Fixed Rate Loans
shall be deposited into the Fixed Debt Reserve Account;

                                  (viii)   on each Scheduled Payment Date, to
the payment of all other amounts then due and payable to the Agents or any
Lender under the Financing Documents (other than any such amounts which are
being paid out of the funds in the Fixed Debt Reserve Account); and

                                  (ix)    after the repayment in full of (or
depositing into the Fixed Debt Reserve Account the full amount necessary to
repay in full) the Obligations, to Borrower.

              7.3     Debt Service Reserve Account.

                        (a)     On or prior to the initial Borrowing Date,
Borrower and the Collateral Agent shall cause to be established at Depository an
account entitled "Catamount Sweetwater Holdings LLC -- Debt Service Reserve
Account" (such account, including any sub-accounts created by the Collateral
Agent and Depository for individual Projects, the "Debt Service Reserve
Account"). No later than the Borrowing Date for any Project, Borrower shall
deposit or cause to be deposited into the Debt Service Reserve Account
(including from the proceeds of the Loans) an amount equal to the Minimum Debt
Service Reserve Requirement for such Project. On each Scheduled Payment Date
thereafter, the Collateral Agent shall instruct Depository (i) if the funds on
deposit in the Debt Service Reserve Account are less than the Minimum Debt
Service Reserve Requirement for all Funded Projects in each Tranche for the next
six (6) month period commencing on such Scheduled Payment Date, to transfer from
the Revenue Account to the Debt Service Reserve Account, from the funds
remaining in the Revenue Account after application of funds in accordance with
Section 7.2(a)(i) through Section 7.2(a)(vi), an amount which, together with the
funds on deposit in the Debt Service Reserve Account, equals the Minimum Debt
Service Reserve Requirement for all Funded Projects in each Tranche for the next
six (6) month period commencing on such Scheduled Payment Date, and (ii) if the
funds on deposit in the Debt Service Reserve Account are greater than the
Minimum Debt Service Reserve Requirement for all Funded Projects in each Tranche
for such period, to transfer such excess from the Debt Service Reserve Account
to the Revenue Account funds for application in accordance with Section 7.2(a).

                        (b)     Funds on deposit in the Debt Service Reserve
Account and if such funds are insufficient to make any principal payment
required pursuant to Section 2.1(g)(ii)(A) hereof, proceeds of drawings on any
Debt Service Reserve Letter of Credit (or Alternative Credit Support therefor)
shall be used as and to the extent necessary to pay debt service under
Section 7.2(a)(i) through Section 7.2(a)(v) (including, but not limited to, the
payment of fees, interest and principal due thereunder with respect to Funded
Projects) in the event that the amounts on deposit in the Revenue Account are at
any time insufficient for such purpose.

                        (c)     Borrower may at any time withdraw amounts from
the Debt Service Reserve Account, provided an original Alternative Credit
Support has been issued in favor of the Collateral Agent (for the benefit of the
Secured Parties) and duly delivered to the Collateral Agent in an amount equal
to such withdrawal, subject in each case to the requirements of Section 5.17.

              7.4     Fixed Debt Reserve Account.

                        (a)     On or prior to the initial Borrowing Date,
Borrower and the Collateral Agent shall cause to be established at Depository an
account entitled "Catamount Sweetwater Holdings LLC - Fixed Debt Reserve
Account" (such account, including any sub-accounts created by the Collateral
Agent and Depository for individual Projects, the "Fixed Debt Reserve Account").
Funds in the Fixed Debt Reserve Account shall be applied at the following times
and in the following order of priority by internal account transfer by
Depository at the direction of the Collateral Agent, in each case at the
following times and in the following order of priority:

                                  (i)     on each Scheduled Payment Date, to the
payment of interest on each Fixed Rate Loan;

                                  (ii)    on each Scheduled Payment Date, to the
payment of principal on each Fixed Rate Loan in an amount equal to (A) the
amount, if any, by which the outstanding principal amount of such Loan exceeds
the notional principal amount of the applicable Interest Rate Agreement on such
Scheduled Payment Date, or (B) if such Scheduled Payment Date is the Swap
Termination Date, the outstanding principal amount of such Fixed Rate Loan;

                                  (iii)   on each Scheduled Payment Date, to the
Revenue Account for application in accordance therewith, an amount equal to the
amount, if any, by which the aggregate amount of funds remaining in the Fixed
Debt Reserve Account exceed the aggregate principal and interest (at the
Effective Fixed Rate applicable thereto) payments due on all Fixed Rate Loans.

                        (b)     So long as no Event of Default has occurred and
is continuing or will occur upon giving effect to the application described
below, Borrower may direct Collateral Agent to apply amounts in the Fixed Rate
Debt Reserve, in advance of the date it would otherwise be applied as long as
all associated Liquidation Costs and Swap Breakage Costs are paid. Liquidation
Costs and Swap Breakage Costs may, at Borrower's option, be paid out of
(i) amounts which would have been used to pay interest on the portion of the
Loans which is being prepaid early, (ii) amounts provided by Borrower from Other
Sources, and (iii) subject to prior written consent of the Agents and Majority
Lenders, Available Cash.

                        (c)     Funds on deposit in the Fixed Debt Reserve
Account and if such funds are insufficient to make any principal payment
required pursuant to Section 2.1(g)(ii)(A) hereof, proceeds of drawings on any
Fixed Debt Reserve Letter of Credit (or Alternative Credit Support therefor)
shall be used as and to the extent necessary to pay debt service under
Section 7.2(a)(i) through Section 7.2(a)(v) (including, but not limited to, the
payment of fees, interest and principal due thereunder with respect to Funded
Projects) in the event that the amounts on deposit in the Revenue Account are at
any time insufficient for such purpose.

                        (d)     Borrower may at any time withdraw amounts in the
Fixed Debt Reserve Account, provided an Alternative Credit Support is issued in
favor of the Collateral Agent (for the benefit of the Secured Parties) and duly
delivered to the Collateral Agent in an amount equal to such withdrawal, subject
in each case to the requirements of Section 5.17.

              7.5     Security Interest in Collateral Accounts. In accordance
with the terms of the Collateral Documents, Borrower and each Subsidiary
Guarantor have pledged, assigned and transferred to the Collateral Agent for the
equal and ratable benefit of the Secured Parties, and have granted to the
Collateral Agent for the equal and ratable benefit of the Secured Parties a lien
on and security interest in, all of Borrower's and such Subsidiary Guarantor's
right, title and interest in, to and under the Collateral Accounts, any
Permitted Investments (or any other property) held in or credited to the
Collateral Accounts and the proceeds of any such Permitted Investments (or such
other property). Until repayment in full of all Obligations, Borrower (for
itself and each Subsidiary Guarantor) hereby irrevocably confirms the authority
of the Collateral Agent to (and directs and authorizes the Collateral Agent to)
instruct Depository to deposit into and remit funds from such Collateral
Accounts in accordance with the terms and conditions of this Agreement and the
Collateral Documents. Without limiting the foregoing, Borrower hereby pledges,
assigns and transfers to the Lenders and grants the Lenders a security interest
in and to all Collateral Accounts, and contents of Collateral Accounts, as
security for the Loans and the full and faithful performance of all of the
Obligations hereunder and under the other Financing Documents. Borrower shall
not have any rights or powers with respect to any Collateral Account except as
expressly provided herein and to have funds on deposit therein applied in
accordance with this Agreement and the Account Control Agreement. The Collateral
Agent and Depository are hereby authorized to reduce to cash any Permitted
Investment (without regard to maturity) in order to make any application
required by any Section of this Article 7 or otherwise pursuant to the Financing
Documents. Upon the occurrence and during the continuation of an Event of
Default, the Collateral Agent shall have all rights and powers with respect to
the Collateral Accounts as it has with respect to any other Collateral and may
apply funds on deposit in the Collateral Accounts to the payment of interest,
principal, fees, costs, charges or other amounts due or payable to the Agents or
the Lenders with respect to the Loans in such order as the Majority Lenders may
elect in their sole discretion.

              7.6     Permitted Investments. Upon the request of Borrower as
long as no Default or Event of Default has occurred and is continuing, the
Collateral Agent shall instruct Depository to invest and reinvest any balances
in any Collateral Account or any amounts held as Insurance Proceeds from time to
time solely in Permitted Investments, and solely at the expense and risk of
Borrower; provided that (a) if Borrower fails to provide such request or during
any period when an Event of Default exists and is continuing, the Collateral
Agent may instruct Depository to invest and reinvest such balances as the
Collateral Agent shall determine in its sole discretion and (b) the maturity of
any Permitted Investment shall not exceed thirty (30) days and (c) the minimum
amount of each such Permitted Investment shall be One Hundred Thousand Dollars
($100,000) (or, with respect to any Collateral Account, such lesser amount as
equals the balance in such Collateral Account at the time). Earnings on
Permitted Investments shall be deposited on the date received by Depository (or
as soon as practicable thereafter) in Borrower's Revenue Account for application
as provided for in this Agreement. All such investments and reinvestments shall
be held as provided in Section 2(c) of the Account Control Agreement. Neither
any Agent nor any Lender shall have any liability for any loss in investment of
funds in any Collateral Account.

              7.7     Event of Default.

                        (a)     Notwithstanding any provision of this Agreement
to the contrary, (a) upon the occurrence and during the continuation of an Event
of Default, the Collateral Agent shall have the right to instruct Depository (i)
not to release, withdraw, distribute, transfer or otherwise make available any
funds in or from any of the Collateral Accounts except to the Agents and (ii) to
take such action or refrain from taking such action the Collateral Agent
specifies.

                        (b)     Upon the receipt of notice of occurrence of any
Event of Default from the Collateral Agent, Depository shall render an
accounting to the Collateral Agent and Borrower of all monies in the Collateral
Accounts as of the date of such Event of Default (such accounting may be
satisfied by delivery to the Collateral Agent and Borrower of the most recently
available bank statements for such Collateral Accounts, including any
electronically available statements). The Agents shall have the right to
exercise such remedies as are then available to them under the Financing
Documents and any applicable law.

              7.8     Disbursement to Borrower. Upon indefeasible repayment in
full of all amounts due under this Agreement and payment and satisfaction of all
Obligations under the Financing Documents, the Collateral Agent shall disburse
or cause to be disbursed any amounts on deposit in the Collateral Accounts to
Borrower or any other Person lawfully entitled thereto.

ARTICLE 8



EVENTS OF DEFAULT; REMEDIES

Events of Default

              8.1     Borrower Events of Default. The occurrence of any of the
following events shall, except as otherwise provided in Section 8.2, constitute
an event of default (individually, an "Event of Default," and collectively, the
"Events of Default") hereunder:

                        (a)     Failure to Make Payments. Borrower shall fail to
pay, in accordance with the terms of this Agreement, (i) any principal with
respect to any Loan within five (5) days after the date that such sum is due
(including, but not limited to, any payments required under Section 2.1(c) or
Section 2.1(g)(ii); (ii) any interest on any Loan within five (5) days after the
date that such sum is due (including, but not limited to, prepayments payable
hereunder); or (iii) any other fee, cost, charge or other sum, due under this
Agreement within five (5) days after the date Borrower receives notice that such
sum is due.

                        (b)     Judgments. A final judgment or judgments for the
payment of money (if such payments are not covered by insurance or by a surety
bond satisfactory to the Agents) shall be entered against Borrower or any
Subsidiary Guarantor in the aggregate amount of One Hundred Thousand Dollars
($100,000) or more (other than (i) a judgment which is discharged within thirty
(30) days after its entry, or (ii) a judgment, the execution of which is
effectively stayed within thirty (30) days after its entry but only for thirty
(30) days after the date on which such stay is terminated or expires) or which
will materially impair or inhibit Borrower's or such Subsidiary Guarantor's use
of the Projects for the purpose for which each such Project was intended;
provided, however, that any such judgment or order shall not be (and shall not
constitute part of) an Event of Default under this Section 8.1 if and for so
long as (i) within thirty (30) days of the judgment being entered, the amount of
such judgment order is covered by a valid and binding policy of insurance or by
a surety bond between the defendant and the insurer covering payment thereof and
(ii) such insurer or surety has been notified of, and has accepted the claim
made for payment of, the amount of such judgment or order.

                        (c)     Misstatements. Any (i) representation or
warranty made by Borrower, Member, Sponsor or Subsidiary Guarantor in the
Financing Documents, any amendment or modification thereof or waiver thereto, or
any financial statement furnished pursuant thereto, including any such
representation or warranty made by Borrower with respect to itself, any of the
Subsidiary Guarantors or the Project Entities, as applicable, or
(ii) certificate made or prepared by, under the control of or on behalf of
Borrower or any Subsidiary Guarantor and furnished to any Agent or any Lender
pursuant to this Agreement or any other Financing Document shall contain an
untrue or misleading statement of a material fact as of the date made and the
effect of which is a Material Adverse Effect and such Material Adverse Effect is
not cured within thirty (30) days after Borrower receives written notice
thereof.

                        (d)     Bankruptcy; Insolvency. Borrower or any
Subsidiary Guarantor shall become subject to a Bankruptcy Event.

                        (e)     Cross Default. Borrower or any Subsidiary
Guarantor shall default for a period beyond any applicable grace period (i) in
the payment of any principal, interest or other amount due under any agreement
(other than the Financing Documents) involving the borrowing of money or the
advance of credit and the outstanding amount or amounts payable under all such
agreements equals or exceeds Five Hundred Thousand Dollars ($500,000) in the
aggregate; or (ii) in the payment of any amount or performance of any obligation
due under any guarantee or other agreement in excess of Five Hundred Thousand
Dollars ($500,000).

                        (f)     ERISA. (i) Borrower or any Subsidiary Guarantor
shall engage in any "prohibited transaction" (as defined in Section 406 of ERISA
or Section 4975 of the Code) involving any ERISA Plan, or (ii) any "accumulated
funding deficiency" (as defined in Section 302 of ERISA), whether or not waived,
shall exist with respect to any ERISA Plan of Borrower or any Subsidiary
Guarantor, or (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed to, administer or to terminate any Single Employer Plan of Borrower or
any Subsidiary Guarantor, which Reportable Event or institution of proceedings
is, in the reasonable opinion of the Administrative Agent, likely to result in
the termination of such Single Employer Plan for purposes of Title IV of ERISA,
or (iv) any Single Employer Plan of Borrower or any Subsidiary Guarantor shall
terminate for purposes of Title IV of ERISA, and in each case such event or
condition, together with all other such events of conditions, if any, could
reasonably be expected to have a Material Adverse Effect.

                        (g)     Breach of Terms of Financing Agreements.

                                 (i)     Borrower shall fail, or shall have
failed to cause the Subsidiary Guarantors if required by such Section, to
perform or observe any of the covenants set forth in Section 5.7(a) (Existence),
Section 5.9(a) (EWG), Section 5.12 (Laws), the first sentence of Section 5.17
(Alternative Credit Support); Section 6.1 (Contingent Liabilities), Section
6.2(a) (Limitations on Liens), Section 6.3 (Indebtedness), Section 6.6
(Distributions), Section 6.9 (Regulations), Section 6.12 (Dissolution), Section
6.16 (Assignment) and Section 6.17 (Transfer of Interest); or any Subsidiary
Guarantor shall attempt to cancel, terminate or repudiate its Subsidiary
Guarantee, except in accordance with the terms thereof.

                                 (ii)    Borrower or any Subsidiary Guarantor
shall fail to perform or observe any other covenant to be performed or observed
by it hereunder or under any Financing Document and not otherwise specifically
provided for elsewhere in this Section 8.1(g), and such failure shall continue
unremedied for a period of thirty (30) days.

                                 (iii)   Sponsor shall fail to make any payment
required under any LLC Exposure Guarantee or Sponsor shall attempt to cancel,
terminate or repudiate any LLC Exposure Guarantee.

                        (h)     PUHCA; EWG. Borrower or any Subsidiary Guarantor
shall become subject to regulation under PUHCA, except for regulation under
Section 9(a)(2) of PUHCA, or any Project Entity owning a Funded Project shall
cease to be an Exempt Wholesale Generator or Qualifying Facility, as applicable.

                        (i)     Security. Any of the Collateral Documents, once
executed and delivered, shall, except as the result solely of the acts or
omissions of the Agents or the Lenders, fail to provide the Lenders, with the
exception of those interests associated with any Subsidiary Guarantor, a first
priority perfected security interest (subject only to Permitted Liens that,
pursuant to the applicable Legal Requirements, are entitled to a higher priority
than the Lien of the Collateral Agent) in the Collateral, security interest,
rights, titles, interest, remedies, powers or privileges intended to be created
thereby or cease to be in full force and effect, or the validity thereof or the
applicability thereof to the Loans, the Notes or any other obligations purported
to be secured or guaranteed thereby or any part thereof shall be disaffirmed by
or on behalf of Borrower or any Subsidiary Guarantor or any other party thereto
or there shall occur a default or event of default (however defined) under any
of the Collateral Documents.

                        (j)     Loss of Collateral. Any substantial portion of
Borrower's or any Subsidiary Guarantor's property is seized or appropriated
without fair value being paid therefor such as to allow replacement of such
property and/or prepayment in full of all Obligations with respect to the
affected Projects and to allow Borrower or such Subsidiary Guarantor in Majority
Lenders' reasonable judgment to continue satisfying its obligations hereunder
and under the other relevant Operative Documents.

                        (k)     Change of Control. The Sponsor shall cease to
own (directly or indirectly) at least 100% of the legal and beneficial
membership interests in Borrower and indirectly, in any Subsidiary Guarantor,
(any such event, condition or circumstance, a "Change in Control"), unless a
prior written consent of the Administrative Agent and each Lender has been
obtained to such Change in Control, which consent shall not be unreasonably
withheld if Borrower demonstrates to the satisfaction of the Administrative
Agent and the Lenders that (i) the creditworthiness of the assignee of
membership interests in Borrower is equal to, or higher than, the
creditworthiness of Sponsor as of the date of such assignment or transfer and
(ii) such assignment or transfer would not cause any adverse regulatory or tax
consequences to any Agent or any Lender.

                        (l)     Termination of a Material Project Document. Any
Material Project Document shall cease to be in full force and effect prior to
its stated termination date and such event could, in the reasonable judgment of
the Majority Lenders, be expected to result in a Material Adverse Effect unless
Borrower, the relevant Subsidiary Guarantor or the relevant Project Entity party
to such Material Project Document enters into a Replacement Project Agreement
within forty-five (45) days thereafter.

                        (m)     Applicable Permits. Any Applicable Permit
necessary for the operation of a Funded Project shall expire, shall be
materially modified without the consent of the Majority Lenders, or shall be
revoked or cancelled by the issuing agency or other Governmental Authority
having jurisdiction if such event could reasonably be expected to have a
Material Adverse Effect unless such Applicable Permit shall have been replaced
by the relevant Project Entity with an analogous Applicable Permit within
forty-five (45) days thereafter.

                        (n)     Abandonment. Any Funded Project shall be
voluntarily abandoned for a continuous period of more than thirty (30) days.

              8.2     [Intentionally Omitted]

              8.3     Remedies. Upon the occurrence and during the continuation
of an Event of Default, the Collateral Agent may, and at the election of the
Majority Lenders shall, exercise any or all of the following rights and remedies
(without further notice of default, presentment or demand for payment, protest
or notice of non-payment or dishonor, or other notices or demands of any kind,
all such notices and demands being waived), in any combination or order that the
Collateral Agent or the Majority Lenders may elect, in addition to such other
rights or remedies as the Lenders may have hereunder, under the Collateral
Documents or at law or in equity:

              8.4     No Further Loans. Refuse, and the Lenders shall not be
obligated, to make any additional Loans or make any payments from any Account or
any Insurance Proceeds or other funds held by the Collateral Agent or Depository
under the Financing Documents or on behalf of Borrower or any Subsidiary
Guarantor.

              8.5     Cure by Agents. Without any obligation to do so, make
disbursements or Loans to or on behalf of Borrower to cure any Event of Default
hereunder and to cure any default and render any performance required of
Borrower, any Subsidiary Guarantor or any Project Entity under any Project
Documents to which any of them is a party as the Majority Lenders in their sole
discretion may consider necessary or appropriate, whether to preserve and
protect the Collateral or the Lenders' interests therein or for any other
reason, and all sums so expended, together with interest on such total amount at
the Default Rate (but in no event shall the rate exceed the maximum lawful
rate), shall be repaid by Borrower to the Collateral Agent on demand and shall
be secured by the Financing Documents, notwithstanding that such expenditures
may, together with amounts advanced under this Agreement, exceed the amount of
the Total Loan Commitment.

              8.6     Acceleration. Declare and make all sums of accrued and
outstanding principal and accrued but unpaid interest remaining under this
Agreement together with all unpaid fees, costs (including Liquidation Costs and
Interest Fix Fees), charges and amounts due hereunder or under any other
Financing Document, immediately due and payable, provided that in the event of
an Event of Default occurring under Section 8.1(d), all such amounts shall
become immediately due and payable without further act of the Agents, any Lender
or any other Person.

              8.7     Cash Collateral. Apply or execute upon, subject to sharing
provisions, any amounts on deposit in any Collateral Account or any other moneys
of Borrower or any Subsidiary Guarantor on deposit with the any Agent or any
Lender in the manner provided in the UCC and other relevant statutes and
decisions and interpretations thereunder with respect to cash collateral.

              8.8     Foreclosure with respect to Equity Interest. Initiate
foreclosure proceedings with respect to (i) Member's membership interests in
Borrower, (ii) Borrower's membership interests in Subsidiary Guarantors and
(iii) Subsidiary Guarantors' membership interests in Project Entities, in each
case in the manner provided in the UCC and other relevant statutes and decisions
and interpretations thereunder with respect to such Collateral.

              8.9     Remedies Under Financing Documents. Exercise any and all
rights and remedies available at law or in equity and available to it under any
of the Financing Documents, including judicial or non-judicial foreclosure or
public or private sale of any of the Collateral pursuant to the Collateral
Documents.

ARTICLE 9



SCOPE OF LIABILITY

              The Agents and the Lenders (the "Non-Company Parties") agree that
all obligations of the Member, Borrower, Sponsor and the Subsidiary Guarantors
(the "Credit Parties") to the Agents and to the Lenders under the respective
Financing Documents to which each such Person is party shall be obligations
solely of the respective Credit Parties fully secured by the relevant Collateral
granted by such Credit Party, if any, and each Non-Company Party shall have
recourse only to the assets of such Credit Party (including all Collateral
granted by such Credit Party) in enforcing such obligations to the extent, and
subject to the terms of, the relevant Financing Document. In no event shall
Sponsor, Member, or any Subsidiary Guarantor be personally liable or obligated
for any liabilities or obligations of Borrower, except as may be specifically
provided in any Financing Document to which it is a party. Without releasing
Sponsor, Member, Borrower or any Subsidiary Guarantor from any of its
obligations expressly provided for in any Financing Document to which it is a
party, (it being acknowledged and agreed that this Article 9 shall not limit in
any respect the enforceability of any Operative Document against the Persons
that are party thereto), each Non-Company Party hereby acknowledges and agrees
that none of the members, partners or shareholders of the Credit Parties (other
than Borrower), their respective Affiliates and their past, present or future
officers, directors, employees, shareholders, agents or representatives
(collectively, the "Non-Recourse Parties") shall have any liability to any
Non-Company Party for the payment of any sums now or hereafter owing by the
Credit Parties under the Financing Documents or for the performance of any of
the obligations of the Credit Parties contained therein or shall otherwise be
liable or responsible with respect thereto (such liability, including such as
may arise by operation of law, being hereby expressly waived). The foregoing
notwithstanding, it is expressly understood and agreed that nothing contained in
this Article 9 shall be deemed to release any Non-Recourse Party from liability
for its fraudulent actions or willful misconduct. The foregoing acknowledgments,
agreements and waiver shall be enforceable by any Non-Recourse Party.

ARTICLE 10



ADMINISTRATIVE AGENT; COLLATERAL AGENT; OTHER AGENTS; SUBSTITUTION

             10.1     Appointment, Powers and Immunities.

                        (a)     Appointment of Agent. Each Lender hereby
appoints and authorizes the Administrative Agent to act as the Administrative
Agent hereunder and under the other Financing Documents with such powers as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the other Financing Documents, together with such other powers as are
reasonably incidental thereto. Each Secured Party hereby appoints and authorizes
the Collateral Agent to act as the Collateral Agent hereunder and under the
other Financing Documents with such powers as are expressly delegated to the
Collateral Agent by the terms of this Agreement and the other Financing
Documents, together with such other powers as are reasonably incidental thereto.
Each Lender hereby appoints and authorizes the Syndication Agent to act as the
Syndication Agent hereunder and under the other Financing Documents with such
powers as are expressly delegated to the Syndication Agent by the terms of this
Agreement and the other Financing Documents, together with such other powers as
are reasonably incidental thereto. None of the Agents shall have any duties or
responsibilities except those expressly set forth in this Agreement or in any
other Financing Document, and none of the Agents shall be a trustee for, or
fiduciary of, any Lender or Secured Party. Notwithstanding anything to the
contrary contained herein, none of the Agents shall be required to take any
action which is contrary to this Agreement or any other Financing Documents or
any Legal Requirement or exposes such Agent to any liability. None of the Agents
or their respective Affiliates shall be responsible to any other Lender for any
recitals, statements, representations or warranties made by Borrower or any
Affiliate of Borrower contained in this Agreement or any other Financing
Document or in any certificate or other document referred to or provided for in,
or received by any Agent, or any Lender under this Agreement or any other
Financing Document, for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, the Notes, any other Financing
Document or any other document referred to or provided for herein or for any
failure by Borrower or any Affiliate of Borrower to perform their respective
obligations hereunder or thereunder.

                        (b)     Powers and Immunities of Agent. None of the
Agents or their respective directors, officers, employees or agents shall be
responsible for any action taken or omitted to be taken by it or them hereunder
or under any other Financing Document or in connection herewith or therewith,
except for its or their own gross negligence or willful misconduct as determined
by a final non-appealable judgment of a court of competent jurisdiction. Without
limiting the generality of the foregoing, each Agent (i) may treat the payee of
any Note as the holder thereof until the Administrative Agent receives written
notice of the assignment or transfer thereof signed by such payee and in form
and substance satisfactory to the Administrative Agent; (ii) may consult with
legal counsel (including counsel for Borrower), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by them in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranty or representation to
any Lender for any statements, warranties or representations made in or in
connection with any Project Document or Financing Document; (iv) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of any Operative Document on the part of
any party thereto or to inspect the property (including the books and records)
of Borrower or any other Person; and (v) shall not be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Operative Document or any other instrument or
document furnished pursuant hereto or thereto. Except as otherwise provided
under this Agreement, each Agent shall take such action with respect to the
Financing Documents as shall be directed by the Majority Lenders. Each Agent may
employ agents and attorneys-in-fact and shall not be responsible for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care.

             10.2     Reliance by Agent. Each Agent shall be entitled to rely
upon any certificate, notice or other document (including any cable, telegram,
telecopy or telex) believed by it to be genuine and correct and to have been
signed or sent by or on behalf of the proper Person or Persons, and upon advice
and statements of legal counsel, independent accountants and other experts
selected by such Agent, as applicable. As to any other matters not expressly
provided for by this Agreement, none of the Agents shall be required to take any
action or exercise any discretion, but the Agents shall be required to act or to
refrain from acting upon instructions of the Majority Lenders (except that no
Agent shall be required to take any action which exposes such Agent to personal
liability or which is contrary to this Agreement, any other Financing Document
or any Legal Requirement) and shall in all cases be fully protected in acting,
or in refraining from acting, hereunder or under any other Financing Document in
accordance with the instructions of the Majority Lenders, and such instructions
of the Majority Lenders and any action taken or failure to act pursuant thereto
shall be binding on all of the Lenders.

             10.3     Non Reliance. Each Lender represents that it has,
independently and without reliance on the Administrative Agent, the other Agents
or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of the financial condition and
affairs of Borrower, the Subsidiary Guarantors and the Projects and decision to
enter into this Agreement and agrees that it will, independently and without
reliance upon the Agents, or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
appraisals and decisions in taking or not taking action under this Agreement.
Each Agent and any Lender shall not be required to keep informed as to the
performance or observance by Borrower or any Affiliate of Borrower under this
Agreement or any other document referred to or provided for herein or to make
inquiry of, or to inspect the properties or books of Borrower or any Affiliate.

             10.4     Defaults. Each Agent (acting in its capacity as the
Administrative Agent or the Collateral Agent, as applicable, and not in any
other capacity) shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless such Agent has received a
written notice from a Lender or Borrower, referring to this Agreement,
describing such Default or Event of Default and indicating that such notice is a
"notice of default." If any Agent receives such a notice of the occurrence of a
Default or Event of Default, such Agent shall give notice thereof to the
Lenders. Such Agent shall take such action with respect to such Default or Event
of Default as is provided in Article 8 or if not provided for in Article 8, as
such Agent shall be reasonably directed by the Majority Lenders; provided,
however, that unless and until such Agent shall have received such directions,
such Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interest of the Lenders.

             10.5     Indemnification. Without limiting the obligations
(including, but not limited to, the Obligations) of Borrower hereunder, each
Lender agrees to indemnify each of the Agents, ratably in accordance with its
Lender Percentage for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of this
Agreement or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or the enforcement of any of the
terms hereof or thereof or of any such other documents; provided, however, that
no Lender shall be liable for any of the foregoing to the extent they arise
solely from the relevant Agent's gross negligence or willful misconduct as
determined by a final non appealable judgment of a court of competent
jurisdiction. The Agents shall be fully justified in refusing to take or to
continue to take any action hereunder unless it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Without limitation of the foregoing, each Lender agrees to reimburse the
relevant Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including counsel fees) incurred by such Agent in connection with the
preparation, execution, administration or enforcement of, or legal advice in
respect of rights or responsibilities under, the Operative Documents, to the
extent that such Agent is not reimbursed promptly for such expenses by Borrower.

             10.6     Successor Agent. Each of the Administrative Agent and the
Collateral Agent acknowledges that its current intention is to remain the
Administrative Agent or the Collateral Agent, as applicable, hereunder.
Nevertheless, the Administrative Agent or the Collateral Agent, as applicable,
may resign at any time by giving written notice thereof to the Lenders and
Borrower, such resignation to be effective only upon the acceptance of the
appointment of a successor for the Administrative Agent or the Collateral Agent,
as applicable. Furthermore, the Administrative Agent or the Collateral Agent, as
applicable, may assign its duties and rights as the Administrative Agent or the
Collateral Agent, as applicable, to any affiliate of BayernLB or UFJ satisfying
the requirements set forth below upon sixty (60) days' prior written notice to
the Lenders and Borrower. Upon the occurrence of such assignment, all rights and
obligations of BayernLB as the Collateral Agent or UFJ as the Administrative
Agent, as applicable, under the Financing Documents shall be transferred to such
assignee, and the parties hereto shall execute in conjunction therewith
assignment documentation and such other documentation as shall be necessary or
desirable to preserve the transactions contemplated hereby and to preserve the
respective security interests of the Administrative Agent or the Collateral
Agent, as applicable, in the Collateral, all as shall be reasonably satisfactory
to such assignee. The Administrative Agent or the Collateral Agent may be
removed involuntarily only for a material breach of its duties and obligations
hereunder or under the other Financing Documents or for gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction in connection with the performance of its duties
hereunder or under the other Financing Documents and then only upon the
affirmative vote of the Majority Lenders (excluding the Administrative Agent or
the Collateral Agent, as applicable, from such vote and such Agent's
Proportionate Share of the Loans attributable to the Administrative Agent,
Collateral Agent or their Affiliates from the amounts used to determine the
portion of the Loans necessary to constitute the required Proportionate Share of
the remaining Lenders). Upon any such resignation or removal, the Majority
Lenders shall have the right to appoint a successor to the Administrative Agent
or the Collateral Agent with the consent of Borrower (unless an Event of Default
shall have occurred and be continuing), which consent shall not be unreasonably
withheld and which consent shall be provided with respect to at least one of the
Lenders. If no successor to the Administrative Agent or the Collateral Agent, as
applicable, shall have been so appointed by the Majority Lenders, and shall have
accepted such appointment, within thirty (30) days after the retiring
Administrative Agent or the retiring Collateral Agent, as applicable, has
delivered its notice of resignation or the Lenders' removal of the retiring
Administrative Agent or the retiring Collateral Agent, the retiring
Administrative Agent or Collateral Agent may, on behalf of the Lenders, appoint
a successor Administrative Agent or Collateral Agent, as applicable, which shall
be a Lender, if any Lender shall be willing to serve, and otherwise shall be a
financial institution having a combined capital and surplus of at least Five
Hundred Million Dollars ($500,000,000) and acceptable to the Majority Lenders
and (unless an Event of Default shall have occurred and be continuing)
reasonably acceptable to Borrower. Upon the acceptance of any appointment as the
Administrative Agent or the Collateral Agent, as applicable, under the Operative
Documents by a successor Agent, such successor Administrative Agent or successor
Collateral Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent or
the retiring Collateral Agent, as applicable, and the retiring Administrative
Agent or the retiring Collateral Agent shall be discharged from its duties and
obligations as the Administrative Agent or the Collateral Agent, as applicable,
only under the Financing Documents. After the resignation or removal of any
retiring Administrative Agent or retiring Collateral Agent hereunder, the
provisions of this Article 10 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent or the
Collateral Agent under the Operative Documents.

             10.7     Authorization. The Administrative Agent is hereby
authorized by the Lenders to execute, deliver and perform each of the Financing
Documents to which the Administrative Agent is or is intended to be a party and
each Lender agrees to be bound by all of the agreements of the Administrative
Agent contained in the Financing Documents. The Collateral Agent is hereby
authorized by the Secured Parties to execute, deliver and perform each of the
Financing Documents to which the Collateral Agent is or is intended to be a
party and each Lender agrees to be bound by all of the agreements of the
Collateral Agent contained in the Financing Documents.

             10.8     Other Rights and Powers of Agent. With respect to its
Commitment, the Loans made by it and any Note issued to it, each of the Agents
shall have the same rights and powers under the Operative Documents as any other
Lender and may exercise the same as though it were not an Agent. The term
"Lender", or "Lenders", shall, unless otherwise expressly indicated, include
each Agent in its individual capacity. Each Agent and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, and generally
engage in any kind of business with Borrower or any other Person, without any
duty to account therefor to the Lenders.

             10.9     Amendments. Subject to the provisions of this Section
10.9, this Agreement or any other Financing Documents shall not be amended,
supplemented or modified without the prior written consent of the Majority
Lenders (or the Administrative Agent with the consent in writing of the Majority
Lenders); provided, however, that no such supplemental agreement shall, without
the consent of all of the Lenders:

                        (a)     Extend the maturity of any Loan or any of the
Notes or reduce the principal amount thereof, or reduce the rate or change the
time of payment of interest due on any Loan or any Notes; or

                        (b)     Extend the Tranche A Loan Maturity Date or the
Tranche B Loan Maturity Date; or

                        (c)     Modify Section 2.5, Section 2.6, Section 2.7,
Section 5.1, Section 5.14, Section 6.6, Section 7.2, Section 7.3, Section 7.4,
Section 7.5, Section 10.1, Section 10.13 or Section 10.14; or

                        (d)     Reduce the amount or extend the payment date for
any amount due under Article 2; or

                        (e)     Increase the amount of the Commitment of any
Lender hereunder; or

                        (f)     Reduce or change the time or amount of payment
of any fee due or payable hereunder or under any Financing Document; or

                        (g)     Reduce the percentage specified in the
definition of Majority Lenders; or

                        (h)     Permit Borrower to assign its rights under this
Agreement; or

                        (i)     Amend this Section 10.9; or

                        (j)     Release any Collateral from the Lien of any of
the Collateral Documents or release any guarantees or undertakings under any of
the Collateral Documents or allow release of any funds from any Account
otherwise than in accordance with the terms hereof and thereof.

Notwithstanding anything to the contrary in this Section 10.9, no amendment of
any provision of this Agreement relating to any Agent shall be effective without
the written consent of such Agent.

             10.10    Withholding Tax.

                        (a)     If the forms or other documentation required by
Section 2.4(g) are not delivered to the Administrative Agent, then the
Administrative Agent may withhold from any interest payment to any Lender not
providing such forms or other documentation, an amount equivalent to the
applicable withholding tax.

                        (b)     If the Internal Revenue Service or any authority
of the United States of America or other jurisdiction asserts a claim that the
Administrative Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered, was
not properly executed, or because such Lender failed to notify the
Administrative Agent or any other Person of a change in circumstances which
rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason) such Lender shall indemnify promptly the Administrative
Agent and/or Borrower, as applicable, fully for all amounts paid, directly or
indirectly, by such Person as tax or otherwise, including penalties and
interest, together with all expenses incurred, including legal expenses,
allocated staff costs, and any out of pocket expenses.

                        (c)     If any Lender sells, assigns, grants
participations in, or otherwise transfers its rights under this Agreement, the
participant shall comply and be bound by the terms of Section 2.4(d), Section
2.4(g) and Section 10.10(a) as though it were such Lender.

                        (d)     Upon a Change of Law with respect to withholding
taxes, the Parties hereto shall use all reasonable efforts to mitigate the
adverse circumstances of such Change of Law and Borrower will gross-up any
payments subject to withholding tax in order to mitigate the effects of such
Change of Law.

             10.11    General Provisions as to Payments. The Administrative
Agent shall promptly distribute to each Lender its pro rata share of each
payment of principal and interest payable to the Lenders on the Loans and of
fees hereunder received by the Administrative Agent for the account of the
Lenders and of any other amounts owing under the Loans. The payments made for
the account of each Lender shall be made, and distributed to it, for the account
of its Lending Office.

             10.12    Substitution of Lender. Should any Lender fail to make a
Loan, or provide the forms or other documentation required by Section 2.4(g) in
violation of its obligations under this Agreement, or be unable to make Loans
due to an event occurring under Section 2.6(a) or be unable to make Loans due to
an event occurring under Section 2.6(b), or claim increased costs under Section
2.6(c) or Section 2.6(d) (a "Substitutable Lender"), the Administrative Agent
shall (a) in its sole discretion fund the Loan on behalf of the Substitutable
Lender or (b) cooperate with Borrower or any other Lender to find another Person
that shall be acceptable to the Administrative Agent and that shall be willing
to assume the Substitutable Lender's obligations under this Agreement (including
the obligation to make the Loan which the Substitutable Lender failed to make
but without assuming any liability for damages for failing to have made such
Loan or any previously required Loan). Subject to the provisions of the next
following sentence, such Person shall be substituted for the Substitutable
Lender hereunder upon execution and delivery to the Administrative Agent of an
agreement acceptable to the Administrative Agent by such Person assuming the
Substitutable Lender's obligations under this Agreement, and all interest and
fees which would otherwise have been payable to the Substitutable Lender shall
thereafter be payable to such Person. Nothing in (and no action taken pursuant
to) this Section 10.12 shall relieve the Substitutable Lender from any liability
it might have to Borrower or to the other Lenders as a result of its failure to
make such Loan.

             10.13    Participations. Nothing herein provided shall prevent any
Lender from selling a participation in its Loans without the prior written
consent of Borrower; provided that (a) no such sale of a participation shall
alter such Lender's obligations hereunder, (b) the recipient of such
participation is a regulated financial institution and (c) any agreement
pursuant to which any Lender may grant a participation in its rights with
respect to its Loans shall provide that, with respect to such Loans, such Lender
shall retain the sole right and responsibility to exercise the rights of such
Lender, and enforce the obligations of Borrower relating to such Loans,
including the right to approve any amendment, modification or waiver of any
provision of this Agreement or any other Financing Document and the right to
take action to have the Notes declared due and payable pursuant to Article 8. No
recipient of a participation in any Loans of any Lender shall have any rights
under this Agreement, including direct rights against Sponsor, Borrower, Member
or any Subsidiary Guarantor nor rights to any remedies hereunder and shall not
be considered for any purpose to be party to this Agreement. In no event shall
Sponsor, Borrower, Member or any Subsidiary Guarantor be responsible for any
costs or expenses of any counsel engaged by a recipient of a participation in
any Loans of a Lender hereunder.

             10.14    Assignments. Notwithstanding anything else herein to the
contrary, any Lender may from time to time, at its option, sell, assign,
transfer, negotiate or otherwise dispose of a portion of its Loans made
hereunder (including the Lender's interest in this Agreement and the other
Financing Documents) to an Eligible Assignee; provided, however, that (i) there
shall be no assignment of less than Three Million Dollars ($3,000,000) and (ii)
there shall be no partial assignments that leaves the assigning Lender with
Loans of less than Three Million Dollars ($3,000,000) after giving effect to
such partial assignment, and (iii) no Lender (including any assignee of any
Lender) may assign any portion of its Loans to a new lender if such assignment
would, or is reasonably foreseeable to, result in increased costs, indemnity
obligations or expenses assessed to Borrower in excess of those which could be
made by the assigning Lender were it not to make such assignment. In the event
of any such assignment, (a) the assigning Lender's Proportionate Share shall be
reduced by the amount of the Proportionate Share assigned to the new lender; (b)
the parties to such assignment shall execute and deliver an appropriate
assignment and assumption agreement (in the form satisfactory to the
Administrative Agent) evidencing such sale, assignment, transfer or other
disposition; (c) the assigning Lender shall pay to the Administrative Agent a
processing fee of Three Thousand Five Hundred Dollars ($3,500); and (d) at the
assigning Lender's option, Borrower shall execute and deliver to such new lender
a new Note in the form attached hereto as Exhibit B, in a principal amount equal
to its Proportionate Share of the Loans being assigned, and Borrower shall
execute and exchange with the assigning Lender a replacement note for any Note
in an amount equal to the Proportionate Share of the Loans retained by the
Lender, if any. Thereafter, such new lender shall be deemed to be a Lender and
shall have all of the rights and duties of a Lender (except as otherwise
provided in this Article 10), in accordance with its Proportionate Share, under
each of the Financing Documents.

             The Administrative Agent shall, on behalf of Borrower, maintain a
copy of each assignment and acceptance agreement referred to in clause (c) above
delivered to it and a register (the "Register") for the recordation of the names
and addresses of the Lenders and the Commitment and the principal amount of the
Loans owing to each Lender from time to time. The entries in the Register shall
be conclusive in the absence of manifest error, and Borrower, each Lender and
the Agents shall treat each Person whose name is recorded in the Register as a
Lender and the owner of its portion of the Loans for all purposes of this
Agreement, notwithstanding notice to the contrary.

             10.15    Laws. Notwithstanding the foregoing provisions of this
Article 10, no sale, assignment, transfer, negotiation or other disposition of
the interests of any Lender hereunder or under the other Financing Documents
shall be allowed if it would require registration under the Securities Act of
1933, as amended, any other federal securities laws or regulations or the
securities laws or regulations of any applicable jurisdiction. Borrower shall,
from time to time at the request and expense of the Administrative Agent,
execute and deliver to the Administrative Agent, or to such party or parties as
the Administrative Agent may designate, any and all further instruments and take
such further actions as may in the opinion of the Administrative Agent be
reasonably necessary or advisable to give full force and effect to such
disposition.

             10.16    Assignability to Federal Reserve Bank. Notwithstanding any
other provision contained in this Agreement or any other Financing Document to
the contrary, any Lender may assign all or any portion of the Loans or Notes
held by it to any Federal Reserve Bank or the United States Treasury as
collateral security pursuant to Regulation A of the Board of Governors of the
Federal Reserve System and any Operating Circular issued by such Federal Reserve
Bank, provided that any payment in respect of such assigned Loans or Notes made
by Borrower to or for the account of the assigning and/or pledging Lender in
accordance with the terms of this Agreement shall satisfy Borrower's obligations
hereunder in respect to such assigned Loans or Notes to the extent of such
payment. No such assignment shall release the assigning Lender from its
obligations hereunder.

             10.17    Response to Borrower Requests. Each Agent and each Lender
shall endeavor to act as diligently as practicable in the review of documents,
the making of determinations or the consideration of requests for consents,
approvals, waivers or amendments required to be reviewed, made or considered by
the Agents or the Lenders, as the case may be, as contemplated by and in
accordance with the provisions of this Financing Agreement and the other Project
Documents. Borrower shall provide the Administrative Agent with reasonable
advance written notice of the expected occurrence of any such requirements and,
at the reasonable request of Borrower and to the extent required by this
Agreement, the Administrative Agent shall so advise the Lenders. Borrower shall
provide such documents and information to any Lender (through the Administrative
Agent) as the Administrative Agent may reasonably consider necessary or
advisable, and shall otherwise cooperate with the Agents and the Lenders to
permit the Agents and the Lenders effectively to review such documents, make
such determinations or consider such requests for consents, approvals, waivers
or amendments.

             10.18    Agent Delivery to Lenders. The Administrative Agent hereby
agrees to deliver promptly to each Lender copies of all documents, reports,
notices, and other information (other than documents, reports, notices and
information relating solely to the Agents in their capacity as the Agents)
delivered to the Administrative Agent by Borrower pursuant to this Agreement and
the other Financing Documents.

             10.19    Exercise of Discretion. To the extent that the
Administrative Agent or the Collateral Agent, as applicable, has the right to
exercise discretion, make determinations or take actions pursuant to provisions
of this Agreement and the other Financing Documents, the Administrative Agent or
the Collateral Agent, as applicable, hereby agrees that if, in any specific
instance of exercising such discretion, making such determinations or taking
such action, such Agent receives written instructions from the Majority Lenders,
such Agent will exercise such discretion, make such determinations and take such
actions in accordance with the written instructions from Majority Lenders in
such instance with respect to the exercising of such discretion or the making of
such determination. Notwithstanding the foregoing, Lenders agree that until such
Agent receives written instructions from Majority Lenders, such Agent may
reasonably exercise discretion, make determinations and take actions and that
such Agent shall have no obligation to seek any such written instructions.

ARTICLE 11



INDEPENDENT CONSULTANTS

             11.1    Removal and Fees. The Administrative Agent and the Majority
Lenders may from time to time appoint Independent Consultants for such limited
purposes as the Administrative Agent shall reasonably require, provided that so
long as no Default or Event of Default shall have occurred and be continuing,
such Independent Consultant, the scope of its responsibilities and its
compensation shall be reasonably acceptable to Borrower. The Administrative
Agent and Majority Lenders, in their reasonable discretion, may remove from time
to time, any one or more of the Independent Consultants and appoint replacements
reasonably acceptable to Borrower. Notice of any replacement Independent
Consultant shall be given by the Administrative Agent to Borrower, the Lenders
and to the Independent Consultant being replaced. All reasonable fees and
expenses of the Independent Consultants (whether the original Independent
Consultants or replacements) shall be paid by Borrower; provided, however, that
unless an Event of Default shall have occurred and be continuing, the
Administrative Agent shall request that each such Independent Consultant provide
Borrower with its proposed scope of work and proposed budget therefor, and the
Administrative Agent shall consult with Borrower with regard to the matters
contained therein.

             11.2    Duties. Each Independent Consultant shall be contractually
obligated to the Administrative Agent to carry out the activities required of it
in this Agreement and as otherwise requested by the Administrative Agent and
shall be responsible solely to the Administrative Agent. Borrower acknowledges
that it will not have any cause of action or claim against any Independent
Consultant resulting from any decision made or not made, any action taken or not
taken or any advice given by such Independent Consultant in the due performance
in good faith of its duties to the Administrative Agent hereunder.

             11.3    Independent Consultants' Certificates. Borrower shall
provide such documents and information to the Independent Consultants as they
may reasonably consider necessary in order for the Independent Consultants to
deliver annually to the Administrative Agent a certificate setting forth a full
report on the status of the Projects and such other information and
certification as the Administrative Agent may reasonably require from time to
time.

             11.4    Certification of Dates. The Administrative Agent shall
request that the Independent Consultants act diligently in the issuance of all
certificates and reports required to be delivered by the Independent Consultants
hereunder, if their issuance is appropriate. Borrower shall provide the
Independent Consultants with reasonable notice of the expected occurrence of any
such dates or events that would require certificates of such Independent
Consultants hereunder.

             11.5    Engagement Assignment. To the extent the Independent
Consultant has been engaged prior to the execution of this Agreement, such
engagement may be assigned to the Administrative Agent to the extent the
Independent Consultant has been engaged in the development and construction of
any Project.

ARTICLE 12

MISCELLANEOUS

             12.1    Addresses. Any communications between the parties hereto or
notices provided herein to be given may be given to the following addresses:

             To Borrower:

Catamount Sweetwater Holdings LLC
71 Allen Street, Suite 101
Rutland, VT 05701
Attention:  Sybil Cioffi
Tel:  (802) 772-6730
Fax:  (802) 772-6799

             To the Administrative Agent:

UFJ Bank Limited
55 East 52nd Street
New York, NY 10055
Attention:  Marlin Chin, Vice President
Loan Administration Department
Tel:  (212) 339-6392
Fax:  (212) 754-2368

             To the Collateral Agent:

Bayerische Landesbank
560 Lexington Avenue
New York, NY 10022
Attention:  Oliver Hildenbrand
Tel:  (212) 310-9835
Fax:  (212) 310-9995

             To the Syndication Agent:

Bayerische Landesbank
560 Lexington Avenue
New York, NY 10022
Attention:  Oliver Hildenbrand
Tel:  (212) 310-9835
Fax:  (212) 310-9995

             To the Lenders:

At such address and fax number as set forth in Exhibit I or as each Lender may
provide in writing to Borrower and the Administrative Agent.

             All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be considered as properly given
(a) if delivered in person; (b) if sent by a nationally recognized overnight
delivery service; (c) in the event overnight delivery services are not readily
available, if mailed by first class mail, postage prepaid, registered or
certified with return receipt requested; or (d) if sent by prepaid telecopy with
a confirmation of receipt. Notice so given shall be effective upon receipt by
the addressee, except that communication or notice so transmitted by telecopy or
other direct written electronic means shall be deemed to have been validly and
effectively given on the day (if a Business Day and, if not, on the next
following Business Day) on which it is transmitted if transmitted before 4 p.m.,
recipient's time, and if transmitted after that time, on the next following
Business Day; provided, however, that if any notice is tendered to an addressee
and the delivery thereof is refused by such addressee, such notice shall be
effective upon such tender. Any party shall have the right to change its address
for notice hereunder to any other location by giving of thirty (30) days'
written notice to the other parties in the manner set forth hereinabove.

             12.2    Additional Security; Right to Set-Off. Any deposits or
other sums at any time credited or due from Lenders and any Project Revenues,
securities or other property of Borrower or any Subsidiary Guarantor in the
possession of the Collateral Agent may at all times be treated as collateral
security for the payment of the Loans and the Notes and all other obligations of
Borrower to the Lenders under this Agreement and the other Financing Documents,
and Borrower hereby pledges to the Collateral Agent for the benefit of the
Lenders and grants the Collateral Agent a security interest and Lien in and to
all such deposits, sums, securities or other property. Regardless of the
adequacy of any other collateral, the Collateral Agent and only the Collateral
Agent, may execute or realize on the Lenders' security interest in any such
deposits or other sums credited by or due from the Lenders to Borrower, and may
apply any such deposits or other sums to or set them off against Borrower's
obligations to Lenders under the Notes and this Agreement at any time after the
occurrence and during the continuance of any Event of Default.

             12.3    Delay and Waiver. No delay or omission to exercise any
right, power or remedy accruing to any Agent or the Lenders upon the occurrence
of any Default or Event of Default or any breach or default of Borrower under
this Agreement or any other Financing Document shall impair any such right,
power or remedy of the Agents or the Lenders, nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring, nor shall any waiver of any
single Event of Default, Default or other breach or default be deemed a waiver
of any other Event of Default, Default or other breach or default theretofore or
thereafter occurring. Any waiver, indulgence, permit, consent or approval of any
kind or character on the part of the Agents and/or the Lenders of any Event of
Default, Default or other breach or default under this Agreement or any other
Financing Document, or any waiver on the part of the Agents and/or the Lenders
of any provision or condition of this Agreement or any other Financing Document,
must be in a writing expressly referencing this Agreement and shall be effective
only to the extent in such writing specifically set forth. All remedies, either
under this Agreement or any other Financing Document or by law or otherwise
afforded to the Agents and the Lenders, shall be cumulative and not exclusive.

             12.4    Costs, Expenses and Attorneys' Fees; Syndication.

                        (a)     Subject to the fee cap arrangements negotiated
prior to the Closing Date, Borrower shall, upon the execution of this Agreement
and regardless of whether each Borrowing Date occurs, pay to the Agents all of
their reasonable costs and expenses in connection with the preparation,
negotiation, closing and costs of administering this Agreement and the other
Financing Documents contemplated hereby, including the reasonable fees, expenses
and disbursements of Milbank, Tweed, Hadley & McCloy LLP and other attorneys
retained by the Agents in connection with conducting due diligence with respect
to the Projects, Borrower and Subsidiary Guarantors, the preparation of the
Financing Documents and any amendments hereof or thereof, or the negotiation,
closing and administration of this Agreement and the other Financing Documents
after the Closing Date, and the reasonable fees, expenses and disbursements of
the Independent Consultants and any other engineering, insurance, environmental
and construction consultants to the Agents incurred in connection with this
Agreement, Financing Documents or the Loans or Commitments including any
reasonable fees, expense and disbursements related to conducting due diligence
with respect to the Projects and Subsidiary Guarantors, and the reasonable
travel, out-of-pocket, telecommunication, filing and recording, due diligence,
computer, duplication, messenger, printing, appraisal, audit and tombstone costs
and expenses incurred by the Agents and their attorneys and consultants.
Borrower shall reimburse the Agents and the Lenders for all costs and expenses,
including all attorneys' fees, expended or incurred by the Agents and/or any
Lender in enforcing this Agreement or the other Financing Documents in
connection with a Default or Event of Default, in actions for declaratory relief
in any way related to this Agreement, in collecting any sum which becomes due
the Agents and/or any Lender on the Notes or under the Financing Documents, or
in connection with the participation by the Agents, any Lender and/or the
Independent Engineer in any arbitration proceedings under any Project Documents.

                        (b)     The Administrative Agent agrees to cooperate
with Borrower to minimize expenses, particularly legal, engineering and other
consulting fees; including, wherever possible, obtaining fixed fee or fee cap
arrangements with its legal, engineering and other consultants.

                        (c)     The Loans shall be initially syndicated among a
group of banks in consultation with Borrower pursuant to a syndication plan to
be prepared by the Syndication Agent and delivered to Borrower prior to the
launch of initial syndication. In connection with syndication of the Loans and
Commitments, an information package containing certain relevant information
concerning Borrower, Sponsor, Member, Subsidiary Guarantors, the Projects, and
the other Major Project Parties may be provided to potential Lenders and
participants; provided, however, that such delivery shall comply with the
provisions of Section 12.18. Borrower agrees to cooperate and to cause Sponsor
and its respective Affiliates to cooperate in the syndication of the Loans and
Commitments in all respects reasonably requested by the Agents, including
participation in a reasonable number of bank meetings held in connection with
such syndication, and to provide, for inclusion in such package, all information
which the Agents may reasonably request from it or which the Agents or Borrower
may consider material to a lender or participant, or necessary or appropriate
for accurate and complete disclosure. Borrower shall not be responsible for any
costs and expenses in connection with any syndication of the Loans or
Commitments.

             12.5    Attorney-In-Fact.

                        (a)     For the purpose of allowing the Collateral Agent
to exercise its rights and remedies provided in Article 8 following the
occurrence and during the continuation of an Event of Default, Borrower hereby
constitutes and appoints the Collateral Agent its true and lawful attorney in
fact, with full power of substitution, with respect to the Collateral, and
hereby empowers such attorney or attorneys as follows:

                                 (i)     To pay, settle or compromise all bills
and claims which may be or become Liens or security interests against any or all
of the Funded Projects or the Collateral, or any part thereof, unless a bond or
other security satisfactory to the Collateral Agent has been provided;

                                 (ii)    To execute applications and
certificates in the name of Borrower or the Subsidiary Guarantors which
reasonably may be required by the Financing Documents or any other agreement or
instrument executed by or on behalf of Borrower or the Subsidiary Guarantors in
connection with the Collateral;

                                 (iii)   To prosecute and defend all actions or
proceedings in connection with any or all the Collateral or any part thereof and
to take such action and require such performance as such attorney reasonably
deems necessary under any performance and payment bond and the Financing
Documents;

                                 (iv)   To do any and every act which Borrower
or the Subsidiary Guarantors might do on their behalf with respect to the
Collateral or any part thereof and to exercise any or all of their rights and
remedies under any or all of the Project Documents; and

                                 (v)    To use any funds contained in any
Collateral Account, including without limitation the Debt Service Reserve
Account, to pay interest and principal on the Loans as accrued from time to
time.

                        (b)     This power of attorney shall be deemed to be a
power coupled with an interest and shall be irrevocable.

             12.6    Entire Agreement. This Agreement and any agreement,
document or instrument attached hereto or referred to herein integrate all the
terms and conditions mentioned herein or incidental hereto and supersede all
oral negotiations and prior writings in respect to the subject matter hereof. In
the event of any conflict between the terms, conditions and provisions of this
Agreement and any such agreement, document or instrument, the terms, conditions
and provisions of this Agreement shall prevail. This Agreement and the other
Financing Documents may only be amended or modified by an instrument in writing
signed by Borrower, the Agents and any other parties to be charged and in
accordance with the terms of this Agreement.

             12.7    Governing Law. THIS AGREEMENT, AND ANY INSTRUMENT OR
AGREEMENT REQUIRED HEREUNDER (TO THE EXTENT NOT EXPRESSLY PROVIDED FOR THEREIN),
SHALL BE GOVERNED BY, AND CONSTRUED UNDER, THE LAWS OF THE STATE OF NEW YORK,
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE AND WITHOUT
REFERENCE TO CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

             12.8    Severability. In case any one or more of the provisions
contained in this Agreement should be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby, and the parties hereto
shall enter into good faith negotiations to replace the invalid, illegal or
unenforceable provision.

             12.9    Headings. Paragraph headings and a table of contents have
been inserted in this Agreement as a matter of convenience for reference only
and it is agreed that such paragraph headings are not a part of this Agreement
and shall not be used in the interpretation of any provision of this Agreement.

             12.10  Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with GAAP and practices
consistent with those applied in the preparation of the financial statements
submitted by Borrower to the Administrative Agent, and (unless otherwise
indicated) all financial data submitted pursuant to this Agreement shall be
prepared in accordance with such principles and practices.

             12.11  Additional Financing. The parties hereto acknowledge that
the Lenders have made no agreement or commitment to provide any financing except
as set forth herein.

             12.12  No Partnership, Etc. The Agents, the Lenders and Borrower
intend that the relationship between them shall be solely that of creditor and
debtor. Nothing contained in this Agreement, the Notes or in any of the other
Financing Documents shall be deemed or construed to create a partnership,
tenancy-in-common, joint tenancy, joint venture or co-ownership by or between or
among the Agents, the Lenders and Borrower or any other Person. Neither the
Agents nor the Lenders shall be in any way responsible or liable for the debts,
losses, obligations or duties of Borrower or any other Person with respect to
the Projects or otherwise. All obligations to pay real property or other taxes,
assessments, insurance premiums, and all other fees and charges arising from the
ownership, operation or occupancy of the Funded Projects and to perform all
obligations under other agreements and contracts relating to the Funded Projects
shall be the sole responsibility of Borrower and the relevant Subsidiary
Guarantors and Project Entities.

             12.13  Limitation on Liability. NO CLAIM SHALL BE MADE BY ANY PARTY
HERETO OR ANY OF ITS AFFILIATES, DIRECTORS, EMPLOYEES, ATTORNEYS OR AGENTS
AGAINST ANY OTHER PARTY HERETO OR ANY OF ITS AFFILIATES, DIRECTORS, EMPLOYEES,
ATTORNEYS OR AGENTS FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES
(WHETHER OR NOT THE CLAIM THEREFOR IS BASED ON CONTRACT, TORT, DUTY IMPOSED BY
LAW OR OTHERWISE), IN CONNECTION WITH, ARISING OUT OF OR IN ANY WAY RELATED TO
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS
OR ANY ACT OR OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH; AND EACH
PARTY HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE UPON ANY SUCH CLAIM FOR ANY
SUCH SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

             12.14  Waiver of Jury Trial. THE AGENTS, THE LENDERS AND BORROWER
HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN), OR ACTIONS OF ANY AGENT, THE LENDERS OR BORROWER. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS TO ENTER INTO THIS AGREEMENT.

             12.15  Consent to Jurisdiction. The Agents, the Lenders and
Borrower agree that any legal action or proceeding by or against Borrower or
with respect to or arising out of this Agreement, the Notes or any other
Financing Document may be brought in or removed to the courts of the State of
New York, sitting in New York City, or of the United States of America for the
Southern District of New York, as the Administrative Agent may elect. By
execution and delivery of the Agreement, the Agents, the Lenders and Borrower
accept, for themselves and in respect of their property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The Agents, the
Lenders and Borrower irrevocably consent to the service of process out of any of
the aforementioned courts in any such action or proceeding by the mailing of
copies thereof by registered or certified airmail, postage prepaid, to the
Agents, the Lenders or Borrower, as the case may be, at their respective
addresses for notices as specified herein and that such service shall be
effective five (5) Business Days after such mailing. Nothing herein shall affect
the right to serve process in any other manner permitted by law or the right of
the Agents or any Lender to bring legal action or proceedings in any other
competent jurisdiction, including judicial or non judicial foreclosure of any
deed of trust. Notwithstanding the foregoing, service of process shall not be
deemed mailed to the Agents or the Lenders until a copy of all matters to be
served have been mailed to Milbank, Tweed, Hadley & McCloy LLP, 601 S. Figueroa
St., 30th Floor, Los Angeles, CA 90017, Attn.: Edwin F. Feo or such other Person
as any Agent or any Lender may hereafter designate by notice given pursuant to
Section 12.1. The Agents, the Lenders and Borrower further agree that the
aforesaid courts of the State of New York and of the United States of America
shall have exclusive jurisdiction with respect to any claim or counterclaim of
Borrower based upon the assertion that the rate of interest charged by the
Agents or the Lenders on or under this Agreement, the Loans and/or the other
Financing Documents is usurious. The Agents, the Lenders and Borrower hereby
waive any right to stay or dismiss any action or proceeding under or in
connection with any or all of the Funded Projects, this Agreement or any other
Financing Document brought before the foregoing courts on the basis of forum non
conveniens.

             12.16  Usury. Nothing contained in this Agreement or the Notes
shall be deemed to require the payment of interest or other charges by Borrower
or any other Person in excess of the amount which the holders of the Notes may
lawfully charge under any applicable usury laws. In the event that the holders
of the Notes shall collect moneys which are deemed to constitute interest which
would increase the effective interest rate to a rate in excess of that permitted
to be charged by applicable law, all such sums deemed to constitute interest in
excess of the legal rate shall, upon such determination, at the option of the
holder of the Notes, be returned to Borrower or credited against the principal
balance of the Notes then outstanding.

             12.17  Successors and Assigns. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Borrower may not assign or otherwise transfer
any of its rights under this Agreement without the prior written consent of the
Administrative Agent and the Lenders.

             12.18  Confidentiality. The Agents and the Lenders agree to
maintain the confidential nature of, and shall not use or disclose Borrower's
financial information or confidential information identified in writing by
Borrower as such without first obtaining Borrower's prior written consent;
provided, that nothing in this Section 12.18 shall require the Agents or any
Lender to obtain any consent of Borrower in connection with (and Borrower hereby
authorizes the Agents and each Lender to freely disclose any financial
information or confidential information with respect to Borrower, the Projects,
any Project Document or any Financing Document or the parties thereto without
any consent of Borrower, to the extent otherwise required, in connection with)
(a) exercising any of their respective rights under the Financing Documents,
including those exercisable upon the occurrence of an Event of Default;
(b) providing information about Borrower, the Projects, any Project Document or
any Financing Document or the parties thereto to any other Lender or prospective
Lender or any Person acquiring, or potentially acquiring, any interest of the
Lenders under the Financing Agreement and any such Person's directors, officers,
employees, agents and consultants in connection with their credit evaluation of
Borrower or otherwise (if, in the case of any such Person potentially acquiring
such an interest from any Lender, such Person agrees to be bound by the terms of
a confidentiality agreement substantially similar to this Section 12.18);
(c) any situation in which the Agents or any Lender is required by law or
required by any Governmental Authority to disclose information (if such Person
uses reasonable efforts to maintain confidentiality of the information
disclosed); (d) providing information to counsel to the Agents or any Lender in
connection with the transactions contemplated by any of the Financing Documents
(if such Lender informs such counsel of the confidential nature of such
information and requires that it be kept confidential except as permitted
herein); (e) providing information to independent auditors or other expert
consultants retained by the Agents or any Lenders (if such Lender informs such
auditors or consultants of the confidential nature of such information and
requires that it be kept confidential except as permitted herein); (f) any
information that is in or becomes part of the public domain otherwise than
through a wrongful act of any of the Agents or any Lender or any employees or
agents thereof; (g) any information that is independently developed by any of
the Agents or any Lender; and (h) any information that is disclosed to any of
the Agents or any Lender by a third party that has no obligation of
confidentiality with respect to the information disclosed. Notwithstanding the
foregoing, the parties hereto and their officers, directors, employees and
agents are authorized to disclose to any and all persons, without limitation of
any kind, the structure and tax aspects of this transaction (as defined in
Treasury Regulation Section 1.6011-4) and all materials of any kind which are
related to such structure and tax aspects. The Agents and the Lenders agree to
abide by the terms of the confidentiality provisions of the LLC Agreements as to
any information (including Base Case Forecasts, financial statements and reports
of Project Entities) subject to such provisions.

             12.19  Counterparts. This Agreement may be executed in one or more
duplicate counterparts and by facsimile and when signed by all of the parties
listed below shall constitute a single binding agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

             IN WITNESS WHEREOF, the parties have caused this Financing
Agreement to be duly executed by their officers thereunto duly authorized as of
the day and year first above written.

 

 

CATAMOUNT SWEETWATER HOLDINGS LLC

, a
Vermont limited liability company


By:     /s/ Sybil M. Coiffi                                   
          Name: Sybil M. Cioffi
          Title:   Vice President - Finance



BAYERISCHE LANDESBANK

, acting through its
New York Branch, as the Syndication Agent for the
Lenders


By:     /s/ Thomas Augustin                          
          Name: Thomas Augustin
          Title:   Vice President


By:   /s/ Norman McClave                            
          Name: Norman McClave
          Title:   First Vice President


BAYERISCHE LANDESBANK, acting
through its New York Branch, as Lender


By:     /s/ Thomas Augustin                          
          Name: Thomas Augustin
          Title:   Vice President


By:   /s/ Norman McClave                            
          Name: Norman McClave
          Title:   First Vice President

BAYERISCHE LANDESBANK

, acting through its New
York Branch, as Collateral Agent for the Secured Parties



By:     /s/ Thomas Augustin                          
          Name: Thomas Augustin
          Title:   Vice President


By:   /s/ Norman McClave                            
          Name: Norman McClave
          Title:   First Vice President

UFJ BANK LIMITED,

acting through its New York
Branch, as Administrative Agent


By:   James H. Boyle                                     
          Name: James H. Boyle
          Title:   Vice President

UFJ BANK LIMITED,

acting through its New York
Branch, as Lender


By:   James H. Boyle                                     
          Name: James H. Boyle
          Title:   Vice President

EXECUTION VERSION



EXHIBIT A
to Financing Agreement



DEFINITIONS



"Acceptable Counterparty" means BayernLB or UFJ.

"Acceptable Guarantor" means a Person whose long-term unsecured Indebtedness is
rated at least A by S&P and A2 by Moody's or higher.

"Acceptable Letter of Credit" means an irrevocable direct-pay letter of credit
issued by an Acceptable Letter of Credit Issuer.

"Acceptable Letter of Credit Issuer" means a financial institution regulated
under the laws of the United States with a minimum capital base of
$1,000,000,000 and a rating of its long-term unsecured Indebtedness of at least
A by S&P and A2 by Moody's or higher.

"Account Control Agreement" has the meaning given in Section 2.10(a)(iii) of the
Financing Agreement.

"Additional Amounts" means, subject to the last sentence of this definition, (x)
with respect to a prepayment of a Floating Rate Loan pursuant to Section
2.1(g)(ii)(B) or (C) of the Financing Agreement, the amount equal to the accrued
interest on such Floating Rate Loan at then applicable Base Rate or LIBO Rate
from and including the last Scheduled Payment Date to the next Scheduled Payment
Date (or if Borrower elects pursuant to Section 2.1(g)(v) to have such Loan
prepaid prior to such Scheduled Payment Date, to the date such prepayment is to
be applied); or (y) with respect to a prepayment of a Fixed Rate Loan pursuant
to Section 2.1(g)(ii)(B) or (C) of the Financing Agreement, the amount equal to
the accrued interest on such Fixed Rate Loan at the Effective Fixed Rate from
and including the last Scheduled Payment Date to the Swap Termination Date of
the corresponding Interest Rate Agreement (or if Borrower elects pursuant to
Section 2.1(g)(v) of the Financing Agreement to have such Loan prepaid prior to
the Swap Termination Date, to the date such prepayment is to be applied)
assuming that the principal amount of such Fixed Rate Loan declines on the dates
and in the amounts the notional amount of the corresponding Interest Rate
Agreement declines. If in connection with a prepayment pursuant to Section
2.1(g)(ii)(B) or (C) of the Financing Agreement, Borrower elects to have such
prepayment applied directly to prepay such Loan pursuant to Section 2.1(g)(v) of
the Financing Agreement, "Additional Amounts" shall also include any breakage or
Swap Breakage Costs as a result of such prepayment.

"Additional Project Documents" means each contract or agreement related to the
testing, maintenance, repair, operation or use of any Project entered into by
Borrower and any other Person subsequent to the Closing Date and that either
(a) replaces or substitutes for an existing Project Document, (b) has a term
greater than one (1) year, (c) provides for the sale of electrical capacity or
energy or of renewable energy credits, "green tags" or other like environmental
credits or benefits, and has an aggregate value over its term in excess of
$100,000 or (d) has a value over its term in excess of $250,000.

"Administrative Agent" has the meaning given in the introductory paragraph of
the Financing Agreement.

"Affiliate" of a specified Person means any other Person that directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with the Person specified.

"Affiliated Indemnitees" has the meaning given in Section 5.14(b) of the
Financing Agreement.

"Agents" has the meaning given in the introductory paragraph of the Financing
Agreement.

"Alternative Credit Support" means (i) a Debt Service Reserve Letter of Credit
or Fixed Debt Service Reserve Letter of Credit, as applicable, or (ii) a Reserve
Guaranty with a term of one year (which shall be renewable annually upon the
approval of the Agent and the Lenders at their sole discretion) covering amounts
borrowed by Borrower from the Debt Service Reserve Account or the Fixed Debt
Reserve Account, as applicable; provided, however, that (A) such Debt Service
Reserve Letter of Credit or Fixed Debt Service Reserve Letter of Credit, as
applicable, shall only be deemed to be an acceptable Alternative Credit Support
so long as the issuer thereof is an Acceptable Letter of Credit Issuer and (B)
such Reserve Guaranty shall only be deemed to be an acceptable Alternative
Credit Support so long as the guarantor thereunder is an Acceptable Guarantor.

"Annual Operating Budget" refers to the operating plan and budget adopted by a
Project Entity with respect to a Project, detailed by calendar month, setting
forth debt service, maintenance, repair and operation expenses (including
reasonable allowance for contingencies and working capital), maintenance
reserves and all other anticipated operation and maintenance costs for the
Project for the period from the applicable Borrowing Date to the conclusion of
the calendar year in which the applicable Borrowing Date occurs and for each
twelve-month period thereafter.

"Applicable Base Rate Margin" means (a) with respect to the Base Rate Loans made
or to be made during the period between the Closing Date and the third
anniversary thereof, 0.75% per annum and (b) with respect to the Base Rate Loans
made or to be made during the period between the third anniversary of the
Closing Date and the Loan Maturity Date, 1.00% per annum.

"Applicable LIBO Margin" means (a) with respect to the LIBO Loans made or to be
made during the period between the Closing Date and the third anniversary
thereof, 1.75% per annum, and (b) with respect to the LIBO Loans made or to be
made during the period between the third anniversary of the Closing Date and the
Loan Maturity Date, 2.00% per annum.

"Applicable Permit" means any Permit, including any zoning, environmental
protection, pollution, sanitation, FERC, any State public utility commission,
safety, siting or building Permit (a) that is material and necessary at any
given time in light of the operation of any Project to operate, maintain,
repair, own or use any Project as contemplated by the Operative Documents, to
sell electricity or renewable energy credits, "green tags" or other like
environmental credits or benefits therefrom, to enter into any Operative
Document or to consummate any transaction contemplated thereby, or (b) that is
necessary so that (i) none of the Agents, any Lender, or any Affiliate of any of
them may be deemed by any Governmental Authority to be subject to regulation
under the FPA or PUHCA or under any State laws or regulations respecting the
rates or the financial or organizational regulation of electric utilities solely
as a result of the construction or operation of any Project or the sale of
electricity or renewable energy credits, "green tags" or other like
environmental credits or benefits therefrom, or (ii) none of Borrower nor any
Affiliate of Borrower may be deemed by any Governmental Authority to be subject
to regulation under PUHCA (other than Section 9(a)(2) thereof).

"Available Cash" means, at any time, all funds then in the Revenue Account and
the Fixed Debt Reserve Account other than funds which were deposited therein (or
previously reduced the amounts which would otherwise be required to be deposited
therein) pursuant to Section 2.1(g)(ii)(B) or (C) of the Financing Agreement.

"Bankruptcy Event" shall be deemed to occur with respect to any Person if
(a) such Person shall institute a voluntary case seeking liquidation or
reorganization under the Bankruptcy Law or shall consent to the institution of
an involuntary case thereunder against it; (b) such Person shall file a
petition, answer or consent or shall otherwise institute any similar proceeding
under any other applicable federal, State or other applicable law, or shall
consent thereto; (c) such Person shall apply for, or by consent there shall be
an appointment of, a receiver, liquidator, sequestrator, trustee or other
officer with similar powers for itself or any substantial part of its assets;
(d) such Person shall make an assignment for the benefit of creditors; (e) such
Person shall admit in writing its inability to pay its debts generally as they
become due; (f) if an involuntary case shall be commenced seeking the
liquidation or reorganization of such Person under the Bankruptcy Law or any
similar proceeding shall be commenced against such Person under any other
applicable federal, State or other applicable law and (i) the petition
commencing the involuntary case is not timely controverted; (ii) the petition
commencing the involuntary case is not dismissed within sixty (60) days of its
filing; (iii) an interim trustee is appointed to take possession of all or a
portion of the property, and/or to operate all or any part of the business of
such Person and such appointment is not vacated within sixty (60) days; or
(iv) an order for relief shall have been issued or entered therein; or a decree
or order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee or other officer having similar
powers of such Person or of all or a part of its property, shall have been
entered; or (h) any other similar relief shall be granted against such Person
under any federal, State or other applicable law.

"Bankruptcy Law" means Title 11, United States Code, and any other State or
federal insolvency, reorganization, moratorium or similar law for the relief of
debtors.

"Base Case Forecast" means, on the Closing Date, the preliminary financial
projections for the applicable Project prepared by Borrower and containing
assumptions satisfactory to the Administrative Agent and the Lenders, and
thereafter, depending on the context and to the extent applicable, (i) the
financial projections for Borrower delivered as of the Closing Date as they may
be updated for a Current Project pursuant to Section 3.2(y) of the Financing
Agreement or (ii) the financial projections for Borrower as they may be updated
otherwise pursuant to Section 5.16 of the Financing Agreement.

"Base Rate" means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect on such day and (b) the Federal Funds Effective Rate for
such day plus 0.50%. Any change in the Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective from and including
the effective date of such change in the Prime Rate or the Federal Funds
Effective Rate, as the case may be.

"Base Rate Loans" means Loans that bear interest at rates based upon the Base
Rate.

"BayernLB" means Bayerische Landesbank, acting through its New York Branch at
560 Lexington Avenue, New York, NY 10022.

"Benefited Lender" has the meaning given in Section 2.5(b) of the Financing
Agreement.

"Borrower" means Catamount Sweetwater Holdings LLC, a Vermont limited liability
company.

"Borrower's Knowledge" means the actual knowledge of any Responsible Officer of
Borrower of (x) a fact, condition or circumstance or (y) a fact, condition or
circumstance which would cause a reasonably prudent person to conduct further
inquiry.

"Borrowing" means the borrowing of one or more Loans pursuant to the Financing
Agreement.

"Borrowing Date" means that date on which a Borrowing occurs.

"Borrowing Certificate" means Borrower's borrowing date certificate, in the form
of Exhibit G-1(b) to the Financing Agreement, signed by a Responsible Officer of
Borrower (or waived in writing by the Administrative Agent and the Lenders).

"Business Day" means any day (a) other than a Saturday, Sunday or other day on
which banks are authorized to be closed in (i) London, England or (ii) New York,
New York and (b) which is also a day on which dealings in Dollar deposits are
carried out in the London interbank market.

"Capital Adequacy Requirement" has the meaning given in Section 2.6(d) of the
Financing Agreement.

"Cash Reallocation Date" means with respect to the Loans to be made for a
particular Project, the date when the allocation of distributable cash to a
Subsidiary Guarantor under the terms of the LLC Agreement for such Project
provide that cash distributions shall be paid to a party other than such
Subsidiary Guarantor.

"Casualty Event" means, with respect to any Property of a Project Entity for a
Funded Project, any loss of or damage to such Property (or title to such
Property) which will have a Material Adverse Effect, taking into account any
insurance proceeds, warranty claims and any repair or replacement thereof.

"Catamount Sweetwater 1" means Catamount Sweetwater 1 LLC, a Vermont limited
liability company wholly owned by Borrower, that owns 50% of Class B Units in
Sweetwater 1 Project Entity.

"Catamount Sweetwater 1 Collection Account" has the meaning given in Section
7.2(a) of the Financing Agreement.

"Catamount Sweetwater 2" means Catamount Sweetwater 2 LLC, a Vermont limited
liability company wholly owned by Borrower, that owns 50% of Class B Units in
Sweetwater 2 Project Entity.

"Catamount Sweetwater 2 Collection Account" has the meaning given in Section
7.2(a) of the Financing Agreement.

"Catamount Sweetwater 3" means Catamount Sweetwater 3 LLC, a Vermont limited
liability company wholly owned by Borrower, that will, upon the making of the
equity contributions under the Sweetwater 3 ECCA, own 50% of Class B Units in
Sweetwater 3 Project Entity.

"Catamount Sweetwater 3 Collection Account" has the meaning given in Section
7.2(a) of the Financing Agreement.

"Change in Control" has the meaning given in Section 8.1(k) of the Financing
Agreement.

"Change of Law" has the meaning given in Section 2.6(b) of the Financing
Agreement.

"Claims" has the meaning given in Section 5.14(a)(i) of the Financing Agreement.

"Class B Units" has the meaning given in the relevant LLC Agreement.

"Closing Certificate" means Borrower's closing certificate, in the form of
Exhibit G-1(a) to the Financing Agreement has been satisfied (or waived in
writing by the Administrative Agent and the Lenders).

"Closing Date" means the date when each of the conditions precedent listed in
Section 3.1 of the Financing Agreement has been satisfied (or waived in writing
by the Agents and the Lenders).

"Code" means the Internal Revenue Code of 1986, as amended.

"Collateral" means, with respect to a Collateral Document, all property which is
subject or is or is intended or required to become subject to the security
interests or Liens granted by such Collateral Document other than any Collateral
which is released pursuant to Section 3.4 of the Financing Agreement.

"Collateral Accounts" means the Disbursement Account, Revenue Account,
Collection Accounts, the Fixed Debt Reserve Account and the Debt Service Reserve
Account. Each Collateral Account shall be a "securities account" within the
meaning of Section 8-501 of the UCC in effect in the State of New York.

"Collateral Agent" has the meaning given in the introductory paragraph of the
Financing Agreement.

"Collateral Documents" means the Subsidiary Guarantees, any Debt Service Reserve
Letter of Credit, any Fixed Debt Reserve Letter of Credit, the Member Pledge,
the Security Agreement, the Subordination Agreement, the LLC Exposure
Guarantees, and any other security documents, financing statements and other
documentation filed or recorded in connection with the foregoing.

"Collection Accounts" has the meaning given in Section 7.2(a) of the Financing
Agreement.

"Commitment Fees" has the meaning given in Section 2.3(b) of the Financing
Agreement.

"Commitments" means, at any time with respect to each Lender, such Lender's
Proportionate Share of the Total Loan Commitment, the Tranche A Commitment and
the Tranche B Commitment at such time. The Commitments of the Lenders are set
forth in Exhibit J to the Financing Agreement.

"Construction Contracts" means the construction, turbine supply contracts and
balance of plant contracts (as applicable) with respect to each Project.

"Continue", "Continuation" and "Continued" means the continuation pursuant to
Section 2.1(b)(iv) and Section 2.1(b)(v) of the Financing Agreement of a LIBO
Loan from one Interest Period to the next Interest Period.

"Controlled Group" means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with Borrower, are treated as a single employer under
Section 414(b) or 414(c) of the Code.

"Convert", "Conversion" and "Converted" means a conversion pursuant to
Section 2.1(b)(v) of the Financing Agreement of one Type of Loans into another
Type of Loans, which may be accompanied by the transfer by a Lender (at its sole
discretion) of a Loan from one applicable Lending Office to another.

"Counterparty" or "Counterparties" refers to the counterparty to any Interest
Rate Agreement entered into by Borrower, which Counterparties shall be
Acceptable Counterparties.

"Credit Parties" has the meaning given in Article 9 of the Financing Agreement.

"Current Project" refers to a Project for which a Notice of Borrowing pursuant
to the Financing Agreement has been delivered to the Administrative Agent.

"Current Project Entity" refers to the Project Entity holding an interest in a
Current Project.

"Debt" of any Person at any date means, without duplication, (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property or services, except
trade accounts payable arising in the ordinary course of business, (d) all
obligations of such Person under leases which are or should be, in accordance
with GAAP, recorded as capital leases in respect of which such Person is liable,
(e) all obligations of such Person to purchase securities (or other property)
which arise out of or in connection with the sale of the same or substantially
similar securities (or property), (f) all deferred obligations of such Person to
reimburse any bank or other Person in respect of amounts paid or advanced under
a letter of credit or other instrument, (g) all Debt of others secured by a Lien
on any asset of such Person, whether or not such Debt is assumed by such Person,
(h) all Debt of others guaranteed directly or indirectly by such person or as to
which such Person has an obligation substantially the economic equivalent of a
guarantee and (i) obligations in respect of Interest Rate Agreements.

"Debt Service Reserve Account" has the meaning given in Section 7.3(a) of the
Financing Agreement.

"Debt Service Reserve Guaranty" means a guaranty, in form and substance
satisfactory to the Administrative Agent and the Lenders, in favor of the
Administrative Agent.

"Debt Service Reserve Letter of Credit" means an irrevocable direct-pay
Acceptable Letter of Credit issued by an Acceptable Letter of Credit Issuer in
favor of the Administrative Agent (for the benefit of the Lenders) that has an
expiration date that is not earlier than twelve (12) months after the date of
issuance of such Acceptable Letter of Credit, and which Acceptable Letter of
Credit and all related documentation is in form and substance satisfactory to
the Administrative Agent. If no renewal or replacement of the Debt Service
Reserve Letter of Credit has been made at least six (6) months prior to the
expiration of the Debt Service Reserve Letter of Credit and amounts are then
required to be on deposit in the Debt Service Reserve Account, the
Administrative Agent may draw upon the Debt Service Reserve Letter of Credit and
deposit the proceeds of such drawing in the Debt Service Reserve Account in an
amount equal to such requirement, with the excess, if any, to be returned to
Borrower.

"Default" means any occurrence, circumstance or event, or any combination
thereof, which, with the lapse of time, the giving of notice or both, would
constitute an Event of Default.

"Default Rate" means, with respect to Loans and all other Obligations under the
Financing Documents, the interest rate per annum equal to the rate otherwise
applicable to Loans plus 2% per annum.

"Depository" means an entity selected by the Collateral Agent and reasonably
acceptable to Borrower to act as a Depository with respect to the Collateral
Accounts and a "securities intermediary" within the meaning of Article 8 of the
New York UCC.

"Disbursement Account" has the meaning given in Section 7.1 of the Financing
Agreement.

"Dollars" and "$" means United States dollars or such coin or currency of the
United States of America as at the time of payment shall be legal tender for the
payment of public and private debts in the United States of America.

"Effective Fixed Rate" means the fixed rate applicable to Base Rate Loans or
LIBO Rate Loans which have been swapped pursuant to an Interest Rate Agreement
taking into account the payments required to be made by the Counterparty under
such Interest Rate Agreement.

"Eligible Assignee" means any Lender or any Affiliate of any Lender provided
such Affiliate has a minimum regulatory capital base of One Billion Dollars
($1,000,000,000) and a rating of its long-term unsecured indebtedness of not
less than A from S&P or A2 from Moody's who is able to provide to Borrower and
the Administrative Agent the statement or form contemplated by Section 2.4(g) of
the Financing Agreement.

"Environmental Claim" means any and all obligations, liabilities, losses,
administrative, regulatory or judicial actions, suits, demands, decrees, claims,
liens, judgments, warning notices, notices of noncompliance or violation,
investigations, proceedings, removal or remedial actions or orders, or damages
(foreseeable and unforeseeable, including consequential and punitive damages),
penalties, fees, out-of-pocket costs, expenses, disbursements, attorneys' or
consultants' fees, relating in any way to any Hazardous Substances Law or any
Permit issued under any such Hazardous Substances Law (hereafter "Hazard
Claims"), including (a) any and all Hazard Claims by Governmental Authorities
for enforcement, cleanup, removal, response, remedial or other actions or
damages pursuant to any applicable Hazardous Substances Law, and (b) any and all
Hazard Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from Hazardous
Substances or arising from alleged injury or threat of injury to health, safety
or the environment.

"Environmental Consultant" means URS Corporation or its successor appointed
pursuant to Section 11.1 of the Financing Agreement.

"Equity Capital Contribution Agreement" means any equity capital contribution
agreement with respect to the relevant Project Entity, by and among such Project
Entity, the relevant Subsidiary Guarantor and the other equity investors in such
Project Entity, including, without limitation, the Sweetwater 3 ECCA.

"Equity Capital Contribution Date" means the date when all conditions to the
occurrence of the "Equity Capital Contribution Date" (as such term is defined in
the relevant Equity Capital Contribution Agreement) have been satisfied or
waived as required under the relevant Equity Capital Contribution Agreement.

"Equity Rights" means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any members' or voting agreements) for the issuance, sale, registration or
voting of, or securities convertible into, any additional shares of capital
stock of any class, or partnership, membership or other ownership interests of
any type in, such Person.

"ERISA" means the Employee Retirement Income Security Act of 1974.

"ERISA Plan" means any employee benefit plan (a) maintained by Borrower or any
member of the Controlled Group, or to which any of them contributes or is
obligated to contribute, for its employees and (b) covered by Title IV of ERISA
or to which Section 412 of the Code applies.

"Event of Default" and "Events of Default" have the meanings given in
Section 8.1 of the Financing Agreement.

"Exempt Wholesale Generator" or "EWG" means an "exempt wholesale generator," as
such term is defined in Section 32 of PUHCA, as added by Section 711 of the
Energy Policy Act of 1992.

"Existing Bank Account" means Borrower's or either of the Subsidiary Guarantors'
accounts identified on Schedule 3.2(ff) of the Financing Agreement.

"FDIC" means the Federal Deposit Insurance Corporation and its successors.

"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by it.

"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System.

"Fees" refers to all fees, costs and expenses including the Upfront Fee and
Commitment Fees payable in accordance with the Financing Documents in respect of
a relevant Project.

"FERC" means the Federal Energy Regulatory Commission and its successors.

"Financing Agreement" means the Financing Agreement dated as of July 12, 2005,
by and among Borrower, the Agents and the Lenders.

"Financing Documents" means the Financing Agreement, the Notes, the Collateral
Documents, any Alternative Credit Support issued in lieu of funding with cash
any reserve account hereunder, and the Interest Rate Agreements entered into in
connection with the Financing Documents, and any other documents, agreements or
instruments entered into in connection with any of the foregoing.

"Fixed Debt Reserve Account" means the account established pursuant to Section
7.4(a) of the Financing Agreement.

"Fixed Debt Reserve Guaranty" means a guaranty, in form and substance
satisfactory to the Administrative Agent and the Agents, in favor of the
Administrative Agent.

"Fixed Debt Reserve Letter of Credit" means an irrevocable direct pay Acceptable
Letter of Credit issued by an Acceptable Letter of Credit Issuer in favor of the
Administrative Agent (for the benefit of the Lenders) that has an expiration
date that is not earlier than twelve (12) months after the date of issuance of
such Acceptable Letter of Credit, and which Acceptable Letter of Credit and all
related documentation is in form and substance satisfactory to the
Administrative Agent. If no renewal or replacement of the Fixed Debt Reserve
Letter of Credit has been made at least six (6) months prior to the expiration
of the Fixed Debt Reserve Letter of Credit and amounts are then required to be
on deposit in the Debt Service Reserve Account, the Administrative Agent may
draw upon the Fixed Debt Reserve Letter of Credit and deposit the proceeds of
such drawing in the Fixed Debt Reserve Account in an amount equal to such
requirement, with the excess, if any, to be returned to Borrower.

"Fixed Rate Loans" means Base Rate Loans or LIBO Rate Loans which have been
swapped pursuant to an Interest Rate Agreement.

"Floating Rate Loans" means Base Rate Loans or LIBO Rate Loans which have not
been swapped pursuant to an Interest Rate Agreement.

"FPA" means the Federal Power Act, excluding Sections 1-18, 21-30, 202(c), 210,
211, 212, 305(c) and any necessary enforcement provision of Part III of the Act
with regard to the foregoing sections.

"Funded Project" refers to any Project for which a Loan has been provided in
accordance with the terms of the Financing Agreement.

"Funded Project Entity" refers to the Project Entity holding an interest in a
Funded Project.

"GAAP" means generally accepted accounting principles in the United States of
America consistently applied.

"Governmental Authority" means any national, State or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity, (including any zoning authority,
FERC, the relevant State commissions, the FDIC, the Comptroller of the Currency
or the Federal Reserve Board, any central bank or any comparable authority) or
any arbitrator with authority to bind a party at law.

"Governmental Rule" means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive, guideline, policy requirement or other governmental
restriction or any similar form of decision of or determination by, or any
interpretation or administration of any of the foregoing having the force of law
by, any Governmental Authority, whether now or hereafter in effect.

"Hazardous Substances" means any hazardous or toxic substance or waste,
pollutant or contaminant which is regulated by Hazardous Substances Law
including, but not limited to, petroleum products, asbestos, polychlorinated
byphenols and radioactive materials.

"Hazardous Substances Law" means any and all State and local statutes, laws,
regulations, ordinances, judgments, orders, codes or injunctions which imposes
liability for or standards of conduct concerning the generation, distribution,
use, treatment, storage, disposal, cleanup, transport or handling of Hazardous
Substances including, but not limited to, the Federal Water Pollution Control
Act (as amended) the Resource Conservation and Recovery Act of 1976 (as amended)
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
(as amended) the Toxic Substances Control Act (as amended) and the Occupational
Safety and Health Act of 1970 (as amended) to the extent it relates to the
handling of and exposure to hazardous or toxic materials or similar substances.

"Indemnitees" has the meaning given in Section 5.14 of the Financing Agreement.

"Independent Consultants" means the Insurance Consultant, Wind Consultant,
Transmission Consultant, the Independent Engineer and the Environmental
Consultant or their successors appointed pursuant to Section 11.1 of the
Financing Agreement unless engaged prior to the execution of the Financing
Agreement.

"Independent Engineer" means Garrad Hassan Americas, or its successor appointed
pursuant to Section 11.1 of the Financing Agreement.

"Insurance Consultant" means Moore-McNeil, LLC, or its successor appointed
pursuant to Section 11.1 of the Financing Agreement.

"Interest Fix Fees" has the meaning given in Section 2.9(b) of the Financing
Agreement.

"Interest Period" means the time periods specified pursuant to
Section 2.1(b)(iv) of the Financing Agreement, which commences on the first day
of such Loan and ends on the last day of such time period.

"Interest Rate Agreements" has the meaning given in Section 2.9(a) of the
Financing Agreement.

"Legal Requirements" means, as to any Person, the articles of incorporation,
bylaws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation including any Governmental Rule, any requirement
under a Permit, and any determination of any Governmental Authority in each case
applicable to or binding upon such Person or any of its properties or to which
such Person or any of its property is subject.

"Lender" means, at any time, each Lender which has a Loan Commitment, as set
forth on Exhibit I to the Financing Agreement, or Loan outstanding at such time.

"Lender Percentage" means with respect to each Lender, the percentage obtained
by dividing (a) the principal amount of such Lender's outstanding Loans by
(b) the aggregate principal amount of all outstanding Loans of all Lenders.

"Lending Office" means the office in the United States of America designated as
such beneath the name of such Lender on Exhibit I to the Financing Agreement or
such other office of such Lender as such Lender may specify in writing from time
to time to the Administrative Agent and Borrower in accordance with the
Financing Agreement.

"LIBO Rate" means, for each Interest Period, a rate of interest per annum,
calculated on the basis of a 360 day year, equal to the simple average (rounded
upward, if necessary, to the nearest whole multiple of 1/100 of one percent) of
the rates shown on the display referred to as the "LIBOR Page" (or any display
substituted therefor) of the Reuters Domestic Money Service with respect to the
banks in the London interbank market named in the display as of 11:00 a.m.
(London, England time) on the second Business Day prior to the first day of the
Interest Period, for a deposit period comparable to the Interest Period.

"LIBO Loans" means Loans that bear interest at rates based upon the LIBO Rate.

"Lien" on any asset means any mortgage, deed of trust, lien, pledge, charge,
security interest, restrictive covenant by Borrower, easement or encumbrance of
any kind in respect of such asset, whether or not filed, recorded or otherwise
perfected or effective under applicable law, as well as the interest of a vendor
or lessor under any conditional sale agreement, capital lease or other
title retention agreement relating to such asset.

"Liquidation Costs" has the meaning given in Section 2.7 of the Financing
Agreement.

"LLC Agreements" means, collectively or individually, depending on the context
(a) the Sweetwater 1 LLC Agreement, (b) the Sweetwater 2 LLC Agreement and (c)
the Sweetwater 3 LLC Agreement.

"LLC Exposure Guarantee" has the meaning given in Section 3.2(ll) of the
Financing Agreement.

"Loan" and "Loans" mean, collectively or individually, depending on the context,
the Tranche A Loans or the Tranche B Loans.

"Loan Commitment" means, at any time with respect to each Lender, such Lender's
Proportionate Share of the Total Loan Commitment at such time.

"Loan Maturity Date" means, depending on the context, the Tranche A Loan
Maturity Date (with respect to Tranche A Loans) or the Tranche B Loan Maturity
Date (with respect to Tranche B Loans).

"Major Project Participants" means (a) Borrower; (b) each Subsidiary Guarantor;
(c) each Project Entity and (d) each other party to a Principal Project
Document.

"Majority Lenders" means, at any time, Lenders holding the sum of Loan
Commitments and Loans which, in the aggregate, equal or exceed 66.67% of the sum
of the Total Loan Commitment and the Loans then outstanding.

"Material Adverse Change" or "Material Adverse Effect" means (a) any event or
occurrence that has a material adverse effect on the business, results of
operations, condition (financial or otherwise) or prospects of Borrower,
Sponsor, any Subsidiary Guarantor, any relevant Funded Project Entity or the
relevant Funded Project included in either Tranche; (b) any event or occurrence
of whatever nature which would materially and adversely affect (i) the ability
of Borrower, Sponsor or any Subsidiary Guarantor to perform its obligations
under the Financing Documents, including the debt service payments with respect
to the Loans included in either Tranche (including, but not limited to, the
payment of Fees, interest and principal due with respect to Funded Projects
included in either Tranche) by the Loan Maturity Date, or (ii) with respect to
the Financing Documents, the validity or priority of the Lenders' security
interests in, and Liens on, the Collateral and the continued effectiveness and
enforceability of the Collateral Documents.

"Material Project Documents" means (a) the Sweetwater 1 Material Project
Documents, (b) the Sweetwater 2 Material Project Documents and (c) the
Sweetwater 3 Material Project Document; provided, however, that, if each party
to any Material Project Document has fully performed its obligations thereunder,
such agreement shall cease to be a "Material Project Document" for the purposes
of the Financing Documents.

"Member" means each Person that has any direct ownership interest in the
membership interests in Borrower.

"Member Pledge" has the meaning given in Section 2.10(a)(i)(B) of the Financing
Agreement.

"Minimum Debt Service Reserve Requirement" means, for each Tranche, as of any
Scheduled Payment Date, the higher of (a) the projected principal and interest
payments with respect to all Loans of such Tranche then outstanding (as
reflected in the Base Case Forecast for such Tranche, after taking into account
the prevailing interest rates determined by reference to the forward rates and
the applicable Interest Rate Agreements, but excluding prepayments under Section
2.1(g) of the Financing Agreement) for the immediately succeeding semi-annual
period commencing on such Scheduled Payment Date or (b) the projected principal
and interest payments with respect to all Loans of such Tranche then outstanding
(as reflected in the Base Case Model for such Tranche, after taking into account
the prevailing interest rates determined by reference to the forward rates and
the applicable Interest Rate Agreements, but excluding prepayments under Section
2.1(g) of the Financing Agreement) for the semi-annual period commencing on a
date occurring six (6) months after such Scheduled Payment Date.

"Moody's" means Moody's Investors Service, Inc. and any successor thereto.

"Monthly Transfer Date" means the date occurring on the last Business Day of
each month after the Closing Date.

"Multiemployer Plan" means any ERISA Plan that is a multiemployer plan (as
defined in Section 4001(a)(3) of ERISA) to which Borrower or any member of the
Controlled Group is making, or has an obligation to make, contributions, or has
made, or has been obligated to make, contributions since the date which is six
(6) years immediately preceding the Closing Date.

"Non-Company Parties" has the meaning given in Article 9 of the Financing
Agreement.

"Non-Recourse Parties" has the meaning given in Article 9 of the Financing
Agreement

"Note" and "Notes" mean, depending on the context, collectively or individually,
the Tranche A Notes and the Tranche B Notes.

"Notice of Borrowing" has the meaning given in Section 2.1(a)(ii) of the
Financing Agreement.

"Notice of Change of Law" has the meaning given in Section 2.6(b) of the
Financing Agreement.

"Notice of Inability to Determine Rates" has the meaning given in Section 2.6(a)
of the Financing Agreement.

"O&M Agreements" means, collectively or individually, depending on the context
(a) the Sweetwater 1 O&M Agreement, (b) the Sweetwater 2 O&M Agreement, and (c)
the Sweetwater 3 O&M Agreement.

"Obligations" means and includes, with respect to any Person, (a) all loans,
advances, debts and liabilities howsoever arising (and whether arising or
incurred before or after any Bankruptcy Event with respect to Borrower, any
Subsidiary Guarantor or any other Person), owed by such Person to the Agents, or
the Lenders of every kind and description (whether or not evidenced by any note
or instrument and whether or not for the payment of money), direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
pursuant to the terms of the Financing Agreement or any of the other Financing
Documents, including all principal, interest, Interest Fix Fees, Liquidation
Costs, indemnity or reimbursement obligations, fees, charges, expenses,
attorneys' fees and accountants fees chargeable to such Person in connection
with its dealings with such Person and payable by such Person under the
Financing Agreement or any of the other Financing Documents, and (b) all Swap
Obligations.

"Operative Documents" means the Financing Documents and the Project Documents.

"Other Sources" means any funds made available to Borrower by any Person other
than any Subsidiary Guarantor or any Project Entity; provided that with respect
to Sponsor, Member or Parent, "Other Sources" shall include any funds provided
by Sponsor, Member or Parent that is not otherwise required to be made available
or paid pursuant to its respective obligations under any Financing Document.

"Other Taxes" has the meaning given in Section 2.4(d)(i) of the Financing
Agreement.

"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under Title IV of ERISA.

"Permit" means any action, approval, consent, waiver, exemption, variance,
franchise, order, permit, authorization, right or license of or from a
Governmental Authority.

"Permitted Investments" means (a) direct obligations of the United States of
America (including obligations issued or held in book-entry form on the books of
the Department of the Treasury of the United States of America) or obligations
the timely payment of the principal of and interest on which are fully
guaranteed by the United States of America; (b) obligations, debentures, notes
or other evidence of indebtedness issued or guaranteed by any of the following:
Export-Import Bank of the United States of America, Federal Housing
Administration or other agency or instrumentality of the United States of
America; (c) interest-bearing demand or time deposits (including certificates of
deposit) which are either (i) insured by the Federal Deposit Insurance
Corporation, or (ii) held in banks and savings and loan associations, having
general obligations rated at least "AA-" or equivalent by S&P and Moody's, or if
not so rated, secured at all times, in the manner and to the extent provided by
law, by collateral security described in clause (a) or (b) of this definition,
of a market value of no less than the amount of moneys so invested;
(d) obligations of any State or any agency or instrumentality of any of the
foregoing which are rated at least "AA-" by S&P or at least "Aa" by Moody's;
(e) commercial paper rated (on the date of acquisition thereof) at least A-1 or
P-1 or equivalent by S&P and Moody's, respectively (or an equivalent rating by
another nationally recognized credit rating agency of similar standing if
neither of such corporations is then in the business of rating commercial
paper), maturing not more than thirty (30) days from the date of creation
thereof; (f) any corporate evidence of indebtedness rated at least "AA-" or
equivalent by S&P and Moody's, maturing not more than thirty (30) days from the
date of creation thereof; or (g) any money market fund registered under the
Federal Investment Company Act of 1940, whose shares are registered under the
Federal Securities Act of 1933, and having a rating by S&P of AAAm-G; AAA-m; or
AA-m and if rated by Moody's of Aaa, Aa1 or Aa2 as long as the portfolio of such
money market fund is limited to obligations under sub-paragraphs (a) and (b).

"Permitted Liens" means (a) the rights and interests of the Administrative Agent
and the Lenders as provided in the Operative Documents; (b) Liens imposed by any
Governmental Authority for Taxes or Other Taxes, either secured by a bond
acceptable to the Administrative Agent or not yet due or being contested in good
faith and by appropriate proceedings, so long as (i) such proceedings shall not
involve any substantial danger of the sale, forfeiture or loss of any Project or
any Project Site, as the case may be, title thereto or any interest therein and
shall not interfere in any material respect with the use or disposition of any
Project or any Project Site, or (ii) a bond or other security acceptable to the
Administrative Agent in its sole discretion has been posted or provided in such
manner and amount as to assure the Administrative Agent that any taxes,
assessments or other charges determined to be due will be promptly paid in full
when such contest is determined; (c) involuntary Liens (including a lien of an
attachment, judgment or execution) securing a charge or obligation, on any of
Borrower's property, either real or personal, whether now or hereafter owned in
the aggregate sum of less than One Hundred Thousand Dollars ($100,000); (d)
surety bonds, performance bonds, letters of credit and other obligations of a
like nature provided on behalf of Borrower, any Subsidiary Guarantor or any
Project Entity in accordance with the requirements of the Project Documents, (e)
title defects, easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances,
licenses, restrictions on the use of property or imperfections in title that do
not materially impair the property affected thereby for the purpose for which
title was acquired , (f) Liens which are exceptions to title policies issued for
the benefit of Project Entities, and (g) restrictions on transfer of equity
ownership interests set forth in the organizational documents of any Person.

"Permitted Loan Balance" means as of any date of determination, with respect to
a Funded Project, the product of the Project Loan Balance for such Project on
the last day of the Tranche A Availability Period or the Tranche B Availability
Period, as applicable, and the Permitted Loan Balance Percentage for the date of
such determination, and with respect to all Funded Projects, the sum of the
Permitted Loan Balances for all Funded Projects.

"Permitted Loan Balance Percentage" means, as of any date of determination, the
percentage set forth on Exhibit K to the Financing Agreement corresponding to
such date.

"Person" means any natural person, corporation, limited liability company,
partnership, firm, association, Governmental Authority or any other entity
whether acting in an individual, fiduciary or other capacity.

"Power Purchase Agreement" means any long-term power purchase agreement (for
energy capacity, or other power-related attributes) with a Project Entity for a
Funded Project.

"PPA Change Ratio" means the ratio equal to (x) the net present value of the
aggregate payments that would be allocable to the relevant Subsidiary Guarantor
as a partial equity owner of the Project Entity party from such affected Power
Purchase Agreement over the remainder of the term thereof (taking into account
any termination payment then due under such Power Purchase Agreement) less (A)
the net present value of the aggregate payments that would be allocated to the
relevant Subsidiary Guarantor as a partial equity owner of the Project Entity
party from any Replacement Power Purchase Agreements in replacement thereof and
(B) in the case of an amendment or modification to a Power Purchase Agreement
which reduces the payments to the applicable Subsidiary Guarantor but does not
otherwise have a Material Adverse Effect, the Power Purchase Agreement as so
amended or modified, to (y) the net present value of the aggregate payments that
would be so allocable from all Power Purchase Agreements to which the Project
Entity is a party assuming the event which triggered such prepayment event under
Section 2.1(g)(iii)(C) had not occurred.

"Prime Rate" means the rate of interest per annum publicly announced from time
to time by J.P. Morgan Chase & Co. as such bank's prime rate with respect to
extensions of credit made by it in the United States; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.

"Principal Project Documents" means all the Material Project Documents except
for (a) Sweetwater 1 Build-Out Agreement, (b) Sweetwater 1 Real Estate
Documents, (c) Material Project Documents listed in clauses (g), (h), (i), (j),
(k), (n), (o), (p) and (u) in the definition of "Sweetwater 2 Material Project
Documents", and (d) Material Project Documents listed in clauses (h), (i), (j),
(k), (l), (m), (r), (s) and (w) in the definition of the "Sweetwater 3 Material
Project Documents".

"Project" or "Projects" means, collectively or individually, depending on the
context, Sweetwater 1, Sweetwater 2 and Sweetwater 3.

"Project Documents" means the Material Project Documents and the Additional
Project Documents.

"Project Entity" or "Project Entities" means, collectively or individually,
depending on the context, the Sweetwater 1 Project Entity, the Sweetwater 2
Project Entity, and the Sweetwater 3 Project Entity.

"Project Loan Balance" means, with respect to a Funded Project as of any date of
determination, the sum of (i) the aggregate principal amount of all Loans funded
with respect to such Funded Project (including any capitalized interest
thereon), plus (ii) a pro rata portion (based upon the respective Project Loan
Balances under clause (i) on the last day of the Tranche A Availability Period
or the Tranche B Availability Period, as applicable, or if such determination is
being made during the Tranche A Availability Period or the Tranche B
Availability Period, as applicable, the date of such determination) of (x) the
Upfront Fee (if and to the extent Borrower has been reimbursed therefor out of
the initial Borrowing), and (y) to the extent funded out of Loans, the
Commitment Fees and all costs and expenses not specifically attributable to a
specific Funded Project, less (A) the aggregate of all payments and prepayments
in respect of principal specifically made with respect to such Project pursuant
to Sections 2.1(g)(i)(B) and 2.1(g)(ii)(B) or (C) of the Financing Agreement,
and (B) the pro rata portion (based on the respective Project Loan Balances for
all Loans to which such prepayment relates on the date of such payment or
prepayment) of all payments and prepayments made in respect of principal on all
Loans pursuant to Sections 2.1(c)(i), 2.1(g)(i)(A) and 2.1(g)(ii)(A) of the
Financing Agreement.

"Project Member" means each Person that has any direct ownership interest in a
Project Entity.

"Project Site" means the real property upon which a Project, interconnection and
transmission facilities and access rights are located.

"Property" means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.

"Proportionate Share" means, at any time with respect to each Lender, the
percentage obtained by dividing the outstanding principal amount of the Loans
and Commitments of such Lender at such time by the aggregate outstanding
principal amount of all Loans and Commitments of all Lenders at such time.

"PTC" means production tax credits under Section 45 of the Code.

"PUCT" means the Public Utility Commission of Texas.

"PUHCA" means the Public Utility Holding Company Act of 1935 and all rules and
regulations adopted thereunder.

"Quarterly Date" means a date occurring on the last Business Day of each
calendar quarter, commencing with the quarter in which the Borrowing Date under
Tranche A occurs.

"Register" has the meaning given in Section 10.14 of the Financing Agreement.

"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System of the United States of America and any successor thereto.

"Regulatory Change" means any change after the date of the Financing Agreement
in federal, State, local or foreign laws, regulations, Legal Requirements or
requirements under Applicable Permits, or the adoption or making after such date
of any interpretations, directives or requests of or under any federal, State,
local or foreign laws, regulations, Legal Requirements or requirements under
Applicable Permits (whether or not having the force of law) by any Governmental
Authority charged with the interpretation or administration thereof.

"Release" means disposing, discharging, injecting, spilling, leaking, leaching,
dumping, pumping, pouring, emitting, escaping, emptying, seeping, placing and
the like, into or upon any land or water or air, or otherwise entering into the
environment.

"Replacement Obligor" means, with respect to any Replacement Project Agreement
or Replacement Power Purchase Agreement, any Person reasonably satisfactory to
the Majority Lenders who, pursuant to any definitive agreement or definitive
guaranty satisfactory to the Majority Lenders, assumes the obligation of
providing the services and/or products on terms and conditions no less favorable
to Borrower or the relevant Subsidiary Guarantor than those which such Person
being replaced is obligated to provide pursuant to the applicable Material
Project Document.

"Replacement Power Purchase Agreement" means a power purchase agreement entered
into with a Replacement Obligor after the Borrowing Date for the applicable
Funded Project to replace an existing Power Purchase Agreement for such Project
provided that such Replacement Power Purchase Agreement is in form and substance
the same or more favorable to the Project Entity as the Power Purchase Agreement
being replaced (other than with respect to pricing and the amount of power to be
purchased) or is otherwise reasonably acceptable to the Majority Lenders.

"Replacement Project Agreement" means an agreement entered into with a
Replacement Obligor after the Borrowing Date for the applicable Funded Project
to replace an existing Material Project Document (other than a Power Purchase
Agreement) for such Project provided that such Replacement Project Agreement is
in form and substance the same or more favorable to the Project Entity as the
Material Project Document being replaced or is otherwise reasonably acceptable
to the Majority Lenders.

"Reportable Event" means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsection 13, 14, 16, 1, 19 or 20 or PBGC Reg. Section 2615.

"Reserve Guaranty" means a Debt Service Reserve Guaranty or a Fixed Debt Reserve
Guaranty, as appropriate.

"Reserve Requirement" means, with respect to any Lender, the maximum rate
(expressed as a percentage) at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during the
Interest Period therefor under Regulation D by such Lender. Without limiting the
effect of the foregoing, the Reserve Requirement shall reflect any other
reserves required to be maintained by such Lender by reason of any Regulatory
Change against (i) any category of liabilities which includes deposits by
reference to which the LIBO Rate on Loans is to be determined, (ii) any category
of liabilities or extensions of credit or other assets which include Loans or
(iii) any category of liabilities or extensions of credit which are considered
irrevocable commitments to lend, unless such Loans are exempt from this
foregoing list.

"Responsible Officer" means, as to any Person, its president, chief executive
officer, treasurer or secretary (or assistant secretary), any of its vice
presidents, or any managing general partner or managing member of such Person
that is a natural person (or any of the preceding with regard to any managing
general partner or managing member of such Person that is not a natural person).

"Revenue Account" has the meaning given in Section 7.2(a) of the Financing
Agreement.

"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

"Scheduled Payment Date" means, with respect to any Loan, each Quarterly Date.

"Security Agreement" has the meaning given in Section 2.10(a)(i)(A) of the
Financing Agreement.

"Secured Parties" means the Agents, the Depository and the Lenders (each as a
"Lender" under the Financing Agreement and as party to any Interest Rate
Agreement entered into as provided in Section 2.9(a) of the Financing
Agreement).

"Single Employer Plan" means any employee benefit plan which is covered by
Title IV of ERISA but which is not a Multiemployer Plan.

"Sponsor" refers to Catamount Energy Corporation, a Vermont corporation.

"State" means (a) any state of the United States of America or (b) the District
of Columbia.

"Subordination Agreement" has the meaning given in Section 2.10(a)(i)(C) of the
Financing Agreement.

"Subsidiary" of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person's other Subsidiaries.

"Subsidiary Guarantee" has the meaning given in Section 2.10(a)(ii) of the
Financing Agreement.

"Subsidiary Guarantor" means, collectively or individually, depending on the
context (a) as of the initial Borrowing Date under Tranche A and until the
Borrowing Date under Tranche B, Catamount Sweetwater 1 and Catamount Sweetwater
2; and (b) as of the Borrowing Date under Tranche B and thereafter, Catamount
Sweetwater 1, Catamount Sweetwater 2 and Catamount Sweetwater 3.

"Substitutable Lender" has the meaning given in Section 10.12 of the Financing
Agreement.

"Swap Breakage Costs" means any interest rate swap breakage costs and fees
incurred by Borrower, the Lenders or the Agents with respect to the termination
of an Interest Rate Agreement entered into pursuant to Sections 2.1(b)(vi) and
2.9(a) of the Financing Agreement.

"Swap Obligations" means, at any time of determination, without duplication,
(i) all then outstanding payments required to be made by Borrower to or for the
benefit of a Counterparty under each Interest Rate Agreement, (ii) all Interest
Fix Fees payable to or for the benefit of a Counterparty, and (iii) all other
amounts then or thereafter due and payable by Borrower to or for the benefit of
a Counterparty under or on account of any Interest Rate Agreement, whether
direct or indirect, absolute or contingent, joint, several or independent, due
or to become due, liquidated or unliquidated.

"Swap Termination Date" means the date on which any Interest Rate Agreement
shall terminate.

"Sweetwater 1" means the approximately 37.5-megawatt wind generating facility
located near the town of Sweetwater, Nolan County, Texas.

"Sweetwater 1 Acknowledgment and Agreement" means the Acknowledgement and
Agreement, dated as of February 11, 2005, between DKR Wind Energy, LLC, a Texas
limited liability company, Sweetwater Wind Power L.L.C., a Texas limited
liability company, Sweetwater 1 Project Entity and Sweetwater 2 Project Entity.

"Sweetwater 1 Administrative Services Agreement" means the Administrative
Services Agreement, dated as of December 23, 2003, between Sweetwater 1 Project
Entity and Babcock & Brown Power Operating Partners LLC, a Delaware limited
liability company.

"Sweetwater 1 Build-Out Agreement" means the Build-Out Agreement, dated as of
December 23, 2004 by and among Sweetwater 1 Project Entity, DKR Wind Energy,
LLC, a Texas limited liability company, Babcock & Brown Investment Management
Partners LP, a Delaware limited partnership as members, Sweetwater 1 Project
Entity and GE Wind Energy, LLC, a Delaware limited liability company.

"Sweetwater 1 ECCA" means the Equity Capital Contribution Agreement, dated as of
June 30, 2003, among Babcock & Brown Sweetwater 1 LLC, a Delaware limited
liability company, Catamount Sweetwater Corporation, a Vermont corporation, FC
Energy Finance I, Inc., a Delaware corporation, KEF Equity Investment Corp., a
Colorado corporation, and Sweetwater 1 Project Entity.

"Sweetwater 1 GE Guarantee" means the Guarantee, dated as of June 30, 2003,
executed by General Electric International, Inc., a Delaware corporation in
favor of Sweetwater 1 Project Entity.

"Sweetwater 1 Interconnection Agreement" means the ERCOT Standard Generation
Interconnection Agreement, dated as of October 23, 2002, by and between LCRA
Transmission Services Corporation, a Texas corporation and Sweetwater 1 Project
Entity, as amended by Amendment No. 1, dated as of November 26, 2002, and as
amended by Amendment No. 2, dated as of June 30, 2003.

"Sweetwater 1 LLC Agreement" means the Amended and Restated Limited Liability
Company Agreement of Sweetwater 1 Project Entity, dated as of December 23, 2003,
by and among DKR Development L.L.C., a Delaware limited liability company; DKR
Wind Energy, LLC, a Texas limited liability company; Babcock & Brown Sweetwater
1 LLC a Delaware limited liability company; Catamount Sweetwater 1; FC Energy
Finance I, Inc., a Delaware corporation, and KEF Equity Investment Corp., a
Colorado corporation.

"Sweetwater 1 Material Project Documents" means the (a) Sweetwater 1 PPA; (b)
Sweetwater 1 TXU Guarantee; (c) Sweetwater 1 Warranty Agreement; (d) Sweetwater
1 GE Guarantee; (e) Sweetwater 1 Interconnection Agreement; (f) Sweetwater 1 LLC
Agreement; (g) Sweetwater 1 O&M Agreement; (h) Sweetwater 1 Build-Out Agreement;
(i) Sweetwater 1 Acknowledgement and Agreement; (j) Sweetwater 1 Tax Abatement
Agreements; (k) Sweetwater 1 Administrative Services Agreement; (l) Sweetwater 1
ECCA and (m) Sweetwater 1 Real Estate Documents.

"Sweetwater 1 O&M Agreement" means the Operation and Maintenance Agreement,
dated as of June 30, 2003, by and between Sweetwater 1 Project Entity and GE
Wind Energy, LLC, a Delaware limited liability company.

"Sweetwater 1 PPA" means the Renewable Energy and Renewable Energy Credits
Purchase Agreement, dated as of June 3, 2003, between Sweetwater 1 Project
Entity and TXU Portfolio Management Company LP, a Texas limited partnership.

"Sweetwater 1 Project Entity" means Sweetwater Wind 1 LLC, a Delaware limited
liability company, that owns Sweetwater 1.

"Sweetwater 1 Real Estate Documents" means each of the following:

(a) An option to acquire as easement as created by that certain Memorandum of
Option of Easement dated December 3, 1999 from Patsy Gesin to Enron Wind
Development Corp., a California corporation, recorded in Volume 492, Page 68,
Official Public Records, Nolan County, Texas and as amended by that certain
unrecorded First Amendment to Option Agreement for Easement dated December 3,
1999.

(b) Assignment of Options and Grants of Easements dated May 10, 2002 from Enron
Wind Development, LLC, a California limited liability company, as successor by
merger to Enron Wind Development Corp., a California corporation (f/k/a Zond
Development Corporation) to GE Wind Energy, LLC, a Delaware limited liability
company, recorded in Volume 595, Page 137, Official Public Records, Nolan
County, Texas.

(c) Assignment of Options and Grants of Easements dated on or about June 30,
2003, from GE Wind Energy, LLC, a Delaware limited liability company to
Sweetwater 1 Project Entity, recorded in the Official Public Records, Nolan
County, Texas.

(d) Notice of Exercise of Option by Sweetwater Wind 1, LLC, a Delaware limited
liability company, as successor in interest to GE Wind Energy, LLC, a Delaware
limited liability company, as successor in interest to Enron Wind Development
Corp., a California corporation dated on or about June 30, 2003, recorded in the
Official Public Records, Nolan County, Texas.

(e) Subeasement Agreement dated on or about June 30, 2003, from Sweetwater Wind
1, LLC, a Delaware limited liability company to Sweetwater Wind Power, LLC, a
Texas limited liability company, recorded in the Official Public Records, Nolan
County, Texas.

(f) Subeasement Agreement, dated on or about June 30, 2003 from Sweetwater 1
Project Entity to DKR Wind Energy, LLC, a Texas limited liability company in the
Official Public Records, Nolan County, Texas.

(g) An option to acquire an easement as created by that certain Memorandum of
Option and Easement dated January 24, 2000 from Boothe Family Partnership, a
Texas general partnership to Enron Wind Development Corp., a California
corporation, recorded in Volume 499, Page 235, Official Public Records, Nolan
County, Texas.

(h) Notice of Exercise of Option by Sweetwater Wind 1, LLC, a Delaware limited
liability company, as successor in interest to GE Wind Energy, LLC, a Delaware
limited liability company as successor in interest to Enron Wind Development
Corp., a California corporation dated on or about June 30, 2003, recorded in the
Official Public Records, Nolan County, Texas.

(i) An option to acquire an easement as created by that certain Memorandum of
Option and Easement dated February 29, 2000 from Walter Lea Booth, III to Enron
Wind Development Corp., a California corporation, recorded in Volume 505, Page
316, Official Public Records, Nolan County, Texas and as amended by (i) that
certain First Amendment to Option Agreement for Easement dated February 13,
2003, between W.L. Boothe III aka Walter Lea Boothe III and GE Wind Energy LLC,
a Delaware limited liability company, (ii) that certain Second Amendment to
Option Agreement for Easement dated September 15, 2003, between W.L. Boothe III
aka Walter Lea Boothe III and GE Wind Energy LLC.

(j) Notice of Exercise of Option by Sweetwater 1 Project Entity, as successor in
interest to GE Wind Energy, LLC, a Delaware limited liability company, dated on
or about June 30, 2003, recorded in the Official Public Records, Nolan County,
Texas.

(k) An option to acquire an easement as created by that certain Memorandum of
Option and Easement dated February 14, 2000 from Tommye M. Boothe to Enron Wind
Development Corp., a California corporation, recorded in Volume 503, Page 185,
Official Public Records, Nolan County, Texas and as amended by that certain
First Amendment to Option Agreement for Easement and First Amendment to
Memorandum of Option and Easement dated February 10, 2003, between Tommye M.
Boothe and GE Wind Energy LLC.

(l) Notice of Exercise of Option by Sweetwater Wind 1, LLC, a Delaware limited
liability company, as successor in interest to GE Wind Energy, LLC, a Delaware
limited liability company as successor in interest to Enron Wind Development
Corp., a California corporation dated on or about June 30, 2003, recorded in the
Official Public Records, Nolan County, Texas.

(m) An option to acquire an easement as created by that certain Memorandum of
Option and Easement dated February 14, 2000 from Patty Ray Kirby and James E.
Kirby to Enron Wind Development Corp., a California corporation, recorded in
Volume 503, Page 194, Official Public Records, Nolan County, Texas and as
amended by that certain First Amendment to Memorandum of Option and Easement
dated February 6, 2003, between Patty Ray Kirby and James E. Kirby and GE Wind
Energy LLC, a Delaware limited liability company.

(n) Assignment of Options and Grants of Easements dated on or about June 30,
2003, from GE Wind Energy, LLC a Delaware limited liability company to
Sweetwater 1 Project Entity, recorded in Volume 634, Page 199 and rerecorded in
Volume 638, Page 141 in the Official Public Records, Nolan County, Texas.

(o) Notice of Exercise of Option by Sweetwater Wind 1, LLC, a Delaware limited
liability company, as successor in interest to GE Wind Energy, LLC, a Delaware
limited liability company as successor in interest to Enron Wind Development
Corp., a California corporation dated on or about June 30, 2003, recorded in the
Official Public Records, Nolan County, Texas.

(p) An option to acquire an easement as created by that certain Memorandum of
Option and Easement dated March 3, 2000 from James Patrick Stroman and Pat
Stroman, husband and wife, to Enron Wind Development Corp., a California
corporation, recorded in Volume 523, Page 49, Official Public Records, Nolan
County, Texas.

(q) Assignment of Options and Grants of Easements dated on or about June 30,
2003, from GE Wind Energy, LLC a Delaware limited liability company to
Sweetwater 1 Project Entity, recorded in Volume 634, Page 195 and rerecorded in
Volume 638, Page 136 in the Official Public Records, Nolan County, Texas.

(r) Notice of Exercise of Option by Sweetwater Wind 1, LLC, a Delaware limited
liability company, as successor in interest to GE Wind Energy, LLC, a Delaware
limited liability company as successor in interest to Enron Wind Development
Corp., a California corporation dated on or about June 30, 2003, recorded in the
Official Public Records, Nolan County, Texas.

(s) An option to acquire an easement as created by that certain Memorandum of
Option and Easement from First National Bank, Sweetwater, Texas, as Trustee of
the Ollie Cox Second Trust under the Last Will and Testament of Ollie Cox,
deceased, to Enron Wind Development Corp., a California corporation, dated
January 19, 2000, recorded Volume 496, Page 104, Official Public Records, Nolan
County, Texas and as amended by that certain First Amendment to Memorandum of
Option and Easement dated February 5, 2003, between First National Bank, as
Trustee of the Ollie Cox Second Trust under the Last Will and Testament of Ollie
Cox, deceased and GE Wind Energy LLC, a Delaware limited liability company.

(t) Assignment of Options and Grants of Easements dated June 30, 2003, from GE
Wind Energy, LLC a Delaware limited liability company to Sweetwater 1 Project
Entity, recorded in Volume 634, Page 190 and rerecorded in Volume 638, Page 131
in the Official Public Records, Nolan County, Texas.

(u) Notice of Exercise of Option by Sweetwater Wind 1, LLC, a Delaware limited
liability company, as successor in interest to GE Wind Energy, LLC, a Delaware
limited liability company as successor in interest to Enron Wind Development
Corp., a California corporation dated on or about June 30, 2003, recorded in the
Official Public Records, Nolan County, Texas.

(v) An option to acquire an easement as created by that certain Memorandum of
Option and Easement from First National Bank, Sweetwater, Texas as Successor
Trustee of the Cox Family Cemetery Trust, to Enron Wind Development Corp., a
California corporation, dated January 19, 2000, recorded in Volume 496, Page 98,
Official Public Records, Nolan County, Texas and as amended by that certain
First Amendment to Memorandum of Option and Easement dated February 5, 2003,
between First National Bank as Successor Trustee of the Cox Family Cemetery
Trust and GE Wind Energy, LLC, a Delaware limited liability company.

(w) Assignment of Options and Grants of Easements dated on or about June 30,
2003, from GE Wind Energy, LLC a Delaware limited liability company to
Sweetwater Wind Power, L.L.C., a Texas limited liability company recorded in
Volume 634, Page 204 and rerecorded in Volume 638, Page 146 in the Official
Public Records, Nolan County, Texas.

(x) Notice of Exercise of Option by Sweetwater Wind 1, LLC, a Delaware limited
liability company, as successor in interest to GE Wind Energy, LLC, a Delaware
limited liability company as successor in interest to Enron Wind Development
Corp., a California corporation dated on or about June 30, 2003, recorded in the
Official Public Records, Nolan County, Texas.

(y) An option to acquire an easement as created by that certain Memorandum of
Option of Easement dated December 3, 1999 from OXO Family Partnership to Enron
Wind Development Corp., a California corporation, recorded in Volume 492, Page
61, Official Public Records, Nolan County, Texas and as amended by that certain
unrecorded First Amendment to Option Agreement for Easement dated December 3,
1999.

(z) Notice of Exercise of Option by Sweetwater Wind 1, LLC, a Delaware limited
liability company, as successor in interest to GE Wind Energy, LLC, a Delaware
limited liability company as successor in interest to Enron Wind Development
Corp., a California corporation dated on or about June 30, 2003, recorded in the
Official Public Records, Nolan County, Texas.

(aa) Special Warranty Deed, dated as of December 23, 2003, by Sweetwater Wind
Power, L.L.C., a Texas limited liability company to Sweetwater 1 Project Entity.

(bb) Deed Without Warranty, dated as of July 8, 2004, by Sweetwater Wind Power,
L.L.P., a Texas limited liability company to Sweetwater 1 Project Entity.

(cc) Deed of Trust, Assignment of Rents and Leases, Security Agreement and
Fixture Filing dated as of June 3, 2003 from Sweetwater Wind Power L.L.C., a
Texas limited liability company in favor of Ronald M. Hanson, for the benefit of
TXU Portfolio Management Company LP, recorded in Volume 635, Page 108, Official
Records of Nolan County, Texas.

(dd) Partial Release of Lien and Modification of Deed of Trust, Assignment of
Rents and Leases, Security Agreement and Fixture Filing, dated as of August 6,
2004, by and among Sweetwater 1 Project Entity and TXU Portfolio Management
Company LP.

"Sweetwater 1 Tax Abatement Agreements" means (i) the Tax Abatement Agreement,
executed on June 17, 2003, by and among Nolan County Texas, the Nolan County
Farm to Market Road District, Sweetwater Wind Power, L.L.C., a Texas limited
liability company, Sweetwater 2 Project Entity, Sweetwater 3 Project Entity and
Sweetwater 1 Project Entity, (ii) Agreement, dated October 23, 2003, between
Nolan County Hospital District, d/b/a Rolling Plains Memorial Hospital,
Sweetwater Wind Power, L.L.C., a Texas limited liability company, Sweetwater 2
Project Entity, Sweetwater 3 Project Entity and Sweetwater 1 Project Entity,
(iii) Agreement for Limitation on Appraised Value of Property for School
District Maintenance and Operation Taxes, executed December 22, 2003, between
Blackwell Consolidated Independent School District, Sweetwater Wind Power,
L.L.P., a Texas limited liability company, Sweetwater 2 Project Entity,
Sweetwater 3 Project Entity and Sweetwater 1 Project Entity and (iv) Agreement
for Limitation on Appraised Value of Property for School District Maintenance
and Operations Taxes, dated December 22, 2003, between Highland Independent
School District, Sweetwater Wind Power, L.L.P, a Texas limited liability
company, Sweetwater 3 Project Entity and Sweetwater 1 Project Entity.

"Sweetwater 1 TXU Guarantee" means the Guarantee, dated as of June 26, 2003,
executed by TXU Energy Company LLC, a Delaware limited liability company, as
guarantor in favor of Sweetwater 1 Project Entity, as amended on June 28, 2004,
August 19, 2004 and December 15, 2004.

"Sweetwater 1 Warranty Agreement" means the Turbine Warranty Agreement, dated as
of June 30, 2003, between Sweetwater 1 Project Entity and GE Wind Energy, LLC, a
Delaware limited liability company.

"Sweetwater 2" means the approximately 91-megawatt wind generating facility
located near the town of Sweetwater, Nolan County, Texas.

"Sweetwater 2 Appraisal Agreement" means the Agreement for Limitation on
Appraised Value of Property for School District Maintenance and Operation Taxes,
executed December 22, 2003, between Blackwell Consolidated Independent School
District, Sweetwater Wind Power L.L.C., a Texas limited liability company,
Sweetwater 1 Project Entity and Sweetwater 2 Project Entity.

"Sweetwater 2 April Partial Assignment" means the Partial Assignment, dated as
of April 19, 2004, by and between Sweetwater Wind Power L.L.C., a Texas limited
liability company and Sweetwater 2 Project Entity.

"Sweetwater 2 Acknowledgement and Agreement" means the Acknowledgement and
Agreement, dated as of July 2, 2004, between DKR Wind Energy, LLC, a Texas
limited liability company, Sweetwater Wind Power L.L.C., a Texas limited
liability company, Sweetwater 1 Project Entity and Sweetwater 2 Project Entity,
as amended by Omnibus Amendment to Project Administration Agreement and
Preliminary Phase I Build Out Agreement Acknowledgment and Agreement, dated as
of August 9, 2004, among Sweetwater 2 Project Entity, Babcock & Brown Power
Operating Partners LLC, a Delaware limited liability company, DKR Wind Energy,
LLC, a Texas limited liability company, Sweetwater Wind Power L.L.C., a Texas
limited liability company, Sweetwater 1 Project Entity.

"Sweetwater 2 August Partial Assignment" means the Partial Assignment, dated as
of August 9, 2004, by and between Sweetwater Wind Power L.L.C., a Texas limited
liability company and Sweetwater 2 Project Entity.

"Sweetwater 2 BOP" means the Balance of Plant Agreement, dated as of July 2,
2004, between Sweetwater 2 Project Entity and Res (Construction), LP, a Delaware
limited partnership, as amended by that certain Amendment of Balance of Plant
Contract, dated as of August 9, 2004.

"Sweetwater 2 Build-Out Agreement" means the Build-Out Agreement, dated as of
August 9, 2004, by and among Sweetwater 2 Project Entity, Sweetwater Wind Power
L.L.C., a Texas limited liability company, DKR Wind Energy, LLC, a Texas limited
liability company, GE Wind Energy, LLC, a Delaware limited liability company and
Babcock & Brown Power Operating Partners LLC, a Delaware limited liability
company.

"Sweetwater 2 Common Facilities Agreement" means the Cotenancy, Common
Facilities and Easement Agreement, dated as of August 9, 2004, among Sweetwater
2 Project Entity, Sweetwater Wind Power L.L.C., a Texas limited liability
company, Sweetwater 1 Project Entity, Sweetwater 3 Project Entity, Sweetwater
Wind 4 LLC, a Delaware limited liability company, Sweetwater Wind 5 LLC, a
Delaware limited liability company, and Sweetwater Wind 6 LLC, a Delaware
limited liability company.

"Sweetwater 2 GE Guarantee" means the Guarantee, dated as of July 2, 2004,
executed by General Electric Company, a New York corporation in favor of
Sweetwater 2 Project Entity.

"Sweetwater 2 Hospital District Agreement" means the Agreement, dated October
23, 2003, between Nolan County Hospital District, dba Rolling Plains Memorial
Hospital, Sweetwater Wind Power L.L.C., a Texas limited liability company,
Sweetwater 1 Project Entity and Sweetwater 2 Project Entity.

"Sweetwater 2 Interconnection Agreement" means the ERCOT Standard-Generation
Interconnection Agreement dated October 23, 2002 as amended by Amendment No. 1,
Amendment No. 2, Amendment No. 3 and Amendment No. 4, as successor in interest
to Oncor Electric Delivery Company, and Sweetwater Wind Power L.L.C., a Texas
limited liability company successor in interest to DKRW Energy LLC (formerly
known as DKR Development, L.L.C.), a Delaware limited liability company,
Sweetwater 1 Project Entity, as partial assignee of Sweetwater Wind Power
L.L.C., a Texas limited liability company and Sweetwater 2 Project Entity, as
partial assignee of Sweetwater Wind Power L.L.C., a Texas limited liability
company.

"Sweetwater 2 July Partial Assignment" means the Partial Assignment, dated as of
July 2, 2004, by and between DKR Wind Energy, LLC, a Texas limited liability
company, as assignor, and Sweetwater 2 Project Entity, as assignee.

"Sweetwater 2 LLC Agreement" means the Amended and Restated Limited Liability
Company Agreement of Sweetwater Wind 2 LLC, dated as of February 11, 2005, by
and among Babcock & Brown Sweetwater 2 LLC, a Delaware limited liability
company; Catamount Sweetwater 2 LLC, a Vermont limited liability company; FC
Energy Finance I, Inc., a Delaware corporation, KEF Equity Investment Corp., a
Colorado corporation, The Northwestern Mutual Life Insurance Company, a
Wisconsin corporation and Bankers Commercial Corporation, a California
corporation.

"Sweetwater 2 Material Project Documents" means the (a) Sweetwater 2 PPA; (b)
Sweetwater 2 Warranty Agreement; (c) Sweetwater 2 GE Guarantee; (d) Sweetwater 2
Interconnection Agreement; (e) Sweetwater 2 LLC Agreement; (f) Sweetwater 2 O&M
Agreement; (g) Sweetwater 2 Build-Out Agreement; (h) Sweetwater 2 Phase I
Build-Out Agreement; (i) Sweetwater 2 Phase I Build-Out Agreement Amendment; (j)
Sweetwater 2 Common Facilities Agreement; (k) Sweetwater 2 Acknowledgement and
Agreement; (l) Sweetwater 2 Services Agreement; (m) Sweetwater 2 Project
Administration Agreement; (n) Sweetwater 2 Tax Abatement Agreement; (o)
Sweetwater 2 Hospital District Agreement; (p) Sweetwater 2 Appraisal Agreement;
(q) Sweetwater 2 April Partial Assignment; (r) Sweetwater 2 August Partial
Assignment; (s) Sweetwater 2 July Partial Assignment; (t) Sweetwater 2 Omnibus
Amendment; (u) Sweetwater 2 BOP; (v) Sweetwater 2 TSA; (w) Sweetwater 2 Project
SCADA Agreement and (x) Sweetwater 2 Real Estate Documents.

"Sweetwater 2 O&M Agreement" means the Operation and Maintenance Agreement,
dated as of July 2, 2004, by and among Sweetwater 2 Project Entity, Sweetwater 1
Project Entity and GE Wind Energy, LLC, a Delaware limited liability company.

"Sweetwater 2 Omnibus Amendment" means the Omnibus Amendment to Project
Administration Agreement and Preliminary Phase I Build Out Agreement
Acknowledgment and Agreement, dated as of August 9, 2004, among Sweetwater 2
Project Entity, Babcock & Brown Power Operating Partners LLC, a Delaware limited
liability company, DKR Wind Energy, LLC, a Texas limited liability company,
Sweetwater Wind Power L.L.C., a Texas limited liability company, Sweetwater 1
Project Entity.

"Sweetwater 2 Phase I Build-Out Agreement" means the Build-Out Agreement, dated
as of December 23, 2003, by and among Sweetwater 2 Project Entity, Sweetwater
Wind Power L.L.C., a Texas limited liability company, Sweetwater 1 Project
Entity, DKR Wind Energy, LLC, a Texas limited liability company, GE Wind Energy,
LLC, a Delaware limited liability company and Babcock & Brown Power Operating
Partners LLC, a Delaware limited liability company.

"Sweetwater 2 Phase I Build-Out Agreement Amendment" means the Consent, Waiver,
Assignment and First Amendment to Build-Out Agreement dated December 23, 2003,
dated as of July 2, 2004, by and among Sweetwater 2 Project Entity, Sweetwater
Wind Power L.L.C., a Texas limited liability company, Sweetwater 1 Project
Entity, DKR Wind Energy, LLC, a Texas limited liability company, GE Wind Energy,
LLC, a Delaware limited liability company and Babcock & Brown Power Operating
Partners LLC, a Delaware limited liability company.

"Sweetwater 2 PPA" means the Amended and Restated Power Purchase Agreement,
dated as of June 8, 2004, between City of Austin, a Texas home-rule municipal
corporation, acting by and through its municipally owned electric utility,
Austin Energy and RES North America, LLC, a Delaware limited liability company,
as assigned to Sweetwater 2 Project Entity pursuant to the Assignment, dated as
of July 2, 2004, by RES North America, LLC, as assignor, to Sweetwater 2 Project
Entity, as assignee, and as amended by that certain Amendment No. 3 to Amended
and Restated Power Purchase Agreement, dated as of August 9, 2004.

"Sweetwater 2 Project Administration Agreement" means the Project Administration
Agreement, dated as of July 2, 2004, by and between Sweetwater 2 Project Entity
and Babcock & Brown Power Operating Partners LLC, a Delaware limited liability
company, as amended by Omnibus Amendment to Project Administration Agreement and
Preliminary Phase I Build Out Agreement Acknowledgment and Agreement, dated as
of August 9, 2004, among Sweetwater 2 Project Entity, Babcock & Brown Power
Operating Partners LLC, a Delaware limited liability company, DKR Wind Energy,
LLC, a Texas limited liability company, Sweetwater Wind Power L.L.C., a Texas
limited liability company, Sweetwater 1 Project Entity.

"Sweetwater 2 Project Entity" means Sweetwater Wind 2 LLC, a Delaware limited
liability company, that owns Sweetwater 2.

"Sweetwater 2 Project SCADA Agreement" means the Project SCADA System and
Communications Network Agreement, dated as of December 7, 2004, between Second
Wind Inc., a Massachusetts corporation, and Sweetwater 2 Project Entity.

"Sweetwater 2 Real Estate Documents" means each of the following:

(a) Facilities Lease, dated as of August 9, 2004, by and among Sweetwater 2
Project Entity and Sweetwater 1 Project Entity;

(b) Common Facilities Easement Agreement, dated as of August 9, 2004, granted by
Sweetwater 1 Project Entity to Sweetwater 2 Project Entity;

(c) Sub-Subeasement Agreement, dated as of August 9, 2004, granted by Sweetwater
Wind Power L.L.C., a Texas limited liability company to Sweetwater 2 Project
Entity;

(d) Grant of Windpark Easement and Easement Agreement, dated as of August 9,
2004, between Oatman Family Limited Partnership and Sweetwater 2 Project Entity
(Parcel 10 of Phase 1);

(e) Short Form of Grant of Windpark Easement and Easement Agreement, dated as of
August 9, 2004, between Oatman Family Limited Partnership and Sweetwater 2
Project Entity (Parcel 10 of Phase 1);

(f) Subeasement Agreement, dated as of August 9, 2004, granted by Sweetwater 1
Project Entity to Sweetwater 2 Project Entity, relating to A-69 and A-70 turbine
parcels on a portion of A-10;

(g) Assignment of Options and Grants of Easements, dated as of August 9, 2004,
by GE Wind Energy, LLC, a Delaware limited liability company to Sweetwater 2
Project Company;

(h) An easement as created by that certain (a) Memorandum of Option of Easement
dated January 10, 2000 from Harry Rotan and Mildred Rotan to Enron Wind
Development Corp., a California corporation, recorded in Volume 496, Page 134,
Official Public Records, Nolan County, Texas and as amended by that certain
unrecorded First Amendment to Option Agreement for Easement dated February 2,
2000 and (b) Notice of Exercise of Option by Sweetwater 2 Project Entity, as
successor in interest to Enron Wind Development Corp., a California corporation
dated the 9th day of August, 2004;

(i) Subeasement Agreement, dated as of August 9, 2004, by Sweetwater 2 Project
Company to Sweetwater Wind Power L.L.C., a Texas limited liability company;

(j) An easement as created by that certain (a) Memorandum of Option of Easement
dated January 14, 2000 from A.W. Warden and LaVerne Ann Roach and Jamye Ann
Wilson as Co-Trustees of the Trust in Article IV, U/W/O James R. Roach, deceased
to Enron Wind Development Corp., a California corporation, recorded in Volume
499, Page 261, Official Public Records, Nolan County, Texas and as amended by
that certain unrecorded First Amendment to Option Agreement for Easement dated
February 2, 2000 and (b) Notice of Exercise of Option by Sweetwater 2 Project
Entity, as successor in interest to Enron Wind Development Corp., a California
corporation dated the 9th day of August, 2004;

(k) Second Amendment to Grant of Windpark Easement and Easement Agreement and
First Amendment to Memorandum of Option and Easement, dated as of August 9,
2004, between A. W. Warden, a married man and Esther Warden, his wife and
LaVerne Ann Roach and Jamye Ann Wilson as Co-Trustees of the Trust in Article
IV, U/W/O James R. Roach, deceased, on one hand, and Sweetwater 2 Project
Entity, on the other;

(l) An easement as created by that certain (a) Memorandum of Option and Easement
dated January 17, 2000 from Alice P. Kenmore Living Trust UAD and Justin
Blasingame to Enron Wind Development Corp., a California corporation, recorded
in Volume 499, Page 280, Official Public Records, Nolan County, Texas and as
amended by that certain unrecorded First Amendment to Option Agreement for
Easement dated February 2, 2000 and (b) Notice of Exercise of Option by
Sweetwater 2 Project Entity, as successor in interest to Enron Wind Development
Corp., a California corporation dated the 9th day of August, 2004;

(m) Second Amendment to Grant of Windpark Easement and Easement Agreement and
First Amendment to Memorandum of Option and Easement, dated as of August 9,
2004, between Alice P. Kenmore, Trustee of the Alice P. Kenmore Living Trust,
UAD and Justin Blasingame, a married man and Michele Blasingame, his wife, on
one hand, and Sweetwater 2 Project Entity, on the other;

(n) Common Facilities Easement Agreement, dated as of August 9, 2004, granted by
Sweetwater 2 Project Entity to Sweetwater 1 Project Entity;

(o) An easement as created by that certain Memorandum of Option and Easement
dated March 2, 2000 from Karen Kay Cox Douglas to Enron Wind Development Corp.,
a California corporation, recorded in Volume 503, Page 189, Official Public
Records, Nolan County, Texas and (b) Notice of Exercise of Option by Sweetwater
2 Project Entity, as successor in interest to Enron Wind Development Corp., a
California corporation dated the 9th day of August, 2004;

(p) First Amendment to Grant of Windpark Easement and Easement Agreement and
First Amendment to Memorandum of Option and Easement, dated as of August 9,
2004, between Karen Kay Cox Douglas and Larry Douglas, her husband, on one hand,
and Sweetwater 2 Project Entity, on the other;

(q) An easement as created by that certain (a) Memorandum of Option and Easement
dated December 10, 1999 from Billie Jean Cox Zills Lester to Enron Wind
Development Corp., a California corporation, recorded in Volume 493, Page 189,
Official Public Records, Nolan County, Texas and as amended by that certain
unrecorded First Amendment to Option Agreement for Easement dated February 2,
2000 and (b) Notice of Exercise of Option by Sweetwater 2 Project Entity, as
successor in interest to Enron Wind Development Corp., a California corporation
dated the 9th day of August, 2004;

(r) Second Amendment to Grant of Windpark Easement and Easement Agreement and
First Amendment to Memorandum of Option and Easement, dated as of August 9,
2004, between Billie Jean Cox Zills Lester and Bruce G. Lester, her husband, on
one hand, and Sweetwater 2 Project Entity, on the other;

(s) An easement as created by that certain (a) Memorandum of Option and Easement
dated December 13, 1999 from Ervin Koerth to Enron Wind Development Corp., a
California corporation, recorded in Volume 493, Page 185, Official Public
Records, Nolan County, Texas and as amended by that certain unrecorded First
Amendment to Memorandum of Option and Easement dated February 2, 2000 and (b)
Notice of Exercise of Option by Sweetwater 2 Project Entity, as successor in
interest to Enron Wind Development Corp., a California corporation dated the 9th
day of August, 2004;

(t) Second Amendment to Grant of Windpark Easement and Easement Agreement and
First Amendment to Memorandum of Option and Easement, dated as of August 9,
2004, between Virgil L. White and Nancy A. White, on one hand, and Sweetwater 2
Project Entity, on the other;

(u) An easement as created by that certain (a) Memorandum of Option and Easement
dated January 19, 2000 from Audrea Cox Oatman aka Audrea Lynne Cox Oatman and W.
A. Oatman, her husband, to Enron Wind Development Corp., a California
corporation, recorded in Volume 496, Page 122, Official Public Records, Nolan
County, Texas and as amended by that certain First Amendment to Memorandum of
Option and Easement dated February 5, 2003, recorded in Volume 630, Page 290,
Official Public Records, Nolan County, Texas and (b) Notice of Exercise of
Option by Sweetwater 2 Project Entity, as successor in interest to Enron Wind
Development Corp., a California corporation dated the 9th day of August, 2004;

(v) Second Amendment to Grant of Windpark Easement and Easement Agreement and
Second Amendment to Memorandum of Option and Easement, dated as of August 9,
2004, between Oatman Family Limited Partnership, and Audrea Cox Oatman aka
Audrea Lynne Cox Oatman and W.A. Oatman, her husband, on one hand, and
Sweetwater 2 Project Entity, on the other;

(w) An easement as created by that certain (a) Memorandum of Option and Easement
dated December 16, 1999 from Michael R. Chateauvert, a single man, to Enron Wind
Development Corp., a California corporation recorded Volume 493, Page 175,
Official Public Records, Nolan County, Texas and as amended by that certain
unrecorded First Amendment to Option Agreement for Easement dated December 16,
1999 and (b) Notice of Exercise of Option by Sweetwater 2 Project Entity, as
successor in interest to Enron Wind Development Corp., a California corporation
dated the 9th day of August, 2004;

(x) Second Amendment to Grant of Windpark Easement and Easement Agreement and
First Amendment to Memorandum of Option and Easement, dated as of August 9,
2004, between Joe Fortin and Lola N. Fortin, on one hand, and Sweetwater 2
Project Entity, on the other;

(y) An easement as created by that certain (a) Memorandum of Option and Easement
dated January 17, 2000 from Edward M. Wight and Beverly Anne Wight, his wife,
David Edward Wight, Dan McFarland Wight and Paul Allen Wight to Enron Wind
Development Corp., a California corporation in Volume 499, Page 273, Official
Public Records, Nolan County, Texas and as amended by that certain unrecorded
First Amendment to Option Agreement for Easement dated January 17, 2000 and (b)
Notice of Exercise of Option by Sweetwater 2 Project Entity, as successor in
interest to Enron Wind Development Corp., a California corporation dated the 9th
day of August, 2004;

(z) First Amendment to Grant of Windpark Easement and Easement Agreement and
First Amendment to Memorandum of Option and Easement, dated as of August 9,
2004, between Edward M. Wight and Beverly Anne Wight, his wife, David Edward
Wight, Dan McFarland Wight and Paul Allen Wight, on one hand, and Sweetwater 2
Project Entity, on the other;

(aa) An easement as created by that certain (a) Memorandum of Option and
Easement dated March 27, 2000 from Edward M. Wight and Beverly Anne Wight, his
wife, David Edward Wight, Dan McFarland Wight and Paul Allen Wight to Enron Wind
Development Corp., a California corporation, recorded in Volume 510, Page 287,
Official Public Records, Nolan County, Texas and (b) Notice of Exercise of
Option by Sweetwater 2 Project Entity, as successor in interest to Enron Wind
Development Corp., a California corporation dated the 9th day of August, 2004;

(bb) First Amendment to Grant of Windpark Easement and Easement Agreement and
First Amendment to Memorandum of Option and Easement, dated as of August 9,
2004, between Edward M. Wight and Beverly Anne Wight, his wife, David Edward
Wight. Dan McFarland Wight and Paul Allen Wight, on one hand, and Sweetwater 2
Project Entity, on the other;

(cc) Grant of Substation, Transmission, Communication and Access Easement and
Easement Agreement, dated as of August 9, 2004, between OXO Family Partnership
and Sweetwater 2 Project Entity;

(dd) Short Form of Grant of Substation, Transmission, Communication and Access
Easement and Easement Agreement, dated as of August 9, 2004, between OXO Family
Partnership and Sweetwater 2 Project Entity;

(ee) Grant of Transmission Facilities and Access Easement and Easement
Agreement, dated as of August 9, 2004, between Patsy Ruth Gesin, Individually
and Successor Independent Executrix of the Estates of J. H. Withers and Gertrude
Withers, both deceased and Sweetwater 2 Project Entity;

(ff) Short Form of Grant of Transmission Facilities and Access Easement and
Easement Agreement, dated as of August 9, 2004, between Patsy Ruth Gesin,
Individually and Successor Independent Executrix of the Estates of J. H. Withers
and Gertrude Withers, both deceased and Sweetwater 2 Project Entity;

(gg) Third Amendment to Grant of Windpark Easement and Easement Agreement and
Second Amendment to Memorandum of Option and Easement recorded February 14,
2005, in Volume 717, Page 86, Official Public Records, Nolan County, Texas and

(hh) Subeasment Agreement dated as of June 30, 2003, from Sweetwater Wind 1 to
DKR Wind, LLC, a Delaware limited liability company, recorded in Volume 634,
Page 240 and re-recorded on July 30, 2003 in Volume 638, Page 186, Official
Public Records, Nolan County, Texas and assigned to Sweetwater Wind Power
L.L.C., a Texas limited liability company by assignment recorded in Volume 691,
Page 141, Official Public Records, Nolan County, Texas and re-recorded in Volume
696, Page 50, Official Public Records, Nolan County, Texas and as amended by
that First Amendment to Subeasement Agreement dated as of July 8, 2004 by and
between Sweetwater Wind 1 and Sweetwater Wind Power L.L.C., recorded in Volume
691, Page 146, Official Public Records, Nolan County, Texas

"Sweetwater 2 Services Agreement" means the Services Agreement, dated as of July
2, 2004, by and between Sweetwater 2 Project Entity and DKR Wind Energy, LLC, a
Texas limited liability company, as amended by Amendment No. 1 to Services
Agreement, dated as of August 9, 2004.

"Sweetwater 2 Tax Abatement Agreement" means the Tax Abatement Agreement,
executed on June 17, 2003, by and among Nolan County Texas, the Nolan County
Farm to Market Road District, Sweetwater Wind Power L.L.C., a Texas limited
liability company, Sweetwater 1 Project Entity and Sweetwater 2 Project Entity.

"Sweetwater 2 TSA" means the Turbine Supply Agreement (Phase 2), dated as of
July 2, 2004, by and between Sweetwater 2 Project Entity and GE Wind Energy,
LLC, a Delaware limited liability company, as amended August 4, 2004.

"Sweetwater 2 Warranty Agreement" means the Turbine Warranty Agreement, dated as
of July 2, 2004, between Sweetwater 2 Project Entity and GE Wind Energy, LLC, a
Delaware limited liability company.

"Sweetwater 3" means the approximately 135-megawatt wind generating facility
located near the town of Sweetwater, Nolan County, Texas.

"Sweetwater 3 Austin PPA" means the Second Amended and Restated Power Purchase
Agreement, dated as of December 22, 2004, between Sweetwater 3 Project Entity
and City of Austin, a Texas home-rule municipal corporation, acting by and
through its municipally owned electric utility, Austin Energy.

"Sweetwater 3 Austin PPA Assignment" means Assignment and Consent, dated as of
December 22, 2004, by and among Sweetwater 2 Project Entity, Sweetwater 3
Project Entity and City of Austin, a Texas home-rule municipal corporation,
acting by and through its municipally owned electric utility, Austin Energy.

"Sweetwater 3 BOP" means the Balance of Plant Agreement (Sweetwater 3), dated as
of May 10, 2005, between Sweetwater 3 Project Entity and means M.A. Mortenson
Company, a Minnesota corporation.

"Sweetwater 3 Common Facilities Agreement" means the Cotenancy, Common
Facilities and Easement Agreement, dated as of August 9, 2004, among Sweetwater
Wind Power, L.L.C., a Texas limited liability company, Sweetwater 2 Project
Entity, Sweetwater 3 Project Entity, Sweetwater 1 Project Entity, Sweetwater
Wind 4 LLC, a Delaware limited liability company, Sweetwater Wind 5 LLC, a
Delaware limited liability company, Sweetwater Wind 6 LLC, a Delaware limited
liability company.

"Sweetwater 3 Common Facilities Agreement Amendment No. 1" means the Omnibus
Amendment No. 1 to Cotenancy, Common Facilities and Easement Agreement and
Facilities Lease, dated as of May 10, 2005, among Sweetwater Wind Power, L.L.C.,
a Texas limited liability company, Sweetwater 2 Project Entity, Sweetwater 3
Project Entity, Sweetwater 1 Project Entity, Sweetwater Wind 4 LLC, a Delaware
limited liability company, Sweetwater Wind 5 LLC, a Delaware limited liability
company, Sweetwater Wind 6 LLC, a Delaware limited liability company.

"Sweetwater 3 DKR Wind Services Agreement" means the Services Agreement, dated
as of May 10, 2005, by and between Sweetwater 3 Project Entity and DKR Wind
Holdings LLC, a Delaware limited liability company.

"Sweetwater 3 ECCA" means the Membership Interest Purchase and Equity Capital
Contribution Agreement, dated as of May 10, 2005, by and among Sweetwater Wind
Power 3 LLC, a Delaware limited liability company, DKR Wind Energy, LLC, a Texas
limited liability company, Babcock & Brown Sweetwater 3 LLC, a Delaware limited
liability company, Catamount Sweetwater 3 LLC, a Vermont limited liability
company, FC Energy Finance I, Inc., a Delaware corporation, The Northwestern
Mutual Life Insurance Company, a Wisconsin corporation, Bankers Commercial
Corporation, a California corporation and The Prudential Insurance Company of
America, a New Jersey corporation.

"Sweetwater 3 First Amendment to Phase II Build-Out Agreement" means the
Assignment and First Amendment to Build-Out Agreement dated August 9, 2004,
dated as of May 10, 2005, among Sweetwater Wind Power, L.L.C., a Texas limited
liability company, Sweetwater 2 Project Entity, Sweetwater 3 Project Entity, DKR
Wind Energy, LLC, a Texas limited liability company, GE Wind Energy, LLC, a
Delaware limited liability company and Babcock & Brown Power Operating Partners
LLC, a Delaware limited liability company.

"Sweetwater 3 Interconnection Agreement" means the ERCOT Standard Generation
Interconnection Agreement dated October 23, 2002 (as amended by Amendment No. 1
to the ERCOT Standard Generation Interconnection Agreement dated November 23,
2002, Amendment No. 2 to the ERCOT Standard Generation Interconnection Agreement
dated June 27, 2003, Amendment No. 3 to the ERCOT Standard Generation
Interconnection Agreement dated January 6, 2004 and Amendment No. 4 to the ERCOT
Standard Generation Interconnection Agreement dated August 9, 2004) by and
between Sweetwater Wind Power, L.L.C., a Texas limited liability company,
Sweetwater 1 Project Entity, Sweetwater 2 Project Entity, Sweetwater 3 Project
Entity, and LCRA Transmission Services Corporation, a Texas non-profit
corporation.

"Sweetwater 3 LLC Agreement" means the Amended and Restated Limited Liability
Company Agreement of Sweetwater 3 LLC, to be entered into as of the occurrence
of the Equity Capital Contribution Date under the Sweetwater 3 ECCA, by and
among DKR Wind Energy, LLC, a Texas limited liability company; Babcock & Brown
Sweetwater 3 LLC, a Delaware limited liability company; Catamount Sweetwater 3;
FC Energy Finance I, Inc., a Delaware corporation; The Northwestern Mutual Life
Insurance Company, a Wisconsin corporation; Bankers Commercial Corporation, a
California corporation; and The Prudential Insurance Company of America, a New
Jersey corporation.

"Sweetwater 3 Material Project Documents" means the (a) Sweetwater 3 Austin PPA,
as modified by Sweetwater 3 Austin PPA Assignment; (b) Sweetwater 3 San Antonio
PPA; (c) Sweetwater 3 Warranty Agreement; (d) Sweetwater 3 Interconnection
Agreement; (e) Sweetwater 3 ECCA and the Sweetwater 3 LLC Agreement; (f)
Sweetwater 3 LLC Agreement; (g) Sweetwater 3 O&M Agreement; (h) Sweetwater 3
Phase I Build-Out Agreement; (i) Sweetwater 3 Second Amendment to Phase I
Build-Out Agreement; (j) Sweetwater 3 Phase II Build-Out Agreement; (k)
Sweetwater 3 First Amendment to Phase II Build-Out Agreement; (l) Sweetwater 3
Phase I Build-Out Agreement Waiver; (m) Sweetwater 3 Phase II Build-Out
Agreement Waiver; (n) Sweetwater 3 Common Facilities Agreement; (o) Sweetwater 3
Common Facilities Agreement Amendment No. 1; (p) Sweetwater 3 DKR Wind Services
Agreement; (q) Sweetwater 3 Project Administration Agreement; (r) Sweetwater 3
Tax Agreements; (s) Sweetwater 3 Phase III Build-Out Agreement; (t) Sweetwater 3
Phase III Sweetwater Partial Assignment; (u) Sweetwater 3 BOP; (v) Sweetwater 3
TSA and (w) Sweetwater 3 Real Property Documents.

"Sweetwater 3 O&M Agreement" means the Operation and Maintenance Agreement
(Phase 3), dated as of May 10, 2005, by and between Sweetwater 3 Project Company
and General Electric International, Inc., a Delaware corporation.

"Sweetwater 3 Phase I Build-Out Agreement" means the Build-Out Agreement, dated
as of December 23, 2003, by and among Sweetwater Wind Power, L.L.C., a Texas
limited liability company, Sweetwater 2 Project Entity, Sweetwater 3 Project
Entity, Sweetwater 1 Project Entity, DKR Wind Energy, LLC, a Texas limited
liability company, GE Wind Energy, LLC, a Delaware limited liability company and
Babcock & Brown Power Operating Partners LLC, a Delaware limited liability
company, as amended and affected by (a) Partial Assignment, dated as of July 2,
2004, between DKR Wind Energy, LLC, a Texas limited liability company, as
assignor, and Sweetwater 2 Project Entity, as assignee, (b) Consent, Waiver,
Assignment and First Amendment to Build-Out Agreement dated December 23, 2003,
dated as of July 2, 2004, among Sweetwater Wind Power, L.L.C., a Texas limited
liability company, Sweetwater 2 Project Entity, Sweetwater 1 Project Entity, DKR
Wind Energy, LLC, a Texas limited liability company, GE Wind Energy, LLC, a
Delaware limited liability company and Babcock & Brown Power Operating Partners
LLC, a Delaware limited liability company, and (c) Sweetwater 3 Second Amendment
to Phase I Build-Out Agreement.

"Sweetwater 3 Phase I Build-Out Agreement Waiver" means the Phase I Build-Out
Agreement Waiver (Phase III), dated as of May 10, 2005, among Sweetwater Wind
Power, L.L.C., a Texas limited liability company, Sweetwater 2 Project Entity,
Sweetwater 1 Project Entity, Sweetwater 3 Project Entity, DKR Wind Energy, LLC,
a Texas limited liability company, GE Wind Energy, LLC, a Delaware limited
liability company and Babcock & Brown Power Operating Partners LLC, a Delaware
limited liability company.

"Sweetwater 3 Phase II Build-Out Agreement" means the Build-Out Agreement, dated
as of August 9, 2004, by and among Sweetwater Wind Power, L.L.C., a Texas
limited liability company, Sweetwater 2 Project Entity, Sweetwater 3 Project
Entity, DKR Wind Energy, LLC, a Texas limited liability company, GE Wind Energy,
LLC, a Delaware limited liability company and Babcock & Brown Power Operating
Partners LLC, a Delaware limited liability company as amended and affected by
Sweetwater 3 First Amendment to Phase II Build-Out Agreement.

"Sweetwater 3 Phase II Build-Out Agreement Waiver" means the Phase II Build-Out
Agreement Waiver (Phase III), dated as of May 10, 2005, among Sweetwater Wind
Power, L.L.C., a Texas limited liability company, Sweetwater 2 Project Entity,
Sweetwater 3 Project Entity, DKR Wind Energy, LLC, a Texas limited liability
company, GE Wind Energy, LLC, a Delaware limited liability company and Babcock &
Brown Power Operating Partners LLC, a Delaware limited liability company.

"Sweetwater 3 Phase III Build-Out Agreement" means the Build-Out Agreement,
dated as of May 10, 2005, by and among Sweetwater Wind Power, L.L.C., a Texas
limited liability company, Sweetwater 3 Project Company, DKR Wind Energy, LLC, a
Texas limited liability company, GE Wind Energy, LLC, a Delaware limited
liability company and Babcock & Brown Power Operating Partners LLC, a Delaware
limited liability company.

"Sweetwater 3 Phase III Sweetwater Partial Assignment" means the Partial
Assignment, dated as of May 10, 2005, by and between Sweetwater Wind Power,
L.L.C., a Texas limited liability company, as assignor, and Sweetwater 3 Project
Entity, as assignee.

"Sweetwater 3 Project Administration Agreement" means the Project Administration
Agreement, dated as of May 10, 2005, by and between Sweetwater 3 Project Entity
and Babcock & Brown Power Operating Partners LLC, a Delaware limited liability
company.

"Sweetwater 3 Project Entity" means Sweetwater Wind 3 LLC, a Delaware limited
liability company, that owns Sweetwater 3.

"Sweetwater 3 Real Property Documents" means each of the following:

(a) An easement as created by that certain Short Form of Grant of Substation,
Transmission, Communication and Access Easement and Easement Agreement dated
August 9, 2004, granted by OXO Family Partnership, a Texas general partnership
and Sweetwater 3 Project Entity, recorded in Volume 00691, Page 00270, Official
Public Records, Nolan County, Texas;

(b) An easement as created by that certain Short Form of Grant of Transmission
Facilities and Access Easement and Easement Agreement dated August 9, 2004,
granted by Patsy Ruth Gesin, Individually and Successor Independent Executrix of
the Estates of J. H. Withers and Gertrude Withers, both deceased and Sweetwater
3 Project Entity, recorded in Volume 00691, Page 00304, Official Public Records,
Nolan County, Texas;

(c) A subeasement as created by that certain Common Facilities Easement dated
May 10, 2005 granted by Sweetwater 1 Project Entity to Sweetwater 3 Project
Entity, recorded in Volume 732, Page 288, Official Public Records, Nolan County,
Texas.

(d) A sub-subeasement as created by that certain Sub-Subeasement dated May 10,
2005, granted by Sweetwater Wind Power L.L.C., a Texas limited liability company
to Sweetwater 3 Project Entity, recorded in Volume 732, Page 232, Official
Public Records, Nolan County, Texas.

(e) A subeasement created by that certain Subeasement Agreement dated as of June
30, 2003, from Sweetwater Wind 1 to DKR Wind, LLC, a Delaware limited liability
company, recorded in Volume 634, Page 240 and re-recorded on July 30, 2003 in
Volume 638, Page 186, Official Public Records, Nolan County, Texas and assigned
to Sweetwater Wind Power L.L.C., a Texas limited liability company by assignment
recorded in Volume 00691, Page 00141, Official Public Records, Nolan County,
Texas and as amended by that certain First Amendment to Subeasement Agreement
dated as of July 8, 2004 by and between Sweetwater Wind 1 and Sweetwater Wind
Power L.L.C., recorded in Volume 00691, Page 00146, Official Public Records,
Nolan County, Texas.



(f) An easement as created by that certain Option Agreement for Easement dated
January 24, 2000 from Boothe Family Partnership, a Texas general partnership to
Enron Wind Development Corp., a California corporation, a Memorandum of which is
recorded in Volume 499, Page 235, Official Public Records, Nolan County, Texas.

(g) Assignment of Options and Grants of Easements dated May 10, 2002 from Enron
Wind Development, LLC, a California limited liability company, as successor by
merger to Enron Wind Development Corp., a California Corporation (f/k/a Zond
Development Corporation) to GE Wind Energy, LLC a Delaware limited liability
company, recorded in Volume 595, Page 137, Official Public Records, Nolan
County, Texas.

(h) Assignment of Options and Grants of Easements dated June 30, 2003 from GE
Wind Energy, LLC a Delaware limited liability company to Sweetwater 1 Project
Entity, recorded in Volume 634, Page 167, and re-recorded on July 30, 2003 in
Volume 638, Page 106, Official Public Records, Nolan County, Texas.

(i) Notice of Exercise of Option by Sweetwater 1 Project Entity, as successor in
interest to GE Wind Energy, LLC, a Delaware limited liability company recorded
on July 2, 2003 in Volume 634, Page 216 and re-recorded on July 30, 2003 in
Volume 638, Page 161.

(j) A subeasement as created by that certain Common Facilities Easement dated
May 10, 2005, granted by Sweetwater 1 Project Entity to Sweetwater 3 Project
Entity, recorded in Volume 732, Page 288, Official Public Records, Nolan County,
Texas.

(k) A sub-subeasement as created by that certain Sub-Subeasement dated May 10,
2005, granted by Sweetwater Wind Power L.L.C., a Texas limited liability company
to Sweetwater 3 Project Entity, recorded in Volume 732, Page 232, Official
Public Records, Nolan County, Texas.

(l) A subeasement created by that certain Subeasement Agreement dated as of June
30, 2003, from Sweetwater Wind 1 to DKR Wind, LLC, a Delaware limited liability
company, recorded in Volume 634, Page 240 and re-recorded on July 30, 2003 in
Volume 638, Page 186, Official Public Records, Nolan County, Texas and assigned
to Sweetwater Wind Power L.L.C., a Texas limited liability company by assignment
recorded in Volume 00691, Page 00141, Official Public Records, Nolan County,
Texas and as amended by that certain First Amendment to Subeasement Agreement
dated as of July 8, 2004 by and between Sweetwater Wind 1 and Sweetwater Wind
Power L.L.C., recorded in Volume 00691, Page 00146, Official Public Records,
Nolan County, Texas..

(m) An easement as created by that certain Option Agreement for Easement dated
February 29, 2000 from Walter Lea Boothe, III to Enron Wind Development Corp., a
California corporation, a Memorandum of which is recorded in Volume 505, Page
316, Official Public Records, Nolan County, Texas and as amended by (i) that
certain First Amendment to Option Agreement for Easement dated February 15,
2003, between W.L. Boothe III aka Walter Lea Boothe III and GE Wind Energy LLC,
a Delaware limited liability company, recorded in Volume 630, Page 312, Official
Public Records, Nolan County, Texas and (ii) that certain Second Amendment to
Option Agreement for Easement dated September 15, 2003, between W.L. Boothe III
aka Walter Lea Boothe III and Sweetwater 1 Project Entity, recorded in Volume
646, Page 254, Official Public Records, Nolan County, Texas.

(n) Assignment of Options and Grants of Easements dated May 10, 2002 from Enron
Wind Development, LLC, a California limited liability company, as successor by
merger to Enron Wind Development Corp., a California Corporation (f/k/a Zond
Development Corporation) to GE Wind Energy, LLC a Delaware limited liability
company, recorded in Volume 595, Page 137, Official Public Records, Nolan
County, Texas.

(o) Assignment of Options and Grants of Easements dated June 30, 2003 from GE
Wind Energy, LLC a Delaware limited liability company to Sweetwater 1 Project
Entity, recorded in Volume 634, Page 167 and re-recorded on July 30, 2003 in
Volume 638, Page 106, Official Public Records, Nolan County, Texas.

(p) Notice of Exercise of Option by Sweetwater 1 Project Entity, as successor in
interest to GE Wind Energy, LLC, a Delaware limited liability company dated 2nd
day of July, 2003 and recorded on July 2, 2003 in Volume 634, Page 185 and
re-recorded on July 30, 2003 in Volume 638, Page 125.

(q) A subeasement as created by that certain Common Facilities Easement dated
May 10, 2005, granted by Sweetwater 1 Project Entity to Sweetwater 3 Project
Entity, recorded in Volume 732, Page 288, Official Public Records, Nolan County,
Texas.

(r) A sub-subeasement as created by that certain Sub-Subeasement dated May 10,
2005, granted by Sweetwater Wind Power L.L.C., a Texas limited liability company
to Sweetwater 3 Project Entity, recorded in Volume 732, Page 232, Official
Public Records, Nolan County, Texas.

(s) A subeasement created by that certain Subeasement Agreement dated as of June
30, 2003, from Sweetwater Wind 1 to DKR Wind, LLC, a Delaware limited liability
company, recorded in Volume 634, Page 240 and re-recorded on July 30, 2003 in
Volume 638, Page 186, Official Public Records, Nolan County, Texas and assigned
to Sweetwater Wind Power L.L.C., a Texas limited liability company by assignment
recorded in Volume 00691, Page 00141, Official Public Records, Nolan County,
Texas and as amended by that certain First Amendment to Subeasement Agreement
dated as of July 8, 2004 by and between Sweetwater Wind 1 and Sweetwater Wind
Power L.L.C., recorded in Volume 00691, Page 00146, Official Public Records,
Nolan County, Texas.

(t) An easement as created by that certain Option Agreement for Easement dated
February 14, 2000 from Tommye M. Boothe to Enron Wind Development Corp., a
California corporation, a Memorandum of which is recorded in Volume 503, Page
185, Official Public Records, Nolan County, Texas and as amended by that certain
First Amendment to Option Agreement for Easement and First Amendment to
Memorandum of Option and Easement dated February 10, 2003, between Tommye M.
Boothe and GE Wind Energy LLC, recorded in Volume 630, Page 296, Official Public
Records, Nolan County, Texas.

(u) Assignment of Options and Grants of Easements dated May 10, 2002 from Enron
Wind Development, LLC, a California limited liability company, as successor by
merger to Enron Wind Development Corp., a California Corporation (f/k/a Zond
Development Corporation) to GE Wind Energy, LLC a Delaware limited liability
company, recorded in Volume 595, Page 137, Official Public Records, Nolan
County, Texas.

(v) Assignment of Options and Grants of Easements dated June 30, 2003 from GE
Wind Energy, LLC a Delaware limited liability company to Sweetwater 1 Project
Entity, recorded in Volume 634, Page 167 and re-recorded on July 30, 2003 in
Volume 638, Page 106, Official Public Records, Nolan County, Texas.

(w) Notice of Exercise of Option by Sweetwater 1 Project Entity, as successor in
interest to GE Wind Energy, LLC, a Delaware limited liability company dated 2nd
day of July, 2003 and recorded on July 2, 2003 in Volume 634, Page 208 and
re-recorded on July 30, 2003 in Volume 638, Page 151.

(x) A subeasement as created by that certain Common Facilities Easement dated
May 10, 2005, granted by Sweetwater 1 Project Entity to Sweetwater 3 Project
Entity, recorded in Volume 732, Page 288, Official Public Records, Nolan County,
Texas.

(y) A sub-subeasement as created by that certain Sub-Subeasement dated May 10,
2005, granted by Sweetwater Wind Power L.L.C., a Texas limited liability company
to Sweetwater 3 Project Entity, recorded in Volume 732, Page 232, Official
Public Records, Nolan County, Texas.

(z) A subeasement created by that certain Subeasement Agreement dated as of June
30, 2003, from Sweetwater Wind 1 to DKR Wind, LLC, a Delaware limited liability
company, recorded in Volume 634, Page 240 and re-recorded on July 30, 2003 in
Volume 638, Page 186, Official Public Records, Nolan County, Texas and assigned
to Sweetwater Wind Power L.L.C., a Texas limited liability company by assignment
recorded in Volume 00691, Page 00141, Official Public Records, Nolan County,
Texas and as amended by that certain First Amendment to Subeasement Agreement
dated as of July 8, 2004 by and between Sweetwater Wind 1 and Sweetwater Wind
Power L.L.C., recorded in Volume 00691, Page 00146, Official Public Records,
Nolan County, Texas.

(aa) An easement as created by that certain Option Agreement for Easement from
First National Bank, Sweetwater, Texas, as Trustee of the Ollie Cox Second Trust
under the Last Will and Testament of Ollie Cox, deceased, to Enron Wind
Development Corp., a California corporation, dated January 19, 2000, a
Memorandum of which is recorded Volume 496, Page 104, Official Public Records,
Nolan County, Texas and as amended by that certain First Amendment to Memorandum
of Option and Easement dated February 5, 2003, between First National Bank, as
Trustee of the Ollie Cox Second Trust under the Last Will and Testament of Ollie
Cox, deceased and GE Wind Energy, LLC, a Delaware limited liability company,
recorded in Volume 630, Page 280, Official Public Records, Nolan County, Texas.

(bb) Assignment of Options and Grants of Easements dated May 10, 2002 from Enron
Wind Development, LLC, a California limited liability company, as successor by
merger to Enron Wind Development Corp., a California Corporation (f/k/a Zond
Development Corporation) to GE Wind Energy, LLC a Delaware limited liability
company, recorded in Volume 595, Page 137, Official Public Records, Nolan
County, Texas.

(cc) Assignment of Options and Grants of Easements dated June 30, 2003 from GE
Wind Energy, LLC a Delaware limited liability company to Sweetwater 1 Project
Entity, recorded in Volume 634, Page 167, and re-recorded on July 30, 2003 in
Volume 638, Page 106, Official Public Records, Nolan County, Texas.

(dd) Notice of Exercise of Option by Sweetwater 1 Project Entity, as successor
in interest to GE Wind Energy, LLC, a Delaware limited liability company,
recorded on July 2, 2003 in Volume 634, Page 190 and re-recorded on July 30,
2003 in Volume 638, Page 131.

(ee) Right-of-Way Agreement and Easement dated January 14, 2005 granted by Texas
and Oklahoma R.R. Co. to Sweetwater Wind 3 LLC, Sweetwater Wind 4 LLC,
Sweetwater Wind 5 LLC and Sweetwater Wind 6 LLC and recorded on March 21, 2005
in Volume 722, Page 256, Official Public Records, Nolan County, Texas.

(ff) A subeasement as created by that certain Common Facilities Easement dated
May 10, 2005, granted by Sweetwater 2 Project Entity to Sweetwater 3 Project
Entity, recorded in Volume 733, Page 29, Official Public Records, Nolan County,
Texas.

(gg) A sub-subeasement as created by that certain Sub-Subeasement dated May 10,
2005, granted by Sweetwater Wind Power L.L.C., a Texas limited liability company
to Sweetwater 3 Project Entity, recorded in Volume 732, Page 232, Official
Public Records, Nolan County, Texas.

(hh) A subeasement as created by that certain Subeasement Agreement dated as of
August 9, 2004, from Sweetwater 2 Project Entity to Sweetwater Wind Power
L.L.C., a Texas limited liability company, recorded in Volume 691, Page 214 and
re-recorded in Volume 696, Page 55, Official Public Records, Nolan County,
Texas.

(ii) An easement as created by that certain Option Agreement for Easement from
Michael R. Chateauvert, a single man to Enron Wind Development Corp., a
California corporation, dated December 16, 1999, a Memorandum of which is
recorded Volume 493, Page 175, Official Public Records, Nolan County, Texas and
as amended by that certain (i) unrecorded First Amendment to Option Agreement
for Easement dated December 16, 1999 and (ii) Second Amendment to Grant of
Windpark Easement and Easement Agreement and First Amendment to Memorandum of
Option and Easement dated August 9, 2004, recorded in Volume 00691, Page 00058,
Official Public Records, Nolan County, Texas.

(jj) Assignment of Options and Grants of Easements dated May 10, 2002 from Enron
Wind Development, LLC, a California limited liability company, as successor by
merger to Enron Wind Development Corp., a California Corporation (f/k/a Zond
Development Corporation) to GE Wind Energy, LLC a Delaware limited liability
company, recorded in Volume 595, Page 137, Official Public Records, Nolan
County, Texas.

(kk) Assignment of Options and Grants of Easements dated August 9, 2004, from GE
Wind Energy, LLC a Delaware limited liability company to Sweetwater 2 Project
Entity, recorded in Volume 00690, Page 00262, Official Public Records, Nolan
County, Texas.

(ll) Notice of Exercise of Option by Sweetwater 2 Project Entity, as successor
in interest to GE Wind Energy, LLC, a Delaware limited liability company dated
August 9, 2004, and recorded on August 11, 2004 in Volume 00690, Page 00296.

(mm) A subeasement as created by that certain Common Facilities Easement dated
May 10, 2005, granted by Sweetwater 2 Project Entity to Sweetwater 3 Project
Entity, recorded in Volume 733, Page 29, Official Public Records, Nolan County,
Texas.

(nn) A sub-subeasement as created by that certain Sub-Subeasement dated May 10,
2005, granted by Sweetwater Wind Power L.L.C., a Texas limited liability company
to Sweetwater 3 Project Entity, recorded in Volume 732, Page 232, Official
Public Records, Nolan County, Texas.

(oo) A subeasement as created by that certain Subeasement Agreement dated as of
July 8, 2004, from Sweetwater 2 Project Entity to Sweetwater Wind Power L.L.C.,
a Texas limited liability company, recorded in Volume 691, Page 141, Official
Public Records, Nolan County, Texas.

(pp) An easement as created by that certain Option Agreement for Easement from
Edward M. Wight and Beverly Anne Wight, his wife, David Edward Wight, Dan
McFarland Wight and Paul Allen Wight to Enron Wind Development Corp., a
California corporation, dated January 17, 2000, a Memorandum of which is
recorded in Volume 499, Page 273, Official Public Records, Nolan County, Texas
and as amended by that certain (i) unrecorded First Amendment to Option
Agreement for Easement dated January 17, 2000 and (ii) Second Amendment to Grant
of Windpark Easement and Easement Agreement and First Amendment to Memorandum of
Option and Easement dated August 9, 2004, recorded in Volume 00691, Page 00072,
Official Public Records, Nolan County, Texas.

(qq) Assignment of Options and Grants of Easements dated May 10, 2002 from Enron
Wind Development, LLC, a California limited liability company, as successor by
merger to Enron Wind Development Corp., a California Corporation (f/k/a Zond
Development Corporation) to GE Wind Energy, LLC a Delaware limited liability
company, recorded in Volume 595, Page 137, Official Public Records, Nolan
County, Texas.

(rr) Assignment of Options and Grants of Easements dated August 9, 2004, 2004
from GE Wind Energy, LLC a Delaware limited liability company to Sweetwater 2
Project Entity, recorded in Volume 00690, Page 00262, Official Public Records,
Nolan County, Texas.

(ss) Notice of Exercise of Option by Sweetwater Wind II LLC, a Delaware limited
liability company, as successor in interest to GE Wind Energy, LLC, a Delaware
limited liability company dated August 9, 2004, and recorded on August 11, 2004
in Volume 00690, Page 00274.

(tt) Easement created by that certain Memorandum of Option Agreement for
Easement dated as of December 22, 1999 from Harold C. Althof and Rita Althof,
husband and wife to Enron Wind Development Corp., a California corporation,
recorded in the Official Records of Nolan County, State of Texas, on February 7,
2000 as Document No. 0017020 in Volume 496, Page 74, as amended by that certain
unrecorded First Amendment to Option Agreement for Easement dated as of December
22, 1999 and by that certain Amendment to Grant of Windpark Easement and
Easement Agreement and Amendment to Memorandum of Option and Easement dated
May 10, 2005, recorded in Volume 732, Page 6, Official Public Records, Nolan
County, Texas.

(uu) Assignment of Options and Grants of Easements dated May 10, 2002 from Enron
Wind Development, LLC, a California limited liability company, as successor by
merger to Enron Wind Development Corp., a California Corporation (f/k/a Zond
Development Corporation) to GE Wind Energy, LLC a Delaware limited liability
company, recorded in Volume 595, Page 137, Official Public Records, Nolan
County, Texas.

(vv) Assignment of Options and Grants of Easements dated December 13, 2004, from
GE Wind Energy, LLC a Delaware limited liability company to DKR Wind Energy LLC,
a Delaware limited liability company, recorded in Volume 709, Pages 79 and 87,
Official Public Records, Nolan County, Texas.

(ww) Notice of Exercise of Option by DKR Wind Energy LLC, a Delaware limited
liability company, as successor in interest to GE Wind Energy, LLC, a Delaware
limited liability company dated December 14, 2004, and recorded on December 17,
2004 in Volume 709, Page 95.

(xx) Easement created by that certain that certain Option Agreement for Easement
dated as of February 10, 2000 from Reed G. Moore as Power of Attorney for Robert
Ware Campbell a/k/a Bobby Campbell to Enron Wind Development Corp., a California
corporation, a Memorandum of which was recorded in the Official Records of Nolan
County, State of Texas, on March 7, 2000 as Document No. 0017301 in Volume 499,
Page 241, as amended by that certain Amendment to Option Agreement for Easement
dated October 15, 2004, recorded in the Official Records of Nolan County, State
of Texas, on December 22, 2004 as Document No. 00031591 in Volume 709, Page 255
and by that certain Amendment to Grant of Windpark Easement and Easement
Agreement and Amendment to Memorandum of Option and Easement dated May 10, 2005,
recorded in Volume 732, Page 69, Official Public Records, Nolan County, Texas.

(yy) Assignment of Options and Grants of Easements dated May 10, 2002 from Enron
Wind Development, LLC, a California limited liability company, as successor by
merger to Enron Wind Development Corp., a California Corporation (f/k/a Zond
Development Corporation) to GE Wind Energy, LLC a Delaware limited liability
company, recorded in Volume 595, Page 137, Official Public Records, Nolan
County, Texas.

(zz) Assignment of Options and Grants of Easements dated April 25, 2005, from GE
Wind Energy, LLC a Delaware limited liability company to Sweetwater 3 Project
Entity, recorded in Volume 731, Page 268, Official Public Records, Nolan County,
Texas.

(aaa) Notice of Exercise of Option by Sweetwater 3 Project Entity, as successor
in interest to GE Wind Energy, LLC, a Delaware limited liability company dated
April 25, 2005, and recorded on May 11, 2005 in Volume 731, Page 295.

(bbb) An Easement created by that certain Option Agreement and Easement
Agreement for Road and Transmission Line Easement dated as of December 19, 2002
from City of Sweetwater, Nolan County, Texas, a municipal corporation to GE Wind
Energy, LLC, a Delaware limited liability company ("GE Wind"), a Memorandum of
which was dated December 19, 2002 and was recorded in the Official Records of
Nolan County, State of Texas, on February 24, 2003 as Document No. 0025713 in
Volume 617, Page 148.



(ccc) Assignment of Options and Grants of Easements dated April 25, 2005, from
GE Wind Energy, LLC a Delaware limited liability company to Sweetwater 3 Project
Entity, recorded in Volume 731, Page 268, Official Public Records, Nolan County,
Texas.

(ddd) Notice of Exercise of Option by Sweetwater 3 Project Entity, as successor
in interest to GE Wind Energy, LLC, a Delaware limited liability company dated
April 25, 2005 , and recorded on May 11, 2005 in Volume 731, Page 299.

(eee) An easement as created by that certain Memorandum of Option and Easement
dated December 28, 1999, from Leona Althof Julian and Terry Julian, Owner and GE
Wind Energy, LLC, a Delaware limited liability company ("GE Wind") as successor
in interest to Enron Wind Development Corp., a California corporation, a
Memorandum of which was recorded in the Official Records of Nolan County, State
of Texas, on January 10, 2000 as Document No. 0017026 in Volume 496, Page 110,
as amended by that certain unrecorded First Amendment to Option Agreement for
Easement dated as of December 28, 1999 and by that certain Amendment to Grant of
Windpark Easement and Easement Agreement and First Amendment to Memorandum of
Option and Easement dated May 10, 2005, recorded in Volume 732, Page 120,
Official Public Records, Nolan County, Texas.

(fff) Assignment of Options and Grants of Easements dated May 10, 2002 from
Enron Wind Development, LLC, a California limited liability company, as
successor by merger to Enron Wind Development Corp., a California Corporation
(f/k/a Zond Development Corporation) to GE Wind Energy, LLC a Delaware limited
liability company, recorded in Volume 595, Page 137, Official Public Records,
Nolan County, Texas.

(ggg) Assignment of Options and Grants of Easements dated December 13, 2004,
from GE Wind Energy, LLC a Delaware limited liability company to DKR Wind Energy
LLC, a Texas limited liability company, recorded in Volume 709, Pages 79 and 87,
Official Public Records, Nolan County, Texas.

(hhh) Notice of Exercise of Option by DKR Wind Energy LLC, a Texas limited
liability company, as successor in interest to GE Wind Energy, LLC, a Delaware
limited liability company dated December 14, 2004, and recorded on December 17,
2004 in Volume 709, Page 99.

(iii) Assignment of Options and Grants of Easements dated May 10, 2005, from DKR
Wind Energy LLC, a Texas limited liability company to Sweetwater 3 Project
Entity, recorded in Volume 731, Page 283, Official Public Records, Nolan County,
Texas.



(jjj) An Easement created by that certain Option Agreement and Easement
Agreement for Road and Transmission Line Easement dated as of May 1, 2003 from
Jack R. McGraw and Wanda J. McGraw, individually and as husband and wife to GE
Wind Energy, LLC, a Delaware limited liability company ("GE Wind"), a Memorandum
of which was dated May 1, 2003 and was recorded in the Official Records of Nolan
County, State of Texas, on June 9, 2003 as Document No. 0026554 in Volume 631
Page 113.



(kkk) Assignment of Options and Grants of Easements dated May 10, 2005, from GE
Wind Energy, LLC a Delaware limited liability company to Sweetwater 3 Project
Entity, recorded in Volume 731, Page 268, Official Public Records, Nolan County,
Texas.

(lll) Notice of Exercise of Option by Sweetwater 3 Project Entity, as successor
in interest to GE Wind Energy, LLC, a Delaware limited liability company dated
April 25, 2005, and recorded on May 11, 2005 in Volume 731, Page 318.

(mmm) An Easement created by that certain Memorandum of Option Agreement for
Easement dated as of December 1, 1999 from Lawrence Sims and Walter L. Sims AKA
Walter Lee Sims to Enron Wind Development Corp., a California corporation, a
Memorandum of which was recorded in the Official Records of Nolan County, State
of Texas, on January 10, 2000 as Document No. 0016798 in Volume 493, Page 202,
as amended by that certain unrecorded First Amendment to Option Agreement for
Easement dated as of December 1, 1999, and as further amended by that certain
Amendment to Option Agreement for Easement and Memorandum of Option and
Easement, recorded in the Official Records of Nolan County, State of Texas, on
November 17, 2004 as Document No. 00031290 in Volume 704, Page 253 and by that
certain Third Amendment to Grant of Windpark Easement and Easement Agreement and
Third Amendment to Memorandum of Option and Easement dated May 10, 2005,
recorded in Volume 732, Page 178, Official Public Records, Nolan County, Texas.

(nnn) Assignment of Options and Grants of Easements dated May 10, 2002 from
Enron Wind Development, LLC, a California limited liability company, as
successor by merger to Enron Wind Development Corp., a California Corporation
(f/k/a Zond Development Corporation) to GE Wind Energy, LLC a Delaware limited
liability company, recorded in Volume 595, Page 137, Official Public Records,
Nolan County, Texas.

(ooo) Assignment of Options and Grants of Easements dated April 25, 2005, from
GE Wind Energy, LLC a Delaware limited liability company to Sweetwater 3 Project
Entity, recorded in Volume 731, Page 268, Official Public Records, Nolan County,
Texas.

(ppp) Notice of Exercise of Option by Sweetwater 3 Project Entity, as successor
in interest to GE Wind Energy, LLC, a Delaware limited liability company dated
April 25, 2005, and recorded on May 11, 2005 in Volume 731, Page 326.

(qqq) An Easement created by that certain Option Agreement for Easement dated as
of March 27, 2000 from Clera Ann Cox Thornton aka Clera Ann Thornton and W.I.
Thornton, Jr. to Enron Wind Development Corp., a California corporation, a
Memorandum of which was recorded in the Official Records of Nolan County, State
of Texas, on June 16, 2000 as Document No. 0018184 in Volume 510, Page 293, as
amended by that certain Amendment to Option Agreement for Easement and
Memorandum of Option and Easement, recorded in the Official Records of Nolan
County, State of Texas, on December 22, 2004 as Document No. 00031596 in Volume
709, Page 290 and by that certain Amendment to Grant of Windpark Easement and
Easement Agreement and Amendment to Memorandum of Option and Easement dated
May 10, 2005 recorded in Volume 732, Page 197, Official Public Records, Nolan
County, Texas.

(rrr) Assignment of Options and Grants of Easements dated May 10, 2002 from
Enron Wind Development, LLC, a California limited liability company, as
successor by merger to Enron Wind Development Corp., a California Corporation
(f/k/a Zond Development Corporation) to GE Wind Energy, LLC a Delaware limited
liability company, recorded in Volume 595, Page 137, Official Public Records,
Nolan County, Texas.

(sss) Assignment of Options and Grants of Easements dated April 25, 2005, from
GE Wind Energy, LLC a Delaware limited liability company to Sweetwater 3 Project
Entity, recorded in Volume 731, Page 268, Official Public Records, Nolan County,
Texas.

(ttt) Notice of Exercise of Option by Sweetwater 3 Project Entity, as successor
in interest to GE Wind Energy, LLC, a Delaware limited liability company dated
April 25, 2005 , and recorded on May 11, 2005 in Volume 731, Page 330.

(uuu) An Easement created by that certain Option Agreement for Easement dated as
of December 16, 1999 from Clera Ann Cox Thornton aka Clera Ann Thornton and W.I.
Thornton, Jr., her husband to Enron Wind Development Corp., a California
corporation, a Memorandum of which was recorded in the Official Records of Nolan
County, State of Texas, on March 20, 2000 as Document No. 0017419 in Volume 501,
Page 82, as amended by that certain unrecorded First Amendment to Option
Agreement for Easement dated as of December 16, 1999, and as further amended by
that certain Amendment to Option Agreement for Easement and Memorandum of Option
and Easement, recorded in the Official Records of Nolan County, State of Texas,
on November 17, 2004 as Document No. 00031293 in Volume 704, Page 268 and by
that certain Amendment to Grant of Windpark Easement and Easement Agreement and
Amendment to Memorandum of Option and Easement dated May 10, 2005, recorded in
Volume 732, Page 215, Official Public Records, Nolan County, Texas.

(vvv) Assignment of Options and Grants of Easements dated May 10, 2002 from
Enron Wind Development, LLC, a California limited liability company, as
successor by merger to Enron Wind Development Corp., a California Corporation
(f/k/a Zond Development Corporation) to GE Wind Energy, LLC a Delaware limited
liability company, recorded in Volume 595, Page 137, Official Public Records,
Nolan County, Texas.

(www) Assignment of Options and Grants of Easements dated April 25, 2005, from
GE Wind Energy, LLC a Delaware limited liability company to Sweetwater 3 Project
Entity, recorded in Volume 731, Page 268, Official Public Records, Nolan County,
Texas.

(xxx) Notice of Exercise of Option by Sweetwater 3 Project Entity, as successor
in interest to GE Wind Energy, LLC, a Delaware limited liability company dated
April 25, 2005 , and recorded on May 11, 2005 in Volume 732, Page 1.

(yyy) Easement created by that certain Option Agreement for Easement dated as of
April 10, 2000 from Beatrice Kuteman Harris Limited Partnership to Enron Wind
Development Corp., a California corporation, recorded on May 1, 2000 in the
Official Records of Nolan County, State of Texas as Document No. 0017792 in
Volume 505, Page 308 and as amended by that certain First Amendment to Grant of
Windpark Easement and Easement Agreement and First Amendment to Memorandum of
Option and Easement dated May 10, 2005, recorded in the official Records of
Nolan County, Texas in Volume 732, Page 40 and by Second Amendment to Memorandum
of Option Agreement for Easement dated May 10, 2005, recorded in the Official
Records of Nolan County, State of Texas in Volume 732, Page 61.

(zzz) Assignment of Options and Grants of Easements dated May 10, 2002 from
Enron Wind Development, LLC, a California limited liability company, as
successor by merger to Enron Wind Development Corp., a California Corporation
(f/k/a Zond Development Corporation) to GE Wind Energy, LLC a Delaware limited
liability company, recorded in Volume 595, Page 137, Official Public Records,
Nolan County, Texas.

(aaaa) Assignment of Options and Grants of Easements dated April 25, 2005, from
GE Wind Energy, LLC a Delaware limited liability company to Sweetwater 3 Project
Entity, recorded in Volume 731, Page 268, Official Public Records, Nolan County,
Texas.

(bbbb) Notice of Exercise of Option by Enron Wind Development Corp., a
California corporation, dated September 27, 2001, and recorded on September 28,
2001 in Volume 562, Page 211.

(cccc) An Easement created by that certain Option Agreement for Easement dated
as of January 6, 2000 from Betty Charlene Cole, a married woman to Enron Wind
Development Corp., a California corporation, a Memorandum of which was dated
January 6, 2000 and was recorded in the Official Records of Nolan County, State
of Texas as Document No. 0017022 in Volume 496, Page 86, as amended by that
certain First Amendment to Option Agreement for Easement dated February 2, 2000,
and as further amended by that certain Amendment to Option Agreement for
Easement and Memorandum of Option and Easement dated October 29, 2004 and
recorded on December 22, 2004 in the Official Records of Nolan County, State of
Texas, as Document No. 00031592 in Volume 709, Page 261 and by that certain
Amendment to Grant of Windpark Easement and Easement Agreement and Amendment to
Memorandum of Option and Easement dated May 10, 2005, recorded in Volume 732,
Page 86, Official Public Records, Nolan County, Texas.

(dddd) Assignment of Options and Grants of Easements dated May 10, 2002 from
Enron Wind Development, LLC, a California limited liability company, as
successor by merger to Enron Wind Development Corp., a California Corporation
(f/k/a Zond Development Corporation) to GE Wind Energy, LLC a Delaware limited
liability company, recorded in Volume 595, Page 137, Official Public Records,
Nolan County, Texas.

(eeee) Assignment of Options and Grants of Easements dated April 25, 2005, from
GE Wind Energy, LLC a Delaware limited liability company to Sweetwater 3 Project
Entity, recorded in Volume 731, Page 268, Official Public Records, Nolan County,
Texas.

(ffff) Notice of Exercise of Option by Sweetwater 3 Project Entity, as successor
in interest to GE Wind Energy, LLC, a Delaware limited liability company dated
April 25, 2005 , and recorded on May 11, 2005 in Volume 731, Page 304.

(gggg) An Easement created by that certain Option Agreement for Easement dated
as of January 8, 2000 from Rosalind Colyer, a married woman to Enron Wind
Development Corp., a California corporation, a Memorandum of which was recorded
in the Official Records of Nolan County, State of Texas, on February 2, 2000 in
Vol. 496 Page 92, as amended by that certain unrecorded First Amendment to
Option Agreement for Easement dated as of February 2, 2000, and as further
amended by that certain Amendment to Option Agreement for Easement and
Memorandum of Option and Easement, recorded in the Official Records of Nolan
County, State of Texas, on December 22, 2004 in Vol. 709 Page 267 and by that
certain Amendment to Grant of Windpark Easement and Easement Agreement and
Amendment to Memorandum of Option and Easement dated May 10, 2005, recorded in
Volume 732, Page 103, Official Public Records, Nolan County, Texas.

(hhhh) Assignment of Options and Grants of Easements dated May 10, 2002 from
Enron Wind Development, LLC, a California limited liability company, as
successor by merger to Enron Wind Development Corp., a California Corporation
(f/k/a Zond Development Corporation) to GE Wind Energy, LLC a Delaware limited
liability company, recorded in Volume 595, Page 137, Official Public Records,
Nolan County, Texas.

(iiii) Assignment of Options and Grants of Easements dated April 25, 2005, from
GE Wind Energy, LLC a Delaware limited liability company to Sweetwater 3 Project
Entity, recorded in Volume 731, Page 268, Official Public Records, Nolan County,
Texas.

(jjjj) Notice of Exercise of Option by Sweetwater 3 Project Entity, as successor
in interest to GE Wind Energy, LLC, a Delaware limited liability company dated
April 25, 2005 , and recorded on May 11, 2005 in Volume 731, Page 308.

(kkkk) An Easement created by that certain Option Agreement for Easement (the
"Option Agreement") dated as of January 17, 2000, from Virginia McGee, a married
woman, Nancy Heard, a married woman, and Lynda Hall, a married woman to Enron
Wind Development Corp., a California corporation, as evidenced by Memorandum of
Option and Easement, dated January 17, 2000 and recorded as Document No. 0017303
in Volume 499, Page 253, Nolan County, Texas and as amended by that certain
Amendment to Option Agreement for Easement and Memorandum of Option and Easement
dated October 29, 2004 and recorded as Document No. 0031594 in Volume 709, Page
273, Nolan County, Texas and by that certain Amendment to Grant of Windpark
Easement and Easement Agreement and Amendment to Memorandum of Option and
Easement dated May 10, 2005, recorded in Volume 732, Page 137, Official Public
Records, Nolan County, Texas.

(llll) Assignment of Options and Grants of Easements dated May 10, 2002 from
Enron Wind Development, LLC, a California limited liability company, as
successor by merger to Enron Wind Development Corp., a California Corporation
(f/k/a Zond Development Corporation) to GE Wind Energy, LLC a Delaware limited
liability company, recorded in Volume 595, Page 137, Official Public Records,
Nolan County, Texas.

(mmmm) Assignment of Options and Grants of Easements dated April 25, 2005, from
GE Wind Energy, LLC a Delaware limited liability company to Sweetwater 3 Project
Entity, recorded in Volume 731, Page 268, Official Public Records, Nolan County,
Texas.

(nnnn) Notice of Exercise of Option by Sweetwater 3 Project Entity, as successor
in interest to GE Wind Energy, LLC, a Delaware limited liability company dated
April 25, 2005 , and recorded on May 11, 2005 in Volume 731, Page 312.

(oooo) An Easement created by that certain Option Agreement for Easement dated
as of December 6, 1999 from Virginia Ruth Muncy, a widow, to Enron Wind
Development Corp., a California corporation, a Memorandum of which was dated
January 10, 2000 and was recorded in the Official Records of Nolan County, State
of Texas, on January 10, 2000 as Document No. 0016796 in Volume 493, Page 193,
as amended by that certain unrecorded First Amendment to Option Agreement for
Easement dated February 2, 2000, and as further amended by that certain
Amendment to Option Agreement for Easement and Memorandum of Option and Easement
dated August 31, 2004 and recorded in the Official Records of Nolan County,
State of Texas, as Document No. 00031595 in Volume 709, Page 285 and by that
certain Amendment to Grant of Windpark Easement and Easement Agreement and
Amendment to Memorandum of Option and Easement dated May 10, 2005, recorded in
Volume 732, Page 161, Official Public Records, Nolan County, Texas.

(pppp) Assignment of Options and Grants of Easements dated May 10, 2002 from
Enron Wind Development, LLC, a California limited liability company, as
successor by merger to Enron Wind Development Corp., a California Corporation
(f/k/a Zond Development Corporation) to GE Wind Energy, LLC a Delaware limited
liability company, recorded in Volume 595, Page 137, Official Public Records,
Nolan County, Texas.

(qqqq) Assignment of Options and Grants of Easements dated April 25, 2005, from
GE Wind Energy, LLC a Delaware limited liability company to Sweetwater 3 Project
Entity, recorded in Volume 731, Page 268, Official Public Records, Nolan County,
Texas.

(rrrr) Notice of Exercise of Option by Sweetwater 3 Project Entity, as successor
in interest to GE Wind Energy, LLC, a Delaware limited liability company dated
April 25, 2005 , and recorded on May 11, 2005 in Volume 731, Page 322.

(ssss) An Easement created by that certain Memorandum of Option Agreement for
Easement dated as of May 5, 2000 from Rita Evelyn Sojourner, a widow,
Individually and as Independent Executrix of the Estate of W.C. Sojourner,
deceased, aka William Clayton Sojourner to Enron Wind Development Corp., a
California corporation, a Memorandum of which was recorded in the Official
Records of Nolan County, State of Texas, on May 21, 2000 as Document No. 0020957
in Volume 548, Page 313.

(tttt) Assignment of Options and Grants of Easements dated May 10, 2002 from
Enron Wind Development, LLC, a California limited liability company, as
successor by merger to Enron Wind Development Corp., a California Corporation
(f/k/a Zond Development Corporation) to GE Wind Energy, LLC a Delaware limited
liability company, recorded in Volume 595, Page 137, Official Public Records,
Nolan County, Texas.

(uuuu) Leasehold created by that certain Facilities Lease dated as of May 10,
2005, between Sweetwater Wind 2, LLC, a Delaware limited liability company as
Landlord and Sweetwater Wind 3, LLC, a Delaware limited liability company as
Tenant, a Memorandum of which is recorded in Volume 733, Page 45, Official
Public Records, Nolan County, Texas.

(vvvv) A subeasement as created by that certain Common Facilities Easement dated
May 10, 2005, granted by Sweetwater 2 Project Entity to Sweetwater 3 Project
Entity, recorded in Volume 733, Page 29, Official Public Records, Nolan County,
Texas.

(wwww) A sub-subeasement as created by that certain Sub-Subeasement dated
May 10, 2005, granted by Sweetwater Wind Power L.L.C., a Texas limited liability
company to Sweetwater 3 Project Entity, recorded in Volume 732, Page 232,
Official Public Records, Nolan County, Texas.

(xxxx) A subeasement as created by that certain Subeasement Agreement dated as
of July 8, 2004, from Sweetwater 2 Project Entity to Sweetwater Wind Power
L.L.C., a Texas limited liability company, recorded in Volume 691, Page 214,
Official Public Records, Nolan County, Texas.

(yyyy) An easement as created by that certain Option and Easement from Alice P.
Kenmore Living Trust UAD and Justin Blasingame to Enron Wind Development Corp.,
a California corporation, dated January 17, 2000, a Memorandum of which is
recorded in Volume 499, Page 280, Official Public Records, Nolan County, Texas
and as amended by that certain (i) unrecorded First Amendment to Option
Agreement for Easement dated February 2, 2000, (ii) Second Amendment to Grant of
Windpark Easement and Easement Agreement and First Amendment to Memorandum of
Option and Easement dated August 9, 2004, recorded in Volume 00691, Page 00001,
Official Public Records, Nolan County, Texas and (iii) Third Amendment to Grant
of Windpark Easement and Easement Agreement and Second Amendment to Memorandum
of Option and Easement recorded February 14, 2005 in Volume 717, Page 86,
Official Public Records, Nolan County, Texas.

(zzzz) Assignment of Options and Grants of Easements dated May 10, 2002 from
Enron Wind Development, LLC, a California limited liability company, as
successor by merger to Enron Wind Development Corp., a California Corporation
(f/k/a Zond Development Corporation) to GE Wind Energy, LLC a Delaware limited
liability company, recorded in Volume 595, Page 137, Official Public Records,
Nolan County, Texas.

(aaaaa) Assignment of Options and Grants of Easements dated August 9, 2004 from
GE Wind Energy, LLC a Delaware limited liability company to Sweetwater 2 Project
Entity, recorded in Volume 00690, Page 00262, Official Public Records, Nolan
County, Texas.

(bbbbb) Notice of Exercise of Option by Sweetwater 2 Project Entity, as
successor in interest to GE Wind Energy, LLC, a Delaware limited liability
company dated August 9, 2004, and recorded on August 11, 2004 in Volume 00690,
Page 00280.



(ccccc) An Easement dated as of May 18, 2005 from Walter Clyde Boothe, Betty J.
Booth Anhaiser and Barbara Boothe Loyd to Sweetwater 3 Project Entity, a
Memorandum of which was recorded in the Official Records of Nolan County, State
of Texas, on June 3, 2005 in Volume 737, Page 48.

(ddddd) An Easement created by that certain Option Agreement for Easement dated
as of January 5, 2000 by Plas Ashley, a married man to GE Wind Energy, LLC, a
Delaware limited liability company as successor in interest to Enron Wind
Development Corp., a California corporation, a Memorandum of which was recorded
in the Official Records of Nolan County, State of Texas, on January 5, 2000 as
Document No. 0017021 in Volume 496, Page 80, as amended by that certain
unrecorded First Amendment to Option Agreement for Easement dated February 2,
2000 and as further amended by that certain Amendment to Option Agreement for
Easement dated October 29, 2004, recorded in the Official Records of Nolan
County, State of Texas, on December 22, 2004 as Document No. 00031590 in Volume
709, Page 248 and by that certain Amendment to Grant of Windpark Easement and
Easement Agreement and Amendment to Memorandum of Option and Easement dated
May 10, 2005, recorded in Volume 732, Page 23, Official Public Records, Nolan
County, Texas.

(eeeeee) Assignment of Options and Grants of Easements dated May 10, 2002 from
Enron Wind Development, LLC, a California limited liability company, as
successor by merger to Enron Wind Development Corp., a California Corporation
(f/k/a Zond Development Corporation) to GE Wind Energy, LLC a Delaware limited
liability company, recorded in Volume 595, Page 137, Official Public Records,
Nolan County, Texas.

(fffff) Assignment of Options and Grants of Easements dated April 25, 2005, from
GE Wind Energy, LLC a Delaware limited liability company to Sweetwater 3 Project
Entity, recorded in Volume 731, Page 268, Official Public Records, Nolan County,
Texas.

(iiiii) Notice of Exercise of Option by Sweetwater 3 Project Entity, as
successor in interest to GE Wind Energy, LLC, a Delaware limited liability
company dated April 25, 2005 , and recorded on May 11, 2005 in Volume 731,
Page 290.

"Sweetwater 3 San Antonio PPA" means the Power Purchase Agreement, dated as of
December 8, 2004, between Sweetwater 3 Project Entity and City Public Service
Board of San Antonio, Texas, the Electric and Gas Company of San Antonio, Texas.

"Sweetwater 3 Second Amendment to Phase I Build-Out Agreement" means the
Assignment and Second Amendment to Build-Out Agreement dated December 23, 2003,
dated as of May 10, 2005, among Sweetwater Wind Power, L.L.C., a Texas limited
liability company, Sweetwater 2 Project Entity, Sweetwater 3 Project Entity,
Sweetwater 1 Project Entity, DKR Wind Energy, LLC, a Texas limited liability
company, GE Wind Energy, LLC, a Delaware limited liability company and Babcock &
Brown Power Operating Partners LLC, a Delaware limited liability company.

"Sweetwater 3 Tax Agreements" means the (a) Tax Abatement Agreement, executed on
June 17, 2003, by and among Nolan County Texas, the Nolan County Farm to Market
Road District, Sweetwater Wind Power, L.L.C., a Texas limited liability company,
Sweetwater 2 Project Entity, Sweetwater 3 Project Entity, Sweetwater 1 Project
Entity (b) Agreement, dated October 23, 2003, between Nolan County Hospital
District, d/b/a Rolling Plains Memorial Hospital, Sweetwater Wind Power, L.L.C.,
a Texas limited liability company, Sweetwater 2 Project Entity, Sweetwater 3
Project Entity, Sweetwater 1 Project Entity (c) Agreement for Limitation on
Appraised Value of Property for School District Maintenance and Operation Taxes,
executed December 22, 2003, between Blackwell Consolidated Independent School
District, Sweetwater Wind Power, L.L.C., a Texas limited liability company,
Sweetwater 2 Project Entity, Sweetwater 3 Project Entity, Sweetwater 1 Project
Entity (d) Agreement for Limitation on Appraised Value of Property for School
District Maintenance and Operations Taxes, dated December 13, 2004, between
Sweetwater Independent School District, Sweetwater Wind Power, L.L.C., a Texas
limited liability company, Sweetwater 2 Project Entity, Sweetwater 3 Project
Entity, and (e) Agreement for Limitation on Appraised Value of Property for
School District Maintenance and Operations Taxes, dated December 22, 2003,
between Highland Independent School District, Sweetwater 1 Project Entity and
Sweetwater 3 Project Entity.

"Sweetwater 3 TSA" means the Turbine Supply Agreement (Phase 3), dated as of May
10, 2005, by and Sweetwater 3 Project Entity and General Electric Company, a New
York corporation.

"Sweetwater 3 Warranty Agreement" means the Warranty Agreement, dated as of May
10, 2005, by and between Sweetwater 3 Project Entity and General Electric
Company, a New York corporation.

"Syndication Agent" means BayernLB.

"Taxes" has the meaning given in Section 2.4(d)(i) of the Financing Agreement.

"Total Loan Commitment" has the meaning given in Section 2.2 of the Financing
Agreement.

"Tranche" means, depending on the context, the (a) Tranche A Loans and Tranche A
Loan Commitment or (b) Tranche B Loans and Tranche B Loan Commitment.

"Tranche A Availability Period" means a period commencing on the Closing Date
and ending on the earlier of (A) the date when the Tranche A Loan Commitment has
been utilized for Borrowings and (B) December 31, 2005.

"Tranche A Loan Commitment" means the obligation of the Lenders to make, subject
in each case to the terms and conditions set forth in the Financing Agreement
and other Financing Documents, Tranche A Loans to Borrower in an aggregate
principal amount not exceeding $14,374,200, as such Tranche A Loan Commitment
may be otherwise reduced, cancelled or terminated in accordance with the
Financing Agreement; provided, however, that no Lender shall be obligated to
make Tranche A Loans in an amount exceeding such Lender's Proportionate Share of
the Tranche A Loan Commitment.

"Tranche A Loan Maturity Date" means December 23, 2013.

"Tranche A Loans" means such advances as Borrower may request under Section
2.1(a) of the Financing Agreement under the Tranche A Loan Commitment during the
Tranche A Availability Period.

"Tranche A Note" or "Tranche A Notes" have the meanings given in Section 2.1(e)
of the Financing Agreement.

"Tranche B Availability Period" means a period commencing on the date when the
Equity Capital Contribution Date has been achieved with respect to Sweetwater 3
and ending on the earlier of (A) the date when the Tranche B Loan Commitment has
been utilized for Borrowings and (B) a date occurring twelve (12) months after
the occurrence of the Equity Capital Contribution Date with respect to
Sweetwater 3.

"Tranche B Loan Commitment" means the obligation of the Lenders to make, subject
in each case to the terms and conditions set forth in the Financing Agreement
and other Financing Documents, Tranche B Loans to Borrower in an aggregate
principal amount not exceeding $16,549,845, as such Tranche B Loan Commitment
may be otherwise reduced, cancelled or terminated in accordance with the
Financing Agreement; provided, however, that no Lender shall be obligated to
make Tranche B Loans in an amount exceeding such Lender's Proportionate Share of
the Tranche B Loan Commitment.

"Tranche B Loan Maturity Date" means the date occurring seven years and one
month after the expiration of the Equity Capital Contribution Date has occurred
under the Sweetwater 3 ECCA.

"Tranche B Loans" means such advances as Borrower may request under Section
2.1(a) of the Financing Agreement under the Tranche B Loan Commitment during the
Tranche B Availability Period.

"Tranche B Note" or "Tranche B Notes" have the meanings given in Section 2.1(e)
of the Financing Agreement.

"Transmission Consultant" means Transmission Adequacy Consulting (Eugene G.
Preston).

"Type" means LIBO Loans or Base Rate Loans, as applicable, each of which
constitutes a Type of Loans.

"UCC" means the Uniform Commercial Code of the jurisdiction the law of which
governs the document in which such term is used or which governs the creation or
perfection of the Liens granted thereunder.

"UFJ" means UFJ Bank Limited, acting through its New York Branch at 55 East 52nd
Street New York, NY 10055.

"Upfront Fee" has the meaning given in Section 2.3(a) of the Financing
Agreement.

"Vote" or "Voting" means the exercise of voting rights of the applicable
Subsidiary Guarantor under the relevant LLC Agreement.

"Wind Consultant" means Garrad Hassan Americas.

RULES OF INTERPRETATION

 1.  The singular includes the plural and the plural includes the singular.
 2.  The word "or" is not exclusive.
 3.  A reference to a Governmental Rule includes any amendment or modification
     to such Governmental Rule, and all regulations, rulings and other
     Governmental Rules promulgated under such Governmental Rule.
 4.  A reference to a Person includes its successors and permitted assigns.
 5.  The words "include," "includes" and "including" are not limiting.
 6.  A reference in a document to an Article, Section, Exhibit, Schedule, Annex
     or Appendix is to the Article, Section, Exhibit, Schedule, Annex or
     Appendix of such document unless otherwise indicated. Exhibits, Schedules,
     Annexes or Appendices to any document shall be deemed incorporated by
     reference in such document.
 7.  References to any document, instrument or agreement (a) shall include all
     exhibits, schedules and other attachments thereto, (b) shall include all
     documents, instruments or agreements issued or executed in replacement
     thereof, and (c) shall mean such document, instrument or agreement, or
     replacement or predecessor thereto, as amended, modified and supplemented
     from time to time and in effect at any given time.
 8.  The words "hereof," "herein" and "hereunder" and words of similar import
     when used in any document shall refer to such document as a whole and not
     to any particular provision of such document.
 9.  References to "days" shall mean calendar days, unless the term "Business
     Days" shall be used. References to a time of day shall mean such time in
     New York, New York, unless otherwise specified.
 10. The Financing Documents are the result of negotiations between, and have
     been reviewed by Borrower, the Agents, each Lender and their respective
     counsel. Accordingly, the Financing Documents shall be deemed to be the
     product of all parties thereto, and no ambiguity shall be construed in
     favor of or against Borrower, the Agents or any Lender.
 11. The words "will" and "shall" shall be construed to have the same meaning
     and effect.

EXECUTION VERSION

Exhibits to Financing Agreement



EXHIBIT B-1
to Financing Agreement

Form of Note Tranche A Note

PROMISSORY NOTE

$[                         ]                                                                                                                                  ________,
200_
_______, ________



              FOR VALUE RECEIVED, CATAMOUNT SWEETWATER HOLDINGS LLC, a Vermont
limited liability company (the "Borrower"), hereby promises to pay to
[                            ] (the "Lender"), for account of its respective
Lending Office specified in Exhibit I to the Financing Agreement referred to
below, the principal sum of [                            ] (or such lesser
amount as shall equal the aggregate unpaid principal amount of the Loans made by
the Lender to the Borrower under the Financing Agreement), in lawful money of
the United States and in immediately available funds, on the Loan Maturity Date,
and to pay interest on the unpaid principal amount of each such Loan, at the
Lending Office, in like money and funds, for the period commencing on the date
each such Loan is made until such Loan shall be paid in full, at the rates per
annum and on the dates specified in the Financing Agreement.

              The date, amount, Type, interest rate and duration of Interest
Period (if applicable) of each Loan made by the Lender to the Borrower, and each
payment made on account of the principal of such Loan, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached to this Note or any continuation of such
schedule, provided that the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing under the Financing Agreement or under this
Note in respect of the Loans made by the Lender.

              This Note is one of the Notes referred to in the Financing
Agreement dated as of July [__], 2005 (as amended, modified and supplemented and
in effect from time to time, the "Financing Agreement") by and among the
Borrower, each of the lenders that are or may become party to the Financing
Agreement, including the Lender (collectively, the "Lenders"), UFJ Bank Limited,
as administrative agent and Bayerische Landesbank, as collateral agent and
syndication agent for the Lenders, and evidences Loans made by the Lender under
the Financing Agreement. Capitalized terms used but not defined in this Note
have the meanings assigned to them in the Financing Agreement.

              The Financing Agreement provides for the acceleration of the
maturity of this Note upon the occurrence of certain events and for prepayments
of Loans upon the terms and conditions specified in the Financing Agreement.
This Note is secured by and entitled to the benefits of the Collateral
Documents.

              Except as permitted by Section 10.14 of the Financing Agreement,
this Note may not be assigned by the Lender to any other Person.

              THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WITHIN SUCH STATE.

 

CATAMOUNT SWEETWATER HOLDINGS LLC, a
Vermont limited liability company


By:                                                                                  
          Name:
          Title:

 

              This Note evidences Loans made, Continued or Converted under the
Financing Agreement to the Borrower on the dates, in the principal amounts, of
the Types, bearing interest at the rates and having Interest Periods (if
applicable) of the durations set forth below, subject to the payments,
Continuations, Conversions and prepayments of principal set forth below:




Date
Made or
Converted



Amount of
Loan



Type of
Loan


Converted,
Interest
Period



Paid or
Prepaid

Principal
Amount
Balance
Outstanding



EXHIBIT B-2
to Financing Agreement

Form of Note Tranche B Note

PROMISSORY NOTE

$[__________]                                                                                                                                        ________,
200_
_______, ________



              FOR VALUE RECEIVED, CATAMOUNT SWEETWATER HOLDINGS LLC, a Vermont
limited liability company (the "Borrower"), hereby promises to pay to
[_____________] (the "Lender"), for account of its respective Lending Office
specified in Exhibit I to the Financing Agreement referred to below, the
principal sum of [__________] (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Loans made by the Lender to the
Borrower under the Financing Agreement), in lawful money of the United States
and in immediately available funds, on the Loan Maturity Date, and to pay
interest on the unpaid principal amount of each such Loan, at the Lending
Office, in like money and funds, for the period commencing on the date each such
Loan is made until such Loan shall be paid in full, at the rates per annum and
on the dates specified in the Financing Agreement.

              The date, amount, Type, interest rate and duration of Interest
Period (if applicable) of each Loan made by the Lender to the Borrower, and each
payment made on account of the principal of such Loan, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached to this Note or any continuation of such
schedule, provided that the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrower to make a
payment when due of any amount owing under the Financing Agreement or under this
Note in respect of the Loans made by the Lender.

              This Note is one of the Notes referred to in the Financing
Agreement dated as of July [__], 2005 (as amended, modified and supplemented and
in effect from time to time, the "Financing Agreement") by and among the
Borrower, each of the lenders that are or may become party to the Financing
Agreement, including the Lender (collectively, the "Lenders"), UFJ Bank Limited,
as administrative agent and Bayerische Landesbank, as collateral agent and
syndication agent for the Lenders, and evidences Loans made by the Lender under
the Financing Agreement. Capitalized terms used but not defined in this Note
have the meanings assigned to them in the Financing Agreement.

              The Financing Agreement provides for the acceleration of the
maturity of this Note upon the occurrence of certain events and for prepayments
of Loans upon the terms and conditions specified in the Financing Agreement.
This Note is secured by and entitled to the benefits of the Collateral
Documents.

              Except as permitted by Section 10.14 of the Financing Agreement,
this Note may not be assigned by the Lender to any other Person.

              THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WITHIN SUCH STATE.

 

CATAMOUNT SWEETWATER HOLDINGS LLC, a
Vermont limited liability company


By:                                                                                  
          Name:
          Title:

              This Note evidences Loans made, Continued or Converted under the
Financing Agreement to the Borrower on the dates, in the principal amounts, of
the Types, bearing interest at the rates and having Interest Periods (if
applicable) of the durations set forth below, subject to the payments,
Continuations, Conversions and prepayments of principal set forth below:




Date
Made or
Converted



Amount of
Loan



Type of
Loan


Converted,
Interest
Period



Paid or
Prepaid

Principal
Amount
Balance
Outstanding



EXHIBIT C-1
to Financing Agreement

FORM OF ANDREWS KURTH LLP OPINION

[Separately Distributed]

 

EXHIBIT C-2
to Financing Agreement

FORM OF IN-HOUSE COUNSEL OPINION

[Separately Distributed]

 

EXHIBIT C-3
to Financing Agreement

[Form of Morris, James, Hitchens & Williams LLP Opinion]

[Separately Distributed]

 

EXHIBIT D-1
to Financing Agreement

FORM OF NOTICE OF BORROWING

[DATE]

TO:        UFJ BANK LIMITED
               55 East 52nd Street
               New York, NY 10055
               Telephone: (212) 339-6392
               Telecopy: (212) 754-2368
               Attention: Marlin Chin, Vice President,
               Loan Administration Department

FROM:                Catamount Sweetwater Holdings LLC (the "Borrower")

RE:                       Notice of Borrowing No.[INSERT NUMBER AND TRANCHE]

              This Notice of Borrowing is delivered to you pursuant to Section
2.1(a)(ii) of the Financing Agreement, dated as of July [__], 2005 (as amended,
modified and supplemented and in effect from time to time, the "Financing
Agreement"), among the Borrower, UFJ Bank Limited, as the Administrative Agent
(the "Administrative Agent"), Bayerische Landesbank, as the Syndication Agent
and the Collateral Agent (the "Collateral Agent" and, together with the
Administrative Agent, the "Agents"), and the lenders from time to time party
thereto. The Borrower hereby requests a Borrowing as described below and
certifies to the Agents that the statements contained in items (d) through (g)
below are true and correct in all material respects. Capitalized terms used but
not defined herein shall have the meanings given to them in Exhibit A to the
Financing Agreement.

 a. The estimated date of the requested Borrowing is [__________] which is a
    Business Day.
 b. The aggregate principal amount of the requested Borrowing of the Loans in
    respect of [the relevant Project] (the "Current Project"), [the relevant
    Project Entity] and [the relevant Subsidiary Guarantor] is $[________], of
    which amount (A) $[ ] will be the aggregate principal amount of the Base
    Rate Loans and (B) $[ ] will be the aggregate principal amount of the LIBO
    Loans, with an Interest Period equal to [one, three, six or twelve months].
 c. A sufficient amount of the Total Loan Commitment remains available to
    finance the requested Borrowing herein.
 d. No Default or Event of Default has occurred and is continuing.
 e. All representations and warranties relating to the Current Project set forth
    in Sections 4.1 and 4.2 of the Financing Agreement and any Financing
    Documents to which the relevant Subsidiary Guarantor is a party are true and
    correct in all material respects as of the date of the requested Borrowing
    (or, if any representation or warranty is stated to have been made as of a
    specific date, as of such specific date).
 f. All Operative Documents with respect to the Current Project are or will on
    the Funding Date be in full force and effect.
 g. Each other condition to the Borrowing set forth in Section 3.2 of the
    Financing Agreement has been satisfied as of the date hereof or waived in
    writing by the Agents and the Lenders or shall be satisfied as of the date
    of the requested Borrowing or waived in writing by the Agents and the
    Lenders.

              Please wire transfer the proceeds of the Borrowing to the accounts
of the following Persons at the financial institutions indicated respectively.


Amount to be
Transferred

Person to be Paid
Name of Payee



Account No.


Name, Address, ABA#,
and Attn: For Bank

$______________

_____________

______________

___________________
___________________
Attention:

$______________

_____________

______________

___________________

     

___________________
___________________
Attention:

Balance of
such proceeds

_____________

________________

___________________
___________________
Attention:

[SIGNATURE TO FOLLOW]



              IN WITNESS WHEREOF, the undersigned has executed this Notice of
Borrowing on the date first set forth above.

 

CATAMOUNT SWEETWATER HOLDINGS LLC, a
Vermont limited liability company


By:                                                                                  
          Name:
          Title:

EXHIBIT D-2
to Financing Agreement

FORM OF CONFIRMATION OF INTEREST PERIOD SELECTION

TO:                      UFJ Bank Limited, as the Administrative Agent

FROM:                CATAMOUNT SWEETWATER HOLDINGS LLC, a Vermont limited
liability
                             company (the "Borrower")

DATE:                                               

 1. This Confirmation of Interest Period Selection is delivered to you pursuant
    to Section 2.1(b)(iv) of the Financing Agreement, dated as of July [__],
    2005, among the Borrower, UFJ Bank Limited, as the Administrative Agent,
    Bayerische Landesbank, as the Syndication Agent and the Collateral Agent,
    and the Lenders from time to time parties thereto (as amended, modified and
    supplemented and in effect from time to time, the "Financing Agreement").
    All capitalized terms used but not defined herein shall have the meanings
    given to them in Exhibit A to the Financing Agreement.
 2. We hereby confirm with respect to the [LIBO][Base Rate] Loan in the
    principal amount of $____________________, the current Interest Period with
    respect to which ends on ____________, 20__ and as such, we have selected a
    new Interest Period in respect of such [LIBO] [Base Rate] Loan, effective as
    of____________, 20__, as specified below:

                         Interest
Period:                                                                                                                  

[SIGNATURE TO FOLLOW]

 

Yours very truly,

CATAMOUNT SWEETWATER HOLDINGS LLC, a
Vermont limited liability company


By:                                                                                  
          Name:
          Title:

EXHIBIT D-3
to Financing Agreement

FORM OF MANDATORY PREPAYMENT NOTICE



[DATE]

TO:                      Catamount Sweetwater Holdings LLC (the "Borrower")
                             71 Allen Street, Suite 101
                             Rutland, VT 05701
                             Telephone: (802) 772-6730
                             Facsimile: (802) 772-6799
                             Attention: Sybil Cioffi

FROM:                UFJ Bank Limited, as the Administrative Agent

 1. This mandatory prepayment notice is delivered to you pursuant to Section
    2.1(g)(ii)[(B)/(C)/[__]] of the Financing Agreement, dated as of July [__],
    2005, among the Borrower, UFJ Bank Limited, as the Administrative Agent,
    Bayerische Landesbank, as the Syndication Agent and the Collateral Agent,
    and the Lenders from time to time parties thereto (as amended, modified and
    supplemented and in effect from time to time, the "Financing Agreement").
    All capitalized terms used but not defined herein shall have the meanings
    given to them in Exhibit A to the Financing Agreement.
 2. We hereby require, within five (5) Business Days of your receipt of this
    notice, the deposit of $[________] into the Revenue Account, for application
    in accordance with Section 7.2(a) of the Financing Agreement, which is equal
    to the amount by which the sum of the Project Loan Balance (or the portion
    thereof required to be prepaid) for the Funded Project to which such
    prepayment relates, interest thereon plus the Additional Amounts, if any,
    with respect thereto exceeds Available Cash, as provided in such Section
    2.1(g)(ii)[(B)/(C)] of the Financing Agreement.

[SIGNATURES TO FOLLOW]

 

Yours very truly,

UFJ Bank Limited, as the Administrative Agent


By:                                                                                  
          Name:
          Title:

EXHIBIT E-2
to Financing Agreement

Form of SECURITY AGREEMENT

[Separately Distributed].

 

EXHIBIT E-3
to Financing Agreement

Form of MEMBER PLEDGE

[Separately Distributed]

 

EXHIBIT E-4
to Financing Agreement

Form of SUBORDINATION AGREEMENT

[Separately Distributed]

 

EXHIBIT E-5
to Financing Agreement

Form OF SUBSIDIARY GUARANTY

[Separately Distributed]

 

EXHIBIT E-6
to Financing Agreement

Form of LLC EXPOSURE GUARANTEE

[Separately Distributed]

 

EXHIBIT E-7
to Financing Agreement

Form of ACCOUNT CONTROL AGREEMENT

[Separately Distributed]

 

EXHIBIT E-8
to Financing Agreement

Form of pOWER OF ATTORNEY

[Separately Distributed]

 

EXHIBIT G-1(a)
To Financing Agreement

FORM OF BORROWER'S CLOSING CERTIFICATE

CATAMOUNT SWEETWATER HOLDINGS LLC

CLOSING CERTIFICATE


July [__], 2005



               I, [________], [___________________] of Catamount Sweetwater
Holdings LLC, a Vermont limited liability company (the "Borrower"), pursuant
Section 3.1 of the Financing Agreement dated as of July [__], 2005 (the
"Financing Agreement"), among the Borrower, UFJ Bank Limited, as the
administrative agent (the "Administrative Agent"), Bayerische Landesbank, as
collateral agent and syndication agent for the Lenders (collectively, in such
capacities, the "Collateral Agent" and, together with the Administrative Agent,
the "Agents") and each of the financial institutions party thereto or who later
become a party thereto (the "Lenders"), DO HEREBY CERTIFY on behalf of the
Borrower as follows:

 1. Each representation and warranty of the Borrower set forth in Section 4.1 of
    the Financing Agreement is true and correct in all material respects as of
    the date of this Closing Certificate (or, if any such representation or
    warranty is stated to have been made as of a specific date, as of such
    specific date).
 2. No Default or Event of Default has occurred or is continuing as of the date
    hereof.
 3. Except as set forth in Exhibit H-2 to the Financing Agreement, no material
    action, suit, proceeding or investigation has been instituted or threatened
    against the Borrower which could reasonably be expected to result in a
    Material Adverse Effect.
 4. No action, suit, proceeding or investigation has been instituted or, to
    Borrower's Knowledge, threatened, and no order, judgment or decree has been
    issued or, to Borrower's Knowledge, proposed to be issued by any
    Governmental Authority that, solely as a result of entering into the
    Financing Documents, would cause or deem (i) the Agents or the other Lenders
    or any Affiliate of any of them to be subject to, or not exempted from,
    regulation under the FPA or PUHCA, any financial, organizational or rate
    regulation as a "public utility" under relevant State laws, or under any
    other State laws and regulations respecting the rates or the financial or
    organizational regulation of electric utilities; or (ii) the Borrower or any
    Project Entity to be subject to, or not exempted from, regulation under the
    FPA, any financial, organizational or rate regulation as a "public utility"
    under relevant State laws, under any other State laws and regulations
    respecting the rates or the financial or organizational regulation of
    electric utilities and under PUHCA, other than regulation under
    Section 9(a)(2) of PUHCA.
 5. The Borrower has paid in full all amounts (including, but not limited to,
    the Upfront Fee) required to be paid to or deposited with the Agents or any
    Lender on the Closing Date, and all taxes, fees and other costs payable in
    connection with the execution, delivery and filing of the documents and
    instruments required to be filed as a condition precedent under Section 3.1
    of the Financing Agreement, or other arrangements, acceptable to the Agents
    and the Lenders, therefor have been made by Borrower.

[SIGNATURE TO FOLLOW]

               IN WITNESS WHEREOF, the undersigned has duly executed this
Closing Certificate as of the first date written above.

 

CATAMOUNT SWEETWATER HOLDINGS LLC, a
Vermont limited liability company


By:                                                                                  
          Name:
          Title:

EXHIBIT G-1(b)
To Financing Agreement

FORM OF BORROWER'S BORROWING DATE CERTIFICATE

CATAMOUNT SWEETWATER HOLDINGS LLC

BORROWING DATE CERTIFICATE


[__________], 200_



               I, [________], [___________________] of Catamount Sweetwater
Holdings LLC, a Vermont limited liability company (the "Borrower"), pursuant to
the Section 3.2 of the Financing Agreement dated as of July [__], 2005 (the
"Financing Agreement"), among the Borrower, UFJ Bank Limited, as administrative
agent (in such capacity, the "Administrative Agent"), Bayerische Landesbank, as
syndication agent and collateral agent for the Lenders (in such capacities, the
"Collateral Agent" and, together with the Administrative Agent, the "Agents")
and each of the financial institutions party thereto or who later become a party
thereto (the "Lenders"), DO HEREBY CERTIFY on behalf of the Borrower as follows
that to my knowledge:

 1.  Each representation and warranty of Borrower set forth in Section 4.1 of
     the Financing Agreement and each representation and warranty under Section
     4.2 of the Financing Agreement with respect to the [_____] Project (the
     "Current Project") is true and correct in all material respects as of the
     date hereof (unless such representation or warranty relates solely to an
     earlier date, in which case it shall have been true and correct in all
     material respects as of such earlier date).
 2.  No Default or Event of Default has occurred and is continuing or will
     result from the making of the Loan requested under the Financing Agreement
     as of the date hereof.
 3.  The percentage of [_____]'s (the "Subsidiary Guarantor") required equity
     contribution in [_____] [the "Project Entity") that is funded by the
     requested Loans is __%.
 4.  Attached hereto as Exhibit A is a list of (a) each Project Document to
     which the Project Entity is a party, and any existing supplements or
     amendments thereto, and (b) other agreements which could reasonably be
     considered material to the operational phase of the Current Project Any of
     such Project Documents, supplements or amendments or other agreements not
     previously delivered to the Agents or their counsel are delivered herewith.
     All Financing Documents, Project Documents and supplements or amendments
     thereto and other agreements listed on Exhibit A with respect to the
     Current Project executed and effective for the Current Project are in full
     force and effect with no default or event of default existing thereunder.
     With respect to the relevant Collateral Documents, all appropriate
     financing statements have been properly filed in each jurisdiction so
     requested to perfect and protect the Liens created thereby.
 5.  Attached hereto as Exhibit B is a list of all Applicable Permits that are
     required to have been obtained by this date in order to operate the Current
     Project. Copies of all Applicable Permits have been delivered to the
     Agents.
 6.  No action, suit, proceeding or investigation has been instituted or
     threatened in written form, and no order, judgment or decree has been
     issued or, to Borrower's knowledge, is proposed to be issued by any
     Governmental Authority that, solely as a result of the construction,
     ownership, leasing or operation of the Current Project, the sale of
     electricity therefrom or the entering into of any Operative Document with
     respect thereto or any transaction contemplated hereby or thereby, would
     cause or deem (i) any Agent or the other Lenders or any Affiliate of any of
     them to be subject to, or not exempted from, regulation under the FPA or
     PUHCA, any financial, organizational or rate regulation as a "public
     utility" under the relevant State laws, or under any other State laws and
     regulations respecting the rates or the financial or organizational
     regulation of electric utilities; or (ii) the Borrower or the Subsidiary
     Guarantor for the Current Project to be subject to, or not exempted from,
     regulation under any financial, organizational or rate regulation as a
     "public utility" under the relevant State laws, under any other State laws
     and regulations respecting the rates or the financial or organizational
     regulation of electric utilities and under PUHCA, other than regulation
     under Section 9(a)(2) of PUHCA.
 7.  All amounts required to be paid to or deposited with any Agent or any
     Lender, and all taxes, fees and other costs payable in connection with the
     execution, delivery, recordation and filing of the documents and
     instruments required to be filed as a condition precedent to Section 3.2 of
     the Financing Agreement, have been paid in full as of the date hereof (or
     shall be paid concurrently with such Borrowing), or arrangements for the
     payment thereof acceptable to the Agents and the Lenders have been made.
 8.  Attached hereto as Exhibit C is the Base Case Forecast incorporating the
     revenue and operating expenses projections for the Current Project.
 9.  Attached hereto as Exhibit D is the Annual Operating Budget approved by the
     Project Entity.
 10. The Project Entity has obtained all titles, leaseholds, easements, rights
     of way and/or other real estate property interests necessary to own and
     operate the Current Project.
 11. Each of the Borrower, the Subsidiary Guarantor related to the Current
     Project and the Project Entity have complied with the requirements of
     Section 32 of PUHCA, as added by Section 711 of the Energy Policy Act of
     1992, to the extent applicable to such entity, such that the Project Entity
     is an "exempt wholesale generator".
 12. As of [the relevant Borrowing Date], all conditions precedent to funding
     under the Equity Capital Contribution Agreement relating to the Sweetwater
     3 Project Entity have been satisfied or waived in accordance with Section
     3.2(gg) of the Financing Agreement. [FOR THE TRANCHE B BORROWING DATE ONLY]
 13. All Existing Bank Accounts have been closed.
 14. Other than changes with respect to previously Funded Project as to which no
     representation is being made, no Material Adverse Change with respect to
     the Borrower has occurred or is continuing since the later to occur of (A)
     the Closing Date and (B) the immediately preceding Borrowing Date.

[SIGNATURE TO FOLLOW]

               IN WITNESS WHEREOF, the undersigned have duly executed this
Borrowing Date Certificate as of the first date written above.

 

CATAMOUNT SWEETWATER HOLDINGS LLC, a
Vermont limited liability company


By:                                                                                  
          Name:
          Title:

EXHIBIT G-2
To Financing Agreement


FORM OF ENVIRONMENTAL CONSULTANT'S CERTIFICATE



[Separately Distributed]



 

EXHIBIT G-3
To Financing Agreement



FORM OF INDEPENDENT ENGINEER'S CERTIFICATE



[Separately Distributed]



 

EXHIBIT G-4
To Financing Agreement



FORM OF INSURANCE CONSULTANT'S CERTIFICATE



[Separately Distributed]



 

EXHIBIT G-5
To Financing Agreement



FORM OF WIND CONSULTANT'S CERTIFICATE



[Separately Distributed]



 

EXHIBIT G-6
To Financing Agreement



FORM OF TRANSMISSION CONSULTANT'S CERTIFICATE



[Separately Distributed]



 

EXHIBIT H-1(a)
to Financing Agreement

CLOSING DATE BASE CASE FORECAST; OPERATIVE ASSUMPTIONS

[To Come]

 

EXHIBIT H-1(b)
to Financing Agreement

BORROWING DATE BASE CASE FORECAST; OPERATIVE ASSUMPTIONS

To be provided on a Borrowing Date.

 

EXHIBIT H-2
to Financing Agreement

MATERIAL ACTIONS OR PROCEEDINGS

None.

EXHIBIT I
to Financing Agreement

Lenders / Lending Offices

Bayerische Landesbank
560 Lexington Avenue
New York, NY 10022

UFJ Bank Limited
55 East 52nd Street
New York, NY 10055

 

EXHIBIT J
to Financing Agreement

SCHEDULE OF LENDER COMMITMENTS

 

Lender

                                                            Commitment
Percentage



Bayerische Landesbank                                   50%

UFJ Bank Limited                                           50%

 

EXHIBIT K
to Financing Agreement

PERMITTED LOAN BALANCE PERCENTAGE SCHEDULE



[To Come]

 

EXHIBIT L-1
To Financing Agreement



WITHHOLDING CERTIFICATE (TREATY)

Date:                     

Catamount Sweetwater Holdings LLC, as the Borrower

Attention: Sybil Cioffi

              In connection with the Financing Agreement, dated on or about July
[__], 2005, among Catamount Sweetwater Holdings LLC, a Vermont limited liability
company (the "Borrower"), UFJ Bank Limited, as administrative agent, Bayerische
Landesbank, as syndication agent and collateral agent, and the Lenders from time
to time parties thereto (as amended, modified and supplemented and in effect
from time to time, the "Financing Agreement"), the undersigned hereby certifies,
represents and warrants that                  is a
                                      and is currently exempt from, or is
subject to a reduced rate of __% in lieu of, any U.S. Federal Withholding tax
otherwise imposed on amounts paid to it from United States sources under the
Financing Agreement, by virtue of compliance with the provisions of the Income
Tax Convention between the United States and                                   .

              The undersigned (a) is a                                   
organized under the laws of                                    whose registered
business is managed or controlled in                             , (b) [does not
have a permanent establishment or fixed base in the United States] [does have a
permanent establishment or fixed base in the United States but the Financing
Agreement is not effectively connected with such permanent establishment or
fixed base], and (c) is the beneficial owner of the income.

              We enclose two signed copies of Form W-8BEN of the U.S. Internal
Revenue Service, certifying that the undersigned is entitled to claim the tax
treaty benefit with respect to U.S. withholding on payments under the Financing
Agreement.









Enclosures

Yours faithfully,

                                                                                       


By:                                                                                  
          Name:
          Title:


EXHIBIT L-2
To Financing Agreement



WITHHOLDING CERTIFICATE (EFFECTIVELY CONNECTED)

Date:                     

Catamount Sweetwater Holdings LLC, as the Borrower

Attention: Sybil Cioffi

              In connection with the Financing Agreement, dated on or about July
[__], 2005, among Catamount Sweetwater Holdings LLC, a Vermont limited liability
company (the "Borrower"), UFJ Bank Limited, as administrative agent, Bayerische
Landesbank, as syndication agent and collateral agent, and the Lenders from time
to time parties thereto (as amended, modified and supplemented and in effect
from time to time, the "Financing Agreement"), the undersigned hereby certifies,
represents and warrants that                              is entitled to
exemption from withholding tax on payments to it under the provisions of Section
1441(c)(1) or 1442 of the Internal Revenue Code of 1986, as amended, of the
United States of America, relating to income which is effectively connected with
the conduct of a trade or business within the United States.

              We enclose two signed copies of Form W-8ECI of the U.S. Internal
Revenue Service.









Enclosures

Yours faithfully,

                                                                                       


By:                                                                                  
          Name:
          Title:


EXHIBIT L-3
To Financing Agreement



WITHHOLDING CERTIFICATE (PORTFOLIO INTEREST)



Date:                     

Catamount Sweetwater Holdings LLC, as the Borrower

Attention: Sybil Cioffi

              In connection with the Financing Agreement, dated on or about July
[__], 2005, among Catamount Sweetwater Holdings LLC, a Vermont limited liability
company (the "Borrower"), UFJ Bank Limited, as administrative agent, Bayerische
Landesbank, as syndication agent and collateral agent, and the Lenders from time
to time parties thereto (as amended, modified and supplemented and in effect
from time to time, the "Financing Agreement"), the undersigned hereby certifies,
represents and warrants that the undersigned: (a) is a corporation organized
under the laws of                              whose registered business is
managed or controlled in                             , (b) does not have a
permanent establishment or fixed base in the United States or otherwise conduct
a trade or business in the United States to which the Financing Agreement or
income therefrom is effectively connected, (c) is the beneficial owner of the
interest income which arises from its share of the interest income arising from
the Financing Agreement, (d) does not own an equity interest in the Borrower of
10% or more, directly or indirectly, taking into account the ownership rules
specified in Section 871(h)(3)(B) and (C) of the Internal Revenue Code of 1986,
as amended (the "Code"), (e) is not a related party to the Borrower, taking into
account the rules of Section 864(d)(4) of the Code, and (f) is not a bank that
has entered into the Financing Agreement in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code.

              We enclose two signed copies of Form W-8BEN.









Enclosures

Yours faithfully,

                                                                                       


By:                                                                                  
          Name:
          Title:


EXHIBIT M
to Financing Agreement



Form of isda swap documentation



[Separately Distributed]



 

SCHEDULE 3.2(ff)
to Financing Agreement

Chittenden Bank

Catamount Sweetwater 1 LLC                       015255005
Catamount Sweetwater 2 LLC                       015262710

 

ANNEX 1
to Financing Agreement



ACCOUNT INFORMATION

UFJ BANK LIMITED:

Payment details via Federal Reserve to:

UFJ Bank Limited, New York
ABA no.: 026 009 823
Account Number: 999315 SND (Clearing-Loans)
Attn: Loan Administration Department
Re: Catamount Sweetwater

Marlin Chin
Vice President
Loan Administration Department
(P) 212-339-6392
(F) 212-754-2368
55 East 52nd Street
New York, NY 10055

BAYERISCHE LANDESBANK:

Wachovia Bank N.A.
Fed ABA#: 026 005 092
Account Number: 20001 9353 0090
Account Name: Bayerische Landesbank NY
Reference: Catamount Sweetwater Holdings LLC/Loan Admin

Attention: Patricia Sanchez - Vice President
(Ph) 212-310-9810
(Fax) 212-310-9130
e-mail: psanchez@bayernlbny.com

 

 

(Multicurrency Cross Border)

ISDA®


International Swap Dealers Association, Inc.





MASTER AGREEMENT



dated as of



-------------------------------------------------- and
--------------------------------------------------

have entered andlor anticipate entering into one or more transactions (each a
"Transaction") that are or will be governed by this Master Agreement, which
includes the schedule (the "Schedule"), and the documents and other confirming
evidence (each a "Confirmation") exchanged between the parties confirming those
Transactions.

Accordingly, the parties agree as follows: --

1.      Interpretation

(a)     Definitions. The terms defined in Section 14 and in the Schedule will
have the meanings therein specified for the purpose of this Master Agreement.

(b)     Inconsistency. In the event of any inconsistency between the provisions
of the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.

(c)     Single Agreement. All Transactions are entered into in reliance on the
fact that this Master Agreement and all Confirmations form a single agreement
between the parties (collectively referred to as this "Agreement"), and the
parties would not otherwise enter into any Transactions.

2.      Obligations

(a)     General Conditions.

(i)  Each party will make each payment or delivery specified in each
Confirmation to be made by it, subject to the other provisions of this
Agreement.

(ii)  Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

(iii)  Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other applicable
condition precedent specified in this Agreement.

(b)     Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.

(c)     Netting. If on any date amounts would otherwise be payable: --

(i)  in the same currency; and

(ii)  in respect of the same Transaction,

by each party to the other, then, on such date, each party's obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.

(d)     Deduction or Withholding for Tax.

(i)  Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party ("X") will: --

 1. promptly notify the other party ("Y") of such requirement;
 2. pay to the relevant authorities the full amount required to be deducted or
    withheld (including the full amount required to be deducted or withheld from
    any additional amount paid by X to Y under this Section 2(d)) promptly upon
    the earlier of determining that such deduction or withholding is required or
    receiving notice that such amount has been assessed against Y;
 3. promptly forward to Y an official receipt (or a certified copy), or other
    documentation reasonably acceptable to Y, evidencing such payment to such
    authorities; and
 4. if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
    which Y is otherwise entitled under this Agreement, such additional amount
    as is necessary to ensure that the net amount actually received by Y (free
    and clear of Indemnifiable Taxes, whether assessed against X or Y) will
    equal the full amount Y would have received had no such deduction or
    withholding been required. However, X will not be required to pay any
    additional amount to Y to the extent that it would not be required to be
    paid but for: --

               (A) the failure by Y to comply with or perform any agreement
contained in Section 4(a)(i), 4(a)(iii) or 4(d); or

               (B) the failure of a representation made by Y pursuant to Section
3(f) to be accurate and true unless such failure would not have occurred but for
(I) any action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.

(ii)  Liability. If: --

 1. X is required by any applicable law, as modified by the practice of any
    relevant governmental revenue authority, to make any deduction or
    withholding in respect of which X would not be required to pay an additional
    amount to Y under Section 2(d)(i)(4);
 2. X does not so deduct or withhold; and
 3. a liability resulting from such Tax is assessed directly against X,

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

(e)     Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.

3.     Representations

Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that: --

(a)     Basic Representations.

(i)  Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;

(ii)  Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorize such execution,
delivery and performance;

(iii)  No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

(iv)  Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

(v)  Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors' rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

(b)     Absence of Certain Events. No Event of Default or Potential Event of
Default or, to its knowledge, Termination Event with respect to it has occurred
and is continuing and no such event or circumstance would occur as a result of
its entering into or performing its obligations under this Agreement or any
Credit Support Document to which it is a party

(c)     Absence of Litigation. There is not pending or, to its knowledge,
threatened against it or any of its Affiliates any action, suit or proceeding at
law or in equity or before any court, tribunal, governmental body, agency or
official or any arbitrator that is likely to affect the legality, validity or
enforceability against it of this Agreement or any Credit Support Document to
which it is a party or its ability to perform its obligations under this
Agreement or such Credit Support Document.

(d)     Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.

(e)     Payer Tax Representation. Each representation specified in the Schedule
as being made by it for the purpose of this Section 3(e) is accurate and true.

(f)     Payee Tax Representations. Each representation specified in the Schedule
as being made by it for the purpose of this Section 3(f) is accurate and true.

4.     Agreements

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party: --

(a)     Furnish Specified Information. It will deliver to the other party or, in
certain cases under subparagraph (iii) below, to such government or taxing
authority as the other party reasonably directs: --

(i)  any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;

(ii)  any other documents specified in the Schedule or any Confirmation; and

(iii)  upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

(b)     Maintain Authorisations. It will use all reasonable efforts to maintain
in full force and effect all consents of any governmental or other authority
that are required to be obtained by it with respect to this Agreement or any
Credit Support Document to which it is a party and will use all reasonable
efforts to obtain any that may become necessary in the future.

(c)     Comply with Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

(d)     Tax Agreement. It will give notice of any failure of a representation
made by it under Section 3(f) to be accurate and true promptly upon learning of
such failure.

(e)     Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated, organised, managed and
controlled, or considered to have its seat, or in which a branch or office
through which it is acting for the purpose of this Agreement is located ("Stamp
Tax Jurisdiction") and will indemnify the other party against any Stamp Tax
levied or imposed upon the other party or in respect of the other party's
execution or performance of this Agreement by any such Stamp Tax Jurisdiction
which is not also a Stamp Tax Jurisdiction with respect to the other party.

5.     Events of Default and Termination Events

(a)     Events of Default. The occurrence at any time with respect to a party
or, if applicable, any Credit Support Provider of such party or any Specified
Entity of such party of any of the following events constitutes an event of
default (an "Event of Default") with respect to such party: --

(i)  Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;

(ii)  Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;

(iii)  Credit Support Default.

 1. Failure by the party or any Credit Support Provider of such party to comply
    with or perform any agreement or obligation to be complied with or performed
    by it in accordance with any Credit Support Document if such failure is
    continuing after any applicable grace period has elapsed;
 2. the expiration or termination of such Credit Support Document or the failing
    or ceasing of such Credit Support Document to be in full force and effect
    for the purpose of this Agreement (in either case other than in accordance
    with its terms) prior to the satisfaction of all obligations of such party
    under each Transaction to which such Credit Support Document relates without
    the written consent of the other party; or
 3. the party or such Credit Support Provider disaffirms, disclaims, repudiates
    or rejects, in whole or in part, or challenges the validity of, such Credit
    Support Document;

(iv)  Misrepresentation. A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;

(v)  Default under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party (1) defaults
under a Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction, (2)
defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three Local Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);

(vi)  Cross Default. If "Cross Default" is specified in the Schedule as applying
to the party, the occurrence or existence of(1) a default, event of default or
other similar condition or event (however described) in respect of such party,
any Credit Support Provider of such party or any applicable Specified Entity of
such party under one or more agreements or instruments relating to Specified
Indebtedness of any of them (individually or collectively) in an aggregate
amount of not less than the applicable Threshold Amount (as specified in the
Schedule) which has resulted in such Specified Indebtedness becoming, or
becoming capable at such time of being declared, due and payable under such
agreements or instruments, before it would otherwise have been due and payable
or (2) a default by such party, such Credit Support Provider or such Specified
Entity (individually or collectively) in making one or more payments on the due
date thereof in an aggregate amount of not less than the applicable Threshold
Amount under such agreements or instruments (after giving effect to any
applicable notice requirement or grace period);

(vii)  Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party: --

 1. is dissolved (other than pursuant to a consolidation, amalgamation or
    merger); (2) becomes insolvent or is unable to pay its debts or fails or
    admits in writing its inability generally to pay its debts as they become
    due; (3) makes a general assignment, arrangement or composition with or for
    the benefit of its creditors; (4) institutes or has instituted against it a
    proceeding seeking a judgment of insolvency or bankruptcy or any other
    relief under any bankruptcy or insolvency law or other similar law affecting
    creditors' rights, or a petition is presented for its winding-up or
    liquidation, and, in the case of any such proceeding or petition instituted
    or presented against it, such proceeding or petition (A) results in a
    judgment of insolvency or bankruptcy or the entry of an order for relief or
    the making of an order for its winding-up or liquidation or (B) is not
    dismissed, discharged, stayed or restrained in each case within 30 days of
    the institution or presentation thereof; (5) has a resolution passed for its
    winding-up, official management or liquidation (other than pursuant to a
    consolidation, amalgamation or merger); (6) seeks or becomes subject to the
    appointment of an administrator, provisional liquidator, conservator,
    receiver, trustee, custodian or other similar official for it or for all or
    substantially all its assets; (7) has a secured party take possession of all
    or substantially all its assets or has a distress, execution, attachment,
    sequestration or other legal process levied, enforced or sued on or against
    all or substantially all its assets and such secured party maintains
    possession, or any such process is not dismissed, discharged, stayed or
    restrained, in each case within 30 days thereafter; (8) causes or is subject
    to any event with respect to it which, under the applicable laws of any
    jurisdiction, has an analogous effect to any of the events specified in
    clauses (1) to (7) (inclusive); or (9) takes any action in furtherance of,
    or indicating its consent to, approval of, or acquiescence in, any of the
    foregoing acts; or

(viii)  Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer: --

 1. the resulting, surviving or transferee entity fails to assume all the
    obligations of such party or such Credit Support Provider under this
    Agreement or any Credit Support Document to which it or its predecessor was
    a party by operation of law or pursuant to an agreement reasonably
    satisfactory to the other party to this Agreement; or
 2. the benefits of any Credit Support Document fail to extend (without the
    consent of the other party) to the performance by such resulting, surviving
    or transferee entity of its obligations under this Agreement.

(b)     Termination Events. The occurrence at any time with respect to a party
or, if applicable, any Credit Support Provider of such party or any Specified
Entity of such party of any event specified below constitutes an Illegality if
the event is specified in (i) below, a Tax Event if the event is specified in
(ii) below or a Tax Event Upon Merger if the event is specified in (iii) below,
and, if specified to be applicable, a Credit Event Upon Merger if the event is
specified pursuant to (iv) below or an Additional Termination Event if the event
is specified pursuant to (v) below: --

(i)  Illegality. Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party): --

 1. to perform any absolute or contingent obligation to make a payment or
    delivery or to receive a payment or delivery in respect of such Transaction
    or to comply with any other material provision of this Agreement relating to
    such Transaction; or
 2. to perform, or for any Credit Support Provider of such party to perform, any
    contingent or other obligation which the party (or such Credit Support
    Provider) has under any Credit Support Document relating to such
    Transaction;

(ii)  Tax Event. Due to (x) any action taken by a taxing authority, or brought
in a court of competent jurisdiction, on or after the date on which a
Transaction is entered into (regardless of whether such action is taken or
brought with respect to a party to this Agreement) or (y) a Change in Tax Law,
the party (which will be the Affected Party) will, or there is a substantial
likelihood that it will, on the next succeeding Scheduled Payment Date (1) be
required to pay to the other party an additional amount in respect of an
Indemnifiable Tax under Section 2(d)(i)(4) (except in respect of interest under
Section 2(e), 6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is
required to be deducted or withheld for or on account of a Tax (except in
respect of interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional
amount is required to be paid in respect of such Tax under Section 2(d)(i)(4)
(other than by reason of Section 2(d)(i)(4)(A) or (B));

(iii)  Tax Event Upon Merger. The party (the "Burdened Party") on the next
succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or (2)
receive a payment from which an amount has been deducted or withheld for or on
account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of Section
2(d)(i)(4)(A) or (B)), in either case as a result of a party consolidating or
amalgamating with, or merging with or into, or transferring all or substantially
all its assets to, another entity (which will be the Affected Party) where such
action does not constitute an event described in Section 5(a)(viii);

(iv)  Credit Event Upon Merger. If "Credit Event Upon Merger" is specified in
the Schedule as applying to the party, such party ("X"), any Credit Support
Provider of X or any applicable Specified Entity of X consolidates or
amalgamates with, or merges with or into, or transfers all or substantially all
its assets to, another entity and such action does not constitute an event
described in Section 5(a)(viii) but the creditworthiness of the resulting,
surviving or transferee entity is materially weaker than that of X, such Credit
Support Provider or such Specified Entity, as the case may be, immediately prior
to such action (and, in such event, X or its successor or transferee, as
appropriate, will be the Affected Party); or

(v)  Additional Termination Event. If any "Additional Termination Event" is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).

(c)     Event of Default and Illegality. If an event or circumstance which would
otherwise constitute or give rise to an Event of Default also constitutes an
Illegality, it will be treated as an Illegality and will not constitute an Event
of Default.

6.     Early Termination

(a)     Right to Terminate Following Event of Default. If at any time an Event
of Default with respect to a party (the "Defaulting Party") has occurred and is
then continuing, the other party (the "Non-defaulting Party") may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
"Automatic Early Termination" is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(l), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

(b)     Right to Terminate Following Termination Event.

(i)  Notice. If a Termination Event occurs, an Affected Party will, promptly
upon becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.

(ii)  Transfer to Avoid Termination Event. If either an Illegality under Section
5(bXi)(I) or a Tax Event occurs and there is only one Affected Party, or if a
Tax Event Upon Merger occurs and the Burdened Party is the Affected Party, the
Affected Party will, as a condition to its right to designate an Early
Termination Date under Section 6(b)(iv), use all reasonable efforts (which will
not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(bXi)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party's policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

(iii)  Two Affected Parties. If an Illegality under Section 5(b)(i)(l) or a Tax
Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.

(iv)  Right to Terminate. If: --

 1. a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
    as the case may be, has not been effected with respect to all Affected
    Transactions within 30 days after an Affected Party gives notice under
    Section 6(b)(i); or
 2. an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
    Additional Termination Event occurs, or a Tax Event Upon Merger occurs and
    the Burdened Party is not the Affected Party,

either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.

(c)     Effect of Designation.

(i)  If notice designating an Early Termination Date is given under Section 6(a)
or (b), the Early Termination Date will occur on the date so designated, whether
or not the relevant Event of Default or Termination Event is then continuing.

(ii)  Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 2(e) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount, if any, payable in
respect of an Early Termination Date shall be determined pursuant to Section
6(e).

(d)     Calculations.

(i)  Statement. On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including all
relevant quotations and specifying any amount payable under Section 6(e)) and
(2) giving details of the relevant account to which any amount payable to it is
to be paid. In the absence of written confirmation from the source of a
quotation obtained in determining a Market Quotation, the records of the party
obtaining such quotation will be conclusive evidence of the existence and
accuracy of such quotation.

(ii)  Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.

(e)     Payments on Early Termination. If an Early Termination Date occurs, the
following provisions shall apply based on the parties' election in the Schedule
of a payment measure, either "Market Quotation" or "Loss", and a payment method,
either the "First Method" or the "Second Method". If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that "Market Quotation" or the "Second Method", as the case may be, shall apply.
The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any Set-off.

(i)  Events of Default. If the Early Termination Date results from an Event of
Default: --

First Method and Market Quotation.
If the First Method and Market Quotation apply, the Defaulting Party will pay to
the Non-defaulting Party the excess, if a positive number, of (A) the sum of the
Settlement Amount (determined by the Non-defaulting Party) in respect of the
Terminated Transactions and the Termination Currency Equivalent of the Unpaid
Amounts owing to the Non-defaulting Party over (B) the Termination Currency
Equivalent of the Unpaid Amounts owing to the Defaulting Party.
First Method and Loss.
If the First Method and Loss apply, the Defaulting Party will pay to the
Non-defaulting Party, if a positive number, the Non-defaulting Party's Loss in
respect of this Agreement.
Second Method and Market Quotation.
If the Second Method and Market Quotation apply, an amount will be payable equal
to (A) the sum of the Settlement Amount (determined by the Non-defaulting Party)
in respect of the Terminated Transactions and the Termination Currency
Equivalent of the Unpaid Amounts owing to the Non-defaulting Party less (B) the
Termination Currency Equivalent of the Unpaid Amounts owing to the Defaulting
Party. If that amount is a positive number, the Defaulting Party will pay it to
the Non-defaulting Party; if it is a negative number, the Non-defaulting Party
will pay the absolute value of that amount to the Defaulting Party.
Second Method and Loss.
If the Second Method and Loss apply, an amount will be payable equal to the
Non-defaulting Party's Loss in respect of this Agreement. If that amount is a
positive number, the Defaulting Party will pay it to the Non-defaulting Party;
if it is a negative number, the Non-defaulting Party will pay the absolute value
of that amount to the Defaulting Party.

(ii)  Termination Events. If the Early Termination Date results from a
Termination Event: --

One Affected Party.
If there is one Affected Party, the amount payable will be determined in
accordance with Section 6(e)(i)(3), if Market Quotation applies, or Section
6(eXi)(4), if Loss applies, except that, in either case, references to the
Defaulting Party and to the Non-defaulting Party will be deemed to be references
to the Affected Party and the party which is not the Affected Party,
respectively, and, if Loss applies and fewer than all the Transactions are being
terminated, Loss shall be calculated in respect of all Terminated Transactions.
Two Affected Parties.
If there are two Affected Parties: --

               (A) if Market Quotation applies, each party will determine a
Settlement Amount in respect of the Terminated Transactions, and an amount will
be payable equal to (I) the sum of (a) one-half of the difference between the
Settlement Amount of the party with the higher Settlement Amount ("X") and the
Settlement Amount of the party with the lower Settlement Amount ("Y") and (b)
the Termination Currency Equivalent of the Unpaid Amounts owing to X less (II)
the Termination Currency Equivalent of the Unpaid Amounts owing to Y; and

                (B) if Loss applies, each party will determine its Loss in
respect of this Agreement (or, if fewer than all the Transactions are being
terminated, in respect of all Terminated Transactions) and an amount will be
payable equal to one-half of the difference between the Loss of the party with
the higher Loss ("X") and the Loss of the party with the lower Loss ("Y").

If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.

(iii)  Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because "Automatic Early Termination" applies in respect of a party,
the amount determined under this Section 6(e) will be subject to such
adjustments as are appropriate and permitted by law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).

(iv)  Pre-Estimate. The parties agree that if Market Quotation applies an amount
recoverable under this Section 6(e) is a reasonable pre-estimate of loss and not
a penalty. Such amount is payable for the loss of bargain and the loss of
protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.

7.     Transfer

Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that: --

(a)     a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

(b)     a party may make such a transfer of all or any part of its interest in
any amount payable to it from a Defaulting Party under Section 6(e).

Any purported transfer that is not in compliance with this Section will be void.

8.     Contractual Currency

(a)     Payment in the Contractual Currency. Each payment under this Agreement
will be made in the relevant currency specified in this Agreement for that
payment (the "Contractual Currency"). To the extent permitted by applicable law,
any obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into the Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement. If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent permitted by applicable law, immediately pay such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall. If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual Currency payable in respect of this
Agreement, the party receiving the payment will refund promptly the amount of
such excess.

(b)     Judgments. To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(1) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term "rate of exchange" includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

(c)     Separate Indemnities. To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.

(d)     Evidence of Loss. For the purpose of this Section 8, it will be
sufficient for a party to demonstrate that it would have suffered a loss had an
actual exchange or purchase been made.

9.     Miscellaneous

(a)     Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.

(b)     Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.

(c)     Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.

(d)     Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.

(e)     Counterparts and Confirmations.

(i)  This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

(ii)  The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.

(f)     No Waiver of Rights. A failure or delay in exercising any right, power
or privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

(g)     Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

10.     Offices; Multibranch Parties

(a)     If Section 10(a) is specified in the Schedule as applying, each party
that enters into a Transaction through an Office other than its head or home
office represents to the other party that, notwithstanding the place of booking
office or jurisdiction of incorporation or organisation of such party, the
obligations of such party are the same as if it had entered into the Transaction
through its head or home office. This representation will be deemed to be
repeated by such party on each date on which a Transaction is entered into.

(b)     Neither party may change the Office through which it makes and receives
payments or deliveries for the purpose of a Transaction without the prior
written consent of the other party.

(c)     If a party is specified as a Multibranch Party in the Schedule, such
Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.

11.     Expenses

A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document to
which the Defaulting Party is a party or by reason of the early termination of
any Transaction, including, but not limited to, costs of collection.

12.     Notices

(a)     Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated: --

(i)  if in writing and delivered in person or by courier, on the date it is
delivered;

(ii)  if sent by telex, on the date the recipient's answerback is received;

(iii)  if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender's facsimile machine);

(iv)  if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or

(v)  if sent by electronic messaging system, on the date that electronic message
is received,

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.

(b)     Change of Addresses. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to it.

13.     Governing Law and Jurisdiction

(a)     Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.

(b)     Jurisdiction. With respect to any suit, action or proceedings relating
to this Agreement ("Proceedings"), each party irrevocably: --

(i)  submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and

(ii)  waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.

Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

(c)     Service of Process. Each party irrevocably appoints the Process Agent
(if any) specified opposite its name in the Schedule to receive, for it and on
its behalf, service of process in any Proceedings. If for any reason any party's
Process Agent is unable to act as such, such party will promptly notify the
other party and within 30 days appoint a substitute process agent acceptable to
the other party. The parties irrevocably consent to service of process given in
the manner provided for notices in Section 12. Nothing in this Agreement will
affect the right of either party to serve process in any other manner permitted
by law.

(d)     Waiver of Immunities. Each party irrevocably waives, to the fullest
extent permitted by applicable law, with respect to itself and its revenues and
assets (irrespective of their use or intended use), all immunity on the grounds
of sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

14.     Definitions

As used in this Agreement: --

"Additional Termination Event"

has the meaning specified in Section 5(b).



"Affected Party

" has the meaning specified in Section 5(b).



"Affected Transactions"

means (a) with respect to any Termination Event consisting of an Illegality, Tax
Event or Tax Event Upon Merger, all Transactions affected by the occurrence of
such Termination Event and (b) with respect to any other Termination Event, all
Transactions.



"Affiliate"

means, subject to the Schedule, in relation to any person, any entity
controlled, directly or indirectly, by the person, any entity that controls,
directly or indirectly, the person or any entity directly or indirectly under
common control with the person. For this purpose, "control" of any entity or
person means ownership of a majority of the voting power of the entity or
person.



"Applicable Rate"

means: --



(a) in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

(b) in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;

(c) in respect of all other obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate; and

(d) in all other cases, the Termination Rate.

"Burdened Party

" has the meaning specified in Section 5(b).



"Change in Tax Law

" means the enactment, promulgation, execution or ratification of, or any change
in or amendment to, any law (or in the application or official interpretation of
any law) that occurs on or after the date on which the relevant Transaction is
entered into.



"consent"

includes a consent, approval, action, authorisation, exemption, notice, filing,
registration or exchange control consent.



"Credit Event Upon Merger"

has the meaning specified in Section 5(b).



"Credit Support Document"

means any agreement or instrument that is specified as such in this Agreement



"Credit Support Provider"

has the meaning specified in the Schedule.



"Default Rate"

means a rate per annum equal to the cost (without proof or evidence of any
actual cost) to the relevant payee (as certified by it) if it were to fund or of
funding the relevant amount plus 1% per annum.



"Early Termination Date"

means the date determined in accordance with Section 6(a) or 6(b)(iv).



"Event of Default"

has the meaning specified in Section 5(a) and, if applicable, in the Schedule.



"Illegality"

has the meaning specified in Section 5(b).



"Indemnifiable Tax"

means any Tax other than a Tax that would not be imposed in respect of a payment
under this Agreement but for a present or former connection between the
jurisdiction of the government or taxation authority imposing such Tax and the
recipient of such payment or a person related to such recipient (including,
without limitation, a connection arising from such recipient or related person
being or having been a citizen or resident of such jurisdiction, or being or
having been organised, present or engaged in a trade or business in such
jurisdiction, or having or having had a permanent establishment or fixed place
of business in such jurisdiction, but excluding a connection arising solely from
such recipient or related person having executed, delivered, performed its
obligations or received a payment under, or enforced, this Agreement or a Credit
Support Document).



"law"

includes any treaty, law, rule or regulation (as modified, in the case of tax
matters, by the practice of any relevant governmental revenue authority) and
"lawful" and "unlawful" will be construed accordingly.



"Local Business Day"

means, subject to the Schedule, a day on which commercial banks are open for
business (including dealings in foreign exchange and foreign currency deposits)
(a) in relation to any obligation under Section 2(aXi), in the place(s)
specified in the relevant Confirmation or, if not so specified, as otherwise
agreed by the parties in writing or determined pursuant to provisions contained,
or incorporated by reference, in this Agreement, (b)in relation to any other
payment, in the place where the relevant account is located and, if different,
in the principal financial centre, if any, of the currency of such payment, (c)
in relation to any notice or other communication, including notice contemplated
under Section 5(aXi), in the city specified in the address for notice provided
by the recipient and, in the case of a notice contemplated by Section 2(b), in
the place where the relevant new account is to be located and (d) in relation to
Section 5(a)(v)(2), in the relevant locations for performance with respect to
such Specified Transaction.



"Loss"

means, with respect to this Agreement or one or more Terminated Transactions, as
the case may be, and a party, the Termination Currency Equivalent of an amount
that party reasonably determines in good faith to be its total losses and costs
(or gain, in which case expressed as a negative number) in connection with this
Agreement or that Terminated Transaction or group of Terminated Transactions, as
the case may be, including any loss of bargain, cost of funding or, at the
election of such party but without duplication, loss or cost incurred as a
result of its terminating, liquidating, obtaining or reestablishing any hedge or
related trading position (or any gain resulting from any of them). Loss includes
losses and costs (or gains) in respect of any payment or delivery required to
have been made (assuming satisfaction of each applicable condition precedent) on
or before the relevant Early Termination Date and not made, except, so as to
avoid duplication, if Section 6(e)(i)(1) or (3) or 6(e)(ii)(2)(A) applies. Loss
does not include a party's legal fees and out-of-pocket expenses referred to
under Section 11. A party will determine its Loss as of the relevant Early
Termination Date, or, if that is not reasonably practicable, as of the earliest
date thereafter as is reasonably practicable. A party may (but need not)
determine its Loss by reference to quotations of relevant rates or prices from
one or more leading dealers in the relevant markets.



"Market Quotation"

means, with respect to one or more Terminated Transactions and a party making
the determination, an amount determined on the basis of quotations from
Reference Market-makers. Each quotation will be for an amount, if any, that
would be paid to such party (expressed as a negative number) or by such party
(expressed as a positive number) in consideration of an agreement between such
party (taking into account any existing Credit Support Document with respect to
the obligations of such party) and the quoting Reference Market-maker to enter
into a transaction (the "Replacement Transaction") that would have the effect of
preserving for such party the economic equivalent of any payment or delivery
(whether the underlying obligation was absolute or contingent and assuming the
satisfaction of each applicable condition precedent) by the parties under
Section 2(a)(i) in respect of such Terminated Transaction or group of Terminated
Transactions that would, but for the occurrence of the relevant Early
Termination Date, have been required after that date. For this purpose, Unpaid
Amounts in respect of the Terminated Transaction or group of Terminated
Transactions are to be excluded but, without limitation, any payment or delivery
that would, but for the relevant Early Termination Date, have been required
(assuming satisfaction of each applicable condition precedent) after that Early
Termination Date is to be included. The Replacement Transaction would be subject
to such documentation as such party and the Reference Market-maker may, in good
faith, agree. The party making the determination (or its agent) will request
each Reference Market-maker to provide its quotation to the extent reasonably
practicable as of the same day and time (without regard to different time zones)
on or as soon as reasonably practicable after the relevant Early Termination
Date. The day and time as of which those quotations are to be obtained will be
selected in good faith by the party obliged to make a determination under
Section 6(e), and, if each party is so obliged, after consultation with the
other. If more than three quotations are provided, the Market Quotation will be
the arithmetic mean of the quotations, without regard to the quotations having
the highest and lowest values. If exactly three such quotations are provided,
the Market Quotation will be the quotation remaining after disregarding the
highest and lowest quotations. For this purpose, if more than one quotation has
the same highest value or lowest value, then one of such quotations shall be
disregarded. If fewer than three quotations are provided, it will be deemed that
the Market Quotation in respect of such Terminated Transaction or group of
Terminated Transactions cannot be determined.



"Non-default Rate"

means a rate per annum equal to the cost (without proof or evidence of any
actual cost) to the Non-defaulting Party (as certified by it) if it were to fund
the relevant amount.



"Non-defaulting Party"

has the meaning specified in Section 6(a).



"Office"

means a branch or office of a party, which may be such party's head or home
office.



"Potential Event of Default"

means any event which, with the giving of notice or the lapse of time or both,
would constitute an Event of Default.



"Reference Market-makers"

means four leading dealers in the relevant market selected by the party
determining a Market Quotation in good faith (a) from among dealers of the
highest credit standing which satisfy all the criteria that such party applies
generally at the time in deciding whether to offer or to make an extension of
credit and (b) to the extent practicable, from among such dealers having an
office in the same city.



"Relevant Jurisdiction"

means, with respect to a party, the jurisdictions (a) in which the party is
incorporated, organised, managed and controlled or considered to have its seat,
(b) where an Office through which the party is acting for purposes of this
Agreement is located, (c) in which the party executes this Agreement and (d) in
relation to any payment, from or through which such payment is made.



"Scheduled Payment Date"

means a date on which a payment or delivery is to be made under Section 2(a)(i)
with respect to a Transaction.



"Set-off"

means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.



"Settlement Amount"

means, with respect to a party and any Early Termination Date, the sum of: --



(a) the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and

(b) such party's Loss (whether positive or negative and without reference to any
Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result

"Specified Entity"

has the meanings specified in the Schedule.



"Specified Indebtedness"

means, subject to the Schedule, any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) in respect of
borrowed money.



"Specified Transaction"

means, subject to the Schedule, (a) any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between one party to
this Agreement (or any Credit Support Provider of such party or any applicable
Specified Entity of such party) and the other party to this Agreement (or any
Credit Support Provider of such other party or any applicable Specified Entity
of such other party) which is a rate swap transaction, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions), (b) any combination of these transactions and (c) any other
transaction identified as a Specified Transaction in this Agreement or the
relevant confirmation.



"Stamp Tax"

means any stamp, registration, documentation or similar tax.



"Tax"

means any present or future tax, levy, impost, duty, charge, assessment or fee
of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.



"Tax Event"

has the meaning specified in Section 5(b).



"Tax Event Upon Merger"

has the meaning specified in Section 5(b).



"Terminated Transactions"

means with respect to any Early Termination Date (a) if resulting from a
Termination Event, all Affected Transactions and (b) if resulting from an Event
of Default, all Transactions (in either case) in effect immediately before the
effectiveness of the notice designating that Early Termination Date (or, if
"Automatic Early Termination" applies, immediately before that Early Termination
Date).



"Termination Currency"

has the meaning specified in the Schedule.



"Termination Currency Equivalent"

means, in respect of any amount denominated in the Termination Currency, such
Termination Currency amount and, in respect of any amount denominated in a
currency other than the Termination Currency (the "Other Currency"), the amount
in the Termination Currency determined by the party making the relevant
determination as being required to purchase such amount of such Other Currency
as at the relevant Early Termination Date, or, if the relevant Market Quotation
or Loss (as the case may be), is determined as of a later date, that later date,
with the Termination Currency at the rate equal to the spot exchange rate of the
foreign exchange agent (selected as provided below) for the purchase of such
Other Currency with the Termination Currency at or about 11:00 a.m. (in the city
in which such foreign exchange agent is located) on such date as would be
customary for the determination of such a rate for the purchase of such Other
Currency for value on the relevant Early Termination Date or that later date.
The foreign exchange agent will, if only one party is obliged to make a
determination under Section 6(e), be selected in good faith by that party and
otherwise will be agreed by the parties.



"Termination Event"

means an Illegality, a Tax Event or a Tax Event Upon Merger or, if specified to
be applicable, a Credit Event Upon Merger or an Additional Termination Event.



"Termination Rate"

means a rate per annum equal to the arithmetic mean of the cost (without proof
or evidence of any actual cost) to each party (as certified by such party) if it
were to fund or of funding such amounts.



"Unpaid Amounts"

owing to any party means, with respect to an Early Termination Date, the
aggregate of (a) in respect of all Terminated Transactions, the amounts that
became payable (or that would have become payable but for Section 2(a)(iii)) to
such party under Section 2(a)(i) on or prior to such Early Termination Date and
which remain unpaid as at such Early Termination Date and (b) in respect of each
Terminated Transaction, for each obligation under Section 2(a)(i) which was (or
would have been but for Section 2(a)(iii)) required to be settled by delivery to
such party on or prior to such Early Termination Date and which has not been so
settled as at such Early Termination Date, an amount equal to the fair market
value of that which was (or would have been) required to be delivered as of the
originally scheduled date for delivery, in each case together with (to the
extent permitted under applicable law) interest, in the currency of such
amounts, from (and including) the date such amounts or obligations were or would
have been required to have been paid or performed to (but excluding) such Early
Termination Date, at the Applicable Rate. Such amounts of interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed. The fair market value of any obligation referred to in clause (b) above
shall be reasonably determined by the party obliged to make the determination
under Section 6(e) or, if each party is so obliged, it shall be the average of
the Termination Currency Equivalents of the fair market values reasonably
determined by both parties.



IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

                                                                                      


                       (Name of Party)





                                                                                      


                       (Name of Party)

By:
                                                                                 
      Name:
      Title:
      Date:

By:
                                                                                 
      Name:
      Title:
      Date:

(Multicurrency Cross Border)

ISDA®


International Swap Dealers Association, Inc.





SCHEDULE
to the
Master Agreement


dated as of                                                

between
                                                                          and
                                                                         
                                ("Party
A")                                                                   ("Party
B")

Part 1.   Termination Provisions.

(a)    "Specified Entity" means in relation to Party A for the purpose of: --

         Section
5(a)(v),                                                                                    
         Section
5(a)(vi),                                                                                   
         Section
5(a)(vii),                                                                                  
         Section
5(b)(iv),                                                                                   

and in relation to Party B for the purpose of: --

         Section
5(a)(v),                                                                                    
         Section
5(a)(vi),                                                                                   
         Section
5(a)(vii),                                                                                  
         Section
5(b)(iv),                                                                                   

(b)     "Specified Transaction" will have the meaning specified in Section 14 of
this Agreement unless
another meaning is specified
here                                                                                                 
                                                                                                                                                       
                                                                                                                                                       

(c)     The "Cross Default" provisions of Section 5(a)(vi) will/will not * apply
to Party A
                                                                                                     will/will
not * apply to Party B

If such provisions apply: --

"Specified Indebtedness"

will have the meaning specified in Section 14 of this Agreement unless
another meaning is specified here
                                                                                                      
                                                                                                                                                             



                    


     *   Delete as applicable.



"Threshold Amount"

means
                                                                                                              
                                                                                                                                                              



(d)     The "Credit Event Upon Merger" provisions of Section 5(b)(iv) will/will
not * apply to Party A
                                                                                                                          will/will
not * apply to Party B

(e)     The "Automatic Early Termination" provision of Section 6(a) will/will
not * apply to Party A
                                                                                                                          will/will
not * apply to Party B

(f)     Payments on Early Termination. For the purpose of Section 6(e) of this
Agreement: --

         (i)   Market Quotation/Loss * will apply.
         (ii) The First Method/The Second Method * will apply.

(g)     "Termination Currency" means                                        , if
such currency is specified and freely available, and otherwise United States
Dollars.

(h)     Additional Termination Event will/will not apply*. The following shall
constitute an Additional Termination Event:
--                                                                                                                                                
                                                                                                                                                              
                                                                                                                                                              
                                                                                                                                                              
                                                                                                                                                              
                                                                                                                                                              

For the purpose of the foregoing Termination Event, the Affected Party or
Affected Parties shall be: --

                                                                                                                                                               

Part 2.   Tax Representations.

(a)     Payer Representations. For the purpose of Section 3(e) of this
Agreement, Party A will/will not* make the following representation and Party B
will/will not* make the following representation: --

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement and (iii)
the satisfaction of the agreement of the other party contained in Section 4(d)
of this Agreement, provided that it shall not be a breach of this representation
where reliance is placed on clause (ii) and the other party does not deliver a
form or document under Section 4(a)(iii) by reason of material prejudice to its
legal or commercial position.

(b)     Payee Representations. For the purpose of Section 3(f) of this
Agreement, Party A and Party B make the representations specified below, if any:

(i)  The following representation will/will not* apply to Party A and will/will
not apply to Party B: --

It is fully eligible for the benefits of the "Business Profits" or "Industrial
and Commercial Profits" provision, as the case may be, the "Interest" provision
or the "Other Income" provision (if any) of the Specified Treaty with respect to
any payment described in such provisions and received or to be received by it in
connection with this Agreement and no such payment is attributable to a trade or
business carried on by it through a permanent establishment in the Specified
Jurisdiction.

                    


     *   Delete as applicable.



If such representation applies, then: --

"Specified Treaty"

means with respect to Party
A                                                                          



"Specified Jurisdiction"

means with respect to Party
A                                                                 



"Specified Treaty"

means with respect to Party
B                                                                           



"Specified Jurisdiction"

means with respect to Party
B                                                                  



(ii)  The following representation will/will not* apply to Party A and will/will
not* apply to Party B: --

Each payment received or to be received by it in connection with this Agreement
will be effectively connected with its conduct of a trade or business in the
Specified Jurisdiction.

If such representation applies, then: --

"Specified Jurisdiction"

means with respect to Party
A                                                                  



"Specified Jurisdiction"

means with respect to Party
B                                                                  



(iii)  The following representation will/will not* apply to Party A and
will/will not* apply to Party B: --

(A) It is entering into each Transaction in the ordinary course of its trade as,
and is, either (1) a recognized U.K. bank or (2) a recognised U.K. swaps dealer
(in either case (1) or (2), for purposes of the United Kingdom Inland Revenue
extra statutory concession C17 on interest and currency swaps dated March 14,
1989), and (B) it will bring into account payments made and received in respect
of each Transaction in computing its income for United Kingdom tax purposes.

(iv)  Other Payee Representations: --
                                                                                                 
                                                                                                                                                             
                                                                                                                                                             
                                                                                                                                                             

N.B. The above representations may need modification if either party is a
Multibranch Party.

                    


     *   Delete as applicable.



Part 3.   Agreement to Deliver Documents.

For the purpose of Sections 4(a)(i) and (ii) of this Agreement, each party
agrees to deliver the following documents, as applicable: --

(a) Tax forms, documents or certificates to be delivered are: --

Party required to
deliver document

Form/Document/
Certificate

Date by which
to be delivered

                                                   

                                                   

                                                   

                                                   

                                                   

                                                   

                                                   

                                                   

                                                   

                                                   

                                                   

                                                   

                                                   

                                                   

                                                   

(b) Other documents to be delivered are: --

Party required to
deliver document

Form/Document/
Certificate

Date by which
to be delivered

Covered by
Section 3(d)
Representation

                                    

                                    

                                    

Yes/No*

                                    

                                    

                                    

Yes/No*

                                    

                                    

                                    

Yes/No*

                                    

                                    

                                    

Yes/No*

                                    

                                    

                                    

Yes/No*

Part 4.   Miscellaneous.

(a)     Addresses for Notices. For the purpose of Section 12(a) of this
Agreement: --

          Address for notices or communications to Party A: --
          Address:
                                                                                                                                    
          Attention:
                                                                                                                                  
          Telex No:                                                         
   Answerback:                                                 
          Facsimile No:                                                   
  Telephone No:                                               
          Electronic Messaging System Details:
                                                                                      

          Address for notices or communications to Party B: --

          Address:
                                                                                                                                    
          Attention:
                                                                                                                                  
          Telex No:                                                         
   Answerback:                                                 

                    
     *   Delete as applicable.

          Facsimile No:                                                   
  Telephone No:                                               
          Electronic Messaging System Details:
                                                                                      

(b)     Process Agent. For the purpose of Section 13(c) of this Agreement: --

          Party A appoints as its Process Agent
                                                                                      

          Party B appoints as its Process Agent
                                                                                      

(c)     Offices. The provisions of Section 10(a) will/will not* apply to this
Agreement.

(d)     Multibranch Party. For the purpose of Section 10(c) of this Agreement:
--

Party A is/is not* a Multibranch Party and, if so, may act through the following
Offices: --

                                                   

                                                   

                                                   

                                                   

                                                   

                                                   

Party B is/is not* a Multibranch Party and, if so, may act through the following
Offices: --

                                                   

                                                   

                                                   

                                                   

                                                   

                                                   

(e)     Calculation Agent. The Calculation Agent is
                                                                     , unless
otherwise specified in a Confirmation in relation to the relevant Transaction.

(f)     Credit Support Document. Details of any Credit Support Document: --
                                   
                                                                                                                                                               
                                                                                                                                                               
                                                                                                                                                               

(g)     Credit Support Provider. Credit Support Provider means in relation to
Party A,                      
                                                                                                                                                               
                                                                                                                                                               

Credit Support Provider means in relation to Party B,
                                                                        
                                                                                                                                                               
                                                                                                                                                               

(h)     Governing Law. This Agreement will be governed by and construed in
accordance with English law/the laws of the State of New York (without reference
to choice of law doctrine) *.

                    


     *   Delete as applicable.



(i)     Netting of Payments. Subparagraph (ii) of Section 2(c) of this Agreement
will not apply to the following Transactions or groups of Transactions (in each
case starting from the date of this Agreement/in each case starting from
                                               *)
                                                                                                    
                                                                                                                                                                
                                                                                                                                                                

(j)     "Affiliate" will have the meaning specified in Section 14 of this
Agreement unless another meaning is specified here
                                                                                                                                         
                                                                                                                                                                
                                                                                                                                                                

Part 5.     Other Provisions.

                    


     *   Delete as applicable.



ISDA® 1992